 
Exhibit 10.1




WARNING
THE TAKING OF THIS DOCUMENT OR ANY CERTIFIED COPY OF IT OR ANY OTHER DOCUMENT
WHICH CONSTITUTES SUBSTITUTE DOCUMENTATION FOR IT, OR ANY DOCUMENT WHICH
INCLUDES WRITTEN CONFIRMATIONS OR REFERENCES TO IT, INTO AUSTRIA AS WELL AS
PRINTING OUT ANY E-MAIL COMMUNICATION WHICH REFERS TO THIS DOCUMENT IN AUSTRIA
OR SENDING ANY E-MAIL COMMUNICATION TO WHICH A PDF SCAN OF THIS DOCUMENT IS
ATTACHED TO AN AUSTRIAN ADDRESSEE OR SENDING ANY E-MAIL COMMUNICATION CARRYING
AN ELECTRONIC OR DIGITAL SIGNATURE WHICH REFERS TO THIS DOCUMENT TO AN AUSTRIAN
ADDRESSEE MAY CAUSE THE IMPOSITION OF AUSTRIAN STAMP DUTY. ACCORDINGLY, KEEP THE
ORIGINAL DOCUMENT AS WELL AS ALL CERTIFIED COPIES THEREOF AND WRITTEN AND SIGNED
REFERENCES TO IT OUTSIDE OF AUSTRIA AND AVOID PRINTING OUT ANY E-MAIL
COMMUNICATION WHICH REFERS TO THIS DOCUMENT IN AUSTRIA OR SENDING ANY E-MAIL
COMMUNICATION TO WHICH A PDF SCAN OF THIS DOCUMENT IS ATTACHED TO AN AUSTRIAN
ADDRESSEE OR SENDING ANY E-MAIL COMMUNICATION CARRYING AN ELECTRONIC OR DIGITAL
SIGNATURE WHICH REFERS TO THIS DOCUMENT TO AN AUSTRIAN ADDRESSEE.



AMENDMENT NO. 4 AND REFINANCING AMENDMENT NO. 1 TO CREDIT AGREEMENT
AND
INCREMENTAL REVOLVING CREDIT ASSUMPTION AGREEMENT
This Amendment No. 4 and Refinancing Amendment No. 1 to Credit Agreement and
Incremental Revolving Credit Assumption Agreement (this “Amendment”) is dated as
of April 20, 2017, by and among PATHEON HOLDINGS I B.V. (f/k/a DPx Holdings B.V.
and JLL/Delta Dutch Newco B.V.), a private company with limited liability
(besloten vennootschap met beperkte aansprakelijkheid) incorporated under the
laws of the Netherlands (the “Parent Borrower”), the lending institutions party
hereto extending Tranche B Revolving Commitments (as hereinafter defined) (the
“Tranche B Revolving Lenders”), the Lenders and LC Issuers party hereto, the
Initial Tranche B Term Lender and CREDIT SUISSE AG acting through such of its
affiliates or branches as it deems appropriate (“Credit Suisse”), as successor
administrative agent to UBS AG, Stamford Branch (“UBS”) (Credit Suisse in such
capacity, the “Successor Administrative Agent” or the “Administrative Agent”),
as successor collateral agent to UBS (in such capacities, the and the “Successor
Collateral Agent”) and as a successor LC Issuer to UBS (in such capacity, the
“Successor Issuer”).
WHEREAS, the Parent Borrower, the Subsidiary Borrowers, UBS, as administrative
agent (the “Existing Administrative Agent”), collateral agent (the “Existing
Collateral Agent”) and swing line lender (the “Existing Swing Line Lender”), the
Lenders party thereto, UBS, as letter of credit issuer (the “Existing Issuer”)
and the other letter of credit issuers party thereto are parties to that certain
Credit Agreement, dated as of March 11, 2014 (as amended by (i) that certain
Amendment No. 1 to Credit Agreement and Incremental Term Loan Assumption
Agreement, dated as of September 29, 2014, (ii) that certain Amendment No. 2 to
Credit Agreement and Incremental Term Loan Assumption Agreement, dated as of
March 31, 2015 and (iii) that certain Amendment No. 3 to Credit Agreement, dated
as of January 8, 2016 and as the same has been and may be further amended,
restated or otherwise modified from time to time prior to the date hereof, the
“Credit Agreement”; capitalized terms used but not defined herein having the
meanings assigned to such terms in the Credit Agreement; and the Credit
Agreement, as amended by this Amendment, shall be referred to as “Amended Credit
Agreement”);
 

--------------------------------------------------------------------------------




WHEREAS, Credit Suisse and Morgan Stanley Senior Funding, Inc. (“Morgan
Stanley”) have agreed to act as joint lead arrangers and joint bookrunners in
connection with the Amendment and to perform the duties and exercise the
authority customarily performed and exercised in such roles; it being understood
and agreed that Credit Suisse will have “lead left” placement on all marketing
materials related to the Amendment, the Tranche B Dollar Term Loans (as defined
below), the Tranche B Euro Term Loans (as defined below) or the Tranche B
Revolving Commitments (as defined below) and Morgan Stanley will have placement
to the immediate right of Credit Suisse;
Replacement of Administrative Agent
WHEREAS, Sections 9.11 and 9.17 of the Credit Agreement permit (i) the
resignation of the Administrative Agent, the Collateral Agent, the Swing Line
Lender and of an LC Issuer upon sixty (60) days’ written notice to the Lenders,
each LC Issuer and the Parent Borrower, and (ii) the Required Lenders to appoint
a successor to the Administrative Agent, the Collateral Agent and to the LC
Issuer, upon the consent of the Parent Borrower and the Required Lenders;
WHEREAS, each of the Existing Administrative Agent, Existing Collateral Agent,
Existing Issuer and Existing Swing Line Lender desires to resign as
Administrative Agent, Collateral Agent, LC Issuer and Swing Line Lender,
respectively, under the Credit Agreement and the other Loan Documents, and this
Amendment constitutes written notice of such resignation as further described
herein;
WHEREAS, the Lenders party hereto desire to appoint Credit Suisse as the
Successor Administrative Agent, as the Successor Collateral Agent and as a
Successor Issuer under the Credit Agreement and the other Loan Documents (as
amended by this Amendment), and Credit Suisse wishes to accept such appointment;
WHEREAS, the Parent Borrower, the Lenders party hereto, including the Required
Lenders, and each LC Issuer agree to (i) consent to the appointment of Credit
Suisse as the Successor Administrative Agent, as the Successor Collateral Agent
and as the Successor Issuer on and as of the Fourth Amendment Effective Date and
(ii) waive the notice requirements in Sections 9.11 and 9.17 of the Credit
Agreement;
WHEREAS, the Existing Administrative Agent, Existing Collateral Agent, Successor
Administrative Agent, Successor Collateral Agent, the Parent Borrower and the
Subsidiary Guarantors will enter into an Agency Resignation and Succession
Agreement (the “Agency Succession Agreement”) on the date hereof to further
document the succession of Credit Suisse as Administrative Agent, Collateral
Agent and LC Issuer under the Amended Credit Agreement;
Refinancing of Term Loans
WHEREAS, Section 11.12(a)(iii) of the Credit Agreement permits amendment with
the written consent of the Administrative Agent, the Parent Borrower and the
Lenders providing the relevant Tranche B Term Loans (as defined below) to permit
the refinancing of all outstanding Term Loans of any Class with a replacement
term loan tranche thereunder;
WHEREAS, the Parent Borrower desires to create a new tranche of term loans (the
“Tranche B Term Loans”), consisting of (a) Euro denominated term loans (the
“Tranche B Euro Term Loans”) in a like principal amount as the outstanding
Initial Euro Term Loans (the “Existing Euro Term Loans”) and the outstanding
2015 Incremental Euro Term Loans (the “Existing 2015 Euro Term Loans”) which
Tranche B Euro Term Loans shall, except with respect to the definitions of
“Maturity Date” and “Applicable Term Loan Margin”, have identical terms as the
Existing Euro Term Loans and the proceeds of which will be used to refinance all
of the Existing Euro Term Loans and the Existing 2015 Euro Term Loans and (b)
Dollar denominated term loans (the “Tranche B Dollar Term Loans”) in a like
principal
2

--------------------------------------------------------------------------------




amount as the outstanding Initial Dollar Term Loans (the “Existing Dollar Term
Loans”) which Tranche B Dollar Term Loans shall, except with respect to the
definition of “Maturity Date” and “Applicable Term Loan Margin”, have identical
terms as the Existing Dollar Term Loans and the proceeds of which will be used
to refinance all of the Existing Dollar Term Loans, in each case, pursuant to
amendments authorized by Section 11.12(a)(iii) of the Credit Agreement;
WHEREAS, upon the effectiveness of this Amendment, the Lender signing this
Amendment as an “Initial Tranche B Term Lender” (the “Initial Tranche B Term
Lender”), (a) will make Tranche B Euro Term Loans to the Parent Borrower in
Euros in the amount set forth on Schedule I hereto, and the proceeds of which
will be used by the Parent Borrower to repay in full the outstanding principal
amount of Existing Euro Term Loans and the Existing 2015 Euro Term Loans and the
Parent Borrower shall pay to each Lender holding Existing Euro Term Loans and
Existing 2015 Euro Term Loans all accrued and unpaid interest on the Existing
Euro Term Loans and Existing 2015 Euro Term Loans to, but not including, the
date of effectiveness of this Amendment and (b) will make Tranche B Dollar Term
Loans to the Parent Borrower in Dollars in the amount set forth on Schedule I
hereto, and the proceeds of which will be used by the Parent Borrower to repay
in full the outstanding principal amount of Existing Dollar Term Loans and the
Parent Borrower shall pay to each Lender holding Existing Dollar Term Loans all
accrued and unpaid interest on the Existing Dollar Term Loans to, but not
including, the date of effectiveness of this Amendment;
Incremental Revolving Facility and Extended Revolving Credit Commitments
WHEREAS, Section 2.18 of the Credit Agreement permits the Parent Borrower to
incur one or more Incremental Revolving Facilities pursuant to an Incremental
Revolving Credit Assumption Agreement and Section 2.19 and Section 2.20 of the
Credit Agreement permit the Borrowers and any Lender to extend the maturity date
of such Lender’s Revolving Commitments pursuant to the delivery of an Extension
Notice and an Extension Amendment or to refinance such Lender’s Revolving
Commitments pursuant to the terms thereof;
WHEREAS, the Parent Borrower desires (i) that an increase in the amount of the
Revolving Commitment (the “Additional Revolving Commitment”) be made available
to the Borrowers, (ii) an extension of the Maturity Date of the Revolving
Commitments of certain Revolving Lenders or the refinancing of the Revolving
Commitments of certain Revolving Lenders (in each case, the “Extending Revolving
Commitments” and, together with the Additional Revolving Commitment, the
“Tranche B Revolving Commitments”; the Loans pursuant thereto, the “Tranche B
Revolving Loans”) to the Maturity Date applicable to Tranche B Revolving
Commitments and (iii) to extend the Letter of Credit Expiration Date in
connection with the incurrence of the Tranche B Revolving Commitments (the
“Letter of Credit Extension”);
WHEREAS, each Lender that delivers to the Administrative Agent on or prior to
the Fourth Amendment Effective Date a signature page to this Amendment
designating itself as a “Tranche B Revolving Lender” (each a “Tranche B
Revolving Lender”) shall (i) have the Tranche B Revolving Commitment set forth
opposite its name on Schedule 1 hereto, (ii) to the extent such Lender
maintained an Initial Revolving Commitment immediately prior to the
effectiveness of this Amendment, agree and consent to its Initial Revolving
Commitment being reclassified as a Tranche B Revolving Commitment, (iii) to the
extent such Tranche B Revolving Lender is providing an Additional Revolving
Commitment, provide the Additional Revolving Commitment set forth on its
signature page to this Amendment and (iv) to the extent such Lender is an LC
Issuer, consents to the Letter of Credit Extension;
WHEREAS, the Tranche B Revolving Loans shall (i) be deemed to be of the same
Class as the Tranche A Revolving Loans (as defined in the Amended Credit
Agreement) and (ii) except with respect to the definition of “Maturity Date”,
have identical terms as the Tranche A Revolving Loans;
3

--------------------------------------------------------------------------------




General Recitals
WHEREAS, this Amendment constitutes a Refinancing Amendment, an Incremental
Revolving Credit Assumption Agreement, an Extension Amendment, an Extension
Notice and a Borrowing Notice under the Credit Agreement;
WHEREAS, the Parent Borrower has requested that the Required Lenders approve
certain other changes to the Credit Agreement in accordance with the terms of
this Amendment and of the Credit Agreement;
NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained and for other valuable considerations, the Parent Borrower, the
Lenders party hereto or that have delivered a Lender New Commitment to the
Administrative Agent and the Administrative Agent hereby agree as of the Fourth
Amendment Effective Date as follows:
Section 1.  Definitions.  Each capitalized term used herein and not otherwise
defined in this Amendment shall be defined in accordance with the Credit
Agreement.
Section 2.  Replacement of Administrative Agent.
2.1          The Parent Borrower and the Lenders party hereto or that have
delivered a Lender New Commitment to the Administrative Agent waive (i) all
notice requirements under Sections 9.11 and 9.17 of the Credit Agreement and
(ii) any other inconsistency or conflict between the provisions of this
Amendment, on the one hand, and the Credit Agreement and the other Loan
Documents, on the other hand, in respect of the resignation of each of the
Existing Administrative Agent, the Existing Collateral Agent, the Existing
Issuer and the Existing Swing Line Lender and the appointment of each of the
Successor Administrative Agent, the Successor Collateral Agent and the Successor
Issuer pursuant to the terms hereof.
2.2          The Lenders party hereto or that have delivered a Lender New
Commitment to the Administrative Agent (including the Required Lenders) (i)
appoint Credit Suisse as the Successor Administrative Agent and Credit Suisse
accepts such appointment as the Successor Administrative Agent, subject to the
terms of the Agency Successor Agreement, to succeed the Existing Administrative
Agent in the role of Administrative Agent under the Credit Agreement and the
other Loan Documents, (ii) appoint Credit Suisse as the Successor Collateral
Agent and Credit Suisse accepts the appointment as the Successor Collateral
Agent, subject to the terms of the Agency Successor Agreement, to succeed the
Existing Collateral Agent in the role of Collateral Agent under the Credit
Agreement and the other Loan Documents, (iii) appoint Credit Suisse as the
Successor Issuer and Credit Suisse accepts the appointment as the Successor
Issuer, subject to the terms of the Agency Successor Agreement, to succeed the
Existing Issuer in the role of an LC Issuer under the Credit Agreement and the
other Loan Documents and (iv) authorize the Existing Administrative Agent, the
Existing Collateral Agent, the Successor Administrative Agent and the Successor
Collateral Agent to enter into any amendments to, or assignments of the Loan
Documents or other documentation relating thereto (including the Agency
Succession Agreement) necessary or appropriate to effect the resignation of the
Existing Administrative Agent and Existing Collateral Agent and the appointment
of the Successor Administrative Agent and Successor Collateral Agent.
2.3          The Parent Borrower consents to (a) the appointment of Credit
Suisse as the Successor Administrative Agent, as the Successor Collateral Agent
and as the Successor Issuer and (b) the removal of the Swing Line Facility from
the Credit Agreement.
4

--------------------------------------------------------------------------------




Section 3.  Amendments to the Credit Agreement.
3.1          Amendments to Credit Agreement.  The Credit Agreement is, effective
as of the Fourth Amendment Effective Date, hereby amended to delete the stricken
text (indicated textually in the same manner as the following example:  stricken
text) and to add the underlined text (indicated textually in the same manner as
the following example:  underlined text) as set forth in the pages of the Credit
Agreement attached as Exhibit A hereto.
3.2          Amendment to Schedule 1.  Schedule 1 to the Credit Agreement is
hereby amended and restated in its entirety and replaced with Schedule I hereto.
3.3          Additional Schedule.  A new Schedule 1(b) is hereby added to the
Credit Agreement as set forth on Schedule II hereto.
3.4          Amendment to Schedule 11.05.  Schedule 11.05 to the Credit
Agreement is hereby amended and restated in its entirety and replaced with
Schedule III hereto.
Section 4.  Commitments.
4.1          Additional Revolving Commitments and Extension of Tranche B
Revolving Commitments and Terms Generally.
(i)          Pursuant to Section 2.18 of the Credit Agreement, (a) each Tranche
B Revolving Lender with an Additional Revolving Commitment shall constitute, and
have all of the rights and privileges of, an “Incremental Revolving Facility
Lender”, “Revolving Lender” and “Additional Lender” for all purposes under the
Amended Credit Agreement and each other Loan Document, (b) the Additional
Revolving Commitments shall constitute “Incremental Revolving Credit
Commitments”, “Initial Revolving Commitments” and “Revolving Commitments” for
all purposes under the Amended Credit Agreement and each other Loan Document,
(c) each Tranche B Revolving Lender with an Extending Revolving Commitment shall
constitute, and have all of the rights and privileges of, an “Extending Lender”
and an “Additional Refinancing Lender” for all purposes under the Amended Credit
Agreement and each other Loan Document, (d) the Extending Revolving Commitments
shall constitute “Extended Revolving Credit Commitments”, “Refinancing Revolving
Credit Commitments” and “Revolving Commitments” for all purposes of the Amended
Credit Agreement and each other Loan Document and (e) the Tranche B Revolving
Loans made by Tranche B Revolving Lenders with an Additional Revolving
Commitment shall constitute “Incremental Revolving Loans”, “Initial Revolving
Loans” or “Revolving Loans” for all purposes under the Amended Credit Agreement
and each other Loan Document, in each case, all other related terms will have
correlative meanings mutatis mutandis.
(ii)         On the Fourth Amendment Effective Date, (a) all of the Initial
Revolving Commitments and Initial Revolving Loans of any Revolving Lender that
is not a Tranche B Revolving Lender shall be reclassified as and constitute
“Tranche A Revolving Commitments” and “Tranche A Revolving Loans”, respectively,
under the Amended Credit Agreement and shall continue to be in effect and
outstanding under the Amended Credit Agreement on the term and conditions set
forth therein and (b) each Revolving Lender that is not a Tranche B Revolving
Lender shall be reclassified as and constitute a “Tranche A Revolving Lender”
under the Credit Agreement on the terms and conditions set forth therein.
(iii)        The Additional Revolving Commitments shall be designated as
incurred under Section 2.18(a)(y) of the Credit Agreement.
5

--------------------------------------------------------------------------------




(iv)       On and as of the Fourth Amendment Effective Date, subject to the
conditions set forth in Section 7 hereof, the Tranche A Revolving Commitment,
Tranche B Revolving Commitment, Tranche B Dollar Term Commitment and Tranche B
Euro Term Commitment shall be as set forth on Schedule 1 hereto.
(v)        Subject to the terms and conditions set forth herein and in the
Amended Credit Agreement, as of the Fourth Amendment Effective Date, (a) each
Tranche B Revolving Lender agrees that its Revolving Credit Commitment will be
deemed a Tranche B Revolving Commitment under the Amended Credit Agreement and
(b) the Initial Revolving Commitment of each other Lender shall be deemed a
Tranche A Revolving Commitment under the Amended Credit Agreement.
4.2          Term Commitment.  Pursuant to Section 11.12(a)(iii) of the Credit
Agreement, on the Fourth Amendment Effective Date, the Initial Tranche B Term
Lender will make Tranche B Term Loans to the Parent Borrower as described in
Section 2.03 of the Amended Credit Agreement, with such Tranche B Term Loans
having terms identical to the Initial Term Loans (as defined in the Credit
Agreement) except as set forth in this Amendment.  The Parent Borrower shall
prepay in full all Initial Term Loans with the gross proceeds of the Tranche B
Term Loans.
Section 5.  Representations and Warranties.
5.1          The Borrowers hereby represent and warrant to the other parties
party hereto, as of the Fourth Amendment Effective Date, as follows:
(i)          All representations and warranties of the Credit Parties contained
herein or in the other Loan Documents shall be true and correct in all material
respects (or, if qualified by “materiality,” “Material Adverse Effect” or
similar language, in all respects (after giving effect to such qualification))
with the same effect as though such representations and warranties had been made
on and as of the Fourth Amendment Effective Date, except to the extent that such
representations and warranties expressly relate to an earlier specified date or
period, in which case such  representations and warranties shall have been true
and correct in all material respects as of the date when made or for the
respective period, as the case may be; and
(ii)        On the Fourth Amendment Effective Date, no Default or Event of
Default shall exist.
5.2          Each Lender party hereto hereby (i) confirms that it has received a
copy of the Amended Credit Agreement and the other Loan Documents and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Amendment; (ii) agrees that it will,
independently and without reliance on the Successor Administrative Agent, the
Arrangers or any other Lender or Agent and based on such documents and
information as it shall deem appropriate at the time, make or continue to make
its own credit decisions in taking or not taking action under the Amended Credit
Agreement; (iii) appoints and authorizes the Successor Administrative Agent to
take such action as agent on its behalf and to exercise such powers and
discretion under the Amended Credit Agreement and the other Loan Documents as
are delegated to the Successor Administrative Agent by the terms thereof,
together with such powers and discretion as are reasonably incidental thereto;
(iv) confirms or reconfirms that it will perform in accordance with their terms
all of the obligations which by the terms of the Amended Credit Agreement are
required to be performed by it as a Lender; and (v) to the extent not already a
Lender, acknowledges and agrees that upon its execution of this Amendment that
it shall become a “Lender” under, and for all purposes of, the Amended Credit
Agreement and the other Loan Documents, and shall be subject to and bound by the
terms thereof.
6

--------------------------------------------------------------------------------




Section 6.  Fourth Amendment Fee. In consideration of the Lenders’ agreements
set forth herein, the Parent Borrower shall pay to the Successor Administrative
Agent, for the ratable account of each Tranche B Revolving Lender and Initial
Tranche B Term Lender on the Fourth Amendment Effective Date, an amendment fee
equal to 0.25% of the sum of the aggregate principal amount each such Lender’s
Tranche B Revolving Commitment and Tranche B Term Loans, which fee shall become
due and payable upon the effectiveness of this Amendment.
Section 7.  Conditions to Effectiveness.  This Amendment shall become effective
as of the first date that each of the following conditions shall have been
satisfied (the “Fourth Amendment Effective Date”):
7.1          each Borrower, each Subsidiary Guarantor, the Successor
Administrative Agent, each LC Issuer, the Required Lenders, the Initial Tranche
B Term Lender and each Tranche B Revolving Lender shall have executed
counterparts hereof (or, with respect to any Lenders, counterparts to a Lender
New Commitment) and delivered such counterparts to the Administrative Agent;
7.2          the Successor Administrative Agent shall have received at least
three (3) Business Days prior to the Fourth Amendment Effective Date (or such
later date as the Successor Administrative Agent reasonably agrees) all
documentation and other information required by regulatory authorities with
respect to the Lenders, the Parent Borrower and the Subsidiary Guarantors under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation the USA Patriot Act, that has been reasonably
requested by the Successor Administrative Agent;
7.3          except for those actions described on Schedule 7.3, the Successor
Administrative Agent shall have received all documents and instruments,
including Uniform Commercial Code or other applicable personal property and
financing statements, reasonably requested by the Successor Collateral Agent to
be filed, registered or recorded to assign the Liens to the Successor
Administrative Agent intended to be created by any Security Document and perfect
such Liens to the extent required by, and with the priority required by, each
such Security Document shall have been delivered to the Successor Collateral
Agent for filing, registration or recording and none of the Collateral shall be
subject to any other pledges, security interests or mortgages, except for Liens
permitted under the Loan Documents;
7.4          the Existing Administrative Agent, the Existing Collateral Agent,
the Successor Administrative Agent, the Successor Collateral Agent and the
Lenders shall have received all fees and other amounts due and payable pursuant
to Section 6 and Section 9.5;
7.5          the Successor Administrative Agent shall have received the legal
opinions of (a) Simpson Thacher & Bartlett LLP, (b) local counsel to the Parent
Borrower in the Netherlands, (c) local counsel to the Austrian Borrower, (d)
local counsel to the Administrative Agent in Austria regarding enforceability of
the Austrian Credit Documents, (e) local counsel to the Puerto Rican Borrower
and (f) such other legal opinion confirming the continuing validity and
enforceability of such Liens and security interests created under the Existing
Credit Agreement and the other Loan Documents as the Successor Administrative
Agent may reasonably request, in each case, which shall be addressed to the
Tranche B Revolving Lenders, the Term Lenders and the Successor Administrative
Agent, which opinion shall be dated the Fourth Amendment Effective Date and be
in form and substance reasonably satisfactory to the Successor Administrative
Agent;
7.6          substantially concurrently with the effectiveness hereof, the
Successor Administrative Agent shall have received all fees required to be paid,
and all expenses for which reasonably detailed invoices have been presented at
least three (3) Business Days prior to the Fourth Amendment Effective
7

--------------------------------------------------------------------------------




Date (including reasonable and documented fees, disbursements and other charges
of counsel to the Successor Administrative Agent);
7.7          All of the Initial Term Loans (as defined in the Credit Agreement
prior to giving effect to the Amendment) and all Obligations in connection
therewith shall have been repaid in full with proceeds of the Tranche B Term
Loans;
7.8          the representations and warranties in Section 5.1 hereof shall be
true and correct in all material respects as of the Fourth Amendment Effective
Date;
7.9          the Successor Administrative Agent shall have received customary
secretary’s certificates  delivered in connection with this Amendment in form
and substance reasonably satisfactory to the Successor Administrative Agent;
7.10          the Successor Administrative Agent shall have received a solvency
certificate in the form of Exhibit D to the Credit Agreement, dated as of the
Fourth Amendment Effective Date, and executed by a Financial Officer;
7.11          the Agency Succession Agreement shall have been duly executed and
delivered by each party thereto and shall be in full force and effect as of the
Fourth Amendment Effective Date;
7.12          all Revolving Loans shall, immediately prior to the Fourth
Amendment Effective Date, be prepaid, which prepayment shall be accompanied by
accrued and unpaid interest on the Revolving Loans being prepaid and any costs
incurred by any Lender in accordance with Section 3.04 of the Credit Agreement;
7.13          the Successor Administrative Agent shall have received a Notice of
Borrowing meeting the requirements of Section 2.08(b) of the Amended Credit
Agreement; and
7.14          the Successor Administrative Agent shall have received a completed
“Life-of-Loan” Federal Emergency Management Agency standard flood hazard
determination with respect to each Existing Mortgaged Property (as hereinafter
defined), and, with respect to any Existing Mortgaged Property on which any 
“building” (as defined in the Flood Insurance Laws) is located in a special
flood hazard area, together with a notice about special flood hazard area status
and flood disaster assistance duly executed by the applicable Credit Party
relating thereto and evidence of flood insurance as required by Section 6.03 of
the Amended Credit Agreement.
Unless otherwise specifically set forth herein, each of the amendments and other
modifications set forth in this Amendment shall be effective on and after such
date.
Section 8.  Covenant.  The Credit Parties will cause each obligation specified
on Schedule 7.3 hereto to be completed no later than the date set forth with
respect to such obligation on such schedule, or such later date as the Successor
Administrative Agent shall reasonably agree.
Section 9.  Miscellaneous.
9.1          Waiver.  The Parent Borrower, by signing below, hereby waives and
releases Administrative Agent and each of the Lenders and their respective
directors, officers, employees, attorneys, affiliates and subsidiaries from any
and all claims, offsets, defenses and counterclaims, in each case arising on or
prior to the date of this Amendment, such waiver and release being with full
knowledge and understanding of the circumstances and effect thereof and after
having consulted legal counsel with respect thereto.
8

--------------------------------------------------------------------------------




9.2          Credit Agreement Unaffected.  Each reference that is made in the
Credit Agreement or any Loan Document to the Credit Agreement shall hereafter be
construed as a reference to the Credit Agreement, as amended hereby.  Except as
herein otherwise specifically provided, all provisions of the Credit Agreement
shall remain in full force and effect and be unaffected hereby and this
Amendment will not by implication or otherwise alter, modify, amend, novate,
release or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other provision
of the Credit Agreement or any other Loan Document, all of which are ratified
and affirmed in all respects and will continue in full force and effect.  This
Amendment is a Loan Document.
9.3          Reaffirmation.  Each party hereto (each a “Party”) hereby consents
to the amendment of the Credit Agreement effected hereby and confirms and agrees
that, notwithstanding the effectiveness of this Amendment, each Loan Document to
which such Party is a party is, and the obligations of such Party contained in
the Credit Agreement, this Amendment or in any other Loan Document to which it
is a party are, and shall continue to be, in full force and effect and are
hereby ratified and confirmed in all respects, in each case as amended by this
Amendment. Without limiting the foregoing, each Party hereby confirms and
acknowledges that the existing security interests granted by such Party in favor
of the Secured Parties pursuant to the Loan Documents (including but not limited
pursuant to the Dutch Security Documents) in the Collateral described therein:
(a) shall remain in full force and effect, (b) shall extend to, and shall
continue to secure the obligations of the Credit Parties under the Credit
Agreement and the other Loan Documents as and to the extent provided in the Loan
Documents and as amended by and in accordance with this Amendment and (c) the
obligations secured under the Security Documents will be the obligations defined
in those Security Documents as those obligations have been amended pursuant to
this Amendment.
9.4          Counterparts.  This Amendment may be executed in any number of
counterparts, by different parties hereto in separate counterparts and by
facsimile signature, each of which when so executed and delivered shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement.
9.5          Expenses.  The Parent Borrower agrees to pay or cause to be paid on
or prior to the Fourth Amendment Effective Date, to the extent invoiced at least
two (2) Business Days prior thereto, (i) all reasonable costs and expenses
incurred by the Existing Administrative Agent in connection with the
preparation, negotiation and execution of this Amendment and the Agency
Succession Agreement, including without limitation, the reasonable costs, fees,
expenses and disbursements of the Existing Administrative Agent’s legal counsel
and (ii) all of the fees, charges and expenses due and payable to the Successor
Administrative Agent and/or the Successor Collateral Agent incurred through and
including the Fourth Amendment Effective Date pursuant to the terms of this
Amendment, the Agency Succession Agreement and Section 11.01 of the Credit
Agreement, including without limitation the reasonable and documented fees and
expenses of Cahill Gordon & Reindel LLP as counsel to the Successor
Administrative Agent and the Successor Collateral Agent.
9.6          Severability.  Any term or provision of this Amendment held by a
court of competent jurisdiction to be invalid or unenforceable shall not impair
or invalidate the remainder of this Amendment, and the effect thereof shall be
confined to the term or provision so held to be invalid or unenforceable.
9.7          Entire Agreement.  This Amendment is specifically limited to the
matters expressly set forth herein.  This Amendment and all other instruments,
agreements and documents executed and delivered in connection with this
Amendment embody the final, entire agreement among the parties hereto with
respect to the subject matter hereof and supersede any and all prior
commitments, agreements, representations and understandings, whether written or
oral, relating to the matters covered by this
9

--------------------------------------------------------------------------------




Amendment, and may not be contradicted or varied by evidence of prior,
contemporaneous or subsequent oral agreements or discussions of the parties
hereto.  There are no oral agreements among the parties hereto relating to the
subject matter hereof or any other subject matter relating to the Credit
Agreement.
9.8          Governing Law; Submission to Jurisdiction, Venue.  The rights and
obligations of all parties hereto shall be governed by the laws of the State of
New York, without regard to principles of conflicts of laws.  The provisions of
Sections 11.08(b), (c) and (d) of the Credit Agreement apply to this Amendment,
mutatis mutandis.
9.9          JURY TRIAL WAIVER.  THE PARENT BORROWER, THE ADMINISTRATIVE AGENT
AND EACH OF THE LENDERS HEREBY WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG
THE PARENT BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS, OR ANY THEREOF,
ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS AMENDMENT OR ANY
NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.
9.10          Certain Tax Matters.
(a)          For U.S. Federal and applicable state and local income tax
purposes, the parties shall treat (i) all of the Tranche B Euro Term Loans
(whether issued for cash or in exchange for Existing Euro Term Loans) as one
fungible tranche and (ii) all of the Tranche B Dollar Term Loans (whether issues
issued for cash or in exchange for existing Dollar Term Loans) as one fungible
tranche.
(b)          Solely for purposes of FATCA, from and after the Fourth Amendment
Effective Date, the Borrower and the Administrative Agent shall treat (and the
Revolving Lenders hereby authorize the Borrower and the Administrative Agent to
treat) the Tranche A Revolving Facility and the Tranche B Revolving Facility and
all Loans made thereunder (including any Loans already outstanding) as not
qualifying as “grandfathered obligations” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).
9.11          Austrian Matters.  Section 11.28 of the Credit Agreement shall
apply hereto and with respect to all Tranche B Term Loans and the Tranche B
Revolving Loans, mutatis mutandis.


[Remainder of page intentionally left blank.]


10

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Amendment No. 4 to Credit Agreement has been executed
by the parties hereto as of the date first written above.



 
THE PARENT BORROWER:
       
PATHEON HOLDINGS I B.V.
       
By:
/s/ Eric M. Sherbet
 
Name: 
Eric M. Sherbet
 
Title:
attorney in fact
             
THE CREDIT PARTIES:
             
DPI NEWCO LLC, as a US Borrower
         
By:
/s/ Eric M. Sherbet
 
Name:
Eric M. Sherbet
 
Title:
Secretary
       
PATHEON PHARMACEUTICALS INC., as a US Borrower
         
By:
/s/ Eric M. Sherbet
 
Name:
Eric M. Sherbet
 
Title:
President
       
PATHEON SOFTGELS INC., as a US Borrower
         
By:
/s/ Dean F. Wilson
 
Name:
Dean F. Wilson
 
Title:
Treasurer
       
PATHEON INC., as the Canadian Borrower
         
By:
/s/ Jason B. Conner
 
Name:
Jason B. Conner
 
Title:
Secretary


 
[Amendment No. 4 Signature Page]

--------------------------------------------------------------------------------










 
PATHEON PUERTO RICO, INC., as the PR Borrower
         
By:
/s/ Dean F. Wilson
 
Name:
 Dean F. Wilson
 
Title:
 Treasurer
       
PATHEON UK LIMITED, as the UK Borrower
         
By:
/s/ Dean F. Wilson
 
Name:
Dean F. Wilson
 
Title:
Director
       
PATHEON AUSTRIA GmbH & CoKG, as the Austrian Borrower
         
By:
/s/ Jason B. Conner
 
Name: 
Jason B. Conner
 
Title:
Attorney
       
PATHEON SOFTGELS B.V., as a Subsidiary Guarantor
         
By:
/s/ Eric M. Sherbet
 
Name:
Eric M. Sherbet
 
Title:
attorney in fact
       
CEPH INTERNATIONAL CORPORATION, as a Subsidiary Guarantor
         
By:
/s/ Dean F. Wilson
 
Name:
Dean F. Wilson
 
Title:
Treasurer
       
PATHEON HOLDINGS II B.V., as a Subsidiary Guarantor
         
By:
/s/ Eric M. Sherbet
 
Name:
Eric M. Sherbet
 
Title:
attorney in fact


 
[Amendment No. 4 Signature Page]

--------------------------------------------------------------------------------










 
PATHEON I HOLDING GmbH, as a Subsidiary Guarantor
         
By:
/s/ Jason B. Conner
 
Name: 
Jason B. Conner
 
Title:
Attorney
       
PATHEON LIFE SCIENCE PRODUCTS INTERNATIONAL GmbH, as a Subsidiary Guarantor
         
By:
/s/ Jason B. Conner
 
Name:
Jason B. Conner
 
Title:
Attorney
       
DSM PHARMACEUTICAL PRODUCTS, INC., as a Subsidiary Guarantor
         
By:
/s/ Jason B. Conner
 
Name:
Jason B. Conner
 
Title:
Secretary
       
PATHEON B.V., as a Subsidiary Guarantor
         
By:
/s/ Eric M. Sherbet
 
Name:
Eric M. Sherbet
 
Title:
attorney in fact
       
PATHEON BANNER U.S. HOLDINGS INC., as a Subsidiary Guarantor
         
By:
/s/ Eric M. Sherbet
 
Name:
Eric M. Sherbet
 
Title:
President
       
PATHEON CALCULUS MERGER LLC, as a Subsidiary Guarantor
         
By:
/s/ Dean F. Wilson
 
Name:
Dean F. Wilson
 
Title:
Authorized Signatory


 
[Amendment No. 4 Signature Page]

--------------------------------------------------------------------------------










 
PATHEON COÖPERATIEF U.A., as a Subsidiary Guarantor
         
By:
/s/ Eric M. Sherbet
 
Name: 
Eric M. Sherbet
 
Title:
attorney in fact
       
PATHEON FINANCE LLC, as a Subsidiary Guarantor
         
By:
/s/ Jason B. Conner
 
Name:
Jason B. Conner
 
Title:
Secretary
       
PATHEON MANUFACTURING SERVICES LLC, as a Subsidiary Guarantor
         
By:
/s/ Dean F. Wilson
 
Name:
Dean F. Wilson
 
Title:
Treasurer
       
PATHEON PHARMACEUTICALS SERVICES INC., as a Subsidiary Guarantor
         
By:
/s/ Dean F. Wilson
 
Name:
Dean F. Wilson
 
Title:
Treasurer
       
PATHEON PUERTO RICO ACQUISITIONS CORPORATION, as a Subsidiary Guarantor
         
By:
/s/ Dean F. Wilson
 
Name:
Dean F. Wilson
 
Title:
Treasurer
       
PATHEON U.S. HOLDINGS INC., as a Subsidiary Guarantor
         
By:
/s/ Eric M. Sherbet
 
Name:
Eric M. Sherbet
 
Title:
President


 
[Amendment No. 4 Signature Page]

--------------------------------------------------------------------------------










 
PATHEON U.S. HOLDINGS LLC, as a Subsidiary Guarantor
         
By:
/s/ Jason B. Conner
 
Name: 
Jason B. Conner
 
Title:
Secretary
       
DSM PHARMA CHEMICALS VENLO B.V., as a Subsidiary Guarantor
         
By:
/s/ Eric M. Sherbet
 
Name:
Eric M. Sherbet
 
Title:
attorney in fact
       
PATHEON BIOLOGICS B.V., as a Subsidiary Guarantor
         
By:
/s/ Eric M. Sherbet
 
Name:
Eric M. Sherbet
 
Title:
Managing Director
       
PATHEON API INC., as a Subsidiary Guarantor
         
By:
/s/ Eric M. Sherbet
 
Name:
Eric M. Sherbet
 
Title:
President
       
PATHEON API MANUFACTURING INC., as a Subsidiary Guarantor
         
By:
/s/ Eric M. Sherbet
 
Name:
Eric M. Sherbet
 
Title:
President
       
PATHEON API SERVICES INC., as a Subsidiary Guarantor
         
By:
/s/ Eric M. Sherbet
 
Name:
Eric M. Sherbet
 
Title:
President


 
[Amendment No. 4 Signature Page]

--------------------------------------------------------------------------------










 
PATHEON BIOLOGICS (NJ) LLC, as a Subsidiary Guarantor
         
By:
/s/ Dean F. Wilson
 
Name: 
Dean F. Wilson
 
Title:
Treasurer
       
PATHEON BIOLOGICS LLC, as a Subsidiary Guarantor
         
By:
/s/ Dean F. Wilson
 
Name:
Dean F. Wilson
 
Title:
Treasurer
       
PATHEON DEVELOPMENT SERVICES INC., as a Subsidiary Guarantor
         
By:
/s/ Dean F. Wilson
 
Name:
Dean F. Wilson
 
Title:
Treasurer
       
REP GBP I-B BLOCKER, INC., as a Subsidiary Guarantor
         
By:
/s/ Dean F. Wilson
 
Name:
Dean F. Wilson
 
Title:
Treasurer


 
[Amendment No. 4 Signature Page]

--------------------------------------------------------------------------------








 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
 
as Successor Administrative Agent, Successor Collateral Agent and Successor
Issuer
         
By:
/s/ Mikhail Faybusovich
 
Name:
Mikhail Faybusovich
 
Title:
Authorized Signatory
                   
By:
/s/ Warren Van Heyst
 
Name: 
Warren Van Heyst
 
Title:
Authorized Signatory


 


[Amendment No. 4 Signature Page]

--------------------------------------------------------------------------------



JPMORGAN CHASE BANK, N.A.,
as LC Issuer
   
By:
/s/ Barry Bergman                       ___
Name:  
Barry Bergman
Title:
Managing Director


 




[Amendment No. 4 Signature Page]

--------------------------------------------------------------------------------




 
UBS AG, Stamford Branch,
 
as LC Issuer
       
By:
/s/ Darlene Arias
 
Name:
Darlene Arias
 
Title:
Director
       
By:
/s/ Denise Bushee
 
Name:
Denise Bushee
 
Title:
Director







[Amendment No. 4 Signature Page]

--------------------------------------------------------------------------------






 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
 
as Initial Tranche B Term Lender
       
By:
/s/ Mikhail Faybusovich
 
Name:
Mikhail Faybusovich
 
Title:
Authorized Signatory
                   
By:
/s/ Warren Van Heyst
 
Name: 
Warren Van Heyst
 
Title:
Authorized Signatory


 
[Amendment No. 4 Signature Page]

--------------------------------------------------------------------------------





TRANCHE B REVOLVING LENDER
SIGNATURE PAGE




By executing a counterpart to this Amendment as a Tranche B Revolving Lender,
(I) to the extent it is an existing Revolving Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Credit Agreement as
amended thereby and (B) on the terms and subject to the conditions set forth in
the Amendment and the Credit Agreement as amended thereby, to extend and
reclassify the full amount of (i) its Revolving Commitments into Tranche B
Revolving Commitments and (ii) its Revolving Loans, if any, into Tranche B
Revolving Loans and/or (II) to the extent it is providing an Additional
Revolving Commitment, to provide an Additional Revolving Commitment in the form
of a Tranche B Revolving Commitment in the amount set forth below on the terms
and subject to the conditions set forth in the Amendment and the Credit
Agreement as amended thereby.


Name of Institution:
Credit Suisse AG, Cayman Islands Branch,
 
as a Tranche B Revolving Lender
     
By:
/s/ Mikhail Faybusovich
 
Name: 
Mikhail Faybusovich
 
Title:
Authorized Signatory
                   
By:
/s/ Warren Van Heyst
 
Name:
Warren Van Heyst
 
Title:
Authorized Signatory
             
Additional Revolving Commitment (if applicable):
       
$25,000,000

 
 
[Amendment No. 4 Signature Page]

--------------------------------------------------------------------------------







TRANCHE B REVOLVING LENDER
SIGNATURE PAGE




By executing a counterpart to this Amendment as a Tranche B Revolving Lender,
(I) to the extent it is an existing Revolving Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Credit Agreement as
amended thereby and (B) on the terms and subject to the conditions set forth in
the Amendment and the Credit Agreement as amended thereby, to extend and
reclassify the full amount of (i) its Revolving Commitments into Tranche B
Revolving Commitments and (ii) its Revolving Loans, if any, into Tranche B
Revolving Loans and/or (II) to the extent it is providing an Additional
Revolving Commitment, to provide an Additional Revolving Commitment in the form
of a Tranche B Revolving Commitment in the amount set forth below on the terms
and subject to the conditions set forth in the Amendment and the Credit
Agreement as amended thereby.


Name of Institution:
Barclays Bank PLC,
 
as a Tranche B Revolving Lender
         
By: 
/s/ Christopher M. Aitkin
   
Name: Christopher M. Aitkin
   
Title: Assistant Vice President
             
If a second signature is necessary:
         
By:
     
Name:
   
Title:
                   
Additional Revolving Commitment (if applicable):
                   
$0


 
[Amendment No. 4 Signature Page]

--------------------------------------------------------------------------------







TRANCHE B REVOLVING LENDER
SIGNATURE PAGE




By executing a counterpart to this Amendment as a Tranche B Revolving Lender,
(I) to the extent it is an existing Revolving Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Credit Agreement as
amended thereby and (B) on the terms and subject to the conditions set forth in
the Amendment and the Credit Agreement as amended thereby, to extend and
reclassify the full amount of (i) its Revolving Commitments into Tranche B
Revolving Commitments and (ii) its Revolving Loans, if any, into Tranche B
Revolving Loans and/or (II) to the extent it is providing an Additional
Revolving Commitment, to provide an Additional Revolving Commitment in the form
of a Tranche B Revolving Commitment in the amount set forth below on the terms
and subject to the conditions set forth in the Amendment and the Credit
Agreement as amended thereby.


Name of Institution:
Royal Bank of Canada,
 
as a Tranche B Revolving Lender
             
By: 
/s/ Amy S. Promaine
   
Name: Amy S. Promaine
   
Title: Authorized Signatory
             
If a second signature is necessary:
             
By:
     
Name:
   
Title:
                   
Additional Revolving Commitment (if applicable):
                   
$25,000,000.00


 
[Amendment No. 4 Signature Page]

--------------------------------------------------------------------------------







TRANCHE B REVOLVING LENDER
SIGNATURE PAGE




By executing a counterpart to this Amendment as a Tranche B Revolving Lender,
(I) to the extent it is an existing Revolving Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Credit Agreement as
amended thereby and (B) on the terms and subject to the conditions set forth in
the Amendment and the Credit Agreement as amended thereby, to extend and
reclassify the full amount of (i) its Revolving Commitments into Tranche B
Revolving Commitments and (ii) its Revolving Loans, if any, into Tranche B
Revolving Loans and/or (II) to the extent it is providing an Additional
Revolving Commitment, to provide an Additional Revolving Commitment in the form
of a Tranche B Revolving Commitment in the amount set forth below on the terms
and subject to the conditions set forth in the Amendment and the Credit
Agreement as amended thereby.


Name of Institution:
Morgan Stanley Bank, N.A.,
 
as a Tranche B Revolving Lender
         
By: 
/s/ Michael King
   
Name: Michael King
   
Title: Authorized Signatory
             
If a second signature is necessary:
         
By:
     
Name:
   
Title:
                   
Additional Revolving Commitment (if applicable):
               
$0


 
[Amendment No. 4 Signature Page]

--------------------------------------------------------------------------------







TRANCHE B REVOLVING LENDER
SIGNATURE PAGE




By executing a counterpart to this Amendment as a Tranche B Revolving Lender,
(I) to the extent it is an existing Revolving Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Credit Agreement as
amended thereby and (B) on the terms and subject to the conditions set forth in
the Amendment and the Credit Agreement as amended thereby, to extend and
reclassify the full amount of (i) its Revolving Commitments into Tranche B
Revolving Commitments and (ii) its Revolving Loans, if any, into Tranche B
Revolving Loans and/or (II) to the extent it is providing an Additional
Revolving Commitment, to provide an Additional Revolving Commitment in the form
of a Tranche B Revolving Commitment in the amount set forth below on the terms
and subject to the conditions set forth in the Amendment and the Credit
Agreement as amended thereby.


Name of Institution:
JPMORGAN CHASE BANK, N.A.,
 
as a Tranche B Revolving Lender
         
By: 
/s/ Dawn Lee Lum
   
Name: Dawn Lee Lum
   
Title: Executive Director
             
If a second signature is necessary:
         
By:
     
Name:
   
Title:
                   
Additional Revolving Commitment (if applicable):
                   
$0


 


[Amendment No. 4 Signature Page]

--------------------------------------------------------------------------------





TRANCHE B REVOLVING LENDER
SIGNATURE PAGE




By executing a counterpart to this Amendment as a Tranche B Revolving Lender,
(I) to the extent it is an existing Revolving Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Credit Agreement as
amended thereby and (B) on the terms and subject to the conditions set forth in
the Amendment and the Credit Agreement as amended thereby, to extend and
reclassify the full amount of (i) its Revolving Commitments into Tranche B
Revolving Commitments and (ii) its Revolving Loans, if any, into Tranche B
Revolving Loans and/or (II) to the extent it is providing an Additional
Revolving Commitment, to provide an Additional Revolving Commitment in the form
of a Tranche B Revolving Commitment in the amount set forth below on the terms
and subject to the conditions set forth in the Amendment and the Credit
Agreement as amended thereby.


Name of Institution:
KEYBANK NATIONAL ASSOCIATION,
 
as a Tranche B Revolving Lender
         
By:
/s/ Jeff Kalinowski
   
Name: Jeff Kalinowski
   
Title: Senior Vice President
             
If a second signature is necessary:
         
By: 
     
Name:
   
Title:
                   
Additional Revolving Commitment (if applicable):
                   
$0


 


[Amendment No. 4 Signature Page]

--------------------------------------------------------------------------------





Exhibit A
Credit Agreement


 
EXHIBIT A
 

   



CREDIT AGREEMENT
dated as of March 11, 2014
(as amended by (i) Amendment No. 1 to Credit Agreement and Incremental Term Loan
Assumption Agreement, dated as of September 29, 2014, (ii) Amendment No. 2 to
Credit Agreement and Incremental Term Loan Assumption Agreement, dated as of
March 31, 2015 and, (iii) Amendment No. 3 to Credit Agreement, dated as of
January 8, 2016 and (iv) Amendment No. 4 and Refinancing Amendment No. 1 to
Credit Agreement and Incremental Revolving Credit Assumption Agreement, dated as
of April 20, 2017)




among
PATHEON HOLDINGS I B.V.
JLL/DELTA DUTCH NEWCO(f/k/a DPx Holdings B.V. and JLL/Delta Dutch Newco B.V.),
as Parent Borrower,
PATHEON PHARMACEUTICALS INC.,
BANNER PHARMACAPSPATHEON SOFTGELS INC., and
DPI NEWCO LLC
as US Borrowers,
DSM FINE CHEMICALS AUSTRIA NfgPATHEON AUSTRIA GMBH &CoOKG,
(f/k/a DPx Fine Chemicals Austria GmbH & CoKG; f/k/a DSM Fine Chemicals Austria
Nfg GmbH & CoKG),
as Austrian Borrower
PATHEON INC.,
as Canadian Borrower
PATHEON UK LIMITED,
as UK Borrower,
PATHEON PUERTO RICO, INC.,
as PR Borrower,
THE LENDING INSTITUTIONS FROM TIME TO TIME PARTY HERETO,
as Lenders,
and
UBSCREDIT SUISSE AG, STAMFORDCAYMAN ISLANDS BRANCH,
as Administrative Agent, Collateral Agent, and LC Issuer and Swing Line Lender,
and
JPMORGAN CHASE BANK, N.A.
as Syndication Agent and an LC Issuer
and

--------------------------------------------------------------------------------







JEFFERIES FINANCE LLC, KEYBANK NATIONAL ASSOCIATION and MORGAN STANLEY SENIOR
FUNDING, INC.
as Co-Documentation Agents

 
 
UBS AG, STAMFORD BRANCH, J.P. MORGAN SECURITIES LLC, JEFFERIES FINANCE LLC,
KEYBANK NATIONAL ASSOCIATION and MORGAN STANLEY SENIOR FUNDING, INC.
as Joint Lead Arrangers
and


UBS SECURITIES LLC, J.P. MORGAN SECURITIES LLC, BARCLAYS BANK PLC, JEFFERIES
FINANCE LLC, KBCM BRIDGE LLC and MORGAN STANLEY SENIOR FUNDING, INC. and
SUMITOMO MITSUI BANKING CORP.
as Joint Bookrunners
 
 
Warning
the taking of this document or any certified copy of it or any other document
which constitutes substitute documentation for it, or any document which
includes written confirmations or references to it, into Austria as well as
printing out any e-mail communication which refers to this document in Austria
or sending any e-mail communication to which a PDF scan of this document is
attached to an Austrian addressee or sending any e-mail communication carrying
an electronic or digital signature which refers to this document to an Austrian
addressee may cause the imposition of Austrian stamp duty.  Accordingly, keep
the original document as well as all certified copies thereof and written and
signed references to it outside of Austria and avoid printing out any e-mail
communication which refers to this document in Austria or sending any e-mail
communication to which a PDF scan of this document is attached to an Austrian
addressee or sending any e-mail communication carrying an electronic or digital
signature which refers to this document to an Austrian addressee.

 
 

   



 

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page
ARTICLE I. DEFINITIONS AND TERMS
2
Section 1.01
Certain Defined Terms
2
Section 1.02
Computation of Time Periods
7880
Section 1.03
Accounting Terms
7880
Section 1.04
Terms Generally
7981
Section 1.05
Exchange Rate Calculations
8082
Section 1.06
Certain Determinations
8082
Section 1.07
Currency Equivalent Generally
8183
Section 1.08
Pro FormaCertain Calculations
8184
Section 1.09
Additional Borrowers
8285
Section 1.10
Additional Currencies
8286
Section 1.11
Effectuation of Transactions
8386
     
ARTICLE II. THE TERMS OF THE CREDIT FACILITY
8387
Section 2.01
Establishment of the Credit Facility
83[Reserved] 87
Section 2.02
Revolving Facility
8387
Section 2.03
Term Loan
8487
Section 2.04
Swing Line Facility
85[Reserved] 88
Section 2.05
Letters of Credit
8788
Section 2.06
[Reserved]
9394
Section 2.07
Bankers’ Acceptances
93[Reserved] 94
Section 2.08
Notice of Borrowing
9694
Section 2.09
Funding Obligations; Disbursement of Funds
9695
Section 2.10
Evidence of Obligations
9896
Section 2.11
Interest; Default Rate
9997
Section 2.12
Conversion and Continuation of Loans
10098
Section 2.13
Fees
102100
Section 2.14
Termination and Reduction of Revolving Commitments
103101
Section 2.15
Voluntary, Scheduled and Mandatory Prepayments of Loans
104102
Section 2.16
Method and Place of Payment
115113
Section 2.17
Defaulting Lenders
116114
Section 2.18
Incremental Facilities
118116
Section 2.19
Amend and Extend Transactions
123120
Section 2.20
Refinancing Amendments
126124
     
ARTICLE III. INCREASED COSTS, ILLEGALITY AND TAXES
128126
Section 3.01
Increased Costs
128126
Section 3.02
Taxes (Other Than UK Withholding Taxes)
129127
Section 3.02A
United Kingdom Taxes
135133
Section 3.03
Mitigation Obligations; Replacement of Lenders
139137
Section 3.04
Breakage Compensation
140138
     
ARTICLE IV. CONDITIONS PRECEDENT
140138
Section 4.01
Conditions Precedent at Closing Date
140138
Section 4.02
Conditions Precedent to All Credit Events
144142
Section 4.03
Credit Events to Additional Borrowers
145143
     
ARTICLE V. REPRESENTATIONS AND WARRANTIES
146144

 
-i-

--------------------------------------------------------------------------------

 
Section 5.01
Organization Status and Qualification
146144
Section 5.02
Authorization and Enforceability
146144
Section 5.03
Applicable Law, Contractual Obligations and Organizational Documents
147144
Section 5.04
Governmental Approvals
147144
Section 5.05
Litigation
147145
Section 5.06
Use of Proceeds; Margin Regulations
147145
Section 5.07
Accuracy of Financial Statements
147145
Section 5.08
Solvency
148146
Section 5.09
No Material Adverse Effect
148146
Section 5.10
Payment of Taxes
148146
Section 5.11
Ownership of Property
148146
Section 5.12
Environmental Matters
149146
Section 5.13
Compliance with ERISA
149147
Section 5.14
Intellectual Property
151148
Section 5.15
Investment Company Act
151149
Section 5.16
Security Interests
151149
Section 5.17
Accuracy of Disclosure
151149
Section 5.18
Subsidiaries
152150
Section 5.19
OFAC and PATRIOT Act
152150
Section 5.20
Foreign Corrupt Practices Act
152150
     
ARTICLE VI. AFFIRMATIVE COVENANTS
152150
Section 6.01
Reporting Requirements
153150
Section 6.02
Books, Records and Inspections
156154
Section 6.03
Insurance
156154
Section 6.04
Payment of Taxes and Government Obligations
156154
Section 6.05
Preservation of Existence
157154
Section 6.06
Maintenance of Property
157155
Section 6.07
Compliance with Laws, etc.
157155
Section 6.08
Compliance with Environmental Laws
157155
Section 6.09
Certain Subsidiaries to Join in Guaranty
158155
Section 6.10
Additional Security; Real Estate Matters; Further Assurances
158156
Section 6.11
Use of Proceeds
159157
Section 6.12
Ratings
160157
Section 6.13
Change in Business
160158
Section 6.14
Designation of Subsidiaries
160158
Section 6.15
Lender Conference Calls
161158
Section 6.16
Post-Closing Obligations
161159
Section 6.17
Transactions with Affiliates
161159
     
ARTICLE VII. NEGATIVE COVENANTS
162160
Section 7.01
Consolidation, Merger, Acquisitions, Asset Sales, etc.
162160
Section 7.02
Liens
164162
Section 7.03
Indebtedness
167165
Section 7.04
Investments and Guaranty Obligations
171169
Section 7.05
Restricted Payments
174172
Section 7.06
Financial Covenant
177175

 
-ii-

--------------------------------------------------------------------------------

 
Section 7.07
Restrictions on Negative Pledges
178176
Section 7.08
Amendment of Subordinated Debt Document
179177
Section 7.09
Fiscal Year
180178
     
ARTICLE VIII. EVENTS OF DEFAULT
180178
Section 8.01
Events of Default
180178
Section 8.02
Remedies
182180
Section 8.03
Application of Certain Payments and Proceeds
183181
Section 8.04
Collection Allocation Mechanism
183181
     
ARTICLE IX. THE ADMINISTRATIVE AGENT AND COLLATERAL AGENT
185183
Section 9.01
Appointment
185183
Section 9.02
Delegation of Duties
188186
Section 9.03
Exculpatory Provisions
188186
Section 9.04
Reliance by Administrative Agent and Collateral Agent
189187
Section 9.05
Notice of Default
189187
Section 9.06
Non-Reliance
189187
Section 9.07
No Reliance on Administrative Agent’s Customer Identification Program
190188
Section 9.08
Patriot Act
190188
Section 9.09
Indemnification
190188
Section 9.10
The Administrative Agent and Collateral Agent in Each Individual Capacity
191189
Section 9.11
Successor Administrative Agent
191189
Section 9.12
Other Agents
192190
Section 9.13
Agency for Perfection
192190
Section 9.14
Proof of Claim
192190
Section 9.15
Posting of Approved Electronic Communications
193191
Section 9.16
Withholding Taxes
194192
Section 9.17
Resignation/Replacement of LC Issuer and Swing Line Lender
194192
Section 9.18
Right to Realize on Collateral and Enforce Guaranty
195192
Section 9.19
Cash Management Banks and Designated Hedge Creditors
195193
     
ARTICLE X. [Reserved]
195193
   
ARTICLE XI. MISCELLANEOUS
195193
Section 11.01
Payment of Expenses etc.
195193
Section 11.02
Indemnification
196194
Section 11.03
Right of Setoff
196194
Section 11.04
Equalization
197195
Section 11.05
Notices
197195
Section 11.06
Successors and Assigns
199197
Section 11.07
No Waiver; Remedies Cumulative
205203
Section 11.08
Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury Trial
205203
Section 11.09
Counterparts
207205
Section 11.10
Integration
207205
Section 11.11
Headings Descriptive
207205
Section 11.12
Amendment or Waiver; Acceleration by Required Lenders
207205

 
-iii-

--------------------------------------------------------------------------------

 
Section 11.13
Survival of Indemnities
212210
Section 11.14
Domicile of Loans
212210
Section 11.15
Confidentiality
212210
Section 11.16
Limitations on Liability of the LC Issuers
213211
Section 11.17
General Limitation of Liability
213211
Section 11.18
No Duty
214212
Section 11.19
Lenders and Agent Not Fiduciary to Parent Borrower, etc.
214212
Section 11.20
Survival of Representations and Warranties
214212
Section 11.21
Severability
214212
Section 11.22
Interest Rate Limitation
214212
Section 11.23
Patriot Act
214212
Section 11.24
Customary Intercreditor Agreement
215213
Section 11.25
Release of Guarantees and Liens
215213
Section 11.26
Conversion of Currencies
215213
Section 11.27
Austrian Insolvency Provisions
216214
Section 11.28
Limitations Regarding the Austrian Borrower and Austrian Guarantor
216214
Section 11.29
Parallel Debt
217215
Section 11.30
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
215
Section 11.3011.31
Independence of Covenants
217216









-iv-

--------------------------------------------------------------------------------



SCHEDULES

Schedule A
Excluded Asset Sales

Schedule 1
Commitments

Schedule 1(a)
MS Existing Letters of Credit

Schedule 1(b)
UBS Existing Letters of Credit

Schedule 2
Restricted and Unrestricted Subsidiaries

Schedule 3
Subsidiary Guarantors

Schedule 4
Mortgaged Real Property

Schedule 5
EBITDA Adjustments

Schedule 6
Hedge Agreements

Schedule 6.17
Transactions with Affiliates

Schedule 7
Company Reorganization

Schedule 5.11
Real Property

Schedule 5.18
Subsidiaries

Schedule 6.10(c)
Real Estate Deliverables

Schedule 6.16
Post-Closing Obligations

Schedule 7.02
Liens

Schedule 7.03
Indebtedness

Schedule 7.04
Investments

Schedule 7.07
Contractual Obligations

Schedule 11.05
Administrative Agent’s Office, Certain Addresses for Notices



EXHIBITS

Exhibit A-1
Form of Revolving Facility Note

Exhibit A-2
Form of Swing Line Note

Exhibit A-3
Form of Term Note

Exhibit B-1
Form of Notice of Borrowing

Exhibit B-2
Form of Notice of Continuation or Conversion

Exhibit B-3
Form of LC Request

Exhibit C
Form of Guaranty

Exhibit D
Form of Solvency Certificate

Exhibit E
Form of Compliance Certificate

Exhibit F
Form of Closing Certificate

Exhibit G
Form of Assignment Agreement

Exhibit H-1
Form of U.S. Tax Certificate (For Non-U.S. Lenders That Are Not Partnerships For
U.S. Federal Income Tax Purposes)

Exhibit H-2
Form of U.S. Tax Certificate (For Non-U.S. Participants That Are Partnerships
For U.S. Federal Income Tax Purposes)

Exhibit H-3
Form of U.S. Tax Certificate (For Non-U.S. Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit H-4
Form of U.S. Tax Certificate (For Non-U.S. Lenders That Are Partnerships For
U.S. Federal Income Tax Purposes)

Exhibit I-1
Form of Second Lien Intercreditor Agreement

Exhibit I-2
Form of Equal Priority Intercreditor Agreement

Exhibit J
Form of Intercompany Note

Exhibit K-1
Form of Affiliated Lender Assignment Agreement

Exhibit K‑2
Form of Acceptance and Prepayment Notice

Exhibit K‑3
Form of Discount Range Prepayment Notice



-v-

--------------------------------------------------------------------------------






Exhibit K‑4
Form of Discount Range Prepayment Offer

Exhibit K‑5
Form of Solicited Discounted Prepayment Notice

Exhibit K‑6
Form of Solicited Discounted Prepayment Offer

Exhibit K‑7
Form of Specified Discount Prepayment Notice

Exhibit K‑8
Form of Specified Discount Prepayment Response

Exhibit L
Form of Additional Borrower Agreement

Exhibit M
Form of Secured Hedge Agreement Designation







-vi-

--------------------------------------------------------------------------------



 
 
This CREDIT AGREEMENT is entered into as of March 11, 2014 among the following: 
(i) Patheon Holdings I B.V. (f/k/a DPx Holdings B.V. and JLL/Delta Dutch Newco
B.V.), a private company with limited liability (besloten vennootschap met
beperkte aansprakelijkheid) incorporated under the laws of the Netherlands, as a
borrower (the “Parent Borrower”); (ii) Patheon Pharmaceuticals Inc., a Delaware
corporation (“PPUS”), Banner PharmacapsPatheon Softgels Inc., a Delaware
corporation (“BannerSoftgels”) and DPI Newco LLC, a Delaware limited liability
company (“DPI Newco”, and together with PPUS and BannerSoftgels, the “US
Borrowers”), Patheon UK Limited, a limited liability company incorporated under
the laws of England and Wales (the “UK Borrower”), Patheon Inc., a company with
limited liability incorporated under the laws of Canada (the “Canadian
Borrower”), Patheon Austria GmbH & CoKG (f/k/a DPx Fine Chemicals Austria GmbH &
CoKG; f/k/a DSM Fine Chemicals Austria Nfg GmbH & CoKG), a limited partnership
with an Austrian company with limited liability as general partner incorporated
under the laws of Austria (the “Austrian Borrower”) and Patheon Puerto Rico,
Inc., a Puerto Rican corporation (the “PR Borrower”, together with the US
Borrowers, the UK Borrower, the Canadian Borrower and the Austrian Borrower, the
“Subsidiary Borrowers” and collectively with the Parent Borrower and any
Additional Borrowers from time to time party hereto, the “Borrowers”); (iii) the
lenders from time to time party hereto (each a “Lender” and collectively, the
“Lenders”); (iv) Credit Suisse AG, Cayman Islands Branch (as successor to UBS
AG, Stamford Branch (“UBS”)), as the administrative agent (the “Administrative
Agent”), as the Collateral Agent (as hereinafter defined), as an LC Issuer (as
hereinafter defined), and as the Swing Line Lender (as hereinafter defined); (v)
JPMorgan Chase Bank, N.A. (“JPMCB”) as syndication agent and as an LC Issuer
(the “Syndication Agent”); (vi) Jefferies Finance LLC (“Jefferies”), KeyBank
National Association (“KeyBank”) and Morgan Stanley Senior Funding (“MSSF”) as
co-documentation agents (the “Documentation Agents”); (vii) UBS, J.P. Morgan
Securities LLC (“J.P. Morgan”), Jefferies, KeyBank, and MSSF as joint lead
arrangers (the “Arrangers”); (viii) UBS Securities LLC (“UBSS”), J.P. Morgan,
Jefferies, KBCM Bridge LLC (“KBCM”), and MSSF as joint bookrunners; and (ix)
Sumitomo Mitsui Banking Corp. (“SMBC”) and Barclays Bank PLC (“Barclays”) as
co-managers.
PRELIMINARY STATEMENTS:
(1)          Pursuant to that certain Arrangement Agreement dated as of November
18, 2013 (the “Arrangement Agreement”) by and among Patheon Inc., a corporation
organized under the laws of Canada (“Patheon”), and JLL/Delta Patheon Holdings,
L.P., a Cayman Islands exempted limited partnership (“NewCo” or the
“Purchaser”), (A) a new indirect wholly-owned subsidiary of Purchaser is
acquiring all of the outstanding equity securities of Patheon other than those
held directly or indirectly by the Sponsor through the consummation of the plan
of arrangement as contemplated by the Arrangement Agreement (the “Plan of
Arrangement”), and (B) Purchaser, through one or more wholly owned subsidiaries,
is acquiring all of the outstanding equity securities of Patheon held directly
or indirectly by Sponsor by acquiring all of the limited partnership interests
of JLL Partners Fund V (Patheon), L.P., a Cayman Islands exempted limited
partnership (clauses (A) and (B) together, the “Patheon Acquisition”).
(2)          Pursuant to that certain Contribution Agreement, dated as of
November 18, 2013 (the “Contribution Agreement”, and, together with the
Arrangement Agreement, the “Acquisition Agreements”), by and among JLL Patheon
Co-Investment Fund, L.P., a Cayman Islands exempted limited partnership (“JLL
Holdco”), Koninklijke DSM N.V., a corporation organized under the laws of the
Netherlands (“Delta”) and the Purchaser, the Purchaser is acquiring, directly or
indirectly, the DPP Business (such acquisition, the “Delta Acquisition”).
(3)          The Purchaser has requested that the Lenders extend credit to the
Purchaser to pay the cash consideration for the Patheon Acquisition.



--------------------------------------------------------------------------------







(4)          Patheon and the Purchaser have requested that the Lenders extend
credit to Patheon to repay and/or satisfy and discharge, subject to certain
exceptions specified in Section 7.03, all existing third-party indebtedness of
Patheon and its subsidiaries (the “Closing Date Refinancing”).
(5)          All of the Borrowers have requested that the Lenders, the Swing
Line Lender and each LC Issuer extend credit to the Borrowers to, among other
things (a) pay the fees and expenses incurred in connection with the Patheon
Acquisition and the Delta Acquisition and (b) provide working capital and funds
for other general corporate purposes (subject to any applicable limitations
under the law of the jurisdiction in which a Borrower is incorporated).
(6)          Subject to and upon the terms and conditions set forth herein, the
Lenders, the Swing Line Lender and each LC Issuer are willing to extend credit
and make available to the Borrowers the credit facilities provided for herein
for the foregoing purposes.
AGREEMENT:
In consideration of the premises and the mutual covenants contained herein, the
parties hereto agree as follows:
ARTICLE I.

DEFINITIONS AND TERMS
 
Section 1.01          Certain Defined Terms.  As used herein, the following
terms shall have the meanings herein specified unless the context otherwise
requires:
“1934 Act” means the Securities Exchange Act of 1934, as amended.
“2014 Incremental Term Loans” has the meaning assigned to such term in the First
Amendment.
“2015 Incremental Dollar Term Loans” has the meaning assigned to such term in
the Second Amendment.


“2015 Incremental Euro Term Loans” has the meaning assigned to such term in the
Second Amendment.


“2015 Incremental Term Loans” has the meaning assigned to such term in the
Second Amendment.


            “Acceptable Discount” has the meaning assigned to such term in
Section 2.15(a)(v)(D)(2).
“Acceptable Prepayment Amount” has the meaning assigned to such term in
Section 2.15(a)(v)(D)(3).
“Acceptance and Prepayment Notice” means a notice of the Parent Borrower’s
acceptance of the Acceptable Discount in substantially the form of Exhibit K‑2.
“Acceptance Date” has the meaning assigned to such term in
Section 2.15(a)(v)(D)(2).
“Acceptance Fee” has the meaning assigned to such term in Section 2.13(h).

- 2 -

--------------------------------------------------------------------------------







“Acquired EBITDA” means, with respect to any Acquired Entity or Business (any of
the foregoing, a “Pro Forma Entity”) for any period, the amount for such period
of Consolidated EBITDA of such Pro Forma Entity (determined as if references to
the Parent Borrower and the Restricted Subsidiaries in the definition of the
term “Consolidated EBITDA” were references to such Pro Forma Entity and its
Restricted Subsidiaries), all as determined on a consolidated basis for such Pro
Forma Entity.
“Acquired Entity or Business” has the meaning assigned to such term in the
definition of the term “Consolidated EBITDA.”
“Acquisition” means any transaction or series of related transactions resulting
in (i) the acquisition by the Parent Borrower or any Restricted Subsidiary of
all or substantially all of the assets of any Person, or any line of business or
division of any Person, (ii) the acquisition or ownership by the Parent Borrower
or any Restricted Subsidiary of in excess of 50% of the Capital Stock of any
Person such that such Person becomes a Restricted Subsidiary immediately
following or substantially concurrently with such transaction or transactions or
(iii) the acquisition by the Parent Borrower or any Restricted Subsidiary of
another Person by a merger, consolidation, amalgamation or any other combination
with such Person.
“Acquisitions” means the Delta Acquisition and the Patheon Acquisition.
“Acquisition Agreements” has the meaning assigned to such term in the third
paragraph of this Agreement.
“Additional Borrower” means any Person who shall from time to time become a
party to this Agreement as a “Borrower” hereunder upon the execution and
delivery of an Additional Borrower Agreement.
“Additional Borrower Agreement” means the Additional Borrower Agreement
substantially in the form of Exhibit L hereto.
“Additional Lender” means, at any time, any bank, other financial institution or
institutional investor that, in any case, is not an existing Lender at such time
and provides any portion of any Incremental Facility in accordance with Section
2.18.
“Additional Refinancing Lender” has the meaning assigned to such term in Section
2.20(a).
“Additional Security Document” has the meaning assigned to such term in Section
6.10(a).
“Adjusted Eurodollar Rate” means, (a) with respect to all Tranche A Revolving
Loans, with respect to each Interest Period for a Eurodollar Loan of any
currency, (i) the rate per annum equal to the British Bankers Association (or
any other successor entity to the British Bankers Association) LIBO Rate (“BBA
LIBOR”) as appearing on LIBOR01 Page published by Reuters (or other commercially
available sources providing quotations of BBA LIBOR as determined by the
Administrative Agent from time to time) at approximately 11:00 A.M. (London
time) two (2) Business Days prior to the commencement of such Interest Period,
for deposits in such currency with a maturity comparable to such Interest
Period, divided by (ii) a percentage equal to 100% minus the then stated maximum
rate of all reserve requirements (including, without limitation, any marginal,
emergency, supplemental, special or other reserves and without benefit of
credits for proration, exceptions or offsets that may be available from time to
time) applicable to any member bank of the Federal Reserve System in respect of
Eurocurrency liabilities as defined in Regulation D (or any successor category
of liabilities under Regulation); provided, however, that if the rate referred
to in clause (i) above is not available at any such time for any reason,


- 3 -

--------------------------------------------------------------------------------



 
 
then the rate referred to in clause (i) shall instead be the interest rate per
annum, as determined by the Administrative Agent, to be the average (rounded to
the nearest 1/16th of 1%) of the rates per annum at which deposits in the
applicable currency in an amount equal to the amount of such Eurodollar Loan are
offered to major banks in the London interbank market at approximately 11:00
A.M. (London time), two (2) Business Days prior to the commencement of such
Interest Period, for contracts that would be entered into at the commencement of
such Interest Period for the same duration as such Interest Period or (b) with
respect to all other Loans, with respect to each Interest Period for a
Eurodollar Loan of any currency, (i) the rate per annum equal to the ICE
Benchmark Administration (or any other successor entity to the ICE Benchmark
Administration) LIBO Rate (“ICE LIBOR”) as appearing on LIBOR01 Page published
by Reuters (or other commercially available sources providing quotations of ICE
LIBOR as determined by the Administrative Agent from time to time, the “Screen
Rate”) at approximately 11:00 A.M. (London time) two (2) Business Days prior to
the commencement of such Interest Period, for deposits in such currency with a
maturity comparable to such Interest Period, divided by (ii) a percentage equal
to 100% minus the then stated maximum rate of all reserve requirements
(including, without limitation, any marginal, emergency, supplemental, special
or other reserves and without benefit of credits for proration, exceptions or
offsets that may be available from time to time) applicable to any member bank
of the Federal Reserve System in respect of Eurocurrency liabilities as defined
in Regulation D (or any successor category of liabilities under Regulation);
provided, however, that if the rate referred to in clause (i) above is not
available at any such time for any reason, then the rate referred to in clause
(i) shall instead be the Interpolated Rate; provided further that
notwithstanding the rate calculated in accordance with the foregoing, clauses
(a) or (b), (x) at no time shall the Adjusted Eurodollar Rate be less than 0.00%
per annum and (y) solely with respect to InitialTranche B Term Loans and Euro
Term B-1 Loans, at no time shall the Adjusted Eurodollar Rate be less than 1.00%
per annum.
“Administrative Agent” has the meaning assigned to such term in the first
paragraph of this Agreement and includesmeans Credit Suisse (as successor to
UBS), and any permitted successor to the Administrative Agent appointed pursuant
to Section 9.11.
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person, or, in the case of any Lender that is an investment
fund, the investment advisor thereof and any investment fund having the same
investment advisor.  The term “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a Person, whether through the ability to exercise voting power, by
contract or otherwise.  The terms “controlling” and “controlled” have meanings
correlative thereto.
“Affiliated Debt Fund” has the meaning assigned to such term in Section
11.06(g)(i)(B).
“Affiliated Lender” has the meaning assigned to such term in Section
11.06(g)(i).
“Affiliated Lender Assignment Agreement” has the meaning assigned to such term
in Section 11.06(g)(i)(D).
“Affiliated Lender Cap” has the meaning assigned to such term in
Section 11.06(g)(i)(C).
“Agents” means the Administrative Agent, the Collateral Agent, the Syndication
Agent and the Documentation Agents.
“Aggregate Credit Facility Exposure” means, at any time, the sum of (i) the
Aggregate Revolving Facility Exposure at such time, and (ii) the principal
amount of Swing Loans outstanding at such time, and (iii) the aggregate
principal amount of the Term Loans outstanding at such time.


- 4 -

--------------------------------------------------------------------------------







“Aggregate Revolving Facility Exposure” means, at any time, the sum of (i) the
aggregate principal amount of all Revolving Loans made by all Lenders and
outstanding at such time and (ii) the aggregate amount of the LC Outstandings at
such time.
“Agreement” means this Credit Agreement, including any exhibits or schedules, as
the same may from time to time be amended, restated, amended and restated,
supplemented or otherwise modified.
“Agreement Currency” has the meaning assigned to such term in Section 11.26.
“Anti-Terrorism Law” means the Patriot Act or any other law pertaining to the
prevention of future acts of terrorism in any applicable jurisdiction, in each
case as amended from time to time.
“Applicable Commitment Fee Rate” means, with respect to Initialany Revolving
Commitments, a percentage per annum equal to:
(a)          from the Closing Date, until delivery of the Section 6.01
Financials for the first fiscal period ending after the Closing Date, 0.50%; and
(b)          thereafter, the following percentages per annum, based upon the
First Lien Leverage Ratio as set forth in the most recent Compliance Certificate
received by the Administrative Agent pursuant to Section 6.01(c):


Pricing Level
First Lien Leverage Ratio
Commitment Fee Rate
1
Greater than or equal to 3.00 to 1.00
0.50%
2
Less than 3.00 to 1.00
0.375%



Any increase or decrease in the Applicable Commitment Fee Rate resulting from a
change in the First Lien Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered to the Administrative Agent pursuant to Section 6.01(c); provided that
the highest pricing level (as set forth in the table above) shall apply (x) as
of the first Business Day after the date on which a Compliance Certificate was
required to be delivered but was not delivered pursuant to Section 6.01(c) and
shall continue to so apply to and including the date on which such Compliance
Certificate is so delivered (and thereafter the pricing level otherwise
determined in accordance with this definition shall apply) and (y) as of the
first Business Day after an Event of Default under Section 8.01(a) shall have
occurred and be continuing, and shall continue to so apply to but excluding the
date on which such Event of Default is cured or waived (and thereafter the
pricing level otherwise determined in accordance with this definition shall
apply).
In the event that financial information in the Compliance Certificate previously
delivered was incorrect or inaccurate (regardless of whether this Agreement or
the Commitments are in effect when such inaccuracy is discovered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Commitment Fee Rate for any applicable period than the Applicable
Commitment Fee Rate applied for such applicable period, then (a) the Parent
Borrower shall as soon as practicable deliver to the Administrative Agent the
correct Compliance Certificate for such applicable period, (b) the Applicable
Commitment Fee Rate shall be determined as if the pricing level for such higher
Applicable Commitment Fee Rate were applicable for such applicable period, and
(c) the Parent Borrower shall within three (3) Business Days of demand thereof
by the Administrative Agent pay to the Administrative


- 5 -

--------------------------------------------------------------------------------







Agent the accrued additional fees owing as a result of such increased Applicable
Commitment Fee Rate for such applicable period, which payment shall be promptly
applied by the Administrative Agent in accordance with this Agreement.  For the
avoidance of doubt, any additional fees referred to above shall not be due and
payable until the date that is three (3) Business Days after demand is made for
such payment by the Administrative Agent and accordingly, any nonpayment of such
fees as a result of any such inaccuracy shall not constitute a Default (whether
retroactively or otherwise), and none of such additional amounts shall be deemed
overdue or accrue interest at the Default Rate, in each case at any time prior
to the date that is three (3) Business Days following such demand.  This
paragraph shall not limit the rights of the Administrative Agent and Lenders
with respect to Section 2.11(d) and Section 8.01.
“Applicable Creditor” has the meaning assigned to such term in Section 11.26.
“Applicable Discount” has the meaning assigned to such term in
Section 2.15(a)(v)(C)(2).
“Applicable Percentage” means in respect of any Revolving Facility, with respect
to any Revolving Lender at any time, the percentage (carried out to the ninth
decimal place) of such Revolving Facility represented by such Revolving Lender’s
Revolving Commitment with respect to such Revolving Facility at such time,
subject to adjustment as provided in Section 2.17.  If the commitment of each
Revolving Lender under a Revolving Facility to make Revolving Loans and the
obligation of the LC Issuers to make LC Issuances have been terminated pursuant
to Section 8.02, or if the Revolving Commitments under a Revolving Facility have
expired, then the Applicable Percentage of each Revolving Lender in respect of
such Revolving Facility shall be determined based on the Applicable Percentage
of such Revolving Lender in respect of such Revolving Facility most recently in
effect, giving effect to any subsequent assignments.
“Applicable Revolving Loan Margin” means, (x) with respect to InitialTranche A
Revolving Loans (including Initial Swing Loans), for any day, a percentage per
annum equal to (i) 2.25% per annum for InitialTranche A Revolving Loans
(including Initial Swing Loans) that are Base Rate Loans or Canadian Prime Rate
Loans and (ii) 3.25% per annum for InitialTranche A Revolving Loans (including
Initial Swing Loans) that are Eurodollar Loans.
“Applicable Term Loan Margin” means, or (ay) with respect to Initial Euro
TermTranche B Revolving Loans, for any day, a percentage per annum equal to (i)
2.502.25% per annum for Initial Euro TermTranche B Revolving Loans that are Base
Rate Loans or Canadian Prime Rate Loans and (ii) 3.503.25% per annum for Initial
Euro TermTranche B Revolving Loans that are Eurodollar Loans..
; “Applicable Term Loan Margin” means, (a) with respect to Tranche B Euro
Term Loans, for any day, a percentage per annum equal to 3.00% per annum; and
(b) with respect to InitialTranche B Dollar Term Loans, for any day, a
percentage per annum equal to (i) 2.25% per annum for InitialTranche B Dollar
Term Loans that are Base Rate Loans and (ii) 3.25% per annum for Initial Tranche
B Dollar Term Loans that are Eurodollar Loans.  Notwithstanding the foregoing,
during any period in which the Borrower’s corporate credit rating is B2 (stable)
or better from Moody’s (the “Target Rating”), the Applicable Term Loan Margin
with respect to Tranche B Dollar Term Loans shall be reduced to (i) 2.00% per
annum for Tranche B Dollar Term Loans that are Base Rate Loans and (ii) 3.00%
per annum for Tranche B Dollar Term Loans that are Eurodollar Loans; and (c)
with respect to Euro Term B-1 Loans, for any day, a percentage per annum equal
to (i) 2.50% per annum for Euro Term B-1 Loans that are Base Rate Loans and (ii)
3.50% per annum for Euro Term B-1 Loans that are Eurodollar Loans.provided that
each change in the Applicable Term Loan Margin with respect to the Tranche B
Dollar Term Loans resulting from a change in such rating shall be effective, in
the case of an upgrade, during the period commencing on the date of delivery by
the Borrower to the Administrative Agent of written notice thereof and ending on
the date immediately preceding the effective date of the next such


- 6 -

--------------------------------------------------------------------------------







change and, in the case of a downgrade, during the period commencing on the date
of the public announcement thereof and ending on the date immediately preceding
the effective date of the next such change; provided, however, that at any time
that the Target Rating is not in effect the Applicable Term Loan Margin for the
Tranche B Dollar Term Loans shall be as set forth in clause (b) above.
“Approved Bank” has the meaning assigned to such term in subpart (ii) of the
definition of “Cash Equivalents.”
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Approved Jurisdiction” means the United States of America, Canada, the United
Kingdom, Puerto Rico, the Netherlands or Austria.
“Arrangement Agreement” has the meaning assigned to such term in the second
paragraph of this Agreement.
“Arrangers” has the meaning assigned to such term in the first paragraph of this
Agreement.
“Asset Sale” means, with respect to any Person, the non-ordinary course sale,
lease (which results in the permanent disposition of the subject property),
transfer or other disposition (including by means of Sale and Lease-Back
Transactions, and by means of mergers, consolidations, amalgamations and
liquidations of a corporation, partnership or limited liability company of the
interests therein of such Person) by such Person to any other Person of any of
such Person’s assets, provided that the term Asset Sale shall specifically
exclude, without limitation, (i) the making of any Restricted Payment that is
permitted to be made, and is made, pursuant to Section 7.05, (ii) the making of
any Investment that is permitted to be made, and is made, pursuant to Section
7.04, (iii) to the extent allowable under Section 1031 of the Code, or any
comparable or successor provision, any exchange of like property (excluding any
boot thereon) for use in a similar business to the Parent Borrower or any
Restricted Subsidiary; (iv) the lease, assignment, sub-lease, license or
sub-license of any real property (other than a Sale and Lease-Back Transaction),
(v) the unwinding of any Hedge Agreement, (vi) the issuance of directors’
qualifying shares and the issuance of shares issued to foreign nationals as and
to the extent required by applicable law, (vii) the actual or constructive loss
of any property or the use thereof resulting from any Event of Loss, (viii) any
disposition of cash or Cash Equivalents, (ix) dispositions of investments in
joint ventures to the extent required by, or made pursuant to customary buy/sell
arrangements between, the joint venture parties set forth in joint venture
arrangements and similar binding arrangements, (x) any Sale and Lease-Back
Transaction relating to property or assets acquired after the Closing Date, (xi)
any sale or transfer of receivables or, other accounts or participations therein
or related assets, including in connection with any Receivables Facilities and
(xii) the sale, lease, transfer or other disposition of the assets set forth on
Schedule A.
“Assignment Agreement” means an Assignment Agreement substantially in the form
of Exhibit G hereto.
“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor employed by the Parent Borrower (whether or not an
Affiliate of the Administrative Agent) to act as an arranger in connection with
any Discounted Term Loan Prepayment pursuant to Section 2.15(a)(v); provided
that the Parent Borrower shall not designate the Administrative Agent as the
Auction Agent without the written consent of the Administrative Agent (it being
understood that the Administrative Agent shall be under no obligation to agree
to act as the Auction Agent); provided, further, that neither the Parent
Borrower nor any of its Affiliates may act as the Auction Agent.


- 7 -

--------------------------------------------------------------------------------







“Austrian Borrower” has the meaning assigned to such term in the first paragraph
of this Agreement or any permitted successor thereto.
“Austrian Capital Maintenance Rules” has the meaning assigned to such term in
Section 11.28.
“Austrian GAAP” means generally accepted accounting principles in Austria as in
effect from time to time.
“Austrian Guarantor” means any Guarantor organized under the laws of Austria.
“Austrian Insolvency Act” means the Bundesgesetz über das Insolvenzverfahren
(Insolvenzordnung – IO), as amended.
“Austrian Obligor” has the meaning assigned to such term in Section 11.28.
“Austrian Proceedings” has the meaning assigned to such term in Section 3.02(m).
“Austrian Receivables Pledges” means (i) the pledge over receivables governed by
Austrian law and dated on or about the date of this Agreement 11 March 2014
between the Austrian Borrower as pledgor and the Collateral Agent as pledgee, as
amended by the respective Security Transfer and Restatement Agreement dated on
or about the date of this Agreement, (ii) the pledge over receivables governed
by Austrian law and dated on or about the date of this Agreement 11 March 2014
between Patheon Life Science International Products GmbH (f/k/a DSM Life Science
International Products GmbH) as pledgor and the Collateral Agent as pledgee, as
amended by the respective Security Transfer and Restatement Agreement dated on
or about the date of this Agreement, and (iii) the pledge over receivables
governed by Austrian law and dated on or about the date of this Agreement22
April 2014 between Patheon I Holding GmbH (f/k/a DSM Fine Chemicals GmbH) as
pledgor and the Collateral Agent as pledgee, as amended by the respective
Security Transfer and Restatement Agreement dated on or about the date of this
Agreement.
“Austrian Security Documents” means the Austrian Share Pledges, the Austrian
Receivables Pledges and any other Security Documents governed by Austrian law
that creates or perfects or purports to create or perfect a Lien in favor of the
Collateral Agent for the benefit of the Secured Creditors to secure any of the
Obligations and/or any parallel debt obligations.
“Austrian Share Pledges” means (i) the share charge governed by Austrian law and
dated on or about the date of this Agreement22 April 2014 between Patheon Life
Science International Products GmbH (f/k/a DSM Life Science International
Products GmbH) and Patheon I Holding GmbH (f/k/a DSM Fine Chemicals GmbH) as
pledgors and the Collateral Agent as pledgee relating to the shares in the
Austrian Borrower, as amended by the respective Security Transfer and
Restatement Agreement dated on or about the date of this Agreement, (ii) the
share charge governed by Austrian law and dated on or about the date of this
Agreement11 March 2014 between Patheon Life Science International Products GmbH
(f/k/a DSM Life Science International Products GmbH) as pledgor and the
Collateral Agent as pledgee relating to the shares in Patheon I Holding GmbH
(f/k/a DSM Fine Chemicals GmbH), as amended by the respective Security Transfer
and Restatement Agreement dated on or about the date of this Agreement, and
(iii) the share charge governed by Austrian law and dated on or about the date
of this Agreement11 March 2014 between Patheon Holdings II B.V (f/k/a DSM Agro
Services B.V.) as pledgor and the Collateral Agent as pledgee relating to the
shares in Patheon Life Science International Products GmbH (f/k/a DSM Life
Science International Products GmbH), as amended by the respective Security
Transfer and Restatement Agreement dated on or about the date of this Agreement.


- 8 -

--------------------------------------------------------------------------------







“Authorized Officer” means, with respect to any Person, any of the following
officers:  the Chief Executive Officer, the Chief Operating Officer, the Chief
Financial Officer, Chief Accounting Officer, any Executive Vice President, any
Senior Vice President, the Controller, the Treasurer, any Vice President, the
Secretary, any Director, the Assistant Secretary (and in the case of a Credit
Party incorporated in England and Wales or the Netherlands, each person
performing similar duties as the foregoing officers acting in such capacity,
including the managing directors) or such other Person as is authorized in
writing by the Parent Borrower to act on behalf of such Person (including the
Parent Borrower itself) and is reasonably acceptable to the Administrative
Agent.  Unless otherwise qualified, all references herein to an Authorized
Officer shall refer to an Authorized Officer of the Parent Borrower.
“Available Amount” means, as of any date of determination, an amount equal to
(a) $50 million, plus (b) an amount, not less than zero, equal to the greater of
(x) 50% of Consolidated Net Income of the Parent Borrower for the period lasting
from the first day of the fiscal quarter of Parent Borrower during which the
Closing Date shall have occurred up to and including the last day of the most
recently ended fiscal quarter of the Parent Borrower and (y) the aggregate
Excess Cash Flow for all fiscal quarters for which Section 6.01 Financials have
been delivered or have been required to be delivered pursuant to Section 6.01(a)
or Section 6.01(b), as applicable (commencing with the first full fiscal quarter
of the Parent Borrower ending after the Closing Date), plus (c) the aggregate
amount of Net Cash Proceeds received by the Parent Borrower after the Closing
Date from the issuance of Capital Stock of the Parent Borrower or any Parent
Entity (other than Disqualified Equity Interests) or cash received by the Parent
Borrower or any Restricted Subsidiary from cash capital contributions to the
Parent Borrower or any Parent Entity (other than Specified Equity
Contributions), plus (d) the Net Cash Proceeds received by the Parent Borrower
or any Restricted Subsidiary from the issuance of Indebtedness and Disqualified
Equity Interests of the Parent Borrower or any Parent Entity, in each case,
issued after the Closing Date, which have been exchanged or converted into
Qualified Equity of Parent Borrower or any Parent Entity (other than Specified
Equity Contributions, other than exchanged or converted Indebtedness of the type
described in Section 7.03(aa)) plus (e) the Net Cash Proceeds received by the
Parent Borrower or any Restricted Subsidiary from sales of Investments made with
the Available Amount plus (f) returns, profits, distributions and similar
amounts received in cash of Cash Equivalents on Investments made with the
Available Amount, plus (g) the Investments of Parent Borrower and its Restricted
Subsidiaries in any Unrestricted Subsidiary that has been redesignated as a
Restricted Subsidiary or that has been merged or consolidated into Parent
Borrower or any of its Restricted Subsidiaries or the Fair Market Value of the
assets (including cash or other marketable securities or other property) of any
Unrestricted Subsidiary or any Parent Entity that have been transferred to
Parent Borrower or any of its Restricted Subsidiaries, plus (h) an amount equal
to the Fair Market Value of any assets (including cash or other marketable
securities or other property, in each case, to the extent not added to the
Available Amount pursuant to clauses (c) or (d) above) of any Parent Entity that
have been transferred to Parent Borrower or any of its Restricted Subsidiaries,
plus (i) any Declined Amounts (without duplication of amounts excluded in the
deduction of clause (k) below pursuant to the parenthetical thereof), plus (j)
proceeds from Asset Sales to the extent not otherwise subject to the mandatory
prepayment requirement contained in Section 2.15(c)(v) at the time such proceeds
are received, other than the Net Cash Proceeds resulting from any Sale and
Lease-Back Transaction referred to in clause (x) of the definition of “Asset
Sale” minus (k) the amount of prepayments required to be made in respect of such
Excess Cash Flow pursuant to Section 2.15(c)(iv) (which amount shall not
include, for the avoidance of doubt, any amounts declined by Lenders pursuant to
Section 2.15(c)(vii)), minus (l) the sum of all prior Liens incurred pursuant to
Section 7.02(q), Indebtedness incurred pursuant to Section 7.03(cc), Investments
made pursuant to Section 7.04(m)(ii), Restricted Payments made pursuant to
Section 7.05(f)(ii) and Restricted Payments made pursuant to Section
7.05(i)(ii).


- 9 -

--------------------------------------------------------------------------------







“Available Amount Equity Component” means, as of any date of determination, that
portion of the Available Amount that is equal to sum of the amounts referred to
in clauses (c) and (d) of the definition thereof.
“Bankruptcy Code” means, Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor thereto, as
hereafter amended.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“B/A” or “Banker’s Acceptances” means a bill of exchange within the meaning of
the Bills of Exchange Act (Canada) or a depository bill within the meaning of
the Depository Bills and Notes Act (Canada), denominated in Canadian Dollars,
drawn by the applicable Borrower and accepted by a Lender in accordance with the
terms of this Agreement and bearing such distinguishing letters and numbers as
the Lender may determine.
“B/A Drawing” means B/As accepted and purchased on the same date and as to which
a single Contract Period is in effect including any B/A Equivalent Loans made on
the same date and as to which a single Contract Period is in effect.  For
greater certainty, all provisions of this Agreement which are applicable to B/As
are also applicable, mutatis mutandis, to B/A Equivalent Loans.
“B/A Equivalent Loan” has the meaning assigned to such term in Section 2.07(k).
“Banner” has the meaning assigned to such term in the first paragraph of this
Agreement.
“Barclays” has the meaning assigned to such term in the first paragraph of this
Agreement.
“Base Rate” means, for any day, a fluctuating interest rate per annum equal to
the highest of:  (i) the rate of interest established by the Administrative
Agent from time to time as its “prime rate” at its principal office in Stamford,
ConnecticutNew York, New York; (ii) the Federal Funds Effective Rate in effect
from time to time plus 1/2 of 1% per annum; and (iii) the Adjusted Eurodollar
Rate for Eurodollar Loans denominated in Dollars for a one-month Interest Period
as announced on such day (or, if such day is not a Business Day as defined in
clause (b) of the definition of “Business Day”, the immediately preceding day
that would be a Business Day) plus 1.00%; provided however that notwithstanding
the rate calculated in accordance with the foregoing, solely with respect to
InitialTranche B Term Loans and Euro Term B-1 Loans, at no time shall the Base
Rate for InitialTranche B Term Loans be less than 2.00% per annum.  Any change
in the Base Rate due to a change in such rate announced by the Administrative
Agent or in the Federal Funds Effective Rate shall take effect at the opening of
business on the day specified in the announcement of such change.
“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate in effect from time to time.
“BBA LIBOR” has the meaning assigned to such term in the definition of “Adjusted
Eurodollar Rate.”
“BIA” means the Bankruptcy and Insolvency Act (Canada), as amended.


- 10 -

--------------------------------------------------------------------------------







“Borrower Offer of Specified Discount Prepayment” means the offer by any Company
Party to make a voluntary prepayment of Term Loans at a Specified Discount to
par pursuant to Section 2.15(a)(v)(B).
“Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by any Company Party of offers for, and the corresponding
acceptance by a Lender of, a voluntary prepayment of Term Loans at a specified
range of discounts to par pursuant to Section 2.15(a)(v)(C).
“Borrower Solicitation of Discounted Prepayment Offers” means the solicitation
by any Company Party of offers for, and the subsequent acceptance, if any, by a
Lender of, a voluntary prepayment of Term Loans at a discount to par pursuant to
Section 2.15(a)(v)(D).
“Borrowers” has the meaning assigned to such term in the first paragraph of this
Agreement and any permitted successors thereto.
“Borrowing” means a Revolving Borrowing, or a Term Borrowing, where the context
requires, a B/A Drawing or the incurrence of a Swing Loan.
“Business Day” means (a) any day other than Saturday, Sunday and any other day
on which commercial banks in New York or Toronto are authorized or required by
law to close, (b) if the applicable Business Day relates to any Eurodollar Loans
denominated in Dollars, any day on which dealings in deposits in Dollars are
carried on in the London interbank eurodollar market, (c) if such day relates to
any interest rate settings as to a Eurodollar Loans denominated in Euro, any
fundings, disbursements, settlements and payments in Euro in respect of any such
Eurodollar Loans, or any other dealings in Euro to be carried out pursuant to
this Agreement in respect of any such Eurodollar Loans, Business Day also means
a TARGET Day and (d) if such day relates to any fundings, disbursements,
settlements or payments in connection with a Loan or Letter of Credit
denominated in a currency other than Dollars or Euro, any such day on which
banks are open for foreign exchange business in the principal financial center
of the country of such currency.
“Calculation Date” means (a) with respect to any Revolving Loan or Swing Loan,
each of the following: (i) each date of a Borrowing of a Revolving Loan or Swing
Loan, (ii) each date of a continuation or conversion of a Revolving Loan, (iii)
the last Business Day of each calendar quarter and (iv) such additional dates as
the Administrative Agent shall reasonably determine or the Required Revolving
Lenders or Swing Line Lenders shall require; and (b) with respect to any Letter
of Credit, each of the following:  (i) each date of issuance of any such Letter
of Credit, (ii) each date of an amendment of any such Letter of Credit having
the effect of increasing the amount thereof and (iii) each date of any payment
by the applicable LC Issuer under any Letter of Credit; and (c) with respect to
any B/A, each date of a request for a B/A or B/A Equivalent Loan.
“CAM Exchange” means the exchange of the Revolving Lenders’ interests as
provided in Section 8.04.

“CAM Exchange Date” means the date on which (a) any event referred to in Section
8.01(h) shall occur in respect of any Borrower or (b) an acceleration of the
maturity of the Loans pursuant to Section 8.02 shall occur.
“CAM Percentage” means, as to each Revolving Lender, a fraction, expressed as a
decimal, of which (a) the numerator shall be the aggregate Dollar Equivalent of
the sum of (i) the Specified Obligations owed to such Revolving Lender and (ii)
such Revolving Lender's participations in undrawn amounts of Letters of Credit
and in Swing Loans, in each case immediately prior to the CAM Exchange


- 11 -

--------------------------------------------------------------------------------







Date, and (b) the denominator shall be the aggregate Dollar Equivalent of the
sum of (i) the Specified Obligations owed to all the Revolving Lenders and (ii)
the aggregate undrawn amount of all outstanding Letters of Credit and of all
outstanding Swing Loans, in each case immediately prior to the CAM Exchange
Date.
 “Canadian Borrower” has the meaning assigned to such term in the first
paragraph of this Agreement and any permitted successor thereto.
“Canadian Collateral Agreement” means the Canadian Pledge and Security Agreement
among the Paret Borrower, JLL Partners Fund V (Patheon), L.P. and the Credit
Parties organized under the laws of Canada or any jurisdiction therein and the
Collateral Agent dated as of the Closing Date.
“Canadian Credit Party” means a Credit Party organized under the laws of Canada
or any jurisdiction therein.
“Canadian Debenture” means one or more debentures entered into by Credit Parties
organized under the laws of Canada or any jurisdiction therein reasonably
satisfactory in form and substance to the Administrative Agent.
“Canadian Dollars” or “Cdn.$” refers to lawful money of Canada.
“Canadian GAAP” means generally accepted accounting principles in Canada as in
effect from time to time.
“Canadian IP Security Agreement” means, collectively, a Patent Security
Agreement between the Canadian Borrower and the Collateral Agent, a Patent
Security Agreement between the Austrian Borrower and the Collateral Agent and a
Trademark Security Agreement between the Canadian Borrower and the Collateral
Agent, each dated as of the Closing Date.
“Canadian Pension Plan” means any “registered pension plan” within the meaning
of the Canadian Tax Act in which employees of any Canadian Credit Party
participate, but excluding a “multi-employer pension plan”, within the meaning
of the Pension Benefits Act (Ontario) and similar types of plans under pension
standards legislation of another jurisdiction in Canada.
“Canadian Pension Plan Event” means (a) either (i) the termination in whole or
in part of a Canadian Pension Plan or (ii) the cessation of participation of any
Canadian Credit Party (or any Affiliate or other related party thereto with whom
there is statutory joint and several liability under pension standards
legislation) in any Canadian Pension Plan for any reason and which event gives
rise to an obligation on such entity to make contributions in respect of any
past service unfunded liability of such plan, (b) the issuance of a notice (or a
notice of intent to issue such a notice) to terminate in whole or in part any
Canadian Pension Plan with a defined benefit provision or the receipt of a
notice of intent from a Governmental Authority to require the termination in
whole or in part of any Canadian Pension Plan, revoking the registration of same
or appointing a new administrator of such a plan, (c) an event or condition
which constitutes grounds under applicable pension standards or tax legislation
for the issuance of an order, direction or other communication from any
Governmental Authority or a notice of an intent to issue such an order,
direction or other communication requiring any Canadian Credit Party to take or
refrain from taking any action in respect of a Canadian Pension Plan, (d) the
issuance of either any order or charges which may give rise to the imposition of
any fines or penalties to or in respect of any Canadian Pension Plan or the
issuance of such fines or penalties, (e) the failure to remit by any Canadian
Credit Party any contribution to a Canadian Pension Plan when due or the receipt
of any notice from an administrator, a trustee or other funding agent or any
other Person that the Canadian Credit Party has failed to remit any contribution
to a Canadian Pension Plan or a similar notice from a Governmental Authority
relating to a failure to pay any fees or other amounts, (f) the non-compliance
by any Canadian


- 12 -

--------------------------------------------------------------------------------







Credit Party with any law applicable to the Canadian Pension Plans, or (g) the
existence of a solvency deficiency with respect to any Canadian Pension Plan.
“Canadian Prime Rate” means, on any date, a fluctuating rate of interest per
annum (rounded upward, if necessary, to the next highest 1/100 of 1%) equal to
the greater of: (a) the annual rate of interest quoted from time to time in the
“Report on Business” section of  The Globe and Mail as being “Canadian prime”,
“chartered bank prime rate” or words of similar description; and (b) the
Discount Rate in effect on that day, as determined by the Canadian Reference
Banks for one monthaverage of the annual discount rate applicable in respect of
an issue of Canadian Dollar bankers’ acceptances having a term of one month,
quoted by three banks named in Schedule I to the Bank Act (Canada) on that
day plus 3/4 of 1%.
“Canadian Prime Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Canadian Prime Rate.
“Canadian Reference Banks” has the meaning assigned to such term in the
definition of “Discount Rate.”
“Canadian Security Documents” means the Canadian Collateral Agreement, the
Canadian IP Security Agreement, the Canadian Debenture, each Mortgage with
respect to a Mortgaged Real Property located in Canada or any jurisdiction
therein and each other security agreement or other instrument or document
executed and delivered by a Canadian Credit Party pursuant to Section 6.10 that
creates or perfects or purports to create or perfects a Lien in favor of the
Collateral Agent for the benefit of the Secured Creditors to secure any of the
Obligations.
“Canadian Tax Act” means the Income Tax Act (Canada) and the regulations
thereunder, as amended from time to time.
“Capital Distribution” means, with respect to any Person, a payment made,
liability incurred or other Consideration given for the purchase, acquisition,
repurchase, redemption or retirement of any Capital Stock of such Person or as a
dividend, return of capital or other distribution in respect of any of such
Person’s Capital Stock.
“Capital Expenditures” means, without duplication, (a) any expenditure (whether
paid in cash or accrued as liabilities) for any purchase or other acquisition of
any asset including capitalized leasehold improvements, which would be
classified as a fixed or capital asset on a consolidated balance sheet of the
Parent Borrower and its Restricted Subsidiaries prepared in accordance with
GAAP, and (b) Capitalized Lease Obligations, but excluding (i) expenditures made
with Net Cash Proceeds in connection with the reinvestment thereof pursuant to
Section 2.15(c)(v), (ii) the purchase price of equipment that is purchased
substantially contemporaneously with the trade-in of existing equipment to the
extent that the gross amount of such purchase price is reduced by the credit
granted by the seller of such equipment for the equipment being traded in at
such time, (iii) any Consideration payable with respect to any Permitted
Acquisitions or any other Investment permitted hereunder, (iv) expenditures to
the extent they are made with proceeds of the issuance of Capital Stock of
Parent Borrower after the Closing Date, (v) expenditures that are accounted for
as capital expenditures of such Person and that actually are paid for by a third
party (excluding Parent Borrower and its Subsidiaries) and for which neither
Parent Borrower and its Subsidiaries has provided nor is required to provide or
incur, directly or indirectly, any consideration or obligation to such third
party or any other Person (whether before, during or after such period), (vi)
the book value of any asset owned by such Person prior to or during such period
to the extent that such book value is included as a capital expenditure during
such period as a result of such Person reusing or beginning to reuse such asset
during such period without a corresponding expenditure actually having been made
in such period; provided that (A) any expenditure necessary in order to permit
such asset to be


- 13 -

--------------------------------------------------------------------------------







reused shall be included as a Capital Expenditure during the period that such
expenditure actually is made and (B) such book value shall have been included in
Capital Expenditures when such asset was originally acquired, (vii) without
duplication of clause (ii) above, the purchase price of equipment purchased
during such period to the extent the consideration consists of any combination
of (A) used or surplus equipment traded in at the time of such purchase and (B)
the proceeds of a concurrent sale of used or surplus equipment, in each case, in
the ordinary course of business, (viii) any expenditures which are contractually
required to be, and are, advanced or reimbursed to the Credit Parties in cash by
a third party (including landlords) during such period of calculation and for
which neither Parent Borrower and its Subsidiaries has provided nor is required
to provide or incur, directly or indirectly, any consideration or obligation to
such third party or any other Person (whether before, during or after such
period) and (ix) any other expenditures that are financed with the proceeds of
Indebtedness the incurrence of which is not prohibited hereunder.
“Capital Stock” means, with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or non-voting), of equity of such Person,
including, if such Person is a partnership, partnership interests (whether
general or limited) or any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of assets of, such partnership, but in no event will Capital Stock
include any debt securities convertible or exchangeable into equity unless and
until actually converted or exchanged.
“Capitalized Lease” as applied to any Person means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, should be accounted for as a capitalized lease on the balance sheet
of that Person.
“Capitalized Lease Obligations” means, with respect to any Person, all
obligations under Capitalized Leases of such Person, without duplication, in
each case taken at the amount thereof accounted for as liabilities identified as
“capitalized lease obligations” (or any similar words) on a consolidated balance
sheet of such Person prepared in accordance with GAAP.
“Cash Collateralize” means to deposit in an account subject to a deposit account
control agreement in form and substance reasonably satisfactory to the
Administrative Agent and each applicable LC Issuer or to pledge and deposit with
or deliver to the Administrative Agent, for the benefit of one or more of the LC
Issuers or Lenders, as collateral for Obligations relating to Letters of Credit
or obligations of Lenders to fund participations in respect of such Obligations,
as applicable, cash, Cash Equivalents or deposit account balances, in each case,
in an amount equal to 103% of such Obligations or, if the Administrative Agent
and each applicable LC Issuer shall agree in their sole discretion, other credit
support, in each case pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and each applicable LC Issuer.
“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.
“Cash Equivalents” means any of the following:
(a)          securities issued or directly and fully guaranteed or insured by
the United States, the government of the United Kingdom, the Government of
Canada or any country that is a member state of the European Union or any agency
or instrumentality thereof the securities of which are unconditionally
guaranteed as a full faith and credit obligation of such government having
maturities of not more than one year from the date of acquisition;




- 14 -

--------------------------------------------------------------------------------







(b)          certificates of deposit, time deposits and eurodollar time deposits
with maturities of one year or less from the date of acquisition, bankers’
acceptances with maturities not exceeding one year and overnight bank deposits,
in each case with any commercial bank having capital and surplus of not less
than $250,000,000 in the case of U.S. banks and $100,000,000 (or the U.S. dollar
equivalent as of the date of determination) in the case of foreign banks (any
such bank, an “Approved Bank”);
(c)          commercial paper issued by any Lender or Approved Bank or by the
parent company of any Lender or Approved Bank and commercial paper issued by, or
guaranteed by, any industrial or financial company with a short-term commercial
paper rating of at least A-1 or the equivalent thereof by S&P or at least P-1 or
the equivalent thereof by Moody’s, or guaranteed by any industrial company with
a long-term unsecured debt rating of at least A or A2, or the equivalent of each
thereof, from S&P or Moody’s, as the case may be, and in each case maturing
within 365 days after the date of acquisition;
(d)          fully collateralized repurchase agreements entered into with any
Lender or Approved Bank having a term of not more than thirty (30) days and
covering securities described in clauses (a) and (b) above;
(e)          investments in money market funds substantially all the assets of
which are comprised of securities of the types described in clauses (a) through
(d) above;
(f)          investments in money market funds access to which is provided as
part of “sweep” accounts maintained with a Lender or an Approved Bank;
(g)          investments in industrial development revenue bonds that (A)
“re-set” interest rates not less frequently than quarterly, (B) are entitled to
the benefit of a remarketing arrangement with an established broker dealer, and
(C) are supported by a direct pay letter of credit covering principal and
accrued interest that is issued by an Approved Bank;
(h)          investments in pooled funds or investment accounts consisting of
investments of the nature described in the foregoing clause (g);
(i)          Sterling bills of exchange eligible for rediscount at the Bank of
England (or their dematerialized equivalent); and
(j)          marketable money market funds that are rated AAA by S&P and Aaa by
Moody’s, in each case maturing within 12 months after the date of creation
thereof.

“Cash Interest Coverage Ratio” means, for any Testing Period, the ratio of
(a) Consolidated EBITDA to (b) Cash Interest Expense.
“Cash Interest Expense” means with respect to the Parent Borrower and its
Restricted Subsidiaries for any Testing Period, Consolidated Interest Expense
for such period, minus, in each case, to the extent included in Consolidated
Interest Expense for such period and without duplication (a) pay in kind or
other non-cash interest expense, including as a result of the effects of
purchase accounting, (b) any debt discounts, one-time financing fees or the
amortization thereof, including such fees paid in connection with the
Transactions, any amendment, consent or waiver to Loan Documents, any
Indebtedness not otherwise prohibited under this Agreement, or any amendment to
such Indebtedness (in each case, to the extent included in Consolidated Interest
Expense for such period), (c) fees in respect of Hedge Agreements for interest
rates, (d) non-cash interest expense attributable to the movement of mark-


- 15 -

--------------------------------------------------------------------------------







to-market valuation of obligations under Hedge Agreements or other derivative
instruments, including pursuant to Financial Accounting Standards Board
Statement No. 133, (e) any one-time cash costs associated with breakage in
respect of Hedge Agreements for interest rates, (f) any costs associated with
payment premiums, breakage costs, make-whole fees or similar costs or expenses
payable in connection with any refinancing, repurchase, repayment or other
satisfaction of Indebtedness (including any such costs relating to the Closing
Date Refinancing) and (g) any costs associated with mark-to-market adjustments
in respect of warrants, options or similar instruments for the Capital Stock of
the Parent Borrower (or any Parent Entity) or any Restricted Subsidiary. 
Notwithstanding the foregoing, for any amount of Consolidated Interest Expense
that represents an accrual for cash payments in any future period, such amount
shall be included as Cash Interest Expense for such period when paid.
“Cash Management Agreement” means any agreement or arrangement to provide Cash
Management Services.
“Cash Management Bank” means (a) any Person that, either (x) at the time it
enters into a Cash Management Agreement or (y) at any time after it enters into
a Cash Management Agreement, becomes a Lender or an Agent or an Affiliate of a
Lender or an Agent, in its capacity as a party to such Cash Management Agreement
and (b) any Person that is a counterparty to a Cash Management Agreement as of
the Closing Date that was secured in accordance with the terms of the Existing
Credit Agreement.
“Cash Management Services” means any of the following to the extent not
constituting a line of credit (other than an overdraft facility that is not in
default): ACH transactions, treasury and/or cash management services, including
controlled disbursement services, overdraft facilities, foreign exchange
facilities, credit and debit cards, purchase card, electronic funds transfer,
deposit and other accounts and merchant services.
“Cash Proceeds” means, with respect to (i) any Asset Sale, the aggregate cash
payments (including any cash received by way of deferred payment pursuant to a
note receivable issued in connection with such Asset Sale, other than the
portion of such deferred payment constituting interest, but only as and when so
received) received by any Credit Party from such Asset Sale, and (ii) any Event
of Loss, the aggregate cash payments, including all insurance proceeds and
proceeds of any award for condemnation or taking, received by any Credit Party
in connection with such Event of Loss.
“Cayman Security Documents” means any charge, pledge, mortgage, assignment or
equivalent security agreement and any other documents governed by Cayman Islands
law pursuant to which any Person grants a Lien upon any real or personal
property as security for payment of the Obligations.
“CCAA” means the Companies’ Creditors Arrangement Act (Canada), as amended.
“CDOR Rate” means, for the relevant Contract Period, the Canadian deposit
offered rate which, in turn means on any day the annual rate of interest
determined with reference to the arithmetic average of the discount rate
quotations of all institutions listed in respect of the relevant Contract Period
for Canadian Dollar denominated bankers’ acceptances displayed and identified as
such on the “Reuters Screen CDOR Page” as defined in the International Swaps and
Derivatives Association definitions, as modified and amended from time to time,
as of 10:00 A.M. New York City time on such day and, if such day is not a
Business Day, then on the immediately preceding Business Day (as adjusted by the
Administrative Agent after 10:00 A.M. New York City time to reflect any error in
the posted rate of interest or in the posted average annual rate of interest)
(or other commercially available sources providing quotations of CDOR as
determined by the Administrative Agent from time to time).


- 16 -

--------------------------------------------------------------------------------







“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same may be amended from time to time, 42 U.S.C. §
9601 et seq. and the regulations promulgated thereunder.
“CFC” has the meaning assigned to such term in the definition of “Excluded
Subsidiary”.
“Change in Control” means the occurrence of any of the following events:
(a)          (i) at any time prior to the consummation of a Qualified IPO, the
Permitted Holders ceasing to beneficially own, in the aggregate, directly or
indirectly, at least 50.1% of the issued and outstanding Capital Stock of the
Parent Borrower entitled to vote in the election of the board of directors of
the Parent Borrower; and

(ii)          at any time upon or after the consummation of a Qualified IPO, any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
1934 Act), other than any Permitted Holders, is or becomes the beneficial owner
(as defined in Rules 13d-3 and 13d-5 under the 1934 Act), in a single
transaction or series of related transactions, directly or indirectly, of more
than 35.0% of Capital Stock of the Parent Borrower entitled to vote in the
election of the board of directors of the Parent Borrower and the Permitted
Holders are or become the beneficial owner of less than such amount of the
Capital Stock of the Parent Borrower; or

(b)          any “change of control” shall occur under the Senior Notes issued
by Parent Borrower in connection with the Transactions.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
Closing Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender or LC Issuer (or, for purposes of
Section 3.03, by any lending office of such Lender or by such Lender’s or LC
Issuer’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the Closing Date; provided that requests, rules, regulations,
guidelines or directives enacted or promulgated under the Dodd-Frank Act or the
Basel Committee on Banking Regulations and Supervisory Practices (or any
successor or similar authority) shall be deemed to have gone into effect after
the Closing Date, regardless of the date enacted, adopted or issued but only to
the extent such requests, rules, regulations, guidelines or directives are
applied to the Parent Borrower and its Subsidiaries by the Administrative Agent
or any Lender in substantially the same manner as applied to other similarly
situated borrowers under comparable syndicated credit facilities, including,
without limitation, for purposes of Section 3.01.
“Charges” has the meaning assigned to such term in Section 11.22.
“Claims” has the meaning assigned to such term in the definition of
“Environmental Claims.”
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan or the Loans comprising such Borrowing are Extended Revolving Credit Loans
(of the same Extension Series), Incremental Revolving Loans (of a Class),
Incremental Initial Revolving Loans (of a Class), Initial Revolving Loans,
Refinancing Revolving Credit Loans, InitialTranche B Term Loans, Incremental
Term Loans (of a Class), Extended Term Loans (of the same Extension Series),
Refinancing Term Loans, Swing Loans and, when used in reference to any
Commitment, refers to whether such Commitment is an Extended Revolving Credit
Commitment (of the same Extension Series), an Incremental Revolving Credit
Commitment (of a Class), a Refinancing Revolving Credit Commitment (of a Class),
Refinancing Term Loan Commitment, a Swing Line Commitment, an Incremental Term
Loan Commitment (of a


- 17 -

--------------------------------------------------------------------------------







Class) or Refinancing Term Loan Commitment (of a Class) and when used in
reference to any Lender, refers to whether such Lender has a Loan or Commitment
with respect to the applicable Class.  Commitments (and, in each case, the Loans
made pursuant to such Commitments) that have the same terms and conditions shall
be construed to be in the same Class.  There shall be no more than an aggregate
of four (4) Classes of revolving credit facilities and ten (10) Classes of term
loan facilities or, in each case, such additional Classes as the Administrative
Agent may agree from time to time. Notwithstanding anything to the contrary in
this definition of “Class”, Sections 2.18 or 2.19 or any other provision of this
Agreement or the Loan Documents, the Tranche A Revolving Facility and the
Tranche B Revolving Facility shall be deemed to be a single Class constituting
the Initial Revolving Facility, other than for purposes of Section 2.14(a).
“Closing Certificate” means a certificate substantially in the form of Exhibit F
attached hereto.
“Closing Date” means March 11, 2014.
“Closing Date Delta Material Adverse Effect” means any change, event,
circumstance, development or effect that, individually or in the aggregate with
other changes, events, circumstances, developments or effects, (a) has had or
would reasonably be expected to have a material adverse effect on the business,
Assets (as defined in the Contribution Agreement), results of operations or
condition (financial or otherwise) of the DPP Business, taken as a whole, or (b)
has materially impaired or materially delayed, or would reasonably be expected
to materially impair or materially delay, the ability of Delta to consummate the
transactions contemplated by the Contribution Agreement, other than, in each
case, to the extent any change, event, circumstance, development or effect that
results from, arises out of or is related to (i) general economic conditions
(including changes in (A) financial or market conditions, (B) currency exchange
rates, (C) prevailing interest rates or credit markets, or (D) the price of
commodities or raw materials used in the DPP Business) (except to the extent the
DPP Business is materially disproportionately adversely affected by such
conditions relative to other participants in industries in which the DPP
Business operates (in respect of the business conducted by them in such
industries)), (ii) local, regional, national or international conditions in any
of the industries or markets in which the DPP Business is conducted (except to
the extent the DPP Business is materially disproportionately adversely affected
by such conditions relative to other participants in industries in which the DPP
Business operates (in respect of the business conducted by them in such
industries)), (iii) changes in Law (as defined in the Contribution Agreement) or
IFRS (as defined in the Contribution Agreement) or the interpretations thereof
(except to the extent the DPP Business is materially disproportionately
adversely affected by such changes relative to other participants in industries
in which the DPP Business operates (in respect of the business conducted by them
in such industries)), (iv) the Excluded Assets (as defined in the Contribution
Agreement) or Retained Liabilities (as defined in the Contribution Agreement),
(v) acts of God or other calamities, national or international political or
social conditions, including the engagement by any country in hostilities,
whether commenced before or after the date hereof, and whether or not pursuant
to the declaration of a national emergency or war, or the occurrence of any
military or terrorist attack (except to the extent the DPP Business is
materially disproportionately adversely affected by such acts, calamities or
conditions relative to other participants in industries in which the DPP
Business operates (in respect of the business conducted by them in such
industries)), (vi) (A) any actions taken or required to be taken by Delta, JLL
Holdco (as defined in the Contribution Agreement), Newco (as defined in the
Contribution Agreement) or any of their Affiliates (as defined in the
Contribution Agreement) in connection with the obligations of the parties in
Section 7.3 of the Contribution Agreement or (B) the failure to take any action
prohibited by Section 7.1 of the Contribution Agreement, (vii) any failure to
meet internal projections relating to the DPP Business or changes in credit
ratings (it being understood that the underlying causes of the failure to meet
such projections shall be taken into account in determining whether a Closing
Date Delta Material Adverse


- 18 -

--------------------------------------------------------------------------------







Effect has occurred, unless such causes are otherwise excepted under this
paragraph) or (viii) the announcement or pendency of, or the taking of any
action contemplated by, the Contribution Agreement.
“Closing Date Material Adverse Effect” refers to a Closing Date Delta Material
Adverse Effect or a Closing Date Patheon Material Adverse Effect, as applicable.
“Closing Date Patheon Material Adverse Effect” means any fact or state of facts,
circumstance, change, effect, occurrence or event that, individually or in the
aggregate is or is reasonably expected to (i) be material and adverse to the
business, operations, results of operations, assets (tangible or intangible),
properties, capitalization, condition (financial or otherwise), liabilities
(contingent or otherwise), obligations or privileges (whether contractual or
otherwise) of the Company (as defined in the Arrangement Agreement) and its
Subsidiaries (as defined in the Arrangement Agreement), taken as a whole; or
(ii) prevent or materially delay the completion of the Arrangement (as defined
in the Arrangement Agreement) by the Outside Date (as defined in the Arrangement
Agreement) under the Arrangement Agreement, except in the case of clause (i)
only, to the extent of any fact or state of facts, circumstance, change, effect,
occurrence or event resulting from: (a) any change generally affecting any of
the industries in which the Company or any of its Subsidiaries operate; (b) any
change in global, national or regional political conditions (including the
outbreak or escalation of war or acts of terrorism) or in general economic,
business or regulatory conditions or in national or global financial, capital,
credit or currency markets; (c) any natural disaster or pandemic; (d) any
adoption, proposal, implementation or change in Law (as defined in the
Arrangement Agreement) or GAAP (as defined in the Arrangement Agreement) or the
interpretation or application thereof; (e) the announcement or performance of
the Arrangement Agreement, or the transactions contemplated hereby, or the
consummation of the Arrangement; (f) the failure by the Company to achieve any
internal or published projections, milestones, forecasts or estimates (it being
understood that the causes underlying such failure may be taken into account in
determining whether a Closing Date Patheon Material Adverse Effect has
occurred); or (g) any change in the market price or trading volume of any
securities of the Company (it being understood that the causes underlying such
change in the market price or trading volume may be taken into account in
determining whether a Closing Date Patheon Material Adverse Effect has
occurred), but, in the case of each of the foregoing (a) through (d), only to
the extent such matter does not relate primarily to the Company and its
Subsidiaries, taken as whole, or does not have a materially disproportionate
effect on the Company and its Subsidiaries, taken as a whole, relative to other
companies and entities operating in the industries in which the Company and/or
its Subsidiaries operate, and unless expressly provided in any particular
section of the Arrangement Agreement, references in certain sections of the
Arrangement Agreement to dollar amounts are not intended to be, and shall not be
deemed to be, illustrative or interpretative for purposes of determining whether
a “Closing Date Patheon Material Adverse Effect” has occurred.
“Closing Date Refinancing” has the meaning assigned to such term in the fifth
paragraph of this Agreement.
“Closing Fee” has the meaning assigned to such term in Section 2.13(f).
“Code” means the Internal Revenue Code of 1986, as amended.
“Collateral” means any and all assets of any Credit Party (other than Excluded
Collateral) on which a Lien is granted or purported to be granted pursuant to
any Security Document to secure any or all of the Obligations.  For the
avoidance of doubt, any Credit Party’s grant of security in “trade-marks” as
defined in the Trade-marks Act (Canada) shall be limited to a grant of a
security interest in all of such Credit Party’s right, title and interest in
such trademarks and not an assignment, transfer or conveyance thereof.


- 19 -

--------------------------------------------------------------------------------







“Collateral Agent” means Credit Suisse (as successor to UBS), in its capacity as
collateral agent or security trustee under any of the Loan Documents, or any
successor collateral agent..
“Commercial Letter of Credit” means any letter of credit or similar instrument
issued for the purpose of providing the primary payment mechanism in connection
with the purchase of materials, goods or services.
“Commitment” means with respect to each Lender, (i) its Revolving Commitment or
(ii) its Term Commitment, if any, or, in the case of such Lender, all of such
Revolving Commitments and Term Commitments of such Lender.
“Commitment Fees” has the meaning assigned to such term in Section 2.13(a).
“Commodities Hedge Agreement” means a commodities contract purchased by the
Parent Borrower or any of its Subsidiaries in the ordinary course of business,
and not for speculative purposes, with respect to raw materials necessary to the
manufacturing or production of goods in connection with the business of the
Parent Borrower and its Subsidiaries.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Communications” has the meaning assigned to such term in Section 9.15(a).
“Company Parties” means the collective reference to the Parent Borrower and its
Restricted Subsidiaries, and “Company Party” means any one of them.
“Company Reorganization” means the transactions set forth in the plan attached
hereto as Schedule 7, as such plan may be amended, supplemented or otherwise
modified from time to time; provided that any such amendment, supplement or
modification that is, individually or together with any other amendment,
supplement or modification, materially adverse to the Lenders, shall be
reasonably acceptable to the Administrative Agent.
“Competitor” means any competitor of Delta, Patheon, the Parent Borrower or any
of the Parent Borrower’s Restricted Subsidiaries operating in the same or a
related line of business as Delta, Patheon, the Parent Borrower or any of the
Parent Borrower’s Restricted Subsidiaries, as disclosed to the Administrative
Agent in writing by the Parent Borrower from time to time.
“Compliance Certificate” has the meaning assigned to such term in Section
6.01(c).
“Compliance Date” means any date that is the last day of a fiscal quarter of the
Parent Borrower; provided that the first Compliance Date shall be no earlier
than April 30, 2014.
“Confidential Information” has the meaning assigned to such term in Section
11.15(b).
“Consideration” means, in connection with an Acquisition, the aggregate
consideration paid, including borrowed funds, cash, the issuance of securities
or notes, the assumption or incurring of liabilities (direct or contingent), the
payment of consulting fees (excluding any fees payable to any investment banker
in connection with such Acquisition) or fees for a covenant not to compete.
“Consolidated Depreciation and Amortization Expense” means, for any Testing
Period, all depreciation and amortization expenses of the Parent Borrower and
its Restricted Subsidiaries and


- 20 -

--------------------------------------------------------------------------------







amortization of capitalized software expenditures, all as determined for the
Parent Borrower and its Restricted Subsidiaries on a consolidated basis in
accordance with GAAP.
“Consolidated EBITDA” means, for any Testing Period, Consolidated Net Income for
such period, plus (without duplication), in each case, to the extent deducted in
the calculation of Consolidated Net Income:
(a)          the sum of the amounts for such period included in determining such
Consolidated Net Income of (i) Consolidated Interest Expense, (ii) Consolidated
Income Tax Expense, and (iii) Consolidated Depreciation and Amortization
Expense;
(b)          any non-cash charges or losses; provided, that, any non-cash
charges or losses shall be treated as cash charges or losses in any subsequent
Testing Period during which cash disbursements attributable thereto are made;
(c)          any extraordinary, unusual, non-recurring or exceptional expenses,
losses or charges;
(d)          losses, charges or expenses relating to the Transactions, the
Closing Date Refinancing, acquisitions (or any other acquisition not otherwise
permitted or that would require a waiver or consent of the Required Lenders and
such waiver or consent has been obtained), Investments, recapitalizations,
dispositions, issuances or repayments of indebtedness, issuances of equity
securities or Capital Stock, sale processes, refinancing transactions or
amendments or other modifications of any debt instrument (in each case,
including any such transaction consummated prior to the Closing Date and any
such transaction whether or not completed) and any charges or non-recurring
merger costs incurred during such period as a result of any such transaction;
(e)          any integration expenses, business optimization expenses, operating
improvement expenses and other restructuring charges, accruals or reserves
(including retention costs, severance costs, systems development and
establishment costs, costs associated with office and facility openings,
closings and consolidations, and relocation costs, conversion costs, excess
pension charges, curtailments and modifications to pension and post-retirement
employee benefit plan costs or charges, contract termination costs, expenses
attributable to the implementation of cost savings initiatives and professional
and consulting fees incurred in connection with any of the foregoing), which
costs and expenses the Parent Borrower determines are factually supportable as
set forth in a certificate signed by a Financial Officer delivered together with
the delivery of the Section 6.01 Financials, in each case, that occurred during
the Testing Period;
(f)          board of directors fees, management, monitoring, consulting and
advisory (including legal) fees and indemnities and related expenses paid or
accrued to the extent permitted to be paid or accrued pursuant to the Loan
Documents;
(g)          earn-out and contingent consideration obligations (including to the
extent accounted for as bonuses or otherwise) and adjustments thereof and
purchase price adjustments, in each case in connection with acquisitions or
Investments;
(h)          proceeds from business interruption insurance (to the extent not
reflected as revenue or income in such statement of Consolidated Net Income);




- 21 -

--------------------------------------------------------------------------------







(i)          any loss, expense or charge (including all fees and expenses or
charges relating thereto) from abandoned, closed, disposed or discontinued
operations and any losses on disposal of abandoned, closed or discontinued
operations;
(j)          any loss, expense or charge (including all fees and expenses or
charges relating thereto) attributable to business dispositions or asset
dispositions, other than in the ordinary course of business, as determined in
good faith by a Financial Officer;
(k)          any non-cash loss attributable to the mark-to-market movement in
the valuation of hedging obligations (including hedging obligations entered into
for the purpose of hedging against fluctuations in the price or availability of
any commodity) or other derivative instruments pursuant to Financial Accounting
Standards Board Statement No. 133 “Accounting for Derivative Hedging
Instruments”;
(l)          to the extent not included above, certain adjustments consistent
with the financial model delivered to the Agents and set forth on Schedule 5
hereto;
(m)          minority interest expense consisting of Subsidiary income
attributable to minority equity interests of third parties in any non-wholly
owned Subsidiary deducted (and not added back in such period to Consolidated Net
Income);
(n)          all expenses resulting from any employee retention plan, employee
benefit or management compensation plan or the grant of stock and stock options
to employees of such Person or any of its Restricted Subsidiaries pursuant to a
written plan or agreement (including expenses arising from the grant of stock
and stock options prior to the Closing Date or relating to the implementation
thereof) or the treatment of such options under variable plan accounting;
(o)          any costs or expenses incurred pursuant to any management equity
plan or share option plan or any other management or employee benefit plan or
agreement or share subscription or shareholder agreement, to the extent such
costs or expenses are funded with cash proceeds contributed to the capital of
such Person or the Net Cash Proceeds of any issuance of Capital Stock;
(p)          charges, losses, lost profits, expenses (including litigation
expenses, fees and charges) or write-offs to the extent indemnified or insured
by a third party, including expenses or losses covered by indemnification
provisions or by any insurance provider in connection with the Transaction, an
Acquisition or any other acquisition or Investment, disposition or any Event of
Loss, in each case, to the extent that coverage has not been denied and so long
as such amounts are actually reimbursed in cash within one year after the
related amount is first added to Consolidated EBITDA pursuant to this clause (p)
(and if not so reimbursed within one year, such amount shall be deducted from
Consolidated EBITDA during the next measurement period);
(q)          cash receipts (or any netting arrangements resulting in reduced
cash expenses) not included in Consolidated EBITDA in any period to the extent
noncash gains relating to such receipts were deducted in the calculation of
Consolidated EBITDA pursuant to clauses (u) through (x) below for any previous
period and not added back;
(r)          Public Company Costs and the amount of loss or discount on sale of
receivables and related assets in connection with a Receivables Facility;




- 22 -

--------------------------------------------------------------------------------







(s)          all adjustments of the nature used in connection with the
calculation of “Adjusted EBITDA” as set forth in footnote 7 to the Patheon
Summary Historical Pro Forma Financial Data set forth in the Offering
Memorandum, to the extent such adjustments, without duplication, continue to be
applicable to such period; and
(t)          all adjustments of the nature used in connection with the
calculation of “Adjusted EBITDA” as set forth in footnote 1 to the DPP Business
Summary Historical Combined Financial Data set forth in the Offering Memorandum,
to the extent such adjustments, without duplication, continue to be applicable
to such period;

minus (without duplication), in each case, to the extent included in the
calculation of Consolidated Net Income

(u)          non-cash gains or income; provided, that, any non-cash gains or
income shall be treated as cash gains or income in any subsequent period during
which cash receipts attributable thereto are received;
(v)          any extraordinary or non-recurring income or gain;
(w)          any gain (including all fees and expenses or income relating
thereto) attributable to business dispositions or asset dispositions, other than
in the ordinary course of business, as determined in good faith by a Financial
Officer;
(x)          any gain or income (including all reasonable fees and expenses or
charges relating thereto) from abandoned, closed, disposed or discontinued
operations and any gains on disposal of abandoned, closed or discontinued
operations;

in each case, as determined on a consolidated basis for the Parent Borrower and
the Restricted Subsidiaries in accordance with GAAP.
For the avoidance of doubt:
(i)          there shall be included in determining Consolidated EBITDA for any
period, without duplication, (A) the Acquired EBITDA of any Person or business,
or attributable to any property or asset acquired by the Parent Borrower or any
of its Restricted Subsidiaries during such period (but not the Acquired EBITDA
of any related Person or business or any Acquired EBITDA attributable to any
assets or property, in each case to the extent not so acquired) to the extent
not subsequently sold, transferred, abandoned or otherwise disposed of by the
Parent Borrower or such Restricted Subsidiary (each such Person, business,
property or asset acquired and not subsequently so disposed of, an “Acquired
Entity or Business”) and the Acquired EBITDA of any Unrestricted Subsidiary that
is converted into a Restricted Subsidiary during such period (each, a “Converted
Restricted Subsidiary”), in each case based on the Acquired EBITDA of such Pro
Forma Entity for such period and (B) an adjustment in respect of each Acquired
Entity or Business and Converted Restricted Subsidiary equal to the amount of
the Pro Forma Effect with respect to such Acquired Entity or Business Converted
Restricted Subsidiary for such period (including the portion thereof occurring
prior to such acquisition) provided that, with respect to any determination to
be made on a Pro Forma Basis, at the election of the Parent Borrower, such
Acquired EBITDA or such adjustment shall not be required to be included for any
Acquired Entity or Business or Converted Restricted Subsidiary to the extent the
aggregate consideration paid in connection with the acquisition of such Acquired
Entity or Business and the




- 23 -

--------------------------------------------------------------------------------







Fair Market Value of such Converted Restricted Subsidiary, in the aggregate, is
less than $15.0 million in the aggregate for all such transactions in a fiscal
year of the Parent Borrower; and

(ii)          to the extent included in Consolidated Net Income, there shall be
excluded in determining Consolidated EBITDA for any period the Disposed EBITDA
of any Person, property, business or asset sold, transferred, abandoned or
otherwise disposed of,  closed or classified as discontinued operations (but if
such operations are classified as discontinued due to the fact that they are
subject to an agreement to dispose of such operations, only when and to the
extent such operations are actually disposed of) by the Parent Borrower or any
Restricted Subsidiary during such period (each such Person, property, business
or asset so sold or disposed of, a “Sold Entity or Business”) and the Disposed
EBITDA of any Restricted Subsidiary that is converted into an Unrestricted
Subsidiary during such period (each, a “Converted Unrestricted Subsidiary”), in
each case, based on the Disposed EBITDA of such Sold Entity or Business or
Converted Unrestricted Subsidiary for such period; provided that, for the
avoidance of doubt, notwithstanding any classification under GAAP of any Person
or business in respect of which a definitive agreement for the disposition
thereof has been entered into or classified as discontinued operations, the
Disposed EBITDA of such Person or business shall not be excluded pursuant to
this clause (ii) until such disposition has been consummated.

“Consolidated Income Tax Expense” means, for any Testing Period, all provisions
for taxes based on the net income, profits or capital, including federal,
provincial, territorial, foreign, state, local, franchise, excise and similar
taxes and foreign withholding taxes paid or accrued during such period
(including in respect of repatriated funds and any penalties and interest
related to such taxes), in each case, of the Parent Borrower or any of its
Restricted Subsidiaries (including, without limitation, any additions to such
taxes, and any penalties and interest with respect thereto), all as determined
for the Parent Borrower and its Restricted Subsidiaries on a consolidated basis
in accordance with GAAP.
“Consolidated Interest Expense” means with respect to the Parent Borrower and
its Restricted Subsidiaries on a consolidated basis, for any Testing Period,
interest expense in accordance with GAAP, adjusted, to the extent not included,
to include without duplication (a) interest income; (b) interest expense
attributable to Capitalized Leases; (c) gains and losses on hedging or other
derivatives to hedge interest rate risk; (d) fees and costs related to letters
of credit, bankers’ acceptance financing, surety bonds and similar financings,
(e) amortization or write-off of deferred financing fees, debt issuance costs,
debt discount or premium, terminated hedging obligations and other commissions,
financing fees and expenses, (f) the implied interest component of synthetic
leases, (g) premium payments, debt discount, fees, charges and related expenses
incurred in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets and, adjusted, to the
extent included, to exclude (fh) any refunds or similar credits received in
connection with the purchasing or procurement of goods or services under any
purchasing card or similar program and (g) commissions, discounts, yield and
other fees and charges (including any interest expense) related to any
Receivables Facility..
“Consolidated Net Income” means for any Testing Period, the net income (or loss)
of any Person on a consolidated basis for such period taken as a single
accounting period determined in conformity with GAAP, excluding without
duplication:
(a)          any net after-tax gains or losses (and all fees and expenses or
charges relating thereto) attributable to the early extinguishment of
Indebtedness or hedging obligations or other derivative instruments;
(b)          (i) the net income of any Person that is not a Subsidiary of such
Person, or is an Unrestricted Subsidiary, or that is accounted for by the equity
method of accounting, shall be




- 24 -

--------------------------------------------------------------------------------







included only to the extent of the amount of dividends or distributions or other
payments paid in cash (or to the extent converted into cash) to the referent
person or a subsidiary thereof in respect of such period and (ii) the net income
shall include any ordinary course dividend distribution or other payment in cash
received from any Person in excess of the amounts included in clause (a);

(c)          the cumulative effect of a change in accounting principles during
such period to the extent included in net income;
(d)          any increase in amortization or depreciation or any one-time
non-cash charges or other effects resulting from purchase accounting in
connection with the Transactions, any acquisition or Investment consummated
after the Closing Date;
(e)          any impairment charge or asset write-off or write-down, including
impairment charges or asset write-offs or write-downs related to intangible
assets, long-lived assets, investments in debt and equity securities or as a
result of a change in law or regulation, in each case, pursuant to GAAP, and the
amortization of intangibles arising pursuant to GAAP, which, without limiting
the foregoing, shall include any impairment charges resulting from the
application of Financial Accounting Standards Board Statements No. 142 and 144,
and the amortization of intangibles arising pursuant to No. 141;
(f)          any non-cash expenses realized or resulting from employee benefit
plans or post-employment benefit plans, grants of stock appreciation or similar
rights, stock options, restricted stock grants or other rights to officers,
directors and employees of such Person or any of its Restricted Subsidiaries;
and
(g)          any unrealized or realized gain or loss due solely to fluctuations
in currency values and the related tax effects, determined in accordance with
GAAP.

There shall be included in Consolidated Net Income, without duplication, the
amount of any cash tax benefits related to the tax amortization of intangible
assets in such period.
“Consolidated Total Assets” means, as of any date of determination, the total
assets of any Person on a consolidated basis in accordance with GAAP, as shown
on the most recent balance sheet of such Person delivered with the Section 6.01
Financials or, for the period prior to the time any such statements are so
delivered with the Section 6.01 Financials, the pro forma financial statements
delivered pursuant to Section 4.01(j)(iii). If no applicable Person is
referenced, “Consolidated Total Assets” shall be deemed to refer to Consolidated
Total Assets of the Parent Borrower and its Restricted Subsidiaries.
“Consolidated Working Capital” means current assets (excluding cash and Cash
Equivalents), minus current liabilities (including deferred revenue but
excluding, without duplication, (i) the current portion of any Total Funded
Debt, (ii) the current portion of interest, (iii) the current portion of current
and deferred income taxes and (iv) deferred revenue arising from cash receipts
that are earmarked for specific projects), all as determined for the Parent
Borrower and its Restricted Subsidiaries on a consolidated basis in accordance
with GAAP.
“Continue,” “Continuation” and “Continued” each refers to a continuation of a
Eurodollar Loan for an additional Interest Period as provided in Section 2.12.
“Contract Period” means, with respect to any B/A, the period beginning on (and
including) the date on which such B/A is made or continued to (but excluding)
the date which is one, two or three or six months thereafter, as the Parent
Borrower may select; provided that (i) if any Contract Period would end


- 25 -

--------------------------------------------------------------------------------







on a day other than a Business Day, such Contract Period shall be extended to
the next succeeding Business Day unless such next succeeding Business Day would
fall in the next calendar month, in which case such Contract Period shall end on
the next preceding Business Day, (ii) any Contract Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Contract
Period) shall end on the last Business Day of the last calendar month of such
Contract Period and (iii) no Contract Period shall end after the Revolving
Facility Termination Date.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any written agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound other than the Obligations.
“Contribution Agreement” has the meaning assigned to such term in the third
paragraph of this Agreement.
“Contribution Notice” means a contribution notice issued by the Pensions
Regulator under s38 or s47 of the United Kingdom’s Pensions Act 2004.
“Controlled Investment Affiliate” means any fund or investment vehicle
(i) organized by JLL for the purpose of making investments in one or more
Persons and (ii) controlled by JLL and including, for the avoidance of doubt,
any fund or investment vehicle organized by JLL for co-investors of JLL.
“Convert,” “Conversion” and “Converted” each refers to a conversion of Loans of
one Type into Loans of another Type.
“Converted Restricted Subsidiary” has the meaning assigned to such term in the
definition of “Consolidated EBITDA.”
“Converted Unrestricted Subsidiary” has the meaning assigned to such term in the
definition of “Consolidated EBITDA.”
“Corrective Extension Amendment” has the meaning assigned to such term in
Section 2.19(f).
“Corresponding Obligations” means any obligation to pay an amount to the Secured
Creditors or any one or more of them, whether for principal, interest, costs,
any overdraft or otherwise and whether present or future: (a) in respect of any
of the Obligations; or (b) in connection with any other indebtedness as the
Secured Creditors (or the Collateral Agent on their behalf) and the Borrower may
agree from time to time (other than the Parallel Debt).
“Credit Agreement Refinancing Indebtedness” means (a) Permitted First Priority
Refinancing Debt, (b) Permitted Second Priority Refinancing Debt, (c) Permitted
Unsecured Refinancing Debt or (d) Indebtedness (or Revolving Commitments)
incurred pursuant to a Refinancing Amendment, in each case, issued, incurred or
otherwise obtained (including by means of the extension or renewal of existing
Indebtedness) in exchange for, or to extend (other than pursuant to Section 2.19
hereof), refund, renew, replace or refinance, in whole or part, existing Term
Loans, existing Revolving Loans, existing Revolving Commitments or any existing
Credit Agreement Refinancing Indebtedness (“Refinanced Debt”); provided that (i)
except to the extent otherwise permitted under this Agreement (subject to a
dollar for dollar usage of any other basket set forth in Section 7.03 to the
extent of any excess, if applicable), such extending, refunding, renewing,
replacing or refinancing Indebtedness (including, if such Indebtedness includes
any Refinancing Revolving Credit Commitments, the unused portion of such
Refinancing Revolving Credit Commitments) is in an original aggregate principal
amount (or accreted value, if applicable) not greater


- 26 -

--------------------------------------------------------------------------------







than the aggregate principal amount (or accreted value, if applicable) of the
Refinanced Debt (and, in the case of Refinanced Debt consisting in whole or in
part of unused Refinancing Revolving Credit Commitments, the amount thereof)
except by an amount equal to unpaid accrued interest and premium thereon and any
fees and expenses (including upfront fees and original issue discount) in
connection with such extension, exchange, modification, refinancing, refunding,
renewal or replacement, (ii) in the case of any such Credit Agreement
Refinancing Indebtedness that is secured by a Lien on the Collateral, such
Credit Agreement Refinancing Indebtedness has a maturity date and a Weighted
Average Life to Maturity equal to or greater than that of the Refinanced Debt,
(iii) in the case of any such Credit Agreement Refinancing Indebtedness that is
not secured by a Lien on any of the Collateral, such Credit Agreement
Refinancing Indebtedness has a maturity date that is at least ninety-one (91)
days after that of the Refinanced Debt and has no scheduled amortization
payments or mandatory redemption (other than customary asset sale or event of
loss, change of control mandatory offers to repurchase and customary
acceleration rights after an event of default) prior to the date that is at
least ninety-one (91) days after that of the Refinanced Debt; (iv) in the case
of any such Credit Agreement Refinancing Indebtedness that is secured by a Lien
on any of the Collateral and was not effected pursuant to a Refinancing
Amendment, the parties to such Credit Agreement Refinancing Indebtedness (or
their authorized agent or other representative) and the Administrative Agent
shall enter into a Customary Intercreditor Agreement; (v) such Refinanced Debt
shall be repaid, defeased or satisfied and discharged, and all accrued interest,
fees and premiums (if any) in connection therewith shall be paid, with 100% of
the Net Cash Proceeds of the applicable Credit Agreement Refinancing
Indebtedness substantially simultaneously with the incurrence or issuance of
such Credit Agreement Refinancing Indebtedness (except to the extent such Net
Cash Proceeds are attributable to Indebtedness that (x) is permitted by Section
7.03 (other than Section 7.03(a)), and (y) has been applied, if applicable, to
the usage of, a basket set forth in Section 7.03 (other than Section 7.03(a)))
not later than the fifth Business Day following the date such Net Cash Proceeds
relating to such Credit Agreement Refinancing Indebtedness is received,
provided, that to the extent that such Refinanced Debt consists in whole or in
part of Refinancing Revolving Credit Commitments or Revolving Loans or Swing
Loans incurred pursuant to any Refinancing Revolving Credit Commitments, such
Revolving Commitments being refinanced by the applicable refinancing
Indebtedness shall be terminated, and all accrued fees in connection therewith
shall be paid, on the date such Refinancing Indebtedness is issued, incurred or
obtained and (vi) no Credit Agreement Refinancing Indebtedness shall have
guarantees from a guarantor that is not a Guarantor of the Obligations.
“Credit Event” means the making of any Borrowing (but excluding any Conversion
or Continuation), any LC Issuance or the increase in the Stated Amount of a
Letter of Credit or any B/A Drawing.
“Credit Facility” means the credit facility established under this Agreement
pursuant to which (i) the Lenders shall make Revolving Loans to one or more of
the Borrowers, and shall participate in LC Issuances, under the Revolving
Facility pursuant to the Revolving Commitment of each such Lender, (ii) each
Lender with a Term Commitment shall make a Term Loan to one or more of the
Borrowers pursuant to such Term Commitment of such Lender, (iii) the Swing Line
Lender shall make Swing Loans to the Borrowers under the Swing Line Facility
pursuant to the Swing Line Commitment, (iv) any Lender and/or Additional Lender
shall make loans and/or provide commitments under any Incremental Facility
pursuant to Section 2.18, (viv) any Extending Lender shall make loans and/or
provide commitments under any Extended Term Loan Facility or any Extended
Revolving Credit Facility in accordance with Section 2.19, (viv) any Lender
shall make loans and/or provide commitments under any Refinancing Term Loan
Facility or any Refinancing Revolving Credit Facility in accordance with Section
2.20 or (vii) each  LC Issuer shall issue Letters of Credit for the account of
one or more of the LC Obligors in accordance with the terms of this Agreement.


- 27 -

--------------------------------------------------------------------------------







“Credit Facility Exposure” means, (a) for any Lender at any time, the sum of
(i) such Lender’s Revolving Facility Exposure at such time plus (ii) the
outstanding aggregate principal amount of the Term Loan made by such Lender, if
any, and (b) in the case of a Swing Line Lender, such Swing Line Lender’s
Revolving Facility Percentage of the principal amount of Swing Line Loans
outstanding at such time.
“Credit Party” means the Parent Borrower, each other Borrower and each
Subsidiary Guarantor.
“Credit Suisse” means Credit Suisse AG, Cayman Islands Branch.
“CTA” means the Corporation Tax Act 2009 of the United Kingdom.
“Customary Intercreditor Agreement” means (a) to the extent executed in
connection with the incurrence of Indebtedness secured by Liens on the
Collateral  which are intended to rank equal in priority to the Liens on the
Collateral securing the Obligations (but without regard to the control of
remedies) at the option of the Parent Borrower, either (i) an intercreditor
agreement substantially in the form of the Equal Priority Intercreditor
Agreement (with such modifications as may be necessary or appropriate in light
of prevailing market conditions and reasonably acceptable to the Administrative
Agent) or (ii) a customary intercreditor agreement in form and substance
reasonably acceptable to the Administrative Agent and/or the Collateral Agent
and the Parent Borrower, which agreement shall provide that the Liens on the
Collateral securing such Indebtedness shall rank equal in priority to the Liens
on the Collateral securing the Obligations (but without regard to the control of
remedies) and (b) to the extent executed in connection with the incurrence of
Indebtedness secured by Liens on the Collateral which are intended to rank
junior to the Liens on the Collateral securing the Obligations, at the option of
the Parent Borrower, either (i) an intercreditor agreement substantially in the
form of the Second Lien Intercreditor Agreement (with such modifications as may
be necessary or appropriate in light of prevailing market conditions and
reasonably acceptable to the Administrative Agent) or (ii) a customary
intercreditor agreement in form and substance reasonably acceptable to the
Administrative Agent and/or the Collateral Agent and the Parent Borrower, which
agreement shall provide that the Liens on the Collateral securing such
Indebtedness shall rank junior to the Liens on the Collateral securing the
Obligations. With regard to any changes in light of prevailing market conditions
as set forth above in clauses (a)(i) or (b)(i) or with regard to clauses (a)(ii)
or (b)(ii), such changes or agreement, as applicable, shall be posted to the
Lenders not less than five (5) Business Days before execution thereof and, if
the Required Lenders shall not have objected to such changes within three (3)
Business Days after posting, then the Required Lenders shall be deemed to have
agreed that the Administrative Agent’s entry into such intercreditor agreement
(including with such changes) is reasonable and to have consented to such
intercreditor agreement (including with such changes) and to the Administrative
Agent’s execution thereof.
“Customer” has the meaning assigned to such term in Section 3.02(h)(ii) and
Section 3.02A(h)(ii), as applicable.
“Debt Incurrence Prepayment Event” means any issuance or incurrence by the
Parent Borrower or any Restricted Subsidiary of any Indebtedness that is subject
to the requirements of Section 2.15(c)(vi).
“Debtor Relief Laws” means the Bankruptcy Code, BIA, CCAA, WURA, Austrian
Insolvency Act, Dutch Bankruptcy Act and the United Kingdom’s Insolvency Act
1986 and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States, Canada or
other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally.
“Declined Amounts” has the meaning assigned to such term in Section
2.15(c)(vii).


- 28 -

--------------------------------------------------------------------------------







“Deductible Amount” has the meaning assigned to such term in Section 11.29(d).
“Default” means any Event of Default or any act or condition that with notice or
lapse of time, or both, would, unless cured or waived, constitute an Event of
Default. For the avoidance of doubt, any Default or Event of Default which may
occur as a result of the failure to meet any delivery or similar requirements
hereunder shall cease to constitute a Default or Event of Default upon any
delivery otherwise in compliance with such requirement.
“Default Rate” means, for any day, (i) with respect to any Loan, a rate per
annum equal to 2.00% per annum above the interest rate that is or would be
applicable from time to time to such Loan pursuant to Section 2.11(a), Section
2.11(b) or Section 2.11(c), as applicable and (ii) with respect to any other
amount, a rate per annum equal to 2.00% per annum in excess of the rate
otherwise applicable to Initial Revolving Loans maintained as Base Rate Loans.
“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Parent Borrower in writing that such
failure is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, any LC Issuer,
any Swing Line Lender or any other Lender any other amount required to be paid
by it hereunder (including in respect of its participation in Letters of Credit
or Swing Loans) within two (2) Business Days of the date when due, (b) has
notified the Parent Borrower, the Administrative Agent or any LC Issuer or Swing
Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on the Required Lenders’
good faith determination, that a condition precedent to funding (which condition
precedent, together with any applicable defaults, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three (3) Business Days after written request by the
Administrative Agent or the Parent Borrower, to confirm in writing to the
Administrative Agent and the Parent Borrower that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Parent Borrower), or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law or a Bail-In Action, or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.17(b)) upon delivery of written
notice of such determination to the Parent Borrower, each LC Issuer, each Swing
Line Lender and each Lender.
“Delta” has the meaning assigned to such term in the Contribution Agreement.


- 29 -

--------------------------------------------------------------------------------







“Delta Acquisition” has the meaning assigned to such term in the third paragraph
of this Agreement.
“Delta Specified Acquisition Agreement Representations” means the
representations made by Delta or with respect to the DPP Business in the
Contribution Agreement, in each case that are material to the interests of
Lenders, but only to the extent that the Parent Borrower has, or its applicable
Affiliates have, the right to terminate their respective obligations under the
Contribution Agreement or decline to consummate the Delta Acquisition (in each
case pursuant to the terms thereof) as a result of the breach of one or more of
such representations in the Contribution Agreement.
“Designated Hedge Agreement” means (a) any Hedge Agreement to which the Parent
Borrower or a Restricted Subsidiary is a party and as to which a Lender, an
Agent or any of their Affiliates (or any Person that was a Lender, an Agent or
an Affiliate of a Lender or Agent at the time such Hedge Agreement was entered
into or becomes a Lender, an Agent, or an Affiliate of a Lender or an Agent at
any time thereafter) is a counterparty that, pursuant to a Secured Hedge
Designation Agreement signed by the Parent Borrower and acknowledged by the
Administrative Agent, has been designated as a Designated Hedge Agreement (it
being understood that failure by  the Administrative Agent to acknowledge the
Secured Hedge Designation Agreement does not invalidate the designation
contained therein) and (b) each Hedge Agreement set forth on Schedule 6,
including any amendment, amendment and restatement, refinancing, replacement or
other modification thereof, in each case so that the Parent Borrower’s or its
applicable Restricted Subsidiary’s counterparty’s credit exposure thereunder
will be entitled to share in the benefits of the Guaranty and the Security
Documents to the extent the Guaranty and such Security Documents provide
guarantees or security for creditors of the Parent Borrower or any Subsidiary
under Designated Hedge Agreements.
“Designated Hedge Creditor” means each Person that participates as a
counterparty to any Designated Hedge Agreement.
“Designated Non-Cash Consideration” means the Fair Market Value of the non-cash
consideration received by the Parent Borrower or any of its Restricted
Subsidiaries in connection with an Asset Sale that is so designated as
Designated Non-Cash Consideration pursuant to a certificate, setting forth the
basis of such valuation, executed by an Authorized Officer, minus the amount of
cash or Cash Equivalents received in connection with a subsequent sale or
conversion of, or collection on, such Designated Non-Cash Consideration.
“Discount Prepayment Accepting Lender” has the meaning assigned to such term in
Section 2.15(a)(v)(B)(2).
“Discount Proceeds” means, for any B/A (or, if applicable, any B/A Equivalent
Loan), an amount calculated by multiplying (a) the face amount of the B/A (or,
if applicable, the B/A Equivalent Loan) by (b) the quotient obtained by dividing
(x) one by (y) the sum of (A) one and (B) the product of:  (x) the Discount Rate
(expressed as a decimal) applicable to such B/A (or, if applicable, such B/A
Equivalent Loan), and (y) a fraction, the numerator of which is the Contract
Period of the B/A (or, if applicable, the B/A Equivalent Loan) and the
denominator of which is 365 days, with such quotient being rounded up or down to
the fifth decimal place and 0.000005 being rounded upward.
“Discount Range” has the meaning assigned to such term in
Section 2.15(a)(v)(C)(1).
“Discount Range Prepayment Amount” has the meaning assigned to such term in
Section 2.15(a)(v)(C)(1).


- 30 -

--------------------------------------------------------------------------------







“Discount Range Prepayment Notice” means a written notice of a Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to
Section 2.15(a)(v)(C) substantially in the form of Exhibit K‑3.
“Discount Range Prepayment Offer” means the irrevocable written offer by a
Lender, substantially in the form of Exhibit K‑4, submitted in response to an
invitation to submit offers following the Auction Agent’s receipt of a Discount
Range Prepayment Notice.
“Discount Range Prepayment Response Date” has the meaning assigned to such term
in Section 2.15(a)(v)(C)(1).
“Discount Range Proration” has the meaning assigned to such term in
Section 2.15(a)(v)(C)(3).
“Discounted Prepayment Determination Date” has the meaning assigned to such term
in Section 2.15(a)(v)(D)(3).
“Discounted Prepayment Effective Date” means in the case of a Borrower Offer of
Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offer or Borrower Solicitation of Discounted Prepayment Offer, five
(5) Business Days following the Specified Discount Prepayment Response Date, the
Discount Range Prepayment Response Date or the Solicited Discounted Prepayment
Response Date, as applicable, in accordance with Section 2.15(a)(v)(B)(1),
Section 2.15(a)(v)(C)(1) or Section 2.15(a)(v)(D)(1), respectively, unless a
shorter period is agreed to between the Parent Borrower and the Auction Agent.
“Discounted Term Loan Prepayment” has the meaning assigned to such term in
Section 2.15(a)(v)(A).
“Discount Proceeds” means, with respect to any Contract Period for any B/A, (a)
in the case of any Lender named in Schedule I of the Bank Act (Canada), the rate
determined by the Administrative Agent to be the CDOR Rate as of 10:00 A.M. (New
York City time) on the first day of such Contract Period and (b) in the case of
any other Lender, (i) the rate per annum set forth in clause (a) above plus (ii)
0.10%.  In the event that the CDOR Rate is not available, the Discount Rate for
the purposes of this definition shall be determined by reference to such other
comparable publicly available service for displaying bankers’ acceptance rates
as may be selected by the Administrative Agent, or, if such other comparable
publicly available service for displaying bankers’ acceptance rates is not
available, the Discount Rate shall be the rate of interest determined by the
Administrative Agent on the first date of such Contract Period that is equal to
the arithmetic mean (rounded upwards to the nearest basis point) of the rates
quoted by The Bank of Nova Scotia, Royal Bank of Canada, Bank of Montreal,
Canadian Imperial Bank of Commerce and The Toronto-Dominion Bank (collectively,
the “Canadian Reference Banks”) in respect of Canadian Dollar bankers’
acceptances with a term comparable to such Contract Period.
“Disposed EBITDA” means, with respect to any Sold Entity or Business or
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business or Converted Unrestricted
Subsidiary (determined as if references to the Parent Borrower and the
Restricted Subsidiaries in the definition of Consolidated EBITDA were references
to such Sold Entity or Business and its respective Subsidiaries or to such
Converted Unrestricted Subsidiary and its Subsidiaries), all as determined on a
consolidated basis for such Sold Entity or Business or Converted Unrestricted
Subsidiary, as the case may be.
“Disqualified Equity Interests” means any Capital Stock that (a) by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is


- 31 -

--------------------------------------------------------------------------------







mandatorily redeemable (other than, subject to the proviso below, as a result of
a change of control or asset sale), pursuant to a sinking fund obligation or
otherwise, or is redeemable at the option of the holder thereof, in whole or in
part, prior to ninety-one (91) days after the Latest Maturity Date hereunder or
(b) is convertible into or exchangeable (unless at the sole option of the issuer
thereof or as a result of a change of control or asset sale) for (i) debt
securities or other Indebtedness or (ii) any Capital Stock referred to in clause
(a) above, in each case at any time prior to ninety-one (91) days after the
Latest Maturity Date hereunder; provided that if such Capital Stock is issued
pursuant to any plan for the benefit of employees of the Parent Borrower (or any
Parent Entity thereof) or any of its Subsidiaries or by any such plan to such
employees, such Capital Stock shall not constitute a Disqualified Equity
Interest solely because it may be required to be repurchased by the Parent
Borrower (or any Parent Entity thereof) or any of its Subsidiaries in order to
satisfy applicable statutory or regulatory obligations; provided, further, that
any Capital Stock held by any future, current or former employee, director,
manager or consultant (or their respective trusts, estates, investment funds,
investment vehicles or immediate family members) of the Issuer, any of its
Subsidiaries or any Parent Entity shall not constitute Disqualified Equity
Interests solely because it may be required to be repurchased by the Parent
Borrower or its Subsidiaries upon the termination of employment or death of such
person pursuant to any stockholders’ agreement, management equity plan, stock
option plan or any other management or employee benefit plan or agreement;
provided, still further, that any right to receive any cash upon the occurrence
of a change of control or asset sale shall be contingent upon the Obligations
being irrevocably paid in full (other than those relating to any Designated
Hedge Agreement, cash management obligations constituting Obligations and
indemnification and other contingent obligations for which no demand has been
made and obligations in respect of Letters of Credit that have been Cash
Collateralized).
“Disqualified Institution” means, collectively, (a) any bank, financial
institution, other institutional lender, investor or fund that has been
specified in writing by the Parent Borrower (i) at any time on or prior to the
Closing Date to the Arrangers or (ii) if after the Closing Date, to the extent
reasonably acceptable to the Administrative Agent, (b) any Competitors specified
in writing by the Parent Borrower from time to time, (c) any Person primarily
engaged as principals in private equity or venture capital, other than their
affiliated debt funds or (d) (i) any reasonably known Affiliates of the Persons
referred to in clauses (a) through (c) of this definition, reasonably
identifiable by their names or (ii) other Affiliates of such Persons designated
in writing by the Parent Borrower to the Administrative Agent.  Notwithstanding
anything to the contrary herein, the Administrative Agent shall not be
responsible or have any liability for, or have any duty to ascertain, inquire
into, monitor or enforce, compliance with the provisions hereof relating to
Disqualified Institutions. Without limiting the generality of the foregoing, the
Administrative Agent shall not (x) be obligated to ascertain, monitor or inquire
as to whether any Lender or Participant or prospective Lender or Participant is
a Disqualified Institution or (y) have any liability with respect to or arising
out of any assignment or participation of Loans, or disclosure of confidential
information, to any Disqualified Institution.
“Documentation Agents” has the meaning assigned to such term in the first
paragraph to this Agreement.
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any currency other than Dollars, the equivalent amount thereof in
Dollars as determined by the Administrative Agent (or UBS with respect to Swing
Loans) or the LC Issuer, as the case may be, on the basis of the Exchange Rate
(determined in respect of the most recent Calculation Date or other relevant
date of determination) for the purchase of Dollars with such currency.
“Dollars,” “U.S. Dollars” and the sign “$” each means lawful money of the United
States.


- 32 -

--------------------------------------------------------------------------------







“Dollar Term Commitment” means, with respect to each Lender, (i) the amount, if
any, set forth opposite such Lender’s name in Schedule 1 hereto as its “Dollar
Term Commitment” or in the case of any Lender that becomes a party hereto
pursuant to an Assignment Agreement, the amount set forth in such Assignment
Agreement, as such commitment may be reduced or increased from time to time as a
result of assignments to or from such Lender pursuant to Section 11.06, (ii) any
Incremental Dollar Term Loan Commitment of such Lender, (iii) any Extended
Dollar Term Loan Commitment and (iv) any Refinancing Dollar Term Loan
Commitment.
“DPI Newco” has the meaning assigned to such term in the first paragraph of this
Agreement.
“DPP Business” has the meaning assigned to such term in the Contribution
Agreement.
“Dutch Bankruptcy Act” means the Wet op het faillissement en de surceance van
betaling, as amended and restated from time to time.
“Dutch Credit Parties” means the Credit Parties organized under the laws of the
Netherlands.
“Dutch Intercompany Pledges” means (i) the deed of disclosed pledge over
intercompany receivables between Patheon B.V. as pledgor and the Collateral
Agent as pledgee, (ii) the deed of disclosed pledge over intercompany
receivables between Patheon Coöperatief U.A. as pledgor and the Collateral Agent
as pledgee, (iii) the deed of disclosed pledge over intercompany receivables
between Banner Pharmacaps Europe B.V. as pledgor and the Collateral Agent as
pledgee, (iv) the deed of disclosed pledge over intercompany receivables between
DSM Agro Services B.V. as pledgor and the Collateral Agent as pledgee, (v) the
deed of disclosed pledge over intercompany receivables between JLL/Delta Dutch
Sub B.V. as pledgor and the Collateral Agent as pledgee, (vi) the deed of
disclosed pledge over intercompany receivables between DSM Biosolutions B.V. as
pledgor and the Collateral Agent as pledgee, (vii) the deed of disclosed pledge
over intercompany receivables between DSM Biologics Company B.V. as pledgor and
the Collateral Agent as pledgee, (viii) the deed of disclosed pledge over
intercompany receivables between DSM Pharma Chemicals Venlo B.V. as pledgor and
the Collateral Agent as pledgee and (ix) the deed of disclosed pledge over
intercompany receivables between JLL/Delta Dutch Newco B.V. as pledgor and the
Collateral Agent as pledgee.
“Dutch Security Documents” means the Dutch Share Pledges, the Dutch Intercompany
Pledges and any other Dutch law security document creating security for the
benefit of the Collateral Agent.
“Dutch Share Pledges” means (i) the deed of disclosed pledge of shares between
Patheon US Holdings LLC as pledgor, the Collateral Agent as pledgee and Patheon
B.V. as company, (ii) the deed of disclosed pledge over membership rights
between Patheon US Holdings LLC and Patheon Finance LLC as pledgors, the
Collateral Agent as pledgee and Patheon Coöperatief U.A. as company, (iii) the
deed of disclosed pledge over shares between Patheon Coöperatief U.A. as
pledgor, the Collateral Agent as pledgee and Banner Pharmacaps EuropePatheon
Softgels B.V. as company, (iv) the deed of disclosed pledge over shares between
JLL/Delta Dutch NewcoPatheon Holdings I B.V. as pledgor, the Collateral Agent as
pledgee and JLL/Delta Dutch Sub B.V. as company, (v) the deed of disclosed
pledge over shares between JLL/Delta Dutch Newco B.V. as pledgor, the Collateral
Agent as pledgee and DSM Agro Services B.V.Patheon Holdings II B.V. as company,
(vi) the deed of disclosed pledge over shares between DSM Agro ServicesPatheon
Holdings II B.V. as pledgor, the Collateral Agent as pledgee and [DSM
Biosolutions B.V.] as company, (vii) the deed of disclosed pledge over shares
between DSM Agro ServicesPatheon Holdings II B.V. as pledgor, the Collateral
Agent as pledgee and DSM Pharma Chemicals Venlo B.V. as company and (viii) the
deed of disclosed pledge over shares between DSM Biosolutions B.V. as pledgor,
the Collateral Agent as pledgee and DSMPatheon Biologics Company B.V. as
company.


- 33 -

--------------------------------------------------------------------------------







“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means (i) in the case of an assignment of Term Loans (x) a
Lender, (y) an Affiliate of a Lender and (z) an Approved Fund and (ii) any other
Person (other than a natural Person) approved by (A) the Administrative Agent
(each such approval not to be unreasonably withheld or delayed), (B) in the case
of assignments of Revolving Loans or Revolving Commitments, each LC Issuer and
the Swing Line Lender (each(such approval not to be unreasonably withheld or
delayed), and (C) unless a Specified Event of Default (other than a Specified
Event of Default under Section 8.01(h) that is not with respect to the Parent
Borrower) has occurred and is continuing, the Parent Borrower (each such
approval not to be unreasonably withheld or delayed); provided, however, that
notwithstanding the foregoing, Eligible Assignee (i) shall include Affiliated
Lenders subject to the provisions of Section 11.06(g) and (ii) shall not include
any Disqualified Institution.
“Environmental Claims” means any and all regulatory or judicial actions, suits,
demands, demand letters, claims, liens, notices of non-compliance or violation,
investigations (other than a routine inspection) or proceedings made under or in
accordance with any Environmental Law or any permit issued under any such law
(hereafter “Claims”), including, without limitation, (i) any and all Claims by
any Governmental Authority for enforcement, cleanup, removal, response, remedial
or other actions or damages pursuant to any applicable Environmental Law, and
(ii) any and all Claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief resulting from
the storage, treatment, Release or threat of Release (as defined in CERCLA) of
any Hazardous Materials or arising from alleged injury or threat of injury to
the environment or health and safety (with respect to Hazardous Materials).
“Environmental Law” means any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy and rule of common law now or
hereafter in effect and in each case as amended, and any binding and enforceable
judicial interpretation thereof, including any judicial order, consent, decree
or judgment issued to or rendered against the Parent Borrower or any of its
Subsidiaries relating to (i) the protection of the environment; (ii) employee
health and safety (as affected by occupational exposure to Hazardous Materials);
or (iii) Hazardous Materials; including, without limitation, CERCLA; RCRA; the
Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; the Clean Air
Act, 42 U.S.C. § 7401 et seq.; the Safe Drinking Water Act, 42 U.S.C. § 300f et
seq.; the Oil Pollution Act of 1990, 33 U.S.C. § 2701 et seq.; the Emergency
Planning and the Community Right-to-Know Act of 1986, 42 U.S.C. § 11001 et seq.,
the Hazardous Material Transportation Act, 49 U.S.C. § 5101 et seq. and the
Occupational Safety and Health Act, 29 U.S.C. § 651 et seq. (solely to the
extent it regulates occupational exposure to Hazardous Materials); and any state
and local or foreign counterparts or equivalents, in each case as amended from
time to time.


- 34 -

--------------------------------------------------------------------------------







“Equal Priority Intercreditor Agreement” means the Equal Priority Intercreditor
Agreement substantially in the form of Exhibit I-2 among the Administrative
Agent and/or the Collateral Agent and one or more authorized representatives for
holders of one or more classes of applicable Permitted Incremental Indebtedness
and/or Permitted First Priority Refinancing Debt, with such modifications
thereto as may be permitted by the definition of “Customary Intercreditor
Agreement.”
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.  Section references to ERISA are to ERISA, as in effect at the
Closing Date and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.
“ERISA Affiliate” means each Person (as defined in Section 3(9) of ERISA), which
together with a Credit Party or a Subsidiary of a Credit Party, would be deemed
to be a “single employer” within the meaning of Section 414(b), (c), (m) or (o)
of the Code or Section 4001(a)(14) or 4001(b)(1) of ERISA.
“ERISA Event” means (i) that a Reportable Event has occurred with respect to any
Single-Employer Plan; (ii) the institution of any steps by the a Credit Party or
any ERISA Affiliate, the PBGC or any other Person to terminate any
Single-Employer Plan or the occurrence of any event or condition described in
Section 4042 of ERISA that constitutes grounds for the termination of, or the
appointment of a trustee to administer, a Single-Employer Plan; (iii) the
institution of any steps by a Credit Party or any ERISA Affiliate to withdraw
from any Multi-Employer Plan or Multiple Employer Plan or written notification
of a Credit Party or any ERISA Affiliate concerning the imposition of withdrawal
liability; (iv) a non-exempt “prohibited transaction” within the meaning of
Section 406 of ERISA or Section 4975 of the Code in connection with any Plan;
(v)  the cessation of operations at a facility of a Credit Party or any ERISA
Affiliate in the circumstances described in Section 4062(e) of ERISA; (vi) with
respect to a Single-Employer Plan, a failure to satisfy the minimum funding
standard under Section 412 of the Code or Section 302 of ERISA, whether or not
waived; (vii) the conditions for imposition of a lien under Section 303(k) of
ERISA shall have been met with respect to a Single-Employer Plan; (viii) a
determination that a Single-Employer Plan is or is expected to be in “at-risk”
status (within the meaning of Section 430(i)(4) of the Code or Section 303(i)(4)
of ERISA); (ix) the insolvency of or commencement of reorganization proceedings
with respect to a Multi-Employer Plan or written notification that a
Multi-Employer Plan is in “endangered” or “critical” status (within the meaning
of Section 432 of the Code or Section 305 of ERISA); or (x) the taking of any
action by, or the threatening of the taking of any action by, the Internal
Revenue Service, the Department of Labor or the PBGC with respect to any of the
foregoing.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar Loan” means each Loan bearing interest at a rate based upon the
Adjusted Eurodollar Rate.
“European Credit Party” means each Credit Party organized under the laws of
Austria or the Netherlands or, if applicable, France, Germany or Italy.
“Euros” or “€” refers to the single currency of the Participating Member States.
“Euro Term B-1 Loans” has the meaning assigned to such term in the First
Amendment.
“Euro Term Commitment” means, with respect to each Lender, (i) the amount, if
any, set forth opposite such Lender’s name in Schedule 1 hereto as its “Euro
Term Commitment” or in the case of any


- 35 -

--------------------------------------------------------------------------------







Lender that becomes a party hereto pursuant to an Assignment Agreement, the
amount set forth in such Assignment Agreement, as such commitment may be reduced
or increased from time to time as a result of assignments to or from such Lender
pursuant to Section 11.06, (ii) any Incremental Euro Term Loan Commitment of
such Lender, (iii) any Extended Euro Term Loan Commitment and (iv) any
Refinancing Euro Term Loan Commitment.
“Event of Default” has the meaning assigned to such term in Section 8.01.
“Event of Loss” means, with respect to any property, (i) the actual or
constructive total loss of such property or the use thereof resulting from
destruction, damage beyond repair, or the rendition of such property permanently
unfit for normal use from any casualty or similar occurrence whatsoever,
(ii) the destruction or damage of a portion of such property from any casualty
or similar occurrence whatsoever under circumstances in which such damage cannot
reasonably be expected to be repaired, or such property cannot reasonably be
expected to be restored to its condition immediately prior to such destruction
or damage, within ninety (90) days after the occurrence of such destruction or
damage or (iii) the condemnation, confiscation or seizure of, or requisition of
title to or use of, any property.
“Excess Cash Flow” means, with respect to the Parent Borrower and its Restricted
Subsidiaries on a consolidated basis, for any Testing Period:
(a)          the sum, without duplication, of:

(i)          Consolidated EBITDA; plus
(ii)          any extraordinary or nonrecurring income or gain realized in cash
for such period; plus
(iii)          to the extent deducted in the computation of Consolidated EBITDA,
or if such amount does not reduce Cash Interest Expense, cash interest income;
plus
(iv)          an amount equal to any decrease in Consolidated Working Capital;
plus
(v)          all amounts referred to in clauses (b)(vii), (b)(viii), (b)(x) and
(b)(xiii) below to the extent funded with the proceeds of the issuance or the
incurrence of Indebtedness (including Capitalized Lease Obligations and purchase
money Indebtedness, but excluding, solely as relating to Capital Expenditures,
proceeds of Revolving Loans), the sale or issuance of any Capital Stock and any
loss, damage, destruction or condemnation of, or any sale, transfer, or other
disposition to any Person of any asset or assets, in each case, to the extent
there is a corresponding deduction from Excess Cash Flow; plus
(vi)          cash payments received in respect of Hedge Agreements for such
period to the extent (A) not included in the computation of Consolidated EBITDA
or (B) such payments do not reduce Cash Interest Expense; plus
(vii)          the aggregate amount of items that were deducted from or not
added to net income in calculating Consolidated Net Income or were deducted from
or not added to Consolidated Net Income in calculating Consolidated EBITDA to
the extent either such items (A) represented cash received by the Parent
Borrower or any Restricted Subsidiary which had not increased Excess Cash Flow
upon the receipt thereof in a prior




- 36 -

--------------------------------------------------------------------------------







period, or (B) do not represent cash paid by the Parent Borrower or any
Restricted Subsidiary, in each case, on a consolidated basis during such period;

minus,

(b)          the sum, without duplication, of:

(i)          any expenses, losses or charges paid in cash for such period and
added to Consolidated EBITDA pursuant to clauses (c) through (g) and clauses (l)
through (r) of the definition thereof; plus
(ii)          Cash Interest Expense; plus
(iii)          cash expenditures made in respect of Hedge Agreements for such
period to the extent (A) not reflected in the computation of Consolidated EBITDA
or (B) such payments do not increase Cash Interest Expense; plus
(iv)          taxes (including, without limitation, taxes based on income,
profits or capital, state, local, foreign, franchise and similar taxes, foreign
withholding taxes and foreign unreimbursed value added taxes, and including
penalties and interest on any of the foregoing, including amounts payable
pursuant to any tax sharing agreements or arrangements among the Parent Borrower
and its Restricted Subsidiaries on the one hand and any direct or indirect
parent company of the Parent Borrower on the other (so long as such tax sharing
payments are attributable to the operations of the Parent Borrower and its
Restricted Subsidiaries) paid in cash for such period or tax reserves set aside
or payable after the close of such period; provided, that with respect to any
such amounts to be paid after the close of such period, (A) any amount so
deducted shall not be deducted again in a subsequent period and (B) appropriate
reserves shall have been established in accordance with GAAP); plus
(v)          an amount equal to any increase in Consolidated Working Capital;
plus
(vi)          amounts paid in cash for such period in respect of long-term
liabilities (other than Indebtedness); plus
(vii)           (A) Capital Expenditures during such period that are paid in
cash and (B) the aggregate consideration paid in cash during such period in
respect of Permitted Acquisitions or any other Investment permitted by Section
7.04 (including any earn-out or similar payments); plus
(viii)          Capital Expenditures that Parent Borrower or its Restricted
Subsidiaries become obligated to make during such period, but that are not made
during such period; provided, that any amount so deducted shall not be deducted
again in a subsequent period; plus
(ix)          to the extent not deducted in the computation of Net Cash Proceeds
in respect of any asset sale or casualty event giving rise thereto, the amount
of any mandatory prepayment of Indebtedness (other than Indebtedness created
hereunder or under any other Loan Document), together with any interest, premium
or penalties required to be paid (and actually paid) in connection therewith;
plus




- 37 -

--------------------------------------------------------------------------------







(x)          Scheduled Repayments, scheduled repayments in respect of any Term
Loans,  Permitted Refinancing Indebtedness, Permitted Incremental Indebtedness,
Permitted Ratio Debt and any Permitted Refinancing Indebtedness of any of the
foregoing, and the amount of any payments not prohibited hereby on Indebtedness
other than the Loans outstanding hereunder; plus
(xi)          the aggregate amount of any premium, make-whole or penalty
payments actually paid in cash during such period that are made in connection
with any repayment, early extinguishment or conversion of Indebtedness to the
extent such payments are not expensed during such period or are not deducted in
calculating Consolidated Net Income; plus
(xii)          Restricted Payments paid in cash during such period to the extent
as permitted by clauses (i) through (iv) of Section 7.05(c),  Section 7.05(d),
Section 7.05(e), clause (i) of Section 7.05(f), clause (i) of Section 7.05(i),
Section 7.05(l); and, to the extent relating to any of the foregoing clauses of
Section 7.05 referred to in this clause (xiii), without duplication, Section
7.05(k); plus
(xiii)          without duplication of amounts deducted pursuant to clause (vii)
above, amounts paid in cash for such period in respect of obligations
(including, but not limited to, indemnification) with respect to any Permitted
Acquisition or any other Investment made by the Parent Borrower or its
Restricted Subsidiaries permitted by Section 7.04 (other than clauses (a) and
(i) of Section 7.04); plus
(xiv)          the net amount of any net income generated by any Restricted
Subsidiary for such period to the extent that the declaration or payment of
dividends or similar distributions by such Restricted Subsidiary of that income
would not be permitted or would have material tax consequences if so
distributed, under any agreement, instrument, law or regulation applicable to
such Restricted Subsidiary during such period; plus
(xv)          amounts paid in cash for such period on account of (A) items that
were accounted for as non-cash reductions of net income in determining
Consolidated Net Income or as non-cash reductions of Consolidated Net Income in
determining Consolidated EBITDA of the Parent Borrower or any Restricted
Subsidiary in a prior period and (B) reserves or accruals established in
purchase accounting; plus
(xvi)          the aggregate amount of items that were added to or not deducted
from net income  in calculating Consolidated Net Income or were added to or not
deducted from Consolidated Net Income in calculating Consolidated EBITDA or were
added to Consolidated EBITDA to the extent such items represented (A) a cash
payment by Borrower or any Restricted Subsidiary which had not reduced Excess
Cash Flow upon the accrual thereof in a prior period or (B) did not represent
cash received by the Parent Borrower or any Restricted Subsidiary, in each case,
on a consolidated basis during such period.

“Excess Cash Flow Prepayment Amount” has the meaning assigned to such term in
Section 2.15(c)(iv).
“Excess Cash Flow Sweep Date” has the meaning assigned to such term in Section
2.15(c)(iv).


- 38 -

--------------------------------------------------------------------------------







“Exchange Rate”, for a currency (other than U.S. Dollars) means the rate
determined by the Administrative Agent to be the rate quoted by the
Administrative Agent as the exchange rate for the purchase by the Administrative
Agent of such currency with another currency through its principal foreign
exchange trading office at approximately 11:00 A.M., New York City time, on the
date two (2) Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Administrative Agent may obtain such spot
rate from another financial institution designated by the Administrative Agent
if it does not have as of the date of determination a spot buying rate for any
such currency.
“Excluded CFC” has the meaning assigned to such term in the definition of
“Excluded Subsidiary”.
“Excluded Collateral” has the meaning assigned to such term in any Security
Document and in any event, means (i) any Excluded Real Property, (ii) motor
vehicles and other assets subject to certificates of title statutes, (iii)
leasehold interests, letters of credit and letters of credit rights not
constituting supporting obligations, in each case other than to the extent such
interests, rights or obligations can be perfected by the filing of a UCC-1
financing statement or other comparable foreign filing, and commercial tort
claims (other than those (1) where no additional action is required by any
Credit Party to grant or perfect a security interest in such commercial tort
claim or (2) those in excess of $10.0 million), (iv) those pledges and assets
over which the granting or perfecting of security interests in such assets would
be prohibited by contract, applicable law (or if applicable law creates a
material risk of tax or other liability as reasonably determined by the Parent
Borrower) or regulation, (v) equity interests in any Person other than
Restricted Subsidiaries, (vi) any lease, license or other agreement or any
property subject to a purchase money security interest or similar agreements and
to the extent that a grant of a security interest therein would violate or
invalidate such lease, license or agreement or purchase money agreement or
create a right of termination in favor of any other party thereto (other than a
Credit Party) after giving effect to the applicable anti-assignment provisions
of the UCC or PPSA or other applicable statute or regulation, other than
proceeds and receivables thereof, the assignment of which is expressly deemed
effective under the UCC or PPSA or other applicable statute or regulation
notwithstanding such prohibition, (vii) any “intent-to-use” trademark
applications, (viii) those assets that the cost or burden of obtaining or
perfecting a security interest therein are excessive in relation to the value of
the security to be afforded thereby as reasonably determined by the Parent
Borrower and the Administrative Agent, (ix) solely in the case of the US
Collateral with respect to obligations of a US Borrower in its capacity as a
Borrower, Capital Stock in any Subsidiaries that are Excluded CFCs or FSHCOs, in
each case in excess of 65% of the Capital Stock of such Subsidiaries designated
as having Voting Power (it being understood this exclusion does not apply to
Capital Stock designated as having non-Voting Power) or any other equity
securities of any other Subsidiary to the extent that the Parent Borrower
reasonably determines (in consultation with the Administrative Agent) that such
pledge would result in adverse tax consequences, (x) margin stock and, (xi) the
Acquisition Agreements and any rights therein or arising thereunder and (xii)
the Capital Stock of any Receivables Subsidiary.
“Excluded Real Property” means (a) (i) on the Closing Date, each fee-owned real
property with a Fair Market Value of less than $15,000,000 per property or (ii)
after the Closing Date, each fee-owned real property with a purchase price of
less than $15,000,000 per property, (b) any real property that is subject to a
Lien permitted by Section 7.02(c) or Section 7.02(d), (c) any real property with
respect to which, in the reasonable judgment of the Administrative Agent
(confirmed by notice to the Parent Borrower) the cost of providing a Mortgage is
be excessive in view of the benefits to be obtained by the Lenders, (d) any real
property to the extent providing a mortgage on such real property would (i)
result in material adverse tax consequences as reasonably determined by the
Parent Borrower, (ii) be prohibited or limited by any applicable law, rule or
regulation, (iii) violate a contractual obligation to the owners of such real
property (other than any such owners that are the Parent Borrower or Affiliates
of the Parent


- 39 -

--------------------------------------------------------------------------------







Borrower) that is binding on or relating to such real property (other than
customary non-assignment provisions which are ineffective under the Uniform
Commercial Code or PPSA or other applicable regulation or statute) or (iv) give
any other party (other than a the Parent or a wholly-owned Restricted
Subsidiary) to any contract, agreement, instrument or indenture governing such
real property the right to terminate its obligations thereunder (other than
customary non-assignment provisions which are ineffective under the Uniform
Commercial Code or PPSA or other applicable regulation or statute), (e) any
Leasehold and (f) any real property that is located in Austria.
“Excluded Subsidiary” means:
(a)          each Subsidiary that is not a wholly-owned Subsidiary (for so long
as such Subsidiary remains a non-wholly-owned Subsidiary);
(b)          any Restricted Subsidiary acquired pursuant to a Permitted
Acquisition or Investment that is subject to Indebtedness permitted to be
assumed under Section 7.03(g)(i) and any Restricted Subsidiary thereof acquired
in connection therewith that guarantees such Indebtedness, in each case to the
extent, and so long as, such Indebtedness prohibits such Subsidiary from
becoming a Guarantor.
(c)          special purpose entities and not-for-profit Subsidiaries;
(d)          any Subsidiary that is not organized in a jurisdiction in which a
Borrower is organized;
(e)          any Subsidiary that is prohibited by any applicable law, rule or
regulation, or by any contractual obligation existing on the Closing Date or on
the date any such Subsidiary is acquired or organized (so long as, in respect of
any such contractual prohibition, such prohibition is not incurred in
contemplation of such acquisition), in each case from guaranteeing the
Obligations or granting Liens to secure the Obligations (and for so long as such
restriction or any replacement or renewal thereof is in effect), or which would
require governmental (including regulatory) or applicable works council consent,
approval, license or authorization to provide a guarantee unless such consent,
approval, license or authorization has been received, or for which the provision
of a guarantee or grant of a Lien would result in adverse tax consequences to
the Parent Borrower or one of its Subsidiaries (as reasonably determined by the
Parent Borrower in consultation with the Administrative Agent);
(f)          any Immaterial Subsidiary;
(g)          as reasonably determined by the Parent Borrower in consultation
with the Administrative Agent, any Subsidiary to the extent the cost or other
consequences of providing a guarantee of the Obligations by such Subsidiary
would be excessive in light of the benefits to be obtained by the Lenders
therefrom;
(h)          solely with respect to the Obligations of a US Borrower in its
capacity as a Borrower (or any guarantee of such Obligations), (i) any (x)
Subsidiary that is a “controlled foreign corporation” within the meaning of
Section 957 of the Code (any such Subsidiary, a “CFC”), (y) Non-U.S. Subsidiary
that is a Subsidiary of a CFC, or (z) Non-U.S. Subsidiary substantially all the
assets of which are CFCs (any such Subsidiary, an “Excluded CFC”), (ii) any
direct or indirect Subsidiary of a Subsidiary that is an Excluded CFC, (iii) any
direct or indirect U.S. Subsidiary substantially all the assets of which consist
of equity of one or more direct or indirect Non-U.S. Subsidiaries that are CFCs
(any such Subsidiary, a “FSHCO”) and (iv) any




- 40 -

--------------------------------------------------------------------------------







Subsidiary to the extent that the provision of any guarantee by such Subsidiary
would result in adverse tax consequences (as reasonably determined by the Parent
Borrower in consultation with the Administrative Agent);

(i)          Patheon UK Pension Trustees Limited;
(j)          any Unrestricted Subsidiary and any Receivables Subsidiary; and
(k)          any Non-U.S. Subsidiary for which the providing of a guarantee
would reasonably be expected to result in any violation or breach of, or
conflict with, fiduciary duties of such Subsidiary’s officers, directors or
managers (as reasonably determined by the Parent Borrower in consultation with
the Administrative Agent).

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and  to the extent that, all or a portion of the guarantee of
such Guarantor of, or the grant by such Guarantor of a security interest to
secure, such Swap Obligation (or any guarantee thereof) is or becomes illegal
under any applicable law, including the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of (i) such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the security interest of such Guarantor becomes effective
with respect to such Swap Obligation or (ii) any other law applicable to such
Swap Obligation (or guarantee thereof). If a Swap Obligation arises under a
master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Swap Obligation that is attributable to swaps for which
such guarantee or security interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a Recipient
under any Loan Document, (a) Taxes imposed on (or measured by) the Recipient’s
net income, franchise Taxes imposed in lieu of net income Taxes, and branch
profits Taxes, in each case that are Other Connection Taxes, (b) in the case of
a Lender, with respect to the Obligations of each Borrower in its capacity as a
Borrower, withholding Taxes imposed by the jurisdiction in which any Subsidiary
Borrower or Parent Borrower is organized or incorporated (provided such
jurisdiction is Austria, Canada, the Netherlands, Puerto Rico, the United
Kingdom or the United States) on amounts payable to or for the account of such
Lender pursuant to a law in effect on the date on which (i) such Lender acquired
its interest in the applicable Loan or Commitment other than pursuant to an
assignment request by any Borrower under Section 3.03(b) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 3.02, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender acquired its interest in the
applicable Loan or Commitment or to such Lender immediately before it changed
its lending office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 3.02(g), (d) any U.S. federal withholding Taxes imposed under
FATCA, (e) any U.S. federal backup withholding taxes, (f) with respect to
payments under the Loan Documents by a Canadian Borrower, any Taxes under the
Canadian Tax Act payable by reason of the Recipient being a Person with whom
such Canadian Borrower does not deal at arm’s length for purposes of the
Canadian Tax Act at the time that such payment was made, and (g) any Taxes under
the Canadian Tax Act payable by virtue of all or a portion of a payment made by
a Canadian Borrower to a Recipient under any Loan Document being deemed to be a
dividend paid to such Recipient pursuant to subsection 214(16) of the Canadian
Tax Act or deemed to have been paid by a Canadian Borrower to such Recipient
pursuant to subsection 214(17) of the Canadian Tax Act, except to the extent
that such Taxes arise by reason of the application of proposed subsection
18(6.1) of the Canadian Tax Act, as contained in a Notice of Ways and Means
Motion that accompanied the federal budget tabled by the Minister of Finance
(Canada) on February 11, 2014 (as


- 41 -

--------------------------------------------------------------------------------







such proposal may be amended or enacted, or any successor provision thereto) to
all or any portion of such payment or of an amount owing under any Loan
Document.
“Existing 2015 Euro Term Loans” has the meaning assigned to such term in the
Fourth Amendment.
“Existing Credit Agreement” means that certain Credit Agreement, dated as of
December 14, 2012 and as amended or modified prior to the Closing Date, among
Patheon, certain Subsidiaries of Patheon, the lending institutions named
therein, and MSSF as Administrative Agent and the other agents party thereto.
“Existing Dollar Term Loans” has the meaning assigned to such term in the Fourth
Amendment.
“Existing Euro Term Loans” has the meaning assigned to such term in the Fourth
Amendment.

“Existing Revolving Commitment Class” has the meaning assigned to such term in
Section 2.19(a).
“Existing Revolving Loans” has the meaning assigned to such term in
Section 2.19(a).
“Existing Term Loan Class” has the meaning assigned to such term in Section
2.19(a).
“Expiring Credit Commitment” has the meaning assigned to such term in Section
2.04(e).
“Extended Dollar Term Loan Commitments” means commitments to make Extended
Dollar Term Loans pursuant to any applicable Extension Amendment.
“Extended Dollar Term Loans” has the meaning assigned to such term in Section
2.19(a).
“Extended Euro Term Loan Commitments” means commitments to make Extended Euro
Term Loans pursuant to any applicable Extension Amendment.
“Extended Euro Term Loans” has the meaning assigned to such term in Section
2.19(a).
“Extended Revolving Credit Commitments” has the meaning assigned to such term in
Section 2.19(a).
“Extended Revolving Credit Exposure” means, with respect to any Lender at any
time, the aggregate principal amount at such time of all outstanding Extended
Revolving Credit Loans of such Lender.
“Extended Revolving Credit Facility” means any revolving credit facility
established pursuant to Section 2.19.
“Extended Revolving Credit Loans” means the loans made pursuant to the Extended
Revolving Credit Commitments.
“Extended Term Loan Commitments” means Extended Dollar Term Loan Commitments and
Extended Euro Term Loan Commitments.
“Extended Term Loan Facility” means any term loan facility established pursuant
to Section 2.19.


- 42 -

--------------------------------------------------------------------------------







“Extended Term Loans” means Extended Dollar Term Loans and Extended Euro Term
Loans.
“Extending Lender” means each Lender that agrees to any Extension Amendment.
“Extension” has the meaning assigned to such term in Section 2.19(a).
“Extension Amendment” has the meaning assigned to such term in Section 2.19(a).
“Extension Date” has the meaning assigned to such term in Section 2.19(b).
“Extension Notice” has the meaning assigned to such term in Section 2.19(a).
“Extension Series” means all Extended Term Loans and Extended Revolving Credit
Commitments that are established pursuant to the same Extension Amendment (or
any subsequent Extension Amendment to the extent such Extension Amendment
expressly provides that the Extended Term Loans or Extended Revolving Credit
Commitments, as applicable, provided for therein are intended to be a part of
any previously established Extension Series) and that provide for the same
interest margins, extension fees, if any, and amortization schedule.
“Fair Market Value” means, with respect to any asset or group of assets on any
date of determination, the value of the consideration obtainable in a sale of
such asset at such date of determination assuming a sale by a willing seller to
a willing purchaser dealing at arm’s length and arranged in an orderly manner
over a reasonable period of time taking into account the nature and
characteristics of such asset, as reasonably determined by the Parent Borrower
in good faith (which determination shall be conclusive).
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof,  any agreements entered into
pursuant to Section 1471(b)(1) of the Code, and any intergovernmental agreement
or non-U.S.  law or regulation implementing the foregoing.
“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate equal for each day during such period to the weighted average of the rates
on overnight Federal Funds transactions with members of the Federal Reserve
System arranged by Federal Funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokersdepository institutions of recognized standing selected by the
Administrative Agent.
“Fee Letter” means that certain Fee Letter dated November 18April 20, 20132017,
among the Parent Borrower and the Lenders as of the Closing DateCredit Suisse.
“Fees” means all amounts payable pursuant to, or referred to in, Section 2.13.
“Financial Covenant Default” shall have the meaning provided in Section 8.01(c).
“Financial Officer” means, with respect to a Person, the chief financial
officer, chief accounting officer, treasurer, controller, or other senior
financial or accounting officer of such Person. Unless otherwise qualified, all
references herein to a Financial Officer shall refer to a Financial Officer of
the Parent Borrower.


- 43 -

--------------------------------------------------------------------------------







“Financial Support Direction” means a financial support direction issued by the
Pensions Regulator under s43 of the United Kingdom’s Pensions Act 2004.
“First Amendment” means Amendment No. 1 to Credit Agreement and Incremental Term
Loan Assumption Agreement, dated as of September 29, 2014, among the Parent
Borrower, the Subsidiary Borrowers and Subsidiary Guarantors party thereto, the
Administrative Agent and the Lenders party thereto.


“First Amendment Effective Date” has the meaning set forth in the First
Amendment, which date is September 29, 2014.
 
 “First Lien Leverage Ratio” means, for any Testing Period, the ratio of
(i) Total Funded Debt that is secured by a first priority Lien on the Collateral
minus unrestricted cash and Cash Equivalents held by the Parent Borrower and its
Restricted Subsidiaries (including, for the avoidance of doubt, any cash and
Cash Equivalents held by the Parent Borrower and its Restricted Subsidiaries
that are restricted in favor of the Administrative Agent or any other applicable
collateral agent in respect of any Obligations) to (ii) Consolidated EBITDA.
“First Lien Obligations” means the Obligations, any Permitted Incremental
Indebtedness (other than any Permitted Incremental Indebtedness that is
unsecured or is secured by a Lien on the Collateral ranking junior to the Lien
on the Collateral securing the Obligations) and any Permitted First Priority
Refinancing Debt, collectively.
“Foreign Lender” means a Lender that is not a U.S. Person.
“Foreign Pension Plan” means any pension plan, pension undertaking, supplemental
pension, retirement savings or other retirement income plan, obligation or
arrangement of any kind that is not subject to U.S. or Canadian law and that is
established, maintained or contributed to by the Parent Borrower or any of its
Affiliates or in respect of which the Parent Borrower or any of its Affiliates
has any liability, obligation or contingent liability.
“Foreign Plan” means any plan, fund (including, without limitation, any
superannuation fund) or other similar program established, maintained or
contributed to by a Credit Party or any of their Restricted Subsidiaries
primarily for the benefit of employees of a Credit Party or any of their
Restricted Subsidiaries residing outside the United States (other than plans,
funds or other similar programs that are mandated by applicable laws), which
plan, fund or other similar program provides, or results in, retirement income,
a deferral of income in contemplation of retirement or payments to be made upon
termination of employment, and which plan is not subject to ERISA or the Code.
“Fourth Amendment Effective Date” shall mean April 20, 2017, the date on which
the conditions precedent set forth in Section 7 of the Fourth Amendment have
been satisfied.
“Fourth Amendment” means that certain Amendment No. 4 and Refinancing Amendment
No. 1 to Credit Agreement and Incremental Revolving Credit Assumption Agreement,
dated as of April 20, 2017, by and among the Parent Borrower, the Lenders party
thereto, the LC Issuers, the Existing Administrative Agent, the Existing
Collateral Agent, the Successor Administrative Agent and the Successor
Collateral Agent.


“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any LC Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding LC Outstandings with respect


- 44 -

--------------------------------------------------------------------------------







to Letters of Credit issued by such LC Issuer other than LC Outstandings as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof, and
(b) with respect to any Swing Line Lender, such Defaulting Lender’s Applicable
Percentage of outstanding Swing Loans made by such Swing Line Lender other than
Swing Loans as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders..
“FSHCO” has the meaning assigned to such term in the definition of “Excluded
Subsidiary.”
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time; provided that from and after the effectiveness of the
adoption of IFRS in accordance with Section 1.03(b), “GAAP” will mean IFRS at
the effective time of such change, subject to Section 1.03(b); provided further
that any lease that is recharacterized as a Capitalized Lease and any
obligations that are recharacterized as a Capitalized Lease Obligation, in each
case due to a change in GAAP after the Closing Date shall not be treated as a
Capitalized Lease or Capitalized Lease Obligation, as the case may be, but shall
instead be treated as it would have been in accordance with GAAP in effect on
the Closing Date.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, global tribunal, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or global powers or
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank).
“Granting Lender” has the meaning assigned to such term in Section 11.06(f).
“Guarantors” means, collectively, the Parent Borrower and the Subsidiary
Guarantors.
“Guaranty” means the Guarantor Agreement and any supplement thereto among the
Guarantors, the Administrative Agent and the Collateral Agent dated the Closing
Date, substantially in the form attached hereto as Exhibit C.
“Guaranty Obligations” means as to any Person (without duplication) any
obligation of such Person guaranteeing any Indebtedness (“Primary Indebtedness”)
of any other Person (the “Primary Obligor”) in any manner, whether directly or
indirectly, including any obligation of such Person, whether or not contingent: 
(i) to purchase any such Primary Indebtedness or any property constituting
direct or indirect security therefore; (ii) to advance or supply funds for the
purchase or payment of any such Primary Indebtedness or to maintain working
capital or equity capital of the Primary Obligor or otherwise to maintain the
net worth or solvency of the Primary Obligor; (iii) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such Primary Indebtedness of the ability of the Primary Obligor to make payment
of such Primary Indebtedness; or (iv) otherwise to assure or hold harmless the
owner of such Primary Indebtedness against loss in respect thereof, provided,
however, that the definition of Guaranty Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business.  The amount of any Guaranty Obligation shall be deemed to be an amount
equal to the stated or determinable amount of the Primary Indebtedness in
respect of which such Guaranty Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder) as determined by such
Person in good faith.


- 45 -

--------------------------------------------------------------------------------







“Hazardous Materials” means (i) any petrochemical or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing levels of polychlorinated biphenyls and radon gas;
and (ii) any chemicals, materials or substances regulated under any
Environmental Law.
“Hedge Agreement” means (i) any interest rate swap agreement, any interest rate
cap agreement, any interest rate collar agreement or any other interest rate
management agreement or arrangement, including any master agreement relating to
the foregoing that is a Designated Hedge Agreement, (ii) any currency swap or
option agreement, foreign exchange contract, forward currency purchase agreement
or other currency management agreement or arrangement, (iii) any Commodities
Hedge Agreement and (iv) and other similar agreements entered into by the Parent
Borrower or any Subsidiary in the ordinary course of business (and not for
speculative purposes) for the principal purpose of protecting the Parent
Borrower or any of the Subsidiaries against fluctuations in interest rates,
currency exchange rates or commodity prices.
“ICE LIBOR” has the meaning assigned to such term in the definition of “Adjusted
Eurodollar Rate.”
“Identified Participating Lenders” has the meaning assigned to such term in
Section 2.15(a)(v)(C)(3).
“Identified Qualifying Institutions” has the meaning assigned to such term in
Section 2.15(a)(v)(D)(3).
“IFRS” means International Financial Reporting Standards issued by the
International Accounting Standards Board, applied in accordance with the
consistency requirements thereof.
“Immaterial Subsidiary” means any Subsidiary that is not a Material Subsidiary.
“Incremental Borrowing Notice” has the meaning assigned to such term in Section
2.18(a).
“Incremental Dollar Term Loan Commitment” means the commitment of any Lender,
established pursuant to Section 2.18 and denominated in Dollars, to make
Incremental Term Loans to the Borrowers.
“Incremental Euro Term Loan Commitment” means the commitment of any Lender,
established pursuant to Section 2.18 and denominated in Euros, to make
Incremental Term Loans to the Borrowers.
“Incremental Facility” has the meaning assigned to such term in Section 2.18(a).
“Incremental Initial Revolving Facility” has the meaning assigned to such term
in Section 2.18(a).
“Incremental Initial Revolving Facility Lender” has the meaning assigned to such
term in Section 2.18(c).
“Incremental Initial Revolving Loans” has the meaning assigned to such term in
Section 2.18(a).
“Incremental Revolving Credit Assumption Agreement” means an Incremental
Revolving Credit Assumption Agreement in form and substance reasonably
satisfactory to the Administrative Agent, among the Borrowers, the
Administrative Agent and one or more Incremental Revolving Credit Lenders and,
if applicable, any new letter of credit issuer.


- 46 -

--------------------------------------------------------------------------------







“Incremental Revolving Credit Commitment” means the commitment of any Lender,
established pursuant to Section 2.18, to make Incremental Revolving Loans and/or
Incremental Initial Revolving Loans, as applicable, to the Borrowers.
“Incremental Revolving Credit Exposure” means, with respect to any Lender at any
time, the aggregate principal amount at such time of all outstanding Incremental
Revolving Loans and/or Incremental Initial Revolving Loans, as applicable, of
such Lender.
“Incremental Revolving Credit Lender” means a Lender (including, for the
avoidance of doubt, any Additional Lender) with an Incremental Revolving Credit
Commitment or an outstanding Revolving Loan made pursuant to such an Incremental
Revolving Credit Commitment.
“Incremental Revolving Facility” means any revolving credit facility of a
different Class than the Initial Revolving Facility established pursuant to any
Incremental Revolving Credit Commitment Assumption Agreement.
“Incremental Revolving Loans” means Revolving Loans made by one or more Lenders
to any Borrower pursuant to Section 2.02 and each such Lender’s Incremental
Revolving Credit Commitment.  All Incremental Revolving Loans shall be made in
the form of additional Revolving Loans.
“Incremental Term Lender” means a Lender (including, for the avoidance of doubt,
any Additional Lender) with an Incremental Term Loan Commitment or an
outstanding Incremental Term Loan.
“Incremental Term Loan Assumption Agreement” means an Incremental Term Loan
Assumption Agreement in form and substance reasonably satisfactory to the
Administrative Agent, among the Borrowers, the Administrative Agent and one or
more Incremental Term Lenders.
“Incremental Term Loan Commitment” means any Incremental Dollar Term Loan
Commitment or Incremental Euro Term Loan Commitment.
“Incremental Term Loan Repayment Date” means any date scheduled for the
repayment of principal of any Incremental Term Loan, as set forth in the
applicable Incremental Term Loan Assumption Agreement.
“Incremental Term Loans” has the meaning assigned to such term in Section 2.18. 
Incremental Term Loans may be made in the form of additional Term Loans or, to
the extent permitted by Section 2.18 and provided for in the relevant
Incremental Term Loan Assumption Agreement, Other Term Loans.
“Indebtedness” of any Person means, without duplication:
(i)          all indebtedness of such Person for borrowed money;
(ii)          all obligations evidenced by bonds, notes, debentures and other
debt securities of such Person;
(iii)          the deferred purchase price of capital assets or services that in
accordance with GAAP would be shown on the liability side of the balance sheet
of such Person except (x) any such balance that constitutes a trade payable or
similar obligation to a trade creditor, in each case accrued in the ordinary
course of business and (y) any earn-out obligations until after 30 days of




- 47 -

--------------------------------------------------------------------------------







becoming due and payable, has not been paid and such obligation becomes a
liability on the balance sheet of such Person in accordance with GAAP;

(iv)          the face amount of all letters of credit (including standby and
commercial letters of credit) issued for the account of such Person and, without
duplication, all drafts drawn thereunder (after giving effect to any prior
drawings or reductions which may have been reimbursed);
(v)          all obligations, contingent or otherwise, of such Person in respect
of bankers’ acceptances, surety bonds, performance bonds and similar instruments
issued or created by or for the account of such Person;
(vi)          all indebtedness of a second Person secured by any Lien on any
property owned by such first Person, whether or not such indebtedness has been
assumed by such Person or is limited in recourse;
(vii)          all Capitalized Lease Obligations of such Person;
(viii)          all obligations of such Person with respect to asset
securitization financing;
(ix)          all obligations of such Person to pay a specified purchase price
for goods or services whether or not delivered or accepted, in each case that in
accordance with GAAP would be shown on the liability side of the balance sheet
of such Person;
(x)          all net obligations of such Person under Hedge Agreements;
(xi)          all obligations of such Person in respect of Disqualified Equity
Interests; and
(xii)          all Guaranty Obligations in respect of any of the foregoing of
such Person;

provided, however, that (x) (1) trade payables payable in the ordinary course of
business, (2) deferred revenue, (3) taxes and other similar accrued expenses,
(4) any earn-out, take-or-pay or similar obligation to the extent such
obligation is not shown as a liability on the balance sheet of such Person in
accordance with GAAP and is not paid after becoming due and payable, (5) in the
case of the Parent Borrower and its Restricted Subsidiaries, intercompany
indebtedness having a term not exceeding three hundred sixty-four (364) days
(inclusive of any rollover or extension terms and to the extent incurred in the
ordinary course of business), (6) purchase price holdbacks in respect of a
portion of the purchase price of an asset to satisfy warranties or other
unperformed obligations of the seller of such asset and, (7) asset retirement
obligations and obligations in respect of reclamation and workers’ compensation
(including pensions and retiree medical care) that are not overdue by more than
90 days and (8) obligations under or in respect of Receivables Facilities, in
each case, arising in the ordinary course of business, shall not constitute
Indebtedness and (y) the Indebtedness of any Person shall in any event include
(without duplication) the Indebtedness of any other entity (including any
general partnership in which such Person is a general partner) to the extent
such Person is liable thereon as a result of such Person’s ownership interest in
or other relationship with such entity, except to the extent the terms of such
Indebtedness provide expressly that such Person is not liable thereon.  The
amount of any net obligations under any Hedge Agreement on any date shall be
deemed to be the swap termination value thereof as of such date.  The amount of
Indebtedness of any Person for purposes of clause (vi) above which has not been
assumed by such first Person shall be deemed to be equal to the lesser of (i)
the aggregate unpaid amount of such Indebtedness and (ii) the Fair Market Value
of the property encumbered thereby as determined by such Person in good faith.




- 48 -

--------------------------------------------------------------------------------







“Indemnification Agreement” means any customary indemnification agreement
entered into after the Closing Date between the Sponsor and the Parent Borrower
acting in good faith, to provide for one or more of the Permitted Holders or
their respective  Affiliates to receive bona fide indemnification for claims and
losses arising out of, and reimbursement of reasonable out-of-pocket costs and
expenses incurred in connection with, transactions relating to the Parent
Borrower and its Restricted Subsidiaries not prohibited by the Loan Documents.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.
“Indemnitees” has the meaning assigned to such term in Section 11.02.
“Initial Credit Facility” means the aggregate of the Initial Revolving Facility,
the Initial Term Loan Facility, and the Swing Line Facility.
“Initial Dollar Term Commitment” means, with respect to each Lender, the amount
set forth opposite such Lender’s name in Schedule 1 hereto as its “Dollar Term
Commitment” or in the case of any Lender that becomes a party hereto pursuant to
an Assignment Agreement, the amount set forth in such Assignment Agreement, as
such commitment may be adjusted from time to time as a result of assignments to
or from such Lender pursuant to Section 11.06.  The initial aggregate amount of
the Initial Dollar Term Commitments is $985.0 million.
“Initial Dollar Term Loans” means the Term Loans made on the Closing Date
pursuant to Section 2.03(a).
“Initial Euro Term Commitment” means, with respect to each Lender, the amount
set forth opposite such Lender’s name in Schedule 1 hereto as its “Euro Term
Commitment” or in the case of any Lender that becomes a party hereto pursuant to
an Assignment Agreement, the amount set forth in such Assignment Agreement, as
such commitment may be adjusted from time to time as a result of assignments to
or from such Lender pursuant to Section 11.06.  The initial aggregate amount of
the Initial Euro Term Commitments is €250.0 million.
“Initial Euro Term Loans” means the Term Loans made on the Closing Date pursuant
to Section 2.03(b).
“Initial Facility” means the InitialTranche B Term Loan Facility, the Tranche A
Revolving Facility and/or the InitialTranche B Revolving Facility, as
applicable.
“Initial Revolving Commitment” means, with respect to each Lender, the amount
set forth opposite such Lender’s name in Schedule 1 hereto as its “Revolving
Commitment” or in the case of any Lender that becomes a party hereto pursuant to
an Assignment Agreement, the amount set forth in such Assignment Agreement, as
such commitment may be reduced from time to time pursuant to Section 2.14(c) or
adjusted from time to time as a result of assignments to or from such Lender
pursuant to Section 11.06.  For the avoidance of doubt, “Initial Revolving
Commitment” shall also include any Extended Revolving Credit Commitment
representing an extension of any Class or tranche of Initial Revolving
Commitments. The aggregate Initial Revolving Commitments of all Revolving
Lenders shall be $200.0 million on the Closing Date, as such amount may be
adjusted from time to time in accordance with the terms of this Agreement.


- 49 -

--------------------------------------------------------------------------------







“Initial Revolving Commitments” means the Tranche A Revolving Commitments and
the Tranche B Revolving Commitments.
“Initial Revolving Facility” means the Tranche A Revolving Facility represented
by the Initialand the Tranche B Revolving CommitmentFacility.
“Initial Revolving Loan” means a Revolving Loan made pursuant to the Initial
Revolving Commitment.
“Initial Swing Loans” means any Swing Loan made pursuant to the Swing Line
Commitment while the Initial Revolving Commitments (or any portion thereof)
remain in effect.
“Initial Term Commitment” means each Initial Dollar Term Commitment and Initial
Euro Term Commitment.
“Initial Term Loan Facility” means the Term Loan Facilities represented by the
Initial Term Commitments.
“Initial Term Loan Maturity Date” has the meaning assigned to such term in the
definition of “Maturity Date.”

“Initial TermRevolving Loans” means the Initial Dollar TermTranche A Revolving
Loans and the Initial Euro TermTranche B Revolving Loans.
“Initial Term Loan Maturity Date” means the Tranche B Term Loan Maturity Date.
“Initial Term Loans” means the Tranche B Term Loans.
“Insignificant Subsidiary” means any Restricted Subsidiary of the Parent
Borrower that is not a “significant subsidiary” within the meaning of Rule 405
of the Securities Act of 1933, as amended, in each case determined as of the
date of the most recently delivered Section 6.01 Financials.
“Insolvency Event” means, with respect to any Person:
(i)          the commencement of: (i) a voluntary case by such Person under the
Bankruptcy Code or, (ii) the seeking of relief by such Person under other Debtor
Relief Laws in any jurisdiction outside of the United States;
(ii)          the commencement of an involuntary case against such Person under
the Bankruptcy Code (or other Debtor Relief Laws) and the petition is not
controverted or dismissed within sixty (60) days after commencement of the case
(or if such petition is presented in respect of the UK Borrower, within 21 days
of the date of presentation);
(iii)          a custodian (as defined in the Bankruptcy Code) (or equal term
under any other Debtor Relief Law) is appointed for, or takes charge of, all or
substantially all of the property of such Person;
(iv)          such Person commences (including by way of applying for or
consenting to the appointment of, or the taking of possession by, a
rehabilitator, receiver, custodian, trustee, conservator or liquidator (or any
equal term under any other Debtor Relief Laws)  (collectively, a “conservator”)
of such Person or all or any substantial portion of its property) any other




- 50 -

--------------------------------------------------------------------------------







proceeding under any reorganization, arrangement, adjustment of debt, relief of
debtors, dissolution, insolvency, liquidation, rehabilitation, conservatorship
or similar law of any jurisdiction whether now or hereafter in effect relating
to such Person;

(v)          such Person is adjudicated by a court of competent jurisdiction to
be insolvent or bankrupt;
(vi)          any order of relief or other order approving any such case or
proceeding referred to in clauses (i) or (ii) above is entered;
(vii)          such Person suffers any appointment of any conservator or the
like for it or any substantial part of its property that continues undischarged
or unstayed for a period of sixty (60) days;
(viii)          such Person, which is established or incorporated under the
jurisdiction of Austria, is declared (or declares itself) bankrupt, is in a
situation of insolvency (Zahlungsunfähigkeit) within the meaning of section 66
of the Austrian Unified Insolvency Code (Insolvenzordnung - “IO”) or
over-indebtedness (Überschuldung) within the meaning of section 67 IO, or the
preconditions for the initiation of reorganization proceedings under the
Austrian Business Reorganization Act (Unternehmensreorganisationsgetz - “URG”)
are met, in each case as interpreted by Austrian courts;
(ix)          such Person makes a compromise, arrangement or  assignment for the
benefit of creditors or generally does not pay its debts as such debts become
due (or, in the case of the UK Borrower, admits inability to pay such debts as
they become due or is deemed unable to pay them (other than Section 123(1) of
the United Kingdom’s Insolvency Act of 1986 where a demand is made for an amount
less than £50,000 and such demand is settled within 21 days of being made)); or
(x)          such Person which is established or incorporated under the laws of
the Netherlands has been declared bankrupt (failliet verklaard) or granted a
suspension of payments (surseance van betaling verleend),or had its assets
placed under administration (onder bewind gesteld) or has been otherwise been
limited in the right to dispose of its assets  or such Person having filed a
notice under Section 36 of the Tax Collection Act of the Netherlands
(Invorderingswet 1990) or Section 60 of the Social Insurance Financing Act of
the Netherlands (Wet Financiering Sociale Verzekeringen) in conjunction with
Section 36 of the Tax Collection Act of the Netherlands (Invorderingswet 1990).

“Intellectual Property” has the meaning assigned to such term in the U.S.
Security Agreement.
“Intellectual Property Security Agreement” means the Intellectual Property
Security Agreement dated as of the Closing Date, among the Parent Borrower,
certain subsidiaries of the Parent Borrower and the Collateral Agent.
“Intercompany Note” means a promissory note substantially in the form of Exhibit
J.
“Intercreditor Agreements” means the Equal Priority Intercreditor Agreement, the
Second Lien Intercreditor Agreement and any Customary Intercreditor Agreement,
collectively, in each case to the extent in effect.


- 51 -

--------------------------------------------------------------------------------







“Interest Period” means, with respect to each Eurodollar Loan, a period of one,
two, three, six or, to the extent agreed to by each relevant affected Lender,
12twelve, months as selected by the applicable Borrower; provided, however, that
(i) the initial Interest Period for any Borrowing of such Eurodollar Loan shall
commence on the date of such Borrowing (the date of a Borrowing resulting from a
Conversion or Continuation shall be the date of such Conversion or Continuation)
and each Interest Period occurring thereafter in respect of such Borrowing shall
commence on the day on which the next preceding Interest Period expires; (ii) if
any Interest Period begins on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period, such
Interest Period shall end on the last Business Day of such calendar month;
(iii) if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided, however, that if any Interest Period would otherwise expire on a
day that is not a Business Day but is a day of the month after which no further
Business Day occurs in such month, such Interest Period shall expire on the next
preceding Business Day; and (iv) if, upon the expiration of any Interest Period
of a loan denominated in U.S. Dollars, the applicable Borrower has failed to (or
may not) elect a new Interest Period to be applicable to the respective
Borrowing of Eurodollar Loans as provided above, the applicable Borrower shall
be deemed to have elected to Convert such Borrowing to Base Rate Loans effective
as of the expiration date of such current Interest Period.
“Interpolated Rate” means at any time, the rate per annum determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the Screen Rate for the longest period (for which that
Screen Rate is available in such currency) that is shorter than the impacted
Interest Period and (b) the Screen Rate for the shortest period (for which that
Screen Rate is available for such currency) that exceeds the impacted Interest
Period, in each case, at such time; provided that if the Interpolated Rate shall
be less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

“Investment” means (a) any direct or indirect purchase or other acquisition by a
Person of any Capital Stock of any other Person, (b) any loan, advance (other
than (i) deposits with financial institutions available for withdrawal on
demand, accounts receivable, trade credit and similar advances to customers,
commission, salary and similar advances to officers, employees, consultants or
independent contractors and (ii) in the case of the Parent Borrower and its
Restricted Subsidiaries, intercompany loans, advances, or Indebtedness having a
term not exceeding three hundred sixty-four (364) days (inclusive of any
roll-over or extensions of terms), in each case, made in the ordinary course of
business) or extension of credit to, guarantee or assumption of debt or purchase
or other acquisition of any other Indebtedness of, any Person by any other
Person, (c) the purchase, acquisition or investment of or in any stocks, bonds,
mutual funds, notes, debentures or other securities, or any deposit account or
certificate of deposit or (d) the purchase or other acquisition (in one
transaction or a series of transactions) of all or substantially all of the
property and assets or business of another Person or assets constituting a
business unit, line of business or division of such Person.  For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested (measured at the time made), without adjustment for subsequent
increases or decreases in the value of such Investment other than decreases in
proportion to any net returns on such Investment other than decreases in
proportion to any net returns on such Investment.
“IRS” means the U.S. Internal Revenue Service.
“ITA” means the Income Tax Act 2007 of the United Kingdom.
“Jefferies” has the meaning assigned to such term in the first paragraph of this
Agreement.
“JLL” means JLL Partners, Inc.


- 52 -

--------------------------------------------------------------------------------







“JLL Holdco” has the meaning assigned to such term in the third paragraph of
this Agreement.
“JPMCB” has the meaning assigned to such term in the first paragraph of this
Agreement.
“J.P. Morgan” has the meaning assigned to such term in the first paragraph of
this Agreement.
“Judgment Currency” has the meaning assigned to such term in Section 11.26.
“KBCM” has the meaning assigned to such term in the first paragraph of this
Agreement.
“KeyBank” has the meaning assigned to such term in the first paragraph of this
Agreement.
“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, including the
latest maturity date of any Refinancing Term Loan, any Refinancing Term Loan
Commitment, any Extended Term Loan, any Extended Revolving Credit Commitment,
any Incremental Term Loans, any Incremental Revolving Credit Commitments or any
Refinancing Revolving Credit Commitments, in each case as extended in accordance
with this Agreement from time to time.
“LC Commitment Amount” means the lesser of (i) $75.0 million, which amount may
be increased in connection with the incurrence of any Incremental Initial
Revolving Facility and (ii) the aggregate amount of Revolving Commitments
outstanding.
“LC Documents” means, with respect to any Letter of Credit, any documents
executed in connection with such Letter of Credit, including the Letter of
Credit itself.
“LCA Election” has the meaning assigned to such term in Section 1.08(c).
“LCA Test Date” has the meaning assigned to such term in Section 1.08(c).


“LC Fee” means any of the fees payable pursuant to Section 2.13(b) or Section
2.13(c) in respect of Letters of Credit.
“LC Issuance” means the issuance of any Letter of Credit by any LC Issuer for
the account of an LC Obligor in accordance with the terms of this Agreement, and
shall include any amendment thereto.
“LC Issuer” means (a) UBSCredit Suisse, or any Affiliates or branches that
UBSCredit Suisse may designate in its capacity as an issuer of Standby Letters
of Credit hereunder in an aggregate stated amount not to exceed $37.5 million
minus the face amount of any UBS Existing Letters of Credit; provided, that, for
the avoidance of doubt Credit Suisse shall not be required to issue bank
guarantees or commercial Letters of Credit, (b) JPMCB or any Affiliates or
branches that JPMCB may designate in its capacity as an issuer of Standby
Letters of Credit, Bank Guarantees or Commercial Letters of Credit hereunder in
an aggregate stated amount not to exceed $37.5 million, (c) such other Lender
that is requested by the Parent Borrower and agrees to be an LC Issuer hereunder
and, (d) solely with respect to the MS Existing Letters of Credit, Morgan
Stanley Bank, N.A. and (e) solely with respect to the UBS Existing Letters of
Credit, UBS.
“LC Obligor” means, with respect to each LC Issuance, the Parent Borrower or any
Restricted Subsidiary for whose account such Letter of Credit is issued.


- 53 -

--------------------------------------------------------------------------------







“LC Outstandings” means, at any time, the sum, without duplication, of (i) the
aggregate Stated Amount of all outstanding Letters of Credit and (ii) the
aggregate amount of all Unpaid Drawings with respect to Letters of Credit.
“LC Participant” has the meaning assigned to such term in Section 2.05(g)(i).
“LC Participation” has the meaning assigned to such term in Section 2.05(g)(i).
“LC Request” has the meaning assigned to such term in Section 2.05(b).
“LC Reserve Account” has the meaning assigned to such term in Section 8.04(c).
“Leasehold” of any Person means all the right, title and interest of such Person
as lessee or licensee in, to and under leases or licenses of land, improvements
and/or fixtures.
“Lender” and “Lenders” have the meaning assigned to such term in the first
paragraph of this Agreement and includes any other Person that becomes a party
hereto pursuant to an Assignment Agreement, any Additional Lender that becomes a
lender pursuant to an Incremental Revolving Credit Assumption Agreement or an
Incremental Term Loan Assumption Agreement, as applicable, and any Additional
Refinancing Lender that becomes a Lender pursuant to a Refinancing Amendment,
other than any such Person that ceases to be a “Lender”.  Unless the context
otherwise requires, the term “Lenders” includes the Swing Line Lender.
“Lender Register” has the meaning assigned to such term in Section 2.10(b).
“Letter of Credit” means the MS Existing Letters of Credit, the UBS Existing
Letters of Credit and any Standby Letter of Credit or Commercial Letter of
Credit (or, in the case of Letters of Credit issued to the UK Borrower and any
other Borrower, if applicable, bank guarantees), in each case issued (or deemed
issued) by any LC Issuer under this Agreement pursuant to Section 2.05 for the
account of any LC Obligor.
“Letter of Credit Expiration Date” has the meaning assigned to such term in
Section 2.05(a).
“Lien” means any mortgage, pledge, security interest, hypothecation,
encumbrance, charge, assignment by way of security, lien or charge of any kind
(including any agreement to give any of the foregoing, any conditional sale or
other title retention agreement or any lease in the nature thereof).
“Limited Condition Acquisition” means any acquisition or investment by one or
more of the Parent Borrower and its Restricted Subsidiaries of any assets,
business or Person permitted to be acquired by this Agreement, in each case
whose consummation is not conditioned on the availability of, or on obtaining,
third party financing.
“Loan” means any Revolving Loan, or Term Loan or Swing Loan.
“Loan Documents” means this Agreement, the Notes, the Guaranty, the Security
Documents,  each Letter of Credit, each Intercreditor Agreement to the extent
then in effect, any Refinancing Amendment (including the Fourth Amendment),
Incremental Revolving Credit Assumption Agreement, Incremental Term Loan
Assumption Agreement or Extension Amendment, and any Additional Borrower
Agreement.


- 54 -

--------------------------------------------------------------------------------







“Local Time” means (a) with respect to a Loan or Borrowing denominated in U.S.
Dollars, New York City time, (b) with respect to a Loan or Borrowing denominated
in Canadian Dollars, or a B/A, Toronto time and (c) with respect to a Loan or
Borrowing denominated in Euros or Sterling, London time.
“Maintenance Covenant Condition” means any time when outstanding Revolving Loans
(excluding, for the avoidance of doubt, up to $50.0 million outstanding undrawn
Letters of Credit) exceed 25.0% of the aggregate amount of the Revolving
Commitments then in effect; provided, that in determining outstanding Revolving
Loans for purposes of this definition any repayments of Revolving Loans prior to
the date that is the 11th Business Day after the day on which financial
statements are required to be delivered for the immediately preceding fiscal
quarter pursuant to Section 6.01(a) or Section 6.01(b), as the case may be,
shall be deemed to have been made on the date of testing of the Maintenance
Covenant Condition, but only if such repayment is made with such cash that is
available on the balance sheet of the Parent Borrower (or any Parent Entity, as
applicable) as of the last day of such fiscal quarter after giving effect to any
Investments, Restricted Payments or debt pay-downs, in each case calculated as
of such last day of such fiscal quarter.
“Management Agreement” means any customary management services agreement entered
into on or after the Closing Date among the Sponsor, certain Permitted Holders
and the Parent Borrower (or certain of its affiliates).
“Management Fees” means any management, consulting, or other fees paid by the
Parent Borrower or any Subsidiary pursuant to the Management Agreement.
“Management Stockholders” means the members of management of Parent Borrower or
any direct or indirect parent thereof or any of the Parent Borrower’s
Subsidiaries, including the Subsidiary Borrowers, who are investors in the
Parent Borrower or any Parent Entity.
“Margin Stock” has the meaning assigned to such term in Regulation U issued by
the FRB.
“Material Adverse Effect” means any event or circumstance affecting the
business, property, operations or financial condition of the Credit Parties,
taken as a whole, that would, materially and adversely affect (a) the ability of
the Credit Parties, taken as a whole, to perform their payment obligations under
the Loan Documents or (b) the material rights and remedies of the Administrative
Agent, the Collateral Agent and Lenders under the Loan Documents.
“Material Indebtedness” means, as to the Parent Borrower or any of its
Restricted Subsidiaries, any particular Indebtedness of the same type referred
to in the definition of the Total Funded Debt of the Parent Borrower or such
Restricted Subsidiary (including any Guaranty Obligations relating thereto) in
excess of the aggregate principal amount of $50.0 million.
“Material Subsidiary” means any Restricted Subsidiary of the Parent Borrower
other than any Restricted Subsidiary the gross revenue or total assets of which
accounts for not more than the lesser of (i) 5.0% of the consolidated gross
revenues (after intercompany eliminations) of the Parent Borrower and the
Restricted Subsidiaries and (ii) 5.0% of the Consolidated Total Assets (after
intercompany eliminations) of the Parent Borrower and the Restricted
Subsidiaries, in each case, as of the last day of the most recently completed
fiscal quarter as reflected on the financial statements for such quarter. If the
Restricted Subsidiaries that do constitute Material Subsidiaries pursuant to the
previous sentence account for, in the aggregate, more than the lesser of (i)
10.0% of such consolidated gross revenues (after intercompany eliminations) and
(ii) 10.0% of the Consolidated Total Assets (after intercompany eliminations),
each as described in the previous sentence, then the term “Material Subsidiary”
shall include each such Restricted Subsidiary (starting with the Restricted
Subsidiary that accounts for the most consolidated gross revenues


- 55 -

--------------------------------------------------------------------------------







or Consolidated Total Assets and then in descending order) necessary to account
for at least 90.0% of the consolidated gross revenues and 90.0% of the
Consolidated Total Assets, each as described in the previous sentence.
“Maturity Date” means (i) with respect to the InitialTranche B Term Loans, the
earlier of (x) the date that is seven (7) years after the Closing Date (the
“InitialFourth Amendment Effective Date and (y) November 3, 2021 if Senior Notes
in an aggregate principal amount in excess of $50,000,000 remain outstanding on
such date (the “Tranche B Term Loan Maturity Date”), (ii) (A) with respect to
the Tranche A Revolving Commitments, the date that is five (5) years after the
Closing Date and (B) with respect to the Tranche B Revolving Commitments, the
earlier of (x) the date that is five (5) years after the Fourth Amendment
Effective Date and (y) and November 3, 2021 if Senior Notes in an aggregate
principal amount in excess of $50,000,000 remain outstanding on such date, (iii)
with respect to Swing Loans, the Swing Loan Maturity Date, (iv) with respect to
any tranche of Extended Term Loans or Extended Revolving Credit Commitments, the
final maturity date applicable thereto as specified in the applicable Extension
Notice accepted by the respective Lender or Lenders, (iv) with respect to any
Refinancing Term Loans or Refinancing Revolving Credit Commitments, the final
maturity date applicable thereto as specified in the applicable Refinancing
Amendment, and (v) with respect to any Incremental Term Loans or Incremental
Revolving Credit Commitments, the final maturity date applicable thereto as
specified in the applicable Incremental Revolving Credit Assumption Agreement or
Incremental Term Loan Assumption Agreement and (vi) with respect to the Euro
Term B-1 Loans, the date that is seven (7) years after the Closing Date.
“Maximum Rate” has the meaning assigned to such term in Section 11.22.
“Minimum Borrowing Amount” means (i) in the case of a Borrowing denominated in
US Dollars, US$1,000,000, (ii) in the case of a Borrowing denominated in
Canadian Dollars, Cdn.$1,000,000, (iii) in the case of a Borrowing denominated
in Euros, €1,000,000, and (iv) in the case of a Borrowing denominated in
Sterling, £500,000.
“Minimum Extension Condition” has the meaning assigned to such term in Section
2.19(c).
“Moody’s” means Moody’s Investors Service, Inc. and its successors.
“Mortgage” means a mortgage, deed of trust, hypothec, assignment of leases and
rents, leasehold mortgage, debenture, legal charge or other security document
granting a Lien on any Mortgaged Real Property to secure the Obligations, as the
same may from time to time be amended, restated or otherwise modified.  Each
Mortgage shall be reasonably satisfactory in form and substance to the
Collateral Agent.
“Mortgaged Real Property” means each of the parcels of real property set forth
on Schedule 4 hereto, or interests therein, owned in fee by a Credit Party,
together with each other parcel of Real Property that shall become subject to a
Mortgage after the Closing Date, in each case together with all of such Credit
Party’s right, title and interest in the improvements and buildings thereon and
all appurtenances, easements or other rights belonging thereto.
“MS Existing Letters of Credit” means those letters of credit existing on the
Closing Date, issued by Morgan Stanley Bank, N.A. and identified on Schedule
1(a).
“MSSF” has the meaning assigned to such term in the first paragraph to this
Agreement.


- 56 -

--------------------------------------------------------------------------------







“Multi-Employer Plan” means a multi-employer plan, as defined in Section
4001(a)(3) of ERISA to which a Credit Party or any ERISA Affiliate is making or
accruing an obligation to make contributions or has within any of the preceding
five plan years made or accrued an obligation to make contributions.
“Multiple Employer Plan” means a Single-Employer Plan to which a Credit Party or
any ERISA Affiliate, and one or more employers other than a Credit Party or an
ERISA Affiliate, is making or accruing an obligation to make contributions or,
in the event that any such plan has been terminated, to which a Credit Party or
an ERISA Affiliate made or accrued an obligation to make contributions during
any of the five plan years preceding the date of termination of such plan.
“Net Cash Proceeds” means, with respect to:
(i)          any Asset Sale, the Cash Proceeds (including any cash received by
any Credit Party upon the sale or other disposition of any Designated Non-Cash
Consideration) resulting therefrom net of (A) reasonable and customary expenses
of sale incurred in connection with such Asset Sale or sale or disposition of
Designated Non-Cash Consideration, and other reasonable and customary fees and
expenses incurred, and all taxes paid or reasonably estimated to be payable by
such Person as a consequence of such Asset Sale or sale or disposition of
Designated Non-Cash Consideration, and the payment of principal, premium,
penalty interest or other amounts in respect of Indebtedness (other than any
First Lien Obligation subject to Section 2.15(c)(v)) secured by the asset that
is the subject of such Asset Sale or sale or disposition of Designated Non-Cash
Consideration, and required to be, and that is, repaid under the terms thereof
as a result of such Asset Sale or sale or disposition of Designated Non-Cash
Consideration, (B) the amount of any reasonable reserve established in
accordance with GAAP against any liabilities (other than any taxes deducted
pursuant to clause (i)(A) above) (x) associated with the assets that are the
subject of such Asset Sale and (y) retained by such Credit Party, provided that
the amount of any subsequent reduction of such reserve (other than in connection
with a payment in respect of any such liability) shall be deemed to be Net Cash
Proceeds of such Asset Sale occurring on the date of such reduction and (C) the
pro rata portion of the Net Cash Proceeds thereof (calculated without regard to
this clause (i)(C)) attributable to minority interests and not available for
distribution to such Credit Party as a result thereof;
(ii)          any Event of Loss, the Cash Proceeds resulting therefrom net of
(A) reasonable and customary expenses incurred in connection with such Event of
Loss, and taxes paid or reasonably estimated to be payable by such Person as a
consequence of such Event of Loss and the payment of principal, premium and
interest of Indebtedness (other than any First Lien Obligation subject to
Section 2.15(c)(v)) secured by the asset that is the subject of the Event of
Loss and required to be, and that is, repaid under the terms thereof as a result
of such Event of Loss, (B) the amount of any reasonable reserve established in
accordance with GAAP against any liabilities (other than any taxes deducted
pursuant to clause (ii)(A) above) (x) associated with the assets that are the
subject of such Event of Loss and (y) retained by such Credit Party, provided
that the amount of any subsequent reduction of such reserve (other than in
connection with a payment in respect of any such liability) shall be deemed to
be Net Cash Proceeds of such Event of Loss occurring on the date of such
reduction and (C) the pro rata portion of the Net Cash Proceeds thereof
(calculated without regard to this clause (ii)(C)) attributable to minority
interests and not available for distribution to such Credit Party as a result
thereof; and
(iii)          any Debt Incurrence Prepayment Event, the Cash Proceeds resulting
therefrom net of reasonable and customary fees and expenses incurred (for the
avoidance of doubt, including, any fees, underwriting discounts, premiums and
other costs and expenses incurred in connection with such incurrence (including,
if such incurrence is related to any Extension




- 57 -

--------------------------------------------------------------------------------







Amendment, any fees and expenses related to such Extension Amendment)), and all
taxes paid or reasonably estimated to be payable by such Person as a consequence
of such Debt Incurrence Prepayment Event, in the case of each of clauses (i),
(ii) and (iii), to the extent, but only to the extent, that the amounts so
deducted are (x) actually paid to a Person that, except in the case of
reasonable out-of-pocket expenses, is not an Affiliate of such Person or any of
its Subsidiaries and (y) properly attributable to such transaction or to the
asset that is the subject thereof.

“Newco” has the meaning assigned to such term in the second paragraph of this
Agreement.
“Non-Consenting Lender” has the meaning assigned to such term in Section
11.12(f).
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Expiring Credit CommitmentNon-Ratio Basket Amount” has the meaning assigned
to such term in Section 2.041.06(ec).
“Non-U.S. Subsidiary” means any Subsidiary of the Parent Borrower that is not a
U.S. Subsidiary.
“Note” means a Revolving Facility Note, or a Term Note or a Swing Line Note, as
applicable.
“Notice of Borrowing” has the meaning assigned to such term in Section 2.08(b).
“Notice of Continuation or Conversion” has the meaning assigned to such term in
Section 2.12(b).
“Notice of Swing Loan Refunding” has the meaning assigned to such term in
Section 2.04(b).
“Notice Office” means the office of the Administrative Agent at the address set
forth in Schedule 11.05 or such other office as the Administrative Agent may
designate in writing to the Parent Borrower from time to time which shall in
each case be located outside the Republic of Austria.
“Obligations” means all amounts, indemnities and reimbursement obligations,
direct or indirect, contingent or absolute, of every type or description, and at
any time existing, owing (a) by a Borrower or any other Credit Party to any
Agent, any Lender, the Swing Line Lender or any LC Issuer pursuant to the terms
of this Agreement or any other Loan Document or otherwise relating to any Credit
Facility (including, but not limited to, interest and fees that accrue after the
commencement by or against any Credit Party of any proceeding under any Debtor
Relief Laws, regardless of whether allowed or allowable in such proceeding or
subject to an automatic stay under Section 362(a) of the Bankruptcy Code or
corresponding provision under other applicable Debtor Relief Laws) and (b) by
the Parent Borrower or any Restricted Subsidiary party to any Cash Management
Bank or Designated Hedge Creditor under any Cash Management Agreement or
Designated Hedge Agreement, respectively.  Without limiting the generality of
the foregoing, the Obligations of the Credit Parties under the Loan Documents
(and of their Restricted Subsidiaries to the extent they have obligations under
the Loan Documents) include (a) the obligation (including guarantee obligations)
to pay principal, interest, Letter of Credit fees, reimbursement obligations,
charges, expenses, fees, legal fees, indemnities and other amounts to the extent
payable by any Credit Party under any Loan Document and (b) the obligation of
any Credit Party to reimburse any amount in respect of any of the foregoing that
any Lender, in its sole discretion, may elect to pay or advance on behalf of
such Credit Party.  Notwithstanding the foregoing, (i) unless otherwise agreed
to by the Parent Borrower and any Cash Management Bank or Designated Hedge


- 58 -

--------------------------------------------------------------------------------







Creditor, the obligations of the Parent Borrower or any Restricted Subsidiary
under any applicable Cash Management Agreement and under any Designated Hedge
Agreement shall be secured and guaranteed pursuant to the Security Documents and
the Guaranty only to the extent that, and for so long as, the other Obligations
are so secured and guaranteed and (ii) any release of Collateral or Guarantors
effected in the manner permitted by this Agreement and any other Loan Document
shall not require the consent of any Cash Management Bank or Designated Hedge
Creditor.  Notwithstanding the foregoing, the Obligations shall not include any
Excluded Swap Obligations.
“OFAC” has the meaning assigned to such term in Section 5.19.
“Offered Amount” has the meaning assigned to such term in
Section 2.15(a)(v)(D)(1).
“Offered Discount” has the meaning assigned to such term in
Section 2.15(a)(v)(D)(1).
“Offering Memorandum” means the offering memorandum dated January 22, 2014
prepared in connection with the offering of the Senior Notes.
“Organizational Documents” means, with respect to any Person (other than an
individual), such Person’s Certificate or Articles of Incorporation, or
equivalent formation documents, and Bylaws, Operating Agreement, or equivalent
governing documents, and, in the case of any partnership, includes any
partnership agreement, and any amendments to any of the foregoing.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.03(b)).
“Other Term Loans” has the meaning assigned to such term in Section 2.18(a).
“Parallel Debt” has the meaning assigned to such term in Section 11.29 of this
Agreement and Section 5.15 of the Guaranty.
“Parallel Debt Credit Party” has the meaning assigned to such term in Section
11.29.
“Patheon Specified Acquisition Agreement Representations” means the
representations by or with respect to Patheon in the Arrangement Agreement, in
each case that are material to the interests of Lenders, but only to the extent
that the Parent Borrower has, or its applicable Affiliates have, the right to
terminate their respective obligations under the Arrangement Agreement or
decline to consummate the Patheon Acquisition (in each case pursuant to the
terms thereof) as a result of the breach of one or more of such representations
in the Arrangement Agreement.
“Parent Borrower” has the meaning assigned to such term in the first paragraph
of this Agreement and any permitted successor thereto.


- 59 -

--------------------------------------------------------------------------------







“Parent Borrower Materials” has the meaning assigned to such term in Section
6.01.
“Parent Entity” means any Person that is a direct or indirect parent company
(which may be organized as, among other things, a partnership) of the Parent
Borrower.
“Participant” has the meaning assigned to such term in Section 11.06(b).
“Participant Register” has the meaning assigned to such term in Section
11.06(b).
“Participating Lender” has the meaning assigned to such term in
Section 2.15(a)(v)(C)(2).
“Participating Member State” means any member state of the European Union that
has the euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.
“Patheon” has the meaning assigned to such term in the second paragraph of this
Agreement.
“Patheon Acquisition” has the meaning assigned to such term in the second
paragraph of this Agreement.
“Patriot Act” means the USA PATRIOT ACT (Title III of Pub.L.107-56 (signed into
law October 26, 2001)).
“Payment Office” means the office of the Administrative Agent at 677 Washington
Boulevard, Stamford, Connecticut 06901Eleven Madison Avenue, New York, NY 10010,
or such other office as the Administrative Agent may designate in writing to the
Parent Borrower from time to time.
“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Section 4002 of ERISA, or any successor thereto.
“Pensions Regulator” means the body corporate called the Pensions Regulator
established under Part I of the United Kingdom’s Pensions Act 2004, as amended.
“Perfection Certificate” has the meaning assigned to such term in the U.S.
Security Agreement.
“Permitted Acquisition” means any Acquisition, if (a) (i) immediately prior to
signing of the applicable Permitted Acquisition Agreement, and immediately after
giving effect to such signing, no Event of Default shall exist and (ii)
immediately prior to the consummation of such Acquisition, no Specified Event of
Default shall exist; and (b) to the extent required by Section 6.09 and Section
6.10, (i) the property, assets and businesses acquired in such Acquisition shall
become Collateral in accordance with the terms of Section 6.09 and Section 6.10,
as applicable, and (ii) any such newly created or acquired Restricted Subsidiary
that is required to become a Guarantor pursuant to Section 6.09 shall become a
Guarantor in accordance with the terms of Section 6.09; provided, that if any
Lien on any Collateral (including the creation or perfection of any Lien) is not
or cannot reasonably be created and/or perfected on the closing date of such
Acquisition after Parent Borrower’s use of commercially reasonable efforts to do
so, or without undue burden or expense, then the creation and/or perfection of
any such Lien on such Collateral shall not constitute a requirement to close
such Permitted Acquisition, but instead shall be created and/or perfected within
ninety (90) days after the closing date of such Permitted Acquisition or before
such later date as the Administrative Agent may reasonably agree, pursuant to
reasonably satisfactory arrangements to be mutually agreed upon.


- 60 -

--------------------------------------------------------------------------------







“Permitted Acquisition Agreement” means each stock purchase agreement, asset
purchase agreement or similar agreement entered into by the Parent Borrower or
any Restricted Subsidiary in connection with any Permitted Acquisition, in each
case as amended, supplemented or otherwise modified from time to time.
“Permitted Creditor Investment” means any securities (whether debt or equity)
received by the Parent Borrower or any Restricted Subsidiary in connection with
the bankruptcy or reorganization of any customer or supplier of the Parent
Borrower or any such Restricted Subsidiary and in settlement of delinquent
obligations of, and other disputes with, customers and suppliers arising in the
ordinary course of business.
“Permitted First Priority Refinancing Debt” means any secured Indebtedness
incurred by any Borrower in the form of one or more series of senior secured
notes, bonds or debentures; provided that (a) such Indebtedness shall be secured
by the Collateral on a pari passu basis (but without regard to the control of
remedies) with the Obligations and shall not be secured by any property or
assets of the Parent Borrower or any Restricted Subsidiary other than the
Collateral, (b) such Indebtedness otherwise meets the requirements set forth in
the proviso to the definition of “Credit Agreement Refinancing Indebtedness”,
(c) such Indebtedness shall not be guaranteed by any Restricted Subsidiaries
other than the Restricted Subsidiaries that are Credit Parties and (d) the
Parent Borrower, the holders of such Indebtedness (or their authorized
representative) and the Administrative Agent and/or Collateral Agent shall be
party to a Customary Intercreditor Agreement providing that the Liens on the
Collateral securing such obligations shall rank equal in priority to the Liens
on the Collateral securing the Obligations (but without regard to the control of
remedies).  Permitted First Priority Refinancing Debt will include any
Registered Equivalent Notes issued in exchange therefor.
“Permitted Holders” means each of (i) the Sponsor, other than any of its
operating portfolio companies, (ii) the Management Stockholders, (iii) any group
(within the meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act
or any successor provision) of which any of the Persons described in the
foregoing clause (i) or clauses (v) and (vi) hereafter are members; provided
that in the case of such group, without giving effect to such group, Persons
specified in clauses (i), (v) and (vi) must collectively beneficially own a
greater amount of the total Voting Power of the Equity Interests of the Parent
Borrower than the amount of the total Voting Power of the Equity Interest of the
Parent Borrower beneficially owned by all other members of such group
collectively, (iv) the directors of the Parent Borrower or any Restricted
Subsidiary as of the Closing Date (and any executor, administrator guardian,
conservator or other legal representative or immediate family member of the
Persons described in clause (ii) or clause (iv) of this definition) and (v)
Delta and (vi) any Affiliates of the Persons described in clause (i) through
clause (v) of this definition other than any operating portfolio company of
Sponsor (or any of its subsidiaries).
“Permitted Incremental Indebtedness” means Indebtedness consisting of first lien
secured, junior secured or unsecured notes or junior secured loans that are
issued or made in lieu of the Incremental Facilities, provided that (a) the
aggregate principal amount of all Permitted Incremental Indebtedness shall not
exceed the sum of (x) (1) $275.0175.0 million in the aggregate less (2) the
amount of any Incremental Facilities incurred pursuant to Section 2.18(a)(w),
plus (y) the amount of all voluntary prepayments (and, in the case of Revolving
Loans, a corresponding permanent reduction in Revolving Commitments) of Loans
under the Credit Facility prior to such time, plus (z) unlimited additional
amounts so long as, in the case of any amounts incurred under this clause (z),
immediately after giving Pro Forma Effect to the incurrence of such Permitted
Incremental Indebtedness and/or the Loans in respect of Incremental Term Loan
Commitments and/or Incremental Revolving Credit Commitments (assuming the full
amount thereof is drawn) incurred under Section 2.18(a)(x) and after giving Pro
Forma Effect to any Acquisition or Investment that may be consummated therewith,
the First Lien Leverage




- 61 -

--------------------------------------------------------------------------------







Ratio (calculated on a Pro Forma Basis such that (A) all such Loans in respect
of Incremental Term Loan Commitments and/or Revolving Commitments (assuming the
full amount of all revolving credit commitments incurred in reliance thereon are
drawn and assuming such amounts are secured on a first-lien basis, whether or
not so secured) and (B) the proceeds of such Incremental Facility and/or
Permitted Incremental Indebtedness being incurred shall not be netted against
indebtedness for purposes of the calculation relating to such incurrence) shall
not be greater than 4.50 to 1.00 as of the last day of the Testing Period most
recently ended on or prior to the date of such incurrence for which Section 6.01
Financials are available on a Pro Forma Basis, (b) to the extent such
Indebtedness is being incurred (i) in connection with a Permitted Acquisition or
other Investment permitted by this Agreement, no Specified Event of Default
shall exist or be continuing at  the time of incurrence and (ii) for a purpose
other than that described in the immediately preceding clause (b)(i), no Event
of Default shall exist or be continuing at the time of incurrence, (c) if
secured, the maturity of any such Indebtedness shall not be earlier than the
Latest Maturity Date of the InitialTranche B Term Loans (or if such Indebtedness
is unsecured, shall not have a maturity date earlier than the 91st day following
the Latest Maturity Date of the InitialTranche B Term Loans), (d) the Weighted
Average Life to Maturity of any such Indebtedness shall not be shorter than that
of the InitialTranche B Term Loans, (e) such Permitted Incremental Indebtedness
shall not be guaranteed by any Restricted Subsidiary other than the Restricted
Subsidiaries that are Credit Parties, (f) in the case of Permitted Incremental
Indebtedness that is secured, the obligations in respect thereof shall not be
secured by any Lien on any asset of the Parent Borrower or any Restricted
Subsidiary other than any asset constituting Collateral, and (g) if such
Permitted Incremental Indebtedness is secured by a Lien on any of the Collateral
then the holders of such Permitted Incremental Indebtedness (or their duly
authorized representative) shall have entered into a Customary Intercreditor
Agreement with the Administrative Agent and/or Collateral Agent (or, if such
Customary Intercreditor Agreement shall then exist, shall have become a party
thereto and otherwise bound by the terms thereof).

“Permitted Lien” means any Lien permitted by Section 7.02.
“Permitted Ratio Debt” means any Indebtedness of the Parent Borrower or any
Restricted Subsidiary; provided that (a) (i) any such Indebtedness that is
secured does not mature prior to, or have a Weighted Average Life to Maturity
shorter than, the InitialTranche B Term Loans and (ii) any such Indebtedness
that is unsecured does not mature prior to the date that is the ninety-first
(91st) day following the InitialTranche B Term Loan Facility Maturity Date and
the terms of such unsecured Indebtedness do not provide for any mandatory
redemption (other than customary asset sale or event of loss, change of control
mandatory offers to purchase and customary acceleration rights after an event of
default) prior to the date that is the ninety-first (91st)  day following the
Maturity Date of the InitialTranche B Term Loan, (b) to the extent such
Permitted Ratio Debt is being incurred (i) in connection with a Permitted
Acquisition or other Investment permitted by this Agreement, no Specified Event
of Default shall exist immediately after giving effect thereto and (ii) for a
purpose other than that described in the immediately preceding clause (b)(i), no
Event of Default shall exist immediately after giving effect thereto at the time
of incurrence and (c) immediately after giving Pro Forma Effect thereto, the
incurrence of such Permitted Ratio Debt and any substantially concurrent
prepayment or repayment of Indebtedness with all or a portion of the proceeds of
such Permitted Ratio Debt, the Cash Interest Coverage Ratio of the Parent
Borrower and its Restricted Subsidiaries shall be greater than 2.00 to 1.00;
provided, further, that any such Permitted Ratio Debt incurred by a Restricted
Subsidiary that is not a Credit Party, together with any Indebtedness incurred
by any Restricted Subsidiary that is not a Credit Party pursuant to
Section 7.03(y), does not exceed in the aggregate at any time outstanding the
greater of (A) $65.0 million and (B) 3.0% of Consolidated  Total Assets of the
Parent Borrower, in each case determined at the time of incurrence.
“Permitted Refinancing Indebtedness” means, with respect to any Indebtedness
(the “Refinanced Indebtedness”), any Indebtedness issued in exchange for, or the
net proceeds of which are used to modify, extend, refinance, renew, replace or
refund (collectively to “Refinance” or a “Refinancing” or


- 62 -

--------------------------------------------------------------------------------







“Refinanced”), such Refinanced Indebtedness (or previous refinancing thereof
constituting Permitted Refinancing Indebtedness); provided that (A) except to
the extent otherwise permitted under this Agreement (subject to a dollar for
dollar usage of any other basket set forth in Section 7.03 to the extent of any
excess, if available), the principal amount (or accreted value, if applicable)
of any such Permitted Refinancing Indebtedness does not exceed the principal
amount (or accreted value, if applicable) of the Refinanced Indebtedness
outstanding immediately prior to such Refinancing except by an amount equal to
the unpaid accrued interest and premium thereon plus other reasonable and
customary amounts paid and fees and expenses reasonably incurred in connection
with such Refinancing plus an amount equal to any existing commitment unutilized
and letters of credit undrawn thereunder, (B) if the Refinanced Indebtedness is
subordinated to the Obligations, the Permitted Refinancing Indebtedness shall be
subordinated to the same or greater extent, (C) no Credit Party that was not an
obligor with respect to the Refinanced Indebtedness shall be an obligor under
the Permitted Refinancing Indebtedness and (D) if the Indebtedness being
Refinanced is was subject to an Intercreditor Agreement, the holders of such
Refinanced Indebtedness (if such Indebtedness is secured) or their authorized
representative on their behalf, shall become party to such Intercreditor
Agreement.
“Permitted Second Priority Refinancing Debt” means any secured Indebtedness
incurred by any Borrower in the form of one or more series of second lien (or
other junior lien) secured notes or second lien (or other junior lien) secured
loans; provided that (a) such Indebtedness shall be secured by the Collateral on
a junior basis (including in respect of the control of remedies) with the
Obligations and any other First Lien Obligations and shall not be secured by any
property or assets of the Parent Borrower or any Restricted Subsidiary other
than the Collateral, (b) such Indebtedness otherwise meets the applicable
requirements set forth in the proviso to the definition of “Credit Agreement
Refinancing Indebtedness”, (c) such Indebtedness shall not be guaranteed by any
Restricted Subsidiaries other than Restricted Subsidiaries that are Credit
Parties and (d) an authorized representative acting on behalf of the holders of
such Indebtedness shall have become party to the provisions of a Customary
Intercreditor Agreement. Permitted Second Priority Refinancing Debt will include
any Registered Equivalent Notes issued in exchange therefor.
“Permitted Unsecured Refinancing Debt” means any unsecured Indebtedness incurred
by any Borrower in the form of one or more series of senior unsecured notes or
loans; provided that (a) such Indebtedness otherwise meets the applicable
requirements set forth in the proviso to the definition of “Credit Agreement
Refinancing Indebtedness” and (b) such Indebtedness shall not be guaranteed by
any Restricted Subsidiaries other than the Restricted Subsidiaries that are
Credit Parties.  Permitted Unsecured Refinancing Debt will include any
Registered Equivalent Notes issued in exchange therefor.
“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, trust or other enterprise or any
governmental or political subdivision or any agency, department or
instrumentality thereof.
“Plan” means any Multi-Employer Plan or Single-Employer Plan.
“Plan of Arrangement” has the meaning assigned to such term in the second
paragraph of this Agreement.
“Platform” has the meaning assigned to such term in Section 6.01.
“Pledged Debt” has the meaning assigned to such term in the U.S. Security
Agreement.
“Pledged Equity” has the meaning assigned to such term in the U.S. Security
Agreement.


- 63 -

--------------------------------------------------------------------------------







“PPUS” has the meaning assigned to such term in the first paragraph of this
Agreement.
“PPSA” means the Personal Property Security Act (Ontario), as amended from time
to time, together with all regulations made thereunder; provided that, if
perfection or the effect of perfection or non-perfection or the priority of any
security interest in any Collateral is governed by (i) a Personal Property
Security Act as in effect in a Canadian jurisdiction other than Ontario, or (ii)
the Civil Code of Quebec, “PPSA” means the Personal Property Security Act as in
effect from time to time in such other jurisdiction or the Civil Code of Québec,
as applicable.
“Prepayment Account” has the meaning assigned to such term in Section 2.07(l).
“Previous Borrower” has the meaning assigned to such term in Section 7.01(a).
“Primary Indebtedness” has the meaning assigned to such term in the definition
of “Guaranty Obligations.”
“Primary Obligor” has the meaning assigned to such term in the definition of
“Guaranty Obligations.”
“Priority Obligation” means any obligation that is secured by a Lien on any
Collateral in favor of a Governmental Authority, which Lien ranks or is capable
of ranking prior to or pari passu with the Liens thereon created by the
applicable Security Documents, including any such Lien securing amounts owing
for wages, vacation pay, severance pay, employee deductions, sales tax, excise
tax, other Taxes, workers compensation, government royalties and stumpage or
pension fund obligations.
“Pro Forma Basis,” “Pro Forma Compliance” and “Pro Forma Effect” mean, as to any
Person, for any events as described below that occur subsequent to the
commencement of a period for which the effect of such events is being
calculated, and giving effect to the events for which such calculation is being
made, such calculation as will give pro forma effect to such events as if such
events occurred on the first day of the four (4) consecutive fiscal quarter
period ended on or before the occurrence of such event (the “Reference Period”):
(a) in making any determination of Consolidated EBITDA or any component thereof,
effect shall be given to the Acquisitions, any Specified Transaction and any
synergies, operating improvements, cost savings or restructurings of the
business of Parent Borrower or any of the Restricted Subsidiaries, in each case,
that occurred during the Reference Period or with respect to any event or
transaction included in clauses (a) and (b) of the definition of Specified
Transactions (which for the avoidance of doubt shall include the Acquisitions)
are expected to occur within 24 months of the determination to take such actions
and which the Parent Borrower determines are reasonable and are supportable as
set forth in a certificate signed by a Financial Officer; (b) in making any
determination on a Pro Forma Basis, of Pro Forma Compliance or of Pro Forma
Effect, (x) all Indebtedness (including Indebtedness issued, incurred or assumed
as a result of, or to finance, any relevant transactions and for which the
financial effect is being calculated, whether incurred under the Loan Documents
or otherwise) issued, incurred, assumed or repaid during the Reference Period
(or with respect to Indebtedness repaid, during the Reference Period or
subsequent to the end of the Reference Period and prior to, or simultaneously
with, the event for which the calculation of any such ratio is made) shall be
deemed to have been issued, incurred, assumed or repaid at the beginning of such
period and (y) interest expense of such Person attributable to interest on any
Indebtedness, for which pro forma effect is being given as provided in preceding
clause (x), bearing floating interest rates shall be computed on a pro forma
basis as if the rates that would have been in effect during the period for which
pro forma effect is being given had been actually in effect during such periods,
(c) with respect to (A) any redesignation of a Subsidiary as an Restricted
Subsidiary, effect shall be given to such Subsidiary redesignation and all other
Subsidiary redesignations after the first day of the relevant Reference Period
and on or prior to the date of the respective Subsidiary redesignation then
being designated, collectively and (B) any designation of a


- 64 -

--------------------------------------------------------------------------------







Subsidiary as an Unrestricted Subsidiary, effect shall be given to such
designation and all other designations of subsidiaries as Unrestricted
Subsidiaries after the first day of the relevant Reference Period and on or
prior to the date of the then applicable designation of a Subsidiary as an
Unrestricted Subsidiary, collectively and (d) notwithstanding anything to the
contrary in this definition or in any classification under GAAP of any Person,
business, assets or operations in respect of which a definitive agreement for
the asset sale, transfer, disposition or lease thereof has been entered into as
discontinued operations, no Pro Forma Effect shall be given to the
classification thereof as discontinued operations (and the Consolidated EBITDA
or any component thereof attributable to any such Person, business, assets or
operations shall not be excluded for any purposes hereunder) until such asset
sale, transfer, disposition or lease shall have been consummated. 
Notwithstanding the foregoing, any amounts added to Consolidated EBITDA pursuant
to clause (a) resulting from any synergies, operating improvements, cost savings
or restructurings of the business of Parent Borrower or any of the Restricted
Subsidiaries, other than with respect to the any event or transaction included
in clauses (a) and (b) of the definition of Specified Transaction (which for the
avoidance of doubt shall include the Acquisitions), for which pro forma effect
is being given (A) shall have been realized or (B) shall be reasonably expected
to be realizable within 18 months of the date such actions are taken or are
expected to be taken; provided that (w) any pro forma adjustments made pursuant
to this sentence shall be set forth in a certificate signed by a Financial
Officer and delivered to the Administrative Agent that certifies that such
synergies, operating improvements, cost savings or restructurings meet the
criteria set forth in this definition, (x) such synergies, operating
improvements, cost savings or restructurings are reasonably identifiable and
quantifiable and (y) no synergies, operating improvements, cost savings or
restructurings shall be given pro forma effect to the extent duplicative of any
expenses or charges relating to such synergies, operating improvements, cost
savings or restructurings that are added back pursuant to the definition of
Consolidated EBITDA.
“Pro Forma Entity” has the meaning assigned to such term in the definition of
the term “Acquired EBITDA.”
“PR Borrower” has the meaning assigned to such term in the first paragraph of
this Agreement and any permitted successor thereto.
“PR Code” means the Puerto Rico Internal Revenue Code of 2011, as amended from
time to time.
“PR Qualified Lender” means a Lender or LC Issuer that is:
(A)          a Person that is not a related  party, as such term is defined in
Section 1010.05 of the PR Code and, if applicable, Section 1092.01(a)(3)(B) of
the PR Code, to any Borrower; or
(B)          in the case of any Person treated as a partnership for Puerto Rico
income tax purposes, a Person in which each member is not a related party, as
such term is defined in Section 1010.05 of the PR Code and, if applicable,
Section 1092.01(a)(3)(B) of the PR Code, to any Borrower.

 “PR Security Documents” means the U.S. Security Agreement and each Mortgage
with respect to a Mortgaged Property located in Puerto Rico or any jurisdiction
therein, and all other documents executed in connection with any other
Collateral located in Puerto Rico or any jurisdiction therein.
“Public Company Costs” means, as to any Person, costs associated with, or in
anticipation of, or preparation for, compliance with the requirements of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith and costs relating to compliance with the provisions of the
Securities Act and the Exchange Act or any other comparable body of laws, rules
or regulations, as applicable to companies with equity securities held by the
public, the rules of national securities exchange companies with listed equity,
directors’ compensation, fees and expense reimbursement, costs relating to


- 65 -

--------------------------------------------------------------------------------







investor relations, shareholder meetings and reports to shareholders, directors’
and officers’ insurance and other executive costs, legal and other professional
fees, and listing fees, in each case to the extent arising solely by virtue of
the listing of such Person’s equity securities on a national securities
exchange.
“Public Lender” has the meaning assigned to such term in Section 6.01.
“Purchase Date” has the meaning assigned to such term in Section 2.04(c).
“Purchaser” has the meaning assigned to such term in the second paragraph of
this Agreement.
“Qualified Equity” means any Capital Stock that is not a Disqualified Equity
Interest.
“Qualified IPO” means the issuance by Parent or any Parent Entity of its common
Capital Stock in an underwritten primary public offering (other than a public
offering pursuant to a registration statement on Form S-8 or comparable filing
in any other applicable jurisdiction) pursuant to an effective registration
statement filed with the SEC or any other comparable Governmental Authority in
any other applicable jurisdiction (whether alone or in connection with a
secondary public offering).
“Qualifying Institution” has the meaning assigned to such term in
Section 2.15(a)(v)(D)(3).
“Qualifying Lender” means a Lender or LC Issuer which is beneficially entitled
to interest payable to that Lender or LC Issuer in respect of any Loan or
otherwise under any Loan Document and is:
(A)          a Lender or LC Issuer

(1)          which is a bank (as defined for the purpose of section 879 ITA)
making an advance under a Loan Document; or
(2)          in respect of an advance made under a Loan Document by a Person
that was a bank (as defined for the purpose of section 879 ITA) at the time that
that advance was made,
(3)          and which is within the charge to United Kingdom corporation tax as
respects any payments of such interest or (in the case of a Lender or LC Issuer
within clause (1) above) would be within such charge as regards such payments
apart from section 18A CTA;

(B)          a Lender or LC Issuer which is:

(1)          a company resident in the United Kingdom for United Kingdom tax
purposes;
(2)          a partnership each member of which is:


i.
a company so resident in the United Kingdom; or

ii.
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (for the purposes of section 19 CTA) the
whole of any share of such interest that is attributable to it by reason of Part
17 CTA; or





- 66 -

--------------------------------------------------------------------------------







(3)          a company not so resident in the United Kingdom which carries on a
trade in the United Kingdom through a permanent establishment and which brings
into account such interest in computing the chargeable profits (for the purposes
of section 19 CTA) of that company; or

(C)          A Lender or LC Issuer which is a Treaty Lender.

“Ratio Based Basket Amount” has the meaning assigned to such term in Section
1.06(c).
“RCRA” means the Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et
seq.
“Real Property” of any Person means all of the right, title and interest of such
Person in and to land, improvements and fixtures, including Leaseholds and
surface rights.
“Receivables Facility” means any of one or more receivables financing facilities
(and any guarantee of such financing facility by a Person that is not the Parent
Borrower or a Restricted Subsidiary), as amended, supplemented, modified,
extended, renewed, restated, or refunded from time to time, the obligations of
which are non-recourse (except for customary representations, warranties,
covenants, and indemnities made in connection with such facilities) to the
Parent Borrower and the Restricted Subsidiaries (other than a Receivables
Subsidiary or an Unrestricted Subsidiary) pursuant to which the Parent Borrower
or any of the Restricted Subsidiariesy sells, directly or indirectly grants a
security interest in or otherwise transfers its accounts or loans receivable to
either (1i) a Person that is not a Restricted Subsidiary or (2ii)
aan RUnrestricted Subsidiary or Receivables Subsidiary that in turn sells or
funds such purchase by purporting to sell its accounts or loans receivable to a
Person that is not the Parent Borrower or a Restricted Subsidiary or by
borrowing from such a Person or from another Receivables Subsidiary or
Unrestricted Subsidiary that in turn funds itself by borrowing from such a
Person.
“Receivables Fees” means customary distributions or payments made directly or by
means of discounts with respect to any accounts or loans receivable or
participation interests therein issued or sold in connection with, and other
customary fees paid to a Person that is not a Restricted Subsidiary in
connection with, any Receivables Facility.
“Receivables Subsidiary” means any Subsidiary formed for the purpose of, and
that engages solely in, one or more Receivables Facilities and other activities
reasonably related thereto.
“Received Amount” has the meaning assigned to such term in Section 11.29(d).
“Recipient” means (a) the Administrative Agent, (b) any Lender, (c) any LC
Issuer and (d) any other recipient of any payment made by or on behalf of a
Borrower under this Agreement or any of the Loan Documents, as applicable.
“Reference Period” has the meaning assigned to such term in the definition of
“Pro Forma Basis.”
“Refinance” or a “Refinancing” or “Refinanced” shall each have the meaning
provided in the definition of “Permitted Refinancing Indebtedness.”
“Refinanced Debt” has the meaning assigned to such term in the definition of
“Credit Agreement Refinancing Indebtedness.”


- 67 -

--------------------------------------------------------------------------------







“Refinancing Amendment” means an amendment to this Agreement in form and
substance consistent with the terms hereof and otherwise reasonably satisfactory
to the Administrative Agent and the Parent Borrower executed by each of (a) the
Parent Borrower and to the extent applicable, any other Borrower, (b) the
Administrative Agent and (c) each Additional Refinancing Lender and Lender that
agrees to provide any portion of the Credit Agreement Refinancing Indebtedness
being incurred pursuant thereto, in accordance with Section 2.20.
“Refinancing Dollar Term Loan Commitments” means each Class of term loan
commitments hereunder that are denominated in Dollars and established to fund
Refinancing Term Loans hereunder pursuant to a Refinancing Amendment.
“Refinancing Euro Term Loan Commitments” means each Class of term loan
commitments hereunder that are denominated in Euros and established to fund
Refinancing Term Loans hereunder pursuant to a Refinancing Amendment.
“Refinancing Revolving Credit Commitments” means each Class of revolving credit
commitments hereunder that results from a Refinancing Amendment.
“Refinancing Revolving Credit Facility” means, at any time, each revolving
credit facility available to the Parent Borrower or any other Credit Party such
time pursuant to a Class of Refinancing Revolving Credit Commitments in effect
at such time.
“Refinancing Revolving Credit Loans” means the Revolving Loans made pursuant to
the Refinancing Revolving Credit Commitments.
“Refinancing Term Loan Commitments” means Refinancing Dollar Term Loan
Commitments and Refinancing Euro Term Loan Commitments.
“Refinancing Term Loan Facility” means each tranche of Term Loans made available
to any Borrower pursuant to a Class of Refinancing Term Loan Commitments.
“Refinancing Term Loans” means one or more Classes of Term Loans that result
from a Refinancing Amendment.
“Registered Equivalent Notes” means, with respect to any notes originally issued
in an offering pursuant to Rule 144A under the Securities Act or other private
placement transaction under the Securities Act, substantially identical notes
(having the same guarantees) issued in a dollar-for-dollar exchange therefor
pursuant to an exchange offer registered with the SEC.
“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing margin requirements.
“Reinvestment Date” has the meaning assigned to such term in Section 2.15(c)(v).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.


- 68 -

--------------------------------------------------------------------------------







“Relevant Party” has the meaning assigned to such term in Section 3.02(h)(ii)
and Section 3.02A(h)(ii), as applicable.
“Reportable Event” means an event described in Section 4043 of ERISA or the
regulations thereunder with respect to a Plan, other than those events as to
which the notice requirement is waived under subsection
.22,.23,.25,.27,.28,.29,.30, .31, .32, .34, .35, .62, .63, .64, .65 or .67 of
PBGC Regulation Section 4043.
“Reporting Parent” means any Parent Entity of the Parent Borrower; provided that
it is understood and agreed that the “Reporting Parent” as of the Third
Amendment Effective Date is Patheon Holdings Cooperatief U.A.N.V.
“Repricing Transaction” means the prepayment or refinancing of all or a portion
of the Initial Term Loans or the 2014 IncrementalTranche B Term Loans with the
incurrence by any Credit Party of any long-term secured Indebtedness that is (x)
syndicated bank debt and (y) incurred for the primary purpose (as reasonably
determined by the Parent Borrower and evidenced by a certificate of an
Authorized Officer of the Parent Borrower) of lowering the weighted average
yield (with the comparative determinations to be made by the Administrative
Agent giving effect to (i) applicable margin, (ii) “LIBOR floors” and (iii)
other than with respect to the Initial Term Loans or the 2014 IncrementalTranche
B Term Loans, upfront or similar fees or “original issue discount” paid with
respect to such Indebtedness, but in all cases, excluding arrangement,
structuring, syndication or other fees payable in connection therewith and
without taking into account any fluctuations in the Eurodollar Rate, including
as may be effected through any amendment to the Loan Documents that reduces the
applicable margin and/or LIBOR floor the result of which reduces the weighted
average yield of the Initial Term Loans or the 2014 IncrementalTranche B Term
Loans).
“Required Lenders” means Lenders (other than any Defaulting Lender) whose Credit
Facility Exposure and Unused Revolving Commitments constitute more than 50% of
the sum of the Aggregate Credit Facility Exposure and the Unused Total Revolving
Commitment (in each case, held by Lenders which are not Defaulting Lenders).
“Required Revolving Lenders” means Revolving Lenders (other than any Defaulting
Lender) whose Credit Facility Exposure and Unused Revolving Commitments
attributable to its Revolving Commitments constitute more than 50% of the sum of
the Aggregate Credit Facility Exposure and the Unused Total Revolving Commitment
attributable to all of the Revolving Commitments (in each case, held by
Revolving Lenders which are not Defaulting Lenders).
“Restricted Information” has the meaning assigned to such term such term in
Section 11.05.
“Restricted Payment” means (i) any Capital Distribution and (ii) any principal
amount paid by the Parent Borrower or any of its Restricted Subsidiaries in
principal prepayment, redemption, retirement or repurchase of any Subordinated
Indebtedness, in each case, prior to its stated maturity.
“Restricted Subsidiary” means any Subsidiary of the Parent Borrower that is a
Borrower and any other Subsidiary of the Parent Borrower that is not an
Unrestricted Subsidiary.  Each Restricted Subsidiary on the Closing Date is
listed on Schedule 2 hereto.
“Revolving Borrowing” means the incurrence of Revolving Loans consisting of one
Type of Revolving Loan by a Borrower from all of the Lenders having Revolving
Commitments in respect thereof on a pro rata basis on a given date (or resulting
from Conversions or Continuations on a given date) in the same currency, having
in the case of any Eurodollar Loans, the same Interest Period.


- 69 -

--------------------------------------------------------------------------------



 
“Revolving Commitment” means, with respect to each Lender, the amount set forth
opposite such Lender’s name in Schedule 1 hereto as its “its Tranche A Revolving
Commitment” or in the case of any Lender that becomes a party hereto pursuant to
an Assignment Agreement, the amount set forth in such Assignment Agreement, as
such commitment may be reduced from time to time pursuant to Section 2.14(c) or
adjusted from time to time as a result of assignments to or from such Lender
pursuant to Section 11.06 and any Incremental Revolving Credit Commitment.  For
the avoidance of doubt, “ and/or Tranche B Revolving Commitment” shall also
include any Incremental Revolving Credit Commitment, Extended Revolving Credit
Commitment, or Refinancing Revolving Credit Commitment of any Class or tranche.,
as applicable.
“Revolving Facility” means theeach credit facility established under
Section 2.02 pursuant to the Tranche A Revolving Commitment or Tranche B
Revolving Commitment, as applicable, of each Lender, as the same may be
increased from time to time pursuant to Section 2.18 and extended pursuant to
Section 2.19. For the avoidance of doubt, “Revolving Facility” shall also
include any Credit Facility established pursuant to any Incremental Revolving
Credit Commitment, Incremental Revolving Facility, Extended Revolving Credit
Commitment, Extended Revolving Credit Facility, Refinancing Revolving Credit
Commitment or Refinancing Revolving Credit Facility, in each case, of any
applicable Class or tranche.  Other than for purposes of any provisions related
to the maturity date thereof, the Tranche A Revolving Commitments and Tranche B
Revolving Commitments shall be treated as the same “Revolving Facility” of the
same Class or tranche. For the avoidance of doubt, all borrowings, repayments
(other than repayment of the Tranche A Revolving Loans on the Maturity Date with
respect thereto) and commitment reductions (other than pursuant to Section
2.14(a)) of any Tranche A Revolving Loans, Tranche B Revolving Loans, Tranche A
Revolving Commitments or Tranche B Revolving Commitments, shall be applied on a
pro rata basis to the Tranche A Revolving Loans and Tranche B Revolving Loans or
on a pro rata basis to the Tranche A Revolving Commitments and Tranche B
Revolving Commitments, as applicable.
“Revolving Facility Availability Period” means the period from the Closing Date
until the Revolving Facility Termination Date applicable to each Class of
Revolving Commitments (including the applicable Revolving Facility Termination
Date for each of the Tranche A Revolving Commitments and the Tranche B Revolving
Commitments).
“Revolving Facility Exposure” means, for any Lender at any time, without
duplication, the sum of (i) the principal amount of Revolving Loans made by such
Lender and outstanding at such time, plus (ii) such Lender’s Revolving Facility
Percentage of the LC Outstandings at such time plus (iii) such Lender’s
Revolving Facility Percentage of the Swing Loans outstanding at such time.
“Revolving Facility Note” means a promissory note substantially in the form of
Exhibit A-1 hereto.
“Revolving Facility Percentage” means, at any time for any Lender, the
percentage obtained by dividing such Lender’s Revolving Commitment by the Total
Revolving Commitment; provided, however, that if the Total Revolving Commitment
has been terminated, the Revolving Facility Percentage for each Lender shall be
determined by dividing such Lender’s Revolving Commitment immediately prior to
such termination by the Total Revolving Commitment immediately prior to such
termination.
“Revolving Facility Termination Date” means, as applicable, the earlier of (i)
(A) (x) with respect to the InitialTranche A Revolving Commitment, the fifth
anniversary of the Closing Date and (y) with respect to the Tranche B Revolving
Commitment, the fifth anniversary of the Fourth Amendment Effective Date, (B)
with respect to any Class of Revolving Loans under an Extended Revolving Credit
Commitment, the termination date specified in the related Extension Amendment,
(C) with respect to any


- 70 -

--------------------------------------------------------------------------------







Class of Refinancing Revolving Credit Loans, the termination date specified in
the related Refinancing Amendment or (D) with respect to any Incremental
Revolving Credit Commitments, the final maturity date applicable thereto as
specified in the applicable Incremental Revolving Credit Assumption Agreement or
(ii) the date that the Commitments have been terminated pursuant to Section
8.02.
“Revolving Lender” means a Lender holding a Revolving Commitment or, if the
Revolving Commitments have terminated, Revolving Facility Exposure.
“Revolving Loan” means, with respect to each Lender, any loan made by such
Lender pursuant to Section 2.02 and, for the avoidance of doubt, shall also
include each Incremental Revolving Loan,  each Extended Revolving Loan and each
Refinancing Revolving Loan.
“S&P” means Standard & Poor’s Ratings Group, a division of McGraw Hill, Inc.,
and its successors.
“Sale and Lease-Back Transaction” means any arrangement with any Person
providing for property of the Parent Borrower or a Restricted Subsidiary to be
sold or transferred to such Person and as part of such arrangement the Parent
Borrower or its Restricted Subsidiary to lease (except for temporary leases for
a term, including any renewal thereof, of not more than one year and except for
leases between the Parent Borrower and a Restricted Subsidiary or between
Restricted Subsidiaries) such property and use such property for substantially
the same purpose or purposes as the property being sold or transferred.
“Scheduled Repayment” has the meaning assigned to such term in Section 2.15(b).
“Screen Rate” has the meaning assigned to such term in the definition of
“Adjusted Eurodollar Rate.”
“SEC” means the United States Securities and Exchange Commission.
“SEC Regulation D” means Regulation D as promulgated under the Securities Act of
1933, as amended, as the same may be in effect from time to time.
“Second Amendment” means Amendment No. 2 to Credit Agreement and Incremental
Term Loan Assumption Agreement, dated as of March 31, 2015, among the Parent
Borrower, the Subsidiary Borrowers and Subsidiary Guarantors party thereto, the
Administrative Agent and the Lenders party thereto.
 
“Second Amendment Effective Date” has the meaning set forth in the Second
Amendment, which date is March 31, 2015.


“Second Lien Intercreditor Agreement” means an intercreditor agreement in
substantially the form of Exhibit I-1 among the Administrative Agent and/or the
Collateral Agent and one or more authorized representatives for holders of one
or more classes of applicable Indebtedness, with such modifications thereto as
may be permitted by the definition of “Customary Intercreditor Agreement.”
“Section 6.01 Financials” means the financial statements delivered, or required
to be delivered, pursuant to Section 6.01(a) or Section 6.01(b).
“Secured Creditors” means, collectively, the Administrative Agent, the
Collateral Agent, the Lenders, the LC Issuer, the Designated Hedge Creditors,
the Cash Management Banks, each co-agent or sub-agent appointed by the
Administrative Agent and/or Collateral Agent from time to time pursuant to


- 71 -

--------------------------------------------------------------------------------







Section 9.02, and the other Persons the Obligations owing to which are or are
purported to be secured by the Collateral under the terms of the Security
Documents.
“Secured Hedge Designation Agreement” means a written instrument pursuant to
which the Parent Borrower designates certain Hedge Agreements as “Desiganted
Hedge Agreement”,  substantially in the form of Exhibit M (or such other form as
the Parent Borrower and the Administrative Agent shall mutually agree).
“Secured Leverage Ratio” means, for any Testing Period, the ratio of (i) Total
Funded Debt that is secured by a Lien on the Collateral minus unrestricted cash
and Cash Equivalents held by the Parent Borrower and its Restricted Subsidiaries
(including, for the avoidance of doubt, any cash and Cash Equivalents held by
the Parent Borrower and its Restricted Subsidiaries that are restricted in favor
of the Administrative Agent or any other applicable collateral agent in respect
of any Obligations) to (ii) Consolidated EBITDA.
“Security Documents” means the Canadian Security Documents, the PR Security
Documents, the UK Security Documents, the Dutch Security Documents, the Austrian
Security Documents, the U.S. Security Documents, the Cayman Security Documents
and each other security agreement or other instrument or document executed and
delivered pursuant to Section 4.01 and Section 6.10 that creates or perfects or
purports to create or perfect a Lien in favor of the Collateral Agent for the
benefit of the Secured Creditors to secure any of the Obligations and/or any
parallel debt obligations.
“Senior Notes” means the 7½% Senior Notes due 2022 of the Parent Borrower issued
pursuant to that certain Indenture dated as of February 5, 2014.
“Single-Employer Plan” means any “employee pension benefit plan” (as such term
is defined in Section 3(2) of ERISA), other than a Multi-Employer Plan, Multiple
Employer Plan or a Foreign Plan, that is subject to Title IV of ERISA or Section
412 of the Code and is sponsored or maintained by a Credit Party or any ERISA
Affiliate or for which a Credit Party or any ERISA Affiliate may have liability
by reason of being deemed to be a contributing sponsor under Section 4069 of
ERISA.
“SMBC” has the meaning assigned to such term in the first paragraph of this
Agreement.
“Softgels” has the meaning assigned to such term in the first paragraph of this
Agreement.
“Sold Entity or Business” has the meaning assigned to such term in the
definition of the term “Consolidated EBITDA.”
“Solicited Discount Proration” has the meaning assigned to such term in
Section 2.15(a)(v)(D)(3).
“Solicited Discounted Prepayment Amount” has the meaning assigned to such term
in Section 2.15(a)(v)(D)(1).
“Solicited Discounted Prepayment Notice” means a written notice of the Parent
Borrower of Solicited Discounted Prepayment Offers made pursuant to
Section 2.15(a)(v)(D) substantially in the form of Exhibit K‑5.
“Solicited Discounted Prepayment Offer” means the irrevocable written offer by
each Lender, substantially in the form of Exhibit K‑6, submitted following the
Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.


- 72 -

--------------------------------------------------------------------------------







“Solicited Discounted Prepayment Response Date” has the meaning assigned to such
term in Section 2.15(a)(v)(D)(1).
“SPC” has the meaning assigned to such term in Section 11.06(f).
“Specified Acquisition Agreement Representations” means the Delta Specified
Acquisition Agreement Representations and the Patheon Specified Acquisition
Agreement Representations.
“Specified Discount” has the meaning assigned to such term in
Section 2.15(a)(v)(B)(1).
“Specified Discount Prepayment Amount” has the meaning assigned to such term in
Section 2.15(a)(v)(B)(1).
“Specified Discount Prepayment Notice” means a written notice of the Borrower
Offer of Specified Discount Prepayment made pursuant to Section 2.15(a)(v)(B)
substantially in the form of Exhibit K-7.
“Specified Discount Prepayment Response” means the irrevocable written response
by each Lender, substantially in the form of Exhibit K‑8, to a Specified
Discount Prepayment Notice.
“Specified Discount Prepayment Response Date” has the meaning assigned to such
term in Section 2.15(a)(v)(B)(1).
“Specified Discount Proration” has the meaning assigned to such term in
Section 2.15(a)(v)(B)(3).
“Specified Equity Contributions” has the meaning assigned to such term in
Section 7.06.
“Specified Event of Default” means any Event of Default under Section 8.01(a)
and Section 8.01(h).
“Specified Obligations” means Obligations consisting of (i) principal of and
interest on the Loans, (ii) reimbursement obligations in respect of Letters of
Credit and (iii) fees related to any of the foregoing (other than fees payable
to the Administrative Agent or any LC Issuer in its capacity as such).
“Specified Representations” means the representations and warranties set forth
in Section 5.01 (only as it relates to the corporate existence of the Parent
Borrowers and any Guarantor that is a Materialnot an Insignificant Subsidiary),
Section 5.02 (only as it relates to the organizational power and authority, due
authorization, execution, delivery and enforceability of the Loan Documents on
the Closing Date or the closing date of any Permitted Acquisition or other
Investment permitted hereunder with respect to the Parent Borrowers and any
Guarantor that is a Materialnot an Insignificant Subsidiary, as applicable, in
each case only as it relates to the entering into and performance of the
obligations under the Loan Documents), Section 5.03 (only as it relates to the
entering into of the Loan Documents and excluding clause (ii) thereof), Section
5.06clause (c) of Section 5.06, Section 5.09 (as evidenced by a certificate
substantially in the form of Exhibit D)5.08, Section 5.15, Section 5.16 (only as
it relates to the validity and perfection of security interests in the
Collateral as of such closing datewith respect to the first sentence thereof and
subject to any applicable post-closing arrangements), Section 5.19 (only as it
relates to the use of the proceeds of the Loans),with respect to the second and
third sentences thereof) and Section 5.20.


- 73 -

--------------------------------------------------------------------------------







“Specified Transaction” means, with respect to any period, any (a) asset sale,
acquisition, Investment, sale, transfer or other disposition of assets or
property other than in the ordinary course, (b) any merger or consolidation, or
any similar transaction, (c) any incurrence, issuance or repayment of
Indebtedness, (d) any Restricted Payment, (e) any Subsidiary designation or (f)
any other event, in each case with respect to which the terms of the Loan
Documents permitting such transaction require “Pro Forma Compliance” with a test
or covenant hereunder or requires such test or covenant to be calculated on a
“Pro Forma Basis” or to be given “Pro Forma Effect.”
“Sponsor” means JLL and any Controlled Investment Affiliate.
“Standard Permitted Lien” means any of the following:
(i)          Liens for Taxes that (a) are not yet due and payable or are not
overdue for a period of more than thirty days or (b) are being contested in good
faith and by appropriate proceedings for which adequate reserves in accordance
with GAAP (or other applicable accounting principles) have been established;
(ii)          Liens not securing Indebtedness in respect of property or assets
imposed by law that were incurred in the ordinary course of business, including,
but not limited to carriers’, suppliers’, warehousemen’s, materialmen’s and
mechanics’ Liens and other similar Liens arising in the ordinary course of
business which do not individually or in the aggregate have a Material Adverse
Effect;
(iii)          Liens created by this Agreement or the other Loan Documents;
(iv)          Liens arising from judgments, decrees or attachments in
circumstances not constituting an Event of Default under Section 8.01(h);
(v)          Liens incurred or deposits made in the ordinary course of business
in connection with workers compensation, unemployment insurance and other types
of social security, and mechanic’s Liens, carrier’s Liens, and other Liens and
deposits to secure the performance of tenders, statutory obligations, contract
bids, government contracts, surety, appeal, customs, performance and
return-of-money bonds and other similar obligations, incurred in the ordinary
course of business (exclusive of obligations in respect of the payment for
borrowed money), whether pursuant to statutory requirements, common law or
consensual arrangements;
(vi)          leases or subleases granted in the ordinary course of business to
others not interfering in any material respect with the business of the Parent
Borrower and its Restricted Subsidiaries, taken as a whole, and any interest or
title of a lessor under any lease not in violation of this Agreement;
(vii)          (a) easements, rights-of-way, zoning or other restrictions,
charges, encumbrances, defects in title, prior rights of other Persons, and
obligations contained in similar instruments, in each case that do not secure
Indebtedness and do not involve, either individually or in the aggregate, (A) a
substantial and prolonged interruption or disruption of the business activities
of the Parent Borrower and its Restricted Subsidiaries, taken as a whole, or
(B) a Material Adverse Effect and (b) any exception on the title policies issued
in connection with any Mortgaged Real Property;
(viii)          Liens arising from the rights of lessors under leases (including
financing statements regarding property subject to lease) not in violation of
the requirements of this




- 74 -

--------------------------------------------------------------------------------







Agreement, provided that such Liens are only in respect of the property subject
to, and secure only, the respective lease (and any other lease with the same or
an affiliated lessor);
(ix)          rights of consignors of goods, whether or not perfected by the
filing of a financing statement or other registration, recording or filing;
(x)          Liens on specific items of inventory or other goods and proceeds of
any Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;
(xi)          Liens in favor of the Parent Borrower or any Restricted
Subsidiary;
(xii)          deposits made or other security provided to secure liabilities to
insurance carriers under insurance or self-insurance arrangements;
(xiii)          Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business;
(xiv)          Liens (a) of a collection bank arising under Section 4.210 of the
Uniform Commercial Code or any comparable or successor provision on items in the
course of collection, (b) attaching to commodity trading accounts or other
commodity brokerage accounts incurred in the ordinary course of business and
(c) in favor of banking institutions encumbering deposits (including the right
of set-off);
(xv)          Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 7.04; provided that such Liens do not extend
to any assets other than those that are the subject of such repurchase
agreement;
(xvi)          Liens encumbering reasonable customary initial deposits and
margin deposits and Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;
(xvii)          Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of Parent Borrower or any of its Restricted Subsidiaries to permit satisfaction
of overdraft or similar obligations incurred in the ordinary course of business
of Parent Borrower and its Restricted Subsidiaries or (iii) relating to purchase
orders and other agreements entered into with customers of the Parent Borrower
or any of its Restricted Subsidiaries in the ordinary course of business;
(xviii)          Liens solely on any cash earnest money deposits made by Parent
Borrower or any of its Restricted Subsidiaries in connection with any letter of
intent or purchase agreement permitted under this Agreement;
(xix)          the rights reserved or vested in any Person by the terms of any
lease, license, franchise, grant or permit held by the Parent Borrower or any of
its Subsidiaries or by a statutory provision, to terminate any such lease,
license, franchise, grant or permit, or to require annual or periodic payments
as a condition to the continuance thereof;




- 75 -

--------------------------------------------------------------------------------







(xx)          restrictive covenants affecting the use to which real property may
be put;
(xxi)          security given to a public utility or any municipality or
Governmental Authority when required by such utility or authority in connection
with the operations of that Person in the ordinary course of business;
(xxii)          Liens arising out of conditional sale, title retention,
consignment or other arrangements for sale of goods entered into by the Parent
Borrower or any Subsidiary in the ordinary course of business;
(xxiii)          agreements to subordinate any interest of the Parent Borrower
or any Restricted Subsidiary in any accounts receivable or other proceeds
arising from inventory consigned by the Parent Borrower or any Restricted
Subsidiary pursuant to an agreement entered into in the ordinary course of
business;
(xxiv)          Liens on Capital Stock of joint ventures and Unrestricted
Subsidiaries securing obligations of such joint ventures or Unrestricted
Subsidiaries, as the case may be;
(xxv)          the right reserved to or vested in any Governmental Authority by
the terms of any lease, license, franchise, grant or permit acquired by that
Person or by any statutory provision to terminate any such lease, license,
franchise, grant or permit, or to require annual or other payments as a
condition to the continuance thereof;
(xxvi)          Liens given to a public utility or any Governmental Authority
when required by such utility or Governmental Authority in connection with the
operations of that Person in the ordinary course of its business;
(xxvii)          operating leases of vehicles or equipment which are entered
into in the ordinary course of the business;
(xxviii)          subdivision agreements, site plan control agreements,
development agreements, facilities sharing agreements, cost sharing agreements
and other agreements, in each case with respect to real property and which in
the aggregate do not interfere with the ordinary conduct of business of the
Parent Borrower or any Subsidiary;
(xxix)          Liens or covenants restricting or prohibiting access to or from
lands abutting on controlled access highways or covenants affecting the use to
which lands may be put; provided that such Liens or covenants do not interfere
with the ordinary conduct of business of the Parent Borrower or any Restricted
Subsidiary;
(xxx)          statutory Liens incurred or pledges or deposits made, in each
case in the ordinary course of business, in favor of a Governmental Authority to
secure the performance of obligations of the Parent Borrower or any Restricted
Subsidiary under Environmental Laws to which any such Person is subject;
(xxxi)          Liens created pursuant to the general banking conditions
(algemene bankvoorwaarden) of a banking institution operating in the
Netherlands;
(xxxii)          Liens arising from the right of distraint enjoyed by landlords
in applicable jurisdictions to secure the payment of arrears of rent in respect
of leased properties in such jurisdictions or a Lien granted by the Parent
Borrower or any Restricted Subsidiary to a landlord




- 76 -

--------------------------------------------------------------------------------







to secure the payment of arrears of rent in respect of leased properties in the
Province of Quebec leased from such landlord, provided that such Liens are
limited to the assets located at or about such leased properties;

(xxxiii)          Liens on cash collateral which are required to be granted by
the Parent Borrower or any Restricted Subsidiary in connection with swap
arrangements for gas or electricity used in the business of such Person;
(xxxiv)          Liens securing Priority Obligations;
(xxxv)          The reservations, limitations, provisos and conditions, if any,
expressed in any original grant from Her Majesty the Queen of Canada of any real
property or any interest therein;
(xxxvi)          receipt of progress payments and advances from customers in the
ordinary course of business to the extent the same creates a Lien on the related
inventory and proceeds thereof;
(xxxvii)          Liens under extended retention of title arrangements
(verlängerter Eigentumsvorbehalt) under German law; and
(xxxviii)          Liens arising under (x) the general terms and conditions of
banks (Allgemeine Geschäftsbedingungen der Banken und Sparkassen) in relation to
accounts in Germany and (y) the general terms and conditions of banks in
relation to accounts in Belgium.; and
(xxxix)           customary Liens incurred in connection with a Receivables
Facility.

“Standby Letter of Credit” means any standby letter of credit issued for the
purpose of supporting workers compensation, liability insurance, releases of
contract retention obligations, contract performance guarantee requirements and
other bonding obligations or for other lawful purposes.
“Stated Amount” of each Letter of Credit means the maximum amount available to
be drawn thereunder (regardless of whether any conditions or other requirements
for drawing could then be met).
“Sterling” or “£” refers to lawful money of the United Kingdom.
“Submitted Amount” has the meaning assigned to such term in
Section 2.15(a)(v)(C)(1).
“Submitted Discount” has the meaning assigned to such term in
Section 2.15(a)(v)(C)(1).
“Subordinated Debt Documents” means, collectively, any loans, agreements,
indentures, note purchase agreements, promissory notes, guarantees and other
instruments and agreements evidencing the terms of any Subordinated
Indebtedness.
“Subordinated Indebtedness” means any Indebtedness that has been expressly
subordinated to the prior payment in full of all of the Obligations pursuant to
a written agreement or written terms reasonably acceptable to the Administrative
Agent.
“Subsidiary” of any Person means (i) any corporation more than 50% of whose
stock of any class or classes having by the terms thereof ordinary Voting Power
to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have Voting Power by reason of the happening of any
contingency) is at the time owned by such Person directly or indirectly through
Subsidiaries, and (ii) any partnership, limited liability


- 77 -

--------------------------------------------------------------------------------







company, association, joint venture or other entity in which such Person
directly or indirectly through Subsidiaries, owns more than 50% of the Capital
Stock of such Person at the time or in which such Person, one or more other
Subsidiaries of such Person or such Person and one or more Subsidiaries of such
Person, directly or indirectly, has the power to direct the policies, management
and affairs thereof.  Unless otherwise expressly provided, all references herein
to “Subsidiary” means a Subsidiary of the Parent Borrower.
“Subsidiary Borrowers” has the meaning assigned to such term in the first
paragraph of this Agreement and any permitted successors thereto.
“Subsidiary Guarantor” means (a) the Persons identified on Schedule I to the
Guaranty and (b) each other Subsidiary that becomes a party to the Guaranty as a
Subsidiary Party (as such term is defined therein) after the Closing Date. For
the avoidance of doubt, the Parent Borrower in its sole discretion may cause any
Restricted Subsidiary that is not a Guarantor to guarantee the Obligations by
causing such Restricted Subsidiary to execute a Guaranty in form and substance
reasonably satisfactory to the Administrative Agent, and any such Restricted
Subsidiary shall be a Guarantor, Credit Party and Subsidiary Guarantor hereunder
for all purposes. Schedule 3 hereto lists each Subsidiary Guarantor as of the
Closing Date.
“Successor Borrower” has the meaning assigned to such term in Section 7.01(a).
“Supplier” has the meaning assigned to such term in Section 3.02(h)(ii) and
Section 3.02A(h)(ii), as applicable.
“Swap Obligation” means, with respect to any Credit Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1(a)(47) of the Commodity Exchange Act.
“Swing Line Commitment” means $35.0 million.
“Swing Line Facility” means the credit facility established under Section 2.04
pursuant to the Swing Line Commitment of the Swing Line Lender.
“Swing Line Lender” means UBS or any replacement or successor thereto.
“Swing Line Note” means a promissory note substantially in the form of Exhibit
A‑2 hereto.
“Swing Loan” means any loan made by the Swing Line Lender under the Swing Line
Facility pursuant to Section 2.04.
“Swing Loan Maturity Date” means, with respect to any Swing Loan, the date that
is five (5) Business Days prior to the Revolving Facility Termination Date
applicable to each Class of Revolving Commitments.
“Swing Loan Participation” has the meaning assigned to such term in Section
2.04(c).
“Swing Loan Participation Amount” has the meaning assigned to such term in
Section 2.04(c).
 “Swiss Francs” or “CHF” refers to lawful money of Switzerland.


- 78 -

--------------------------------------------------------------------------------







“Syndication Agent” has the meaning assigned to such term in the first paragraph
of this Agreement.
“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, and including any interest, additions to
tax or penalties applicable thereto.
“Term Borrowing” means the incurrence of Term Loans consisting of one Type of
Term Loan by the Parent Borrower from all of the Lenders having Term Commitments
in respect thereof on a pro rata basis on a given date (or resulting from
Conversions or Continuations on a given date), having in the case of Eurodollar
Loans the same Interest Period.
“Term Commitment” means, with respect to each Lender, (i) the amount, if any, of
such Lender’s Dollar Term Commitment and/or Euro Term Commitment, as applicable,
or in the case of any Lender that becomes a party hereto pursuant to an
Assignment Agreement, the amount set forth in such Assignment Agreement, as such
commitment may be reduced or increased from time to time as a result of
assignments to or from such Lender pursuant to Section 11.06, (ii) any
Incremental Term Loan Commitment of such Lender, (iii) any Extended Term Loan
Commitment and (iv) any Refinancing Term Loan Commitment.
“Term Lender” means, at any time, any Lender that has a Term Commitment or a
Term Loan at such time.
“Term Loan” means, with respect to each Lender that has a Term Commitment, any
loan made by such Lender pursuant to Section 2.03, any Incremental Term Loan,
any Extended Term Loan or any Refinancing Term Loan, as applicable.
“Term Loan Facility” means the term loan facility represented by the Term Loans.
“Term Loan Prepayment Premium” has the meaning specified in Section 2.15(f).
“Term Note” means a promissory note substantially in the form of Exhibit A‑3
hereto.
“Testing Period” means, for any date of determination under this Agreement, a
single period consisting of the most recent four consecutive fiscal quarters of
the Parent Borrower, or after such financial statements have been required to be
delivered, for which financial statements have been required to be delivered
pursuant to Section 6.01(a) or Section 6.01(b), as applicable (whether or not
such quarters are all within the same fiscal year).
“Third Amendment” means that certain Amendment No. 3 to Credit Agreement, dated
as of January 8, 2016, by and among the Parent Borrower, the Lenders party
thereto, and the Administrative Agent.
 
“Third Amendment Effective Date” has the meaning assigned to such term in the
Third Amendment.


- 79 -

--------------------------------------------------------------------------------







“Total Credit Facility Amount” means the aggregate of the Total Revolving
Commitment and the Total Tranche B Term Loan Commitment.
“Total Dollar Term Loan Commitment” means the sum of the Dollar Term Commitments
of the Lenders as in effect at such time.  As of the Closing Date, the amount of
the Total Dollar Term Loan Commitment is $985.0 million.
“Total Euro Term Loan Commitment” means the sum of the Euro Term Commitments of
the Lenders as in effect at such time.  As of the Closing Date, the amount of
the Total Euro Term Loan Commitment is €250.0 million.
“Total Funded Debt” means as of any date of determination, the aggregate
principal amount of Indebtedness of the Parent Borrower and its Restricted
Subsidiaries outstanding on such date on the consolidated balance sheet of the
Parent Borrower, determined on a consolidated basis in accordance with GAAP (but
excluding the effects of any discounting of Indebtedness resulting from the
application of purchase accounting in connection with the Transactions or any
Permitted Acquisition or Investment) consisting only of (a) Indebtedness for
borrowed money, (b) the principal component of all Capitalized Lease Obligations
and (c) debt obligations evidenced by bonds, promissory notes, debentures or
debt securities.
“Total Leverage Ratio” means, for any Testing Period, the ratio of (i) Total
Funded Debt minus unrestricted cash and Cash Equivalents held by the Parent
Borrower and its Restricted Subsidiaries (including, for the avoidance of doubt,
any cash and Cash Equivalents held by the Parent Borrower and its Restricted
Subsidiaries that are restricted in favor of the Administrative Agent or any
other applicable collateral agent in respect of Borrower Obligations) to (ii)
Consolidated EBITDA.
“Total Revolving Commitment” means the sum of the Revolving Commitments of the
Lenders as in effect at such time. As of the ClosingFourth Amendment Effective
Date, the amount of the Total Revolving Commitment is $200.0250.0 million.
“Total Tranche B Dollar Term Commitment” means the sum of Tranche B Dollar Term
Commitments of the Lenders as in effect at such time.  As of the Fourth
Amendment Effective Date, the amount of the Total Tranche B Dollar Term
Commitment is $1,133,109,476.00.
“Total Tranche B Euro Term Commitment” means the sum of Tranche B Euro Term
Commitments of the Lenders as in effect at such time.  As of the Closing Date,
the amount of the Total Tranche B Euro Term Commitment is €250.0 million.  As of
the Fourth Amendment Effective Date, the amount of the Total Tranche B Euro Term
Commitment is €463,076,574.31.
“Total Tranche B Term Loan Commitment” means the sum of the Total Tranche B
Dollar Term Loan Commitments and the Total Tranche B Euro Term Loan Commitments.

“Tranche A Revolving Commitment” means, with respect to each Tranche A Revolving
Lender, the amount set forth opposite such Lender’s name in Schedule 1 hereto as
its “Tranche A Revolving Commitment” or in the case of any Lender that becomes a
party hereto pursuant to an Assignment Agreement, the amount set forth in such
Assignment Agreement, as such commitment may be reduced from time to time
pursuant to Section 2.14(c) or adjusted from time to time as a result of
assignments to or from such Lender pursuant to Section 11.06 and any Incremental
Revolving Credit Commitment. For the avoidance of doubt, “Tranche A Revolving
Commitment” shall also include any Incremental Revolving Credit Commitment,
Extended Revolving Credit Commitment, or Refinancing Revolving Credit
Commitment, as applicable,


- 80 -

--------------------------------------------------------------------------------







each in respect of the Tranche A Revolving Facility. As of the Fourth Amendment
Effective Date, the aggregate amount of the Tranche A Revolving Commitments of
all Lenders is $87,100,000.
“Tranche A Revolving Facility” means the Tranche A Revolving Credit Commitments
and the extensions of credit made thereunder.
“Tranche A Revolving Lender” means, at any time, any Lender that has a Tranche A
Revolving Commitment at such time.
“Tranche A Revolving Loan” means a Revolving Loan made pursuant to the Tranche A
Revolving Commitment.
“Tranche B Dollar Term Commitment” means, with respect to each Lender, the
amount set forth opposite such Lender’s name in Schedule 1 hereto as its
“Tranche B Dollar Term Commitment” or in the case of any Lender that becomes a
party hereto pursuant to an Assignment Agreement, the amount set forth in such
Assignment Agreement, as such commitment may be adjusted from time to time as a
result of assignments to or from such Lender pursuant to Section 11.06.
“Tranche B Dollar Term Loans” means the Term Loans made on the Fourth Amendment
Effective Date pursuant to Section 2.03(d).
“Tranche B Euro Term Commitment” means, with respect to each Lender, the amount
set forth opposite such Lender’s name in Schedule 1 hereto as its “Tranche B
Euro Term Commitment” or in the case of any Lender that becomes a party hereto
pursuant to an Assignment Agreement, the amount set forth in such Assignment
Agreement, as such commitment may be adjusted from time to time as a result of
assignments to or from such Lender pursuant to Section 11.06.
“Tranche B Euro Term Loans” means the Term Loans made on the Fourth Amendment
Effective Date pursuant to Section 2.03(e).
“Tranche B Revolving Commitment” means, with respect to each Tranche B
Revolving Lender, the amount set forth opposite such Lender’s name in Schedule 1
hereto as its “Tranche B Revolving Commitment” or in the case of any Lender that
becomes a party hereto pursuant to an Assignment Agreement, the amount set forth
in such Assignment Agreement, as such commitment may be reduced from time to
time pursuant to Section 2.14(c) or adjusted from time to time as a result of
assignments to or from such Lender pursuant to Section 11.06 and any Incremental
Revolving Credit Commitment. For the avoidance of doubt, “Tranche B Revolving
Commitment” shall also include any Incremental Revolving Credit Commitment,
Extended Revolving Credit Commitment, or Refinancing Revolving Credit
Commitment, as applicable, each in respect of the Tranche B Revolving Facility.
As of the Fourth Amendment Effective Date, the aggregate amount of the Tranche B
Revolving Commitments of all Lenders is $162,900,000.
“Tranche B Revolving Facility” means the Tranche B Revolving Credit Commitments
and the extensions of credit made thereunder.
“Tranche B Revolving Lenders” means, at any time, any Lender that has a Tranche
B Revolving Commitment at such time.


- 81 -

--------------------------------------------------------------------------------







“Tranche B Term Commitment” means each Tranche B Dollar Term Commitment and
Tranche B Euro Term Commitment.
“Tranche B Term Loan Facility” means the term loan facility represented by the
Tranche B Term Loans.
“Tranche B Term Loan Maturity Date” has the meaning assigned to such term in the
definition of “Maturity Date”.
“Tranche B Term Loans” means the Tranche B Dollar Term Loans and the Tranche B
Euro Term Loans.

“Transactions” means, collectively, (a) the Delta Acquisition, the Patheon
Acquisition and other related transactions contemplated by the Acquisition
Agreements, (b) the funding of the Initial Tterm Lloans and any Initial
Rrevolving Lloans hereunder on the Closing Date and the execution and delivery
of Loan Documents entered into on the Closing Date, (c) the Closing Date
Refinancing, (d) the Company Reorganization and (e) the payment of any fees or
expenses incurred or paid by the Sponsors, Parent Borrower or any of its (or
their) Subsidiaries in connection with the foregoing.
“Treaty” has the meaning given to such term in the definition of “Treaty State.”
“Treaty Lender” means a Lender or any LC Issuer which is beneficially entitled
to interest payable to that Lender or LC Issuer in respect of any Loan or
otherwise under any Loan Document;
(a)          is treated as a resident of a Treaty State for the purposes of the
Treaty;
(b)          does not carry on a business in the United Kingdom through a
permanent establishment with which that Lender’s or LC Issuer’s participation in
the Loan, Letter of Credit or other Commitment is effectively connected;
(c)          meets all other conditions in the Treaty for full exemption from
United Kingdom taxation on interest which relate to the Lender or the LC Issuer,
except that for this purpose it shall be assumed that the following are
satisfied:

a.          any condition which relates (expressly or by implication) to there
not being a special relationship between the relevant Credit Party and the
Lender  or the LC Issuer or between both of them and another Person; and
b.          any necessary procedural formalities.
“Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom which makes provision for full exemption from
tax imposed by the United Kingdom on interest.
“Type” means any type of Loan determined with respect to the interest option and
currency denomination applicable thereto.
“UBS” has the meaning assigned to such term in the first paragraph of this
Agreement.
“UBS Existing Letters of Credit” means those letters of credit existing on the
Fourth Amendment Date, issued by UBS and identified on Schedule 1(b).


- 82 -

--------------------------------------------------------------------------------







“UBSS” has the meaning assigned to such term in the first paragraph of this
Agreement.
“UCC” means the Uniform Commercial Code as in effect from time to time.  Unless
otherwise specified, the UCC shall refer to the UCC as in effect in the State of
New York or the Uniform Commercial Code (or similar code or statute) of another
jurisdiction, to the extent it may be required to apply to any item or items of
Collateral.
“UK Borrower” has the meaning assigned to such term in the first paragraph of
this Agreement.
“UK Debenture” means the debenture governed by English law and dated on or about
the date of this Agreement between the Collateral Agent and the UK Borrower.
“UK Security Documents” means the UK Debenture, the UK Security Trust Deed and
the UK Shares Charge and any other documents governed by English law pursuant to
which any Person grants a Lien upon any real or personal property as security
for payment of the Obligations.
“UK Security Trust Deed” means the security trust deed among the UK Borrower,
Patheon B.V., the Collateral Agent and the Secured Creditors dated the Closing
Date.
“UK Shares Charge” means the shares charge governed by English law and dated on
or about the date of this Agreement between the Collateral Agent and Patheon
B.V. relating to the shares in the UK Borrower.
“UK Tax Credit” means a credit against, relief or remission for, or repayment of
any UK Tax Deduction.
“UK Tax Deduction” has the meaning given to such term in Section 3.02A.
“UK Tax Payment” means either the increase in a payment made by a Credit Party
to a Recipient under Section 3.02A(b) or a payment under Section 3.02A(e).
“United States” or “U.S.” means United States of America.
“Unpaid Drawing” means, with respect to any Letter of Credit, the aggregate
Dollar amount of the draws made on such Letter of Credit that have not been
reimbursed by the applicable Borrower or the applicable LC Obligor or converted
to a Revolving Loan pursuant to Section 2.05(f)(i), and, in each case, all
interest that accrues thereon pursuant to this Agreement.
“Unrestricted Subsidiary” means any Subsidiary of the Parent Borrower that has
been designated as an Unrestricted Subsidiary in accordance with Section 6.14. 
Each Unrestricted Subsidiary on the Closing Date is listed on Schedule 2 hereto.
“Unused Revolving Commitment” means, for any Lender at any time, the excess of
(i) such Lender’s Revolving Commitment at such time over (ii) such Lender’s
Revolving Facility Exposure at such time.
“Unused Total Revolving Commitment” means, at any time, the excess of (i) the
Total Revolving Commitment at such time over (ii) the Aggregate Revolving
Facility Exposure at such time.
“US Borrowers” has the meaning assigned to such term in the first paragraph of
this Agreement or any permitted successors thereto.


- 83 -

--------------------------------------------------------------------------------







“US Collateral” means (a) a pledge of equity securities of each direct,
restricted wholly-owned subsidiary of the US Credit Parties (other than Excluded
Subsidiaries) and (b) a security interest in and mortgages on substantially all
of the tangible and intangible personal property and material fee-owned real
property of the US Credit Parties, in each case, other than any Excluded
Collateral.
“US Credit Party” means each of the US Borrowers and any U.S. Subsidiary.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Security Documents” means the U.S. Security Agreement, the Intellectual
Property Security Agreements and each Mortgage with respect to Mortgaged Real
Property located in the United States and Puerto Rico.
“U.S. Security Agreement” has the means the U.S. Security Agreement among the
Credit Parties organized in the United States or any jurisdiction thereof,
including but not limited to Puerto Rico, and the Collateral Agent dated the
Closing Date.
“U.S. Subsidiary” means any Subsidiary of the Parent Borrower organized under
the laws of the United States, any State thereof, or the District of Columbia.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.02(g)(ii)(B)(3).
“VAT” means any Tax imposed by EC Directive 2006/112/EC on the common system of
value added tax and any national legislation implementing that directive, and
any other Tax of a similar nature, and all penalties, costs and interest
relating thereto (including without limiting the foregoing any Canadian
harmonized sales tax, goods and service tax or any other sales tax imposed by
Canada or any province or territory thereof).


“Voting Power” means voting power within the meaning of Treasury Regulations
Section 1.956-2(c)(2).
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:  (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
“WURA” means, the Winding-Up and Restructuring Act (Canada), as amended.
Section 1.02          Computation of Time Periods.  In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including,” the words “to” and “until” each
means “to but excluding” and the word “through” means “through and including.”


- 84 -

--------------------------------------------------------------------------------







Section 1.03          Accounting Terms.

(a)          Except as otherwise specifically provided herein, all terms of an
accounting or financial nature shall be construed in accordance with GAAP, as in
effect from time to time, provided that if the Parent Borrower notifies the
Administrative Agent (who shall then notify the Lenders) that the Parent
Borrower wishes to amend any provisions of Article VII (or the definitions
applicable thereto) to eliminate the effect of any change in GAAP that occurs
after the Closing Date on the operation of any such provisions (or if the
Administrative Agent notifies the Parent Borrower that the Required Lenders wish
to amend Article VII (or the definitions applicable thereto) for such purpose),
then the Borrowers’ compliance with such covenants shall be determined on the
basis of GAAP in effect immediately before the relevant change in GAAP became
effective, until either such notice is withdrawn or such covenants are amended
in a manner satisfactory to the Parent Borrower and the Administrative Agent,
the Parent Borrower and the Administrative Agent agreeing to enter into good
faith negotiations to amend any such provisions immediately upon receipt from
any party entitled to send such notice.  For the avoidance of doubt, (i) no
commitment fees, amendment fees, upfront fees or other fees shall be payable in
connection with any such amendment which are entered into solely to effect the
provisions of this Section 1.03, and (ii) any reference to Section 7.06 herein
shall refer to Section 7.06 as amended, waived or otherwise modified from time
to time in accordance with the terms of this Agreement.
(b)          Parent Borrower may adopt IFRS for its financial statements and
reports for all financial reporting purposes, and the Parent Borrower may elect
to apply IFRS for all purposes of this Agreement and the other Loan Documents,
in lieu of GAAP, and, upon any such election, references herein or in any other
Loan Document to GAAP shall be construed to mean IFRS as in effect from time to
time; provided that (1) all financial statements and reports required to be
provided after such election pursuant to this Agreement shall be prepared on the
basis of IFRS and shall, only in the case of the first set of financial
statements provided under Section 6.01(a) or Section 6.01(b), applicable,
following such election, be accompanied by a reconciliation to GAAP, and (2)
from and after such election, all ratios, computations and other determinations
(A) based on GAAP, contained in this Agreement, except as provided in clause
(B), shall be computed in conformity with IFRS and (B) in this Agreement that
require the application of GAAP for periods that include fiscal quarters ended
prior to the Parent Borrower’s election to apply IFRS shall remain as previously
calculated or determined in accordance with GAAP; provided further that in the
event of any such election by the Parent Borrower, any financial ratio
calculations or thresholds (including any financial covenant) and related
definitions in this Agreement shall at the request of the Parent Borrower, the
Administrative Agent or the Required Lenders be amended to eliminate the effect
of the election to implement IFRS, in each case, in a manner satisfactory to the
Parent Borrower, the Administrative Agent and the Required Lenders. The Parent
Borrower may elect to adopt Canadian GAAP for its financial statements and
reports for all financial reporting purposes; provided that, if such election is
made, Parent Borrower (1) shall be required to deliver a reconciliation to U.S.
GAAP concurrently with the delivery of  financial statements required pursuant
to Section 6.01(a) and Section 6.01(b), and such reconciliations shall be
prepared in accordance with  SEC rules and regulations regarding U.S. GAAP
reconciliations, and (2) may not elect to apply Canadian GAAP for any purposes
of this Agreement and the other Loan Documents, in lieu of United States GAAP,
and, upon any such election, references herein or in any other Loan Document to
GAAP shall continue to mean United States GAAP as in effect from time to time.
The Parent Borrower shall give the Administrative Agent not less than 60 days’
(or such shorter period of time as the Administrative Agent shall agree in its
sole discretion) prior written notice of any change in the accounting principles
used for financial reporting by the Parent Borrower accompanied by a certificate
of a Financial Officer of the Parent Borrower (i) specifying the material
effects of such change in accounting principles on the Parent Borrower’s most
recent audited financial statements and (ii) setting forth reasonably detailed
calculations of the effect of such change in accounting principles as of the
last day of the fiscal period covered by such financial statements on the ratio
set forth in Section 7.06 (whether or not Section 7.06 is applicable at such
time).




- 85 -

--------------------------------------------------------------------------------







For the avoidance of doubt, (i) solely making an election (without any other
action) referred to in this Section 1.03(b) will not be treated as an incurrence
of Indebtedness and (ii) in no event shall a Default or Event of Default be
deemed to occur hereunder by reason of events or circumstances that would not
have caused a Default or Event of Default prior to any change in accounting
method.

(c)          Notwithstanding anything to the contrary contained herein, it is
hereby understood and agreed that the financial statements of Patheon for the
fiscal periods ended prior to Patheon’s 2012 fiscal year were prepared in
accordance with Canadian GAAP and any reference to GAAP to the extent relating
to such financial statements shall be understood to refer to Canadian GAAP.

Section 1.04          Terms Generally.  The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, restated, supplemented or otherwise modified (subject to
any restrictions on such amendments, supplements or modifications set forth
herein), (b) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Sections, Schedules and Exhibits shall be construed to
refer to Sections of, and Schedules and Exhibits to, this Agreement, (e) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all Real Property, tangible and intangible assets
and properties, including cash, securities, accounts and contract rights, and
interests in any of the foregoing, (f) any reference to a statute, rule or
regulation is to that statute, rule or regulation as now enacted or as the same
may from time to time be amended, re-enacted or expressly replaced, (g) any
reference to a minimum Dollar amount (including, for the avoidance of doubt and
without limitation, the Minimum Borrowing Amount) shall, if the remaining
available amount in the context of such reference is less than such minimum
Dollar amount, be construed to mean such lesser remaining available amount and
(h) for the avoidance of doubt, and notwithstanding anything to the contrary
contained herein, to the extent any provision of Article II, Article III, or
Article XI requires an action to be taken by, or imposes and obligation on, the
Borrowers, such action or obligation may be taken or satisfied by the Parent
Borrower or any other Borrower, to the extent set forth in Section 1.08(b). 
Where compliance with any provision herein or the other Loan Documents is
determined by reference to the proceeds of any issuances of Capital Stock or
capital contributions, such proceeds shall be deemed to be limited to such
amount as was not previously (and is not concurrently being) applied in
determining the permissibility of another transaction hereunder or under the
Loan Documents.
Section 1.05          Exchange Rate Calculations.  On each Calculation Date, the
Administrative Agent shall (a) determine the Exchange Rates as of such
Calculation Date in respect of Canadian Dollars, Euros and Sterling (and any
other currency for which an Exchange Rate is required) and (b) give notice
thereof to the Parent Borrower, and with respect to each Lender, to any Lender
that shall have requested such information.  The Exchange Rates so determined
shall become effective on the first Business Day immediately following the
relevant Calculation Date (each, a “Reset Date”) and shall remain effective
until the next succeeding Reset Date, and shall for all purposes of this
Agreement (other than any provision expressly requiring the use of a current
Exchange Rate) be the Exchange Rates employed in converting amounts between U.S.
Dollars, on the one hand, and any other applicable currency on the other hand.




- 86 -

--------------------------------------------------------------------------------







Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Loan, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Borrowing or Eurodollar Loan
is denominated in any currency other than Dollars, such amount shall be the
Dollar Equivalent of such Dollar amount (rounded to the nearest cent, with 0.5
of a cent being rounded upward), as determined by the Administrative Agent.
Wherever in this Agreement in connection with the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Letter of Credit is
denominated in a currency other than Dollars, such amount shall be the relevant
Dollar Equivalent of such Dollar amount (rounded to the nearest unit of such
currency, with 0.5 of a unit being rounded upward), as determined by the
applicable LC Issuer.
Section 1.06          Certain Determinations.
(a)          For purposes of determining compliance with any of the covenants
set forth in Article VI or Article VII (including in connection with the
Incremental Facility) at any time (whether at the time of incurrence or
thereafter), any Lien, Investment, Indebtedness, Asset Sale, Restricted Payment
or Affiliate transaction meets the criteria of one, or more than one, of the
categories permitted pursuant to Article VI or Article VII (including in
connection with the Incremental Facility), the Parent Borrower (i) shall in its
sole discretion determine under which category such Lien (other than Liens with
respect to the Initial Term Loans and the Initial Revolving Loans), Investment,
Indebtedness (other than Indebtedness consisting of the Initial Term Loans and
the Initial Revolving Loans), Asset Sale, Restricted Payment or Affiliate
transaction (or, in each case, any portion there) is permitted and (ii) shall be
permitted to make any such determination or redetermination or classification at
such time and from time to time as it may determine and without notice to the
Administrative Agent or any Lender.  For the avoidance of doubt, if the
applicable date for meeting any requirement hereunder or under any other Loan
Document falls on a day that is not a Business Day, compliance with such
requirement shall not be required until noon on the first Business Day following
such applicable date.
(b)          Notwithstanding anything to the contrary herein, the Second Lien
Intercreditor Agreement and Equal Priority Intercreditor Agreement shall be
deemed to be reasonable and acceptable to the Administrative Agent and the
Lenders, and the Administrative Agent and the Lenders shall be deemed to have
consented to the use of each such Second Lien Intercreditor Agreement and Equal
Priority Intercreditor Agreement (and to the Administrative Agent’s execution
thereof), as applicable, in connection with any Indebtedness permitted to be
incurred, issued and/or assumed by the Parent Borrower or any of its Restricted
Subsidiaries pursuant to Section 7.03
(c)          Notwithstanding anything to the contrary herein, with respect to
any amounts incurred or transactions entered into (or consummated) in reliance
on a provision of this Agreement that does not require compliance with a
financial ratio or test (including, for the avoidance of doubt, any basket with
a fixed dollar amount or based on a percentage of Consolidated EBITDA or
Consolidated Total Assets) (any such amount, a “Non-Ratio Basket Amount”) on the
same date as any amounts incurred or transactions entered into (or consummated)
in reliance on a provision of this Agreement (including, without limitation, any
Total Leverage Ratio, Secured Leverage Ratio and/or First Lien Leverage Ratio)
that requires compliance with any such financial ratio or test (any such amount,
a “Ratio Based Basket Amount”), it is understood and agreed that the Non-Ratio
Basket Amount shall be disregarded in the calculation of the financial ratio or
test applicable to such incurrence of any Ratio Based Basket Amount solely for
purposes of determining whether such amount incurred or transaction entered into
(or consummated) is permitted under a Ratio Basket Amount on such date.
Section 1.07          Currency Equivalent Generally.




- 87 -

--------------------------------------------------------------------------------







(a)          For purposes of any determination under Article VI, Article VII
(other than Section 7.06) or Article VIII or any determination under any other
provision of this Agreement requiring the use of a current exchange rate, all
amounts incurred, outstanding or proposed to be incurred or outstanding in
currencies other than Dollars shall be translated into Dollars at the Exchange
Rate then in effect on the date of such determination; provided, however, that
(x) for purposes of determining compliance with Article VII with respect to the
amount of any Indebtedness, Investment, Asset Sale, disposition, Restricted
Payment or payment under  Section 7.05 in a currency other than Dollars, no
Default or Event of Default shall be deemed to have occurred solely as a result
of changes in rates of exchange occurring after the time such Indebtedness or
Investment is incurred or Asset Sale, disposition, Restricted Payment or payment
under Section 7.05 is made, (y) for purposes of determining compliance with any
Dollar-denominated restriction on the incurrence of Indebtedness, if such
Indebtedness is incurred to Refinance other Indebtedness denominated in a
foreign currency, and such Refinancing would cause the applicable
Dollar-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such Refinancing, such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such Refinanced Indebtedness does not exceed the
principal amount of such Indebtedness being Refinanced and (z) for the avoidance
of doubt, the foregoing provisions of this Section 1.07 shall otherwise apply to
such Sections, including with respect to determining whether any Indebtedness or
Investment may be incurred or Asset Sale, disposition, Restricted Payment or
payment under Section 7.05 may be made at any time under such Sections.  For
purposes of Section 7.06, amounts in currencies other than Dollars shall be
translated into Dollars at the applicable exchange rates used in preparing the
most recently delivered Section 6.01 Financials.
(b)          Each provision of this Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify with the Parent Borrower’s consent (such consent not to be
unreasonably withheld) to appropriately reflect a change in currency of any
country and any relevant market conventions or practices relating to such change
in currency.
(c)          If any of the exceptions set forth in Article VII of this Agreement
are exceeded solely as a result of fluctuations to Consolidated Total Assets for
the most recently completed fiscal quarter after the last time such baskets were
calculated for any purpose under Article VII, such baskets will not be deemed to
have been exceeded solely as a result of such fluctuations.

Section 1.08          Pro FormaCertain Calculations.
(a)          Notwithstanding anything to the contrary herein, the First Lien
Leverage Ratio, the Secured Leverage Ratio, the Total Leverage Ratio, the Cash
Interest Coverage Ratio or any other financial ratio or test, shall be
calculated on a Pro Forma Basis; provided that notwithstanding the foregoing,
when calculating the First Lien Leverage Ratio for purposes of determining
compliance with the financial covenant set forth in Section 7.06, any Specified
Transaction and any related adjustment contemplated in the definition of Pro
Forma Basis (and corresponding provisions of the definition of Consolidated
EBITDA) that occurred subsequent to the end of the applicable Testing Period
shall not be given Pro Forma Effect; provided however that voluntary prepayments
and debt repurchases made pursuant to Section 2.15(a) and purchases of Term
Loans made pursuant to Section 11.06(g)(ii) made on or prior to the date the
Compliance Certificate is due with regard to the calculation of such financial
covenant shall (but only if in each case pursuant to Section 11.06(g) such Term
Loans so repaid or repurchased are or are deemed cancelled and no longer
outstanding for all purposes of this Agreement, and only if, in the case of any
Revolving Loans so repaid or repurchased, such repayment or repurchase is
accompanied by a corresponding permanent reduction of Revolving Commitments) be
given Pro Forma Effect (without duplication of any prepayments in such fiscal
year that reduced the amount of Excess




- 88 -

--------------------------------------------------------------------------------







Cash Flow required to be repaid pursuant to Section 2.15(c)(iv) for any prior
fiscal year) for purposes of calculating such financial covenant.

(b)          In making any determination on a Pro Forma Basis, or Pro Forma
Compliance or of Pro Forma Effect, calculations shall be made in good faith by a
Financial Officer.
(c)          Unless the context otherwise requires, if no applicable Person is
referenced, “Consolidated EBITDA” shall be deemed to refer to Consolidated
EBITDA of the Parent Borrower and its Restricted Subsidiaries.
(d)          In connection with any action being taken solely in connection with
a Limited Condition Acquisition, for purposes of:

(i)          determining compliance with any provision of this Agreement which
requires the calculation of a financial ratio; or
(ii)          testing availability under baskets set forth in this Agreement
(including baskets measured as a percentage of Consolidated EBITDA or
Consolidated Total Assets);
in each case, at the option of the Parent Borrower (the Parent Borrower’s
election to exercise such option in connection with any Limited Condition
Acquisition, an “LCA Election”), the date of determination of whether any such
action is permitted hereunder, shall be deemed to be the date the definitive
agreements for such Limited Condition Acquisition are entered into (the “LCA
Test Date”), and if, after giving Pro Forma Effect to the Limited Condition
Acquisition and the other transactions to be entered into in connection
therewith (including any incurrence of Indebtedness and the use of proceeds
thereof) as if they had occurred at the beginning of the most recent Testing
Period (and, to the extent any Person that is the subject of any such Limited
Condition Acquisition, has fiscal periods that do not correspond to the Testing
Periods, the end of the most recent fiscal period of such Person for which
financial statements have been delivered to the Parent Borrower), in each case,
ending prior to the LCA Test Date, the Parent Borrower could have taken such
action on the relevant LCA Test Date in compliance with such ratio or basket,
such ratio or basket shall be deemed to have been complied with.  For the
avoidance of doubt, if the Parent Borrower has made an LCA Election and any of
the ratios or baskets for which compliance was determined or tested as of the
LCA Test Date are exceeded as a result of fluctuations in any such ratio or
basket, including due to fluctuations in Consolidated EBITDA or Consolidated
Total Assets of the Parent Borrower or the Person subject to such Limited
Condition Acquisition, at or prior to the consummation of the relevant
transaction or action, such baskets or ratios will not be deemed to have been
exceeded as a result of such fluctuations.  If the Parent Borrower has made an
LCA Election for any Limited Condition Acquisition, then in connection with any
subsequent calculation of any ratio or basket availability or other similar
requirement set forth herein (including any covenant contained in Article VI or
Article VII (other than actual compliance with Section 7.06) and any requirement
in with respect to the incurrence of Indebtedness or Liens, or the making of
Investments, Restricted Payments, mergers, the conveyance, lease or other
transfer of the assets, the prepayment, redemption, purchase, defeasance or
other satisfaction of Indebtedness, or the designation of an Unrestricted
Subsidiary) on or following the relevant LCA Test Date and prior to the earlier
of the date on which such Limited Condition Acquisition is consummated or the
date that the definitive agreement for such Limited Condition Acquisition is
terminated or expires without consummation of such Limited Condition
Acquisition, any such ratio or basket or similar requirement shall be calculated
on a Pro Forma Basis assuming such Limited Condition Acquisition and other
transactions in connection therewith (including any incurrence of Indebtedness
and the use of proceeds thereof) have been consummated.
Section 1.09          Additional Borrowers.




- 89 -

--------------------------------------------------------------------------------







(a)          Notwithstanding anything in Section 11.12 to the contrary,
following the Closing Date and subject to the conditions set forth in Section
4.03, the Parent Borrower may request that one or more of its Subsidiaries that
is a wholly-owned Restricted Subsidiary organized in an Approved Jurisdiction or
any other jurisdiction reasonably acceptable to the Administrative Agent be
added as an additional Borrower under the Revolving Facility by delivering to
the Administrative Agent an Additional Borrower Agreement executed by such
Subsidiary and the Parent Borrower.  Such Subsidiary shall for all purposes of
this Agreement be a Borrower hereunder no earlier than the latest of (i) five
(5) Business Days (or such shorter period as the Administrative Agent may in its
discretion agree) after delivery of such Additional Borrower Agreement, (ii)
receipt by the Lenders and the Administrative Agent of such documentation and
other information reasonably requested by the Lenders or the Administrative
Agent for purposes of complying with all necessary “know your customer” or other
similar checks under all applicable laws and regulations provided that there has
been no written objection submitted by any of the Lenders or the Administrative
Agent within five (5) Business Days of the date of receipt of such documentation
and other information and (iii) if the applicable Additional Borrower is
organized or incorporated in or under the laws of, or for applicable Tax
purposes is resident of or treated as engaged in a trade or business in, any
jurisdiction other than a jurisdiction in or under the laws of which at least
one of the then-existing Borrowers is organized or incorporated on the date such
Additional Borrower Agreement is delivered to the Administrative Agent, an
amendment of this Agreement (including, without limitation, Section 3.02,
Section 3.02A and the definition of “Excluded Taxes”) and the other Loan
Documents to include such Subsidiary as an Additional Borrower hereunder, which
amendment must be as mutually agreed by the Administrative Agent, the Parent
Borrower, the applicable Additional Borrower and each Lender (provided that no
such amendment shall materially adversely affect the rights of any Lender that
has not consented to such amendment); provided that (a) each Additional Borrower
shall also be a Guarantor and (b) neither the Administrative Agent nor any
Lender shall be materially adversely affected by the addition of such Additional
Borrower.  Any obligations in respect of borrowings by any Borrower under this
Agreement will constitute “Obligations” for all purposes of the Loan Documents. 
Promptly following receipt of any Additional Borrower Agreement the
Administrative Agent shall send a copy thereof to each Lender.
(b)          Each Borrower hereby irrevocably appoints the Parent Borrower as
the borrowing agent and attorney-in-fact for the Borrowers which appointment
shall remain in full force and effect unless and until the Administrative Agent
shall have received prior written notice signed by all of the Borrowers that
such appointment has been revoked and that another Borrower has been appointed
in such capacity. Each Borrower hereby irrevocably appoints and authorizes the
Parent Borrower (or its successor) (i) to provide to the Administrative Agent
and the Lenders and receive from the Administrative Agent and the Lenders all
notices with respect to Loans obtained for the benefit of any Borrower and all
other notices and instructions under this Agreement and (ii) to take such action
as the Parent Borrower deems appropriate on its behalf to obtain Loans and to
exercise such other powers as are reasonably incidental thereto to carry out the
purposes of this Agreement.

Section 1.10          Additional Currencies.

(a)          Any Borrower may from time to time request that Letters of Credit
be issued in a currency other than those specifically referred to in Section
2.05; provided that such requested currency is a lawful currency that is readily
available and freely transferable and convertible into Dollars. Such request
shall be subject to the approval of the Administrative Agent and the applicable
LC Issuer in their sole discretion.
(b)          Any such request shall be made to the Administrative Agent not
later than 11:00 A.M., ten (10) Business Days prior to the date of the desired
LC Issuance (or such other time or date as may be agreed by the Administrative
Agent and the applicable LC Issuer in their sole discretion). The




- 90 -

--------------------------------------------------------------------------------







Administrative Agent shall promptly notify each LC Issuer in the case of any
such request. Each LC Issuer shall notify the Administrative Agent, not later
than 11:00 A.M., five (5)  Business Days after receipt of such request whether
it consents, in its sole discretion, to the issuance of Letters of Credit in
such requested currency.


(c)          Any failure by an LC Issuer to respond to such request within the
time period specified in the preceding sentence shall be deemed to be a refusal
by such LC Issuer to permit Letters of Credit to be issued in such requested
currency. If the Administrative Agent and an LC Issuer consent to the issuance
of Letters of Credit in such requested currency, the Administrative Agent shall
so notify the Borrower and such currency shall thereupon be deemed for all
purposes to be a permitted currency for purposes of any Letter of Credit
issuances by such LC Issuer. If the Administrative Agent shall fail to obtain
consent to any request for an additional currency under this Section 1.10, the
Administrative Agent shall promptly so notify the Borrower.


Section 1.11          Effectuation of Transactions. All references herein to the
Parent Borrower and the other Subsidiaries shall be deemed to be references to
such Persons, and all the representations and warranties of the Parent Borrower
and the other Credit Parties contained in this Agreement and the other Loan
Documents shall be deemed made, in each case, after giving effect to the
Acquisition and the other Transactions to occur on the Closing Date, unless the
context otherwise requires.
ARTICLE II.

THE TERMS OF THE CREDIT FACILITY
 
Section 2.01          [Reserved]Section 2.01Establishment of the Credit
Facility.  On the Closing Date, and subject to and upon the terms and conditions
set forth in this Agreement and the other Loan Documents, the Administrative
Agent, the Lenders, the Swing Line Lender and each LC Issuer agree to establish
the Initial Credit Facility for the benefit of the Borrowers.
Section 2.02          Revolving Facility.  During the applicable Revolving
Facility Availability Period, each Lender severally agrees, on the terms and
conditions set forth in this Agreement, to make a Revolving Loan or Revolving
Loans to any Borrower from time to time pursuant to such Lender’s Revolving
Commitment, which Revolving Loans may, except as set forth herein (and subject
to Section 2.12), at the option of the applicable Borrower, be incurred and
maintained as, or Converted into, Revolving Loans that are (A) Base Rate Loans
or Eurodollar Loans, in each case denominated in U.S. Dollars, (B) B/A Drawings
(it being understood B/A Drawings shall be made in accordance with Section 2.07)
or Canadian Prime Rate Loans, in each case denominated in Canadian Dollars or
(C) Eurodollar Loans, denominated in Euro or Sterling, provided that all
Revolving Loans (i) made as part of the same Revolving Borrowing shall consist
of Revolving Loans of the same Type and currency; (ii) may be repaid or prepaid
and reborrowed in accordance with the provisions hereof; and (iii) shall not be
made if, after giving effect to any such Revolving Loan, (A) the Revolving
Facility Exposure (based on the Dollar Equivalent thereof) of any Lender plus
the Swing Loan Participation Amount (based on the Dollar Equivalent thereof) of
any Lender would exceed such Lender’s Revolving Commitment, (B) the Aggregate
Revolving Facility Exposure (based on the Dollar Equivalent thereof) plus the
principal amount of Swing Loans (based on the Dollar Equivalent thereof) would
exceed the Total Revolving Commitment or (C) the Borrowers would be required to
prepay Loans or Cash Collateralize Letters of Credit pursuant to Section
2.15(c).  The Revolving Loans to be made by each Lender will be made by such
Lender on a pro rata basis based upon such Lender’s Revolving Facility
Percentage of each Revolving Borrowing, in each case in accordance with Section
2.09 hereof.  Each Lender having an Incremental Revolving Credit Commitment or
Extended Revolving Credit Commitment hereby severally,




- 91 -

--------------------------------------------------------------------------------







and not jointly, agrees on the terms and subject to the conditions set forth
herein and in the applicable Incremental Revolving Credit Assumption Agreement
or Extension Amendment to make Incremental Revolving Loans, Incremental Initial
Revolving Loans or Extended Revolving Credit Loans, as applicable, to the
Borrowers, in an aggregate principal amount at any time outstanding that will
not result in such Lender’s Incremental Revolving Credit Exposure or Extended
Revolving Credit Exposure, as applicable, exceeding such Lender’s Incremental
Revolving Credit Commitment or Extended Revolving Credit Commitment, as
applicable.  Within the limits set forth in the preceding sentence and subject
to the terms, conditions and limitations set forth herein, the Borrowers may
borrow, pay or prepay and reborrow Initial Revolving Loans, Incremental
Revolving Loans, Incremental Initial Revolving Loans or Extended Revolving
Credit Loans, as applicable.

Each Lender may at its option make any Revolving Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that (A)
any exercise of such option shall not affect the obligation of the applicable
Borrower to repay such Loan and (B) in exercising such option, such Lender shall
use its reasonable efforts to minimize any increased costs to the applicable
Borrower resulting therefrom (which obligation of the Lender shall not require
it to take, or refrain from taking, actions that it determines would result in
increased costs for which it will not be compensated hereunder or that it
determines would be otherwise disadvantageous to it and in the event of such
request for costs for which compensation is provided under this Agreement, the
provisions of Section 3.01 shall apply).
Section 2.03          Term Loan.
(a)          Dollar Term Loans.  On the ClosingFourth Amendment Effective Date,
each Lender that has an Initiala Tranche B Dollar Term Commitment severally
agrees, on the terms and conditions set forth in this Agreement and the Fourth
Amendment, to make an Initiala Tranche B Dollar Term Loan to the Parent Borrower
pursuant to such Lender’s Tranche B Dollar Term Commitment, which Tranche B
Dollar Term Loans:  (i) can only be incurred on the ClosingFourth Amendment
Effective Date in the entire amount of each Lender’s Tranche B Dollar Term
Commitment; (ii) once prepaid or repaid, may not be reborrowed; (iii) may,
except as set forth herein, at the option of the Parent Borrower, be incurred
and maintained as, or Converted into, Term Loans that are Base Rate Loans or
Eurodollar Loans, in each case denominated in U.S. Dollars; provided that all
Term Loans made as part of the same Term Borrowing shall consist of Term Loans
of the same Type; (iv) shall be repaid in accordance with Section 2.15(b); and
(v) shall not exceed (A) for any Lender at the time of incurrence thereof the
aggregate principal amount of such Lender’s Tranche B Dollar Term Commitment, if
any,  and (B) for all the Lenders at the time of incurrence thereof the Total
Tranche B Dollar Term Loan Commitment.  The Tranche B Dollar Term Loans to be
made by each Lender will be made by such Lender in accordance with Section 2.09
hereof in the aggregate amount of its Tranche B Dollar Term Commitment.  The
proceeds of the Tranche B Dollar Term Loans shall be applied to repay in full
the Existing Dollar Term Loans outstanding on the Fourth Amendment Effective
Date.
(b)          Euro Term Loans.  On the ClosingFourth Amendment Effective Date,
each Lender that has an Initiala Tranche B Euro Term Commitment severally
agrees, on the terms and conditions set forth in this Agreement and the Fourth
Amendment, to make an Initiala Tranche B Euro Term Loan to the Parent Borrower
pursuant to such Lender’s Tranche B Euro Term Commitment, which Tranche B Euro
Term Loans:  (i) can only be incurred on the ClosingFourth Amendment Effective
Date in the entire amount of each Lender’s Tranche B Euro Term Commitment; (ii)
once prepaid or repaid, may not be reborrowed; (iii) mayshall, except as set
forth herein, at the option of the Parent Borrower, be incurred and maintained
as, or Converted into, Term Loans that are Eurodollar Loans, in each case
denominated in Euros; provided that all Term Loans made as part of the same Term
Borrowing shall consist of Term Loans of the same Type; (iv) shall be repaid in
accordance with Section 2.15(b); and (v) shall not exceed (A) for any Lender at
the time of incurrence thereof the aggregate principal amount of




- 92 -

--------------------------------------------------------------------------------







such Lender’s Tranche B Euro Term Commitment, if any, and (B) for all the
Lenders at the time of incurrence thereof the Total Tranche B Euro Term Loan
Commitment.  The Tranche B Euro Term Loans to be made by each Lender will be
made by such Lender in accordance with Section 2.09 hereof in the aggregate
amount of its Tranche B Euro Term Commitment.  The proceeds of the Tranche B
Euro Term Loans shall be applied to repay in full the Existing Euro Term Loans
and the Existing 2015 Euro Term Loans outstanding on the Fourth Amendment
Effective Date.

(c)          Term Loans Generally.  Each Lender having an Incremental Term Loan
Commitment, Extended Term Loan Commitment or Refinancing Term Loan Commitment
hereby severally, and not jointly, agrees on the terms and subject to the
conditions set forth herein and in the applicable Incremental Term Loan
Assumption Agreement, Extension Amendment or Refinancing Agreement to make
Incremental Term Loans, Extended Term Loans or Refinancing Term Loans, as
applicable to the applicable Borrower, in an aggregate principal amount not to
exceed its Incremental Term Loan Commitment, Extended Term Loan Commitment or
Refinancing Term Loan Commitment, as applicable.  Amounts repaid or prepaid in
respect of Incremental Term Loans or Extended Term Loans may not be reborrowed.

Section 2.04          Swing Line Facility[Reserved].

(a)          Swing Loans.  During the Revolving Facility Availability Period,
the Swing Line Lender agrees, on the terms and conditions set forth in this
Agreement, to make a Swing Loan or Swing Loans to each Borrower from time to
time, which Swing Loans:  (i) shall be payable on the Swing Loan Maturity Date
applicable to each such Swing Loan; (ii) shall be made in U.S. Dollars, Canadian
Dollars, Euro or Sterling, which shall be (A) in the case of loans requested in
U.S. Dollars, Base Rate Loans, (B) in the case of loans requested in Canadian
Dollars, Canadian Prime Rate Loans, and (C) in the case of loans requested in
Euro or Sterling, Eurodollar Loans; (iii) may be repaid or prepaid and
reborrowed in accordance with the provisions hereof (provided that Swing Line
Loans denominated in a currency that is not U.S. Dollars shall be required to
remain outstanding for at least a week); (iv) may only be made if after giving
effect thereto (A) the aggregate principal amount of Swing Loans outstanding
(based on the Dollar Equivalent thereof) does not exceed the Swing Line
Commitment, and (B) the Aggregate Revolving Facility Exposure (based on the
Dollar Equivalent thereof) plus the principal amount of Swing Loans (based on
the Dollar Equivalent thereof) would not exceed the Total Revolving Commitment;
(v) shall not be made if, after giving effect thereto, the Borrowers would be
required to prepay Loans or Cash Collateralize Letters of Credit pursuant to
Section 2.15(c) hereof; and (vi) shall not be made if the proceeds thereof would
be used to repay, in whole or in part, any outstanding Swing Loan.
(b)          Swing Loan Refunding.  The Swing Line Lender may at any time, in
its sole and absolute discretion, direct that the Swing Loans owing to it be
refunded by delivering a notice to such effect to the Administrative Agent,
specifying the aggregate principal amount thereof (a “Notice of Swing Loan
Refunding”).  Promptly upon receipt of a Notice of Swing Loan Refunding, the
Administrative Agent shall give notice of the contents thereof to the Lenders
with Revolving Commitments and, unless an Event of Default specified in Section
8.01(h) in respect of a Borrower has occurred, the applicable Borrower.  Each
such Notice of Swing Loan Refunding shall be deemed to constitute delivery by
the applicable Borrower of a Notice of Borrowing requesting Revolving Loans
consisting of Base Rate Loans in the case of Swing Loans denominated in U.S.
Dollars, Canadian Prime Rate Loans in the case of Swing Loans denominated in
Canadian Dollars, or Eurodollar Loans in the case of Swing Loans denominated in
Euro or Sterling, in each case in the amount of the Swing Loans to which it
relates notwithstanding (i) that the Notice of Swing Loan Refunding may not
comply with the requirements specified in Section 2.08, (ii) whether any
conditions specified in Section 4.02 are then satisfied, (iii) whether a Default
or an Event of Default has occurred and is continuing, (iv) the date of such
Notice of Swing Loan Refunding or (v) any reduction in the Total Revolving
Commitment after any such Swing Loans were made.  Each


- 93 -

--------------------------------------------------------------------------------







Lender with a Revolving Commitment (including the Swing Line Lender) hereby
unconditionally agrees (notwithstanding that any of the conditions specified in
Section 4.02 or elsewhere in this Agreement shall not have been satisfied, but
subject to the provisions of paragraph (d) below) to make a Revolving Loan to
the applicable Borrower in the amount of such Lender’s Revolving Facility
Percentage of the aggregate amount of the Swing Loans to which such Notice of
Swing Loan Refunding relates.  Each such Lender shall make the amount of such
Revolving Loan available to the Administrative Agent in immediately available
funds at the Payment Office (i) in the case of any such Revolving Loans
denominated in Dollars, not later than 2:00 P.M. (local time at the Payment
Office) on the date of receipt of such notice, if such notice is received by
such Lender prior to 11:00 A.M. (local time at its Notice Office), or not later
than 2:00 P.M. (local time at the Payment Office) on the next Business Day, if
such notice is received by such Lender after 11:00 A.M., (ii) in the case of any
such Revolving Loans denominated in Euro, not later than 2:00 P.M. (local time
at the Payment Office) three (3) Business Days after receipt of such notice, if
such notice is received by such Lender prior to 11:00 A.M. (local time at its
Notice Office), or not later than 2:00 P.M. (local Time at the Payment Office)
four (4) Business Days after receipt of such notice, if such notice is received
by such Lender after 11:00 A.M. (local time at its Notice Office), (iii) in the
case of any such Revolving Loans denominated in Canadian Dollars, not later than
2:00 P.M. (local time at the Payment Office) one (1) Business Day after receipt
of such notice, if such notice is received by such Lender prior to 11:00 A.M.
(local time at its Notice Office), or not later than 2:00 P.M. (local time at
the Payment Office) on the second (2nd) Business Day, if such notice is received
by such Lender after 11:00 A.M. and (iv) in the case of any such Revolving Loans
denominated in Sterling, not later than 2:00 P.M. (local time at the Payment
Office) four (4) Business Days after receipt of such notice, if such notice is
received by such Lender prior to 11:00 A.M. (local time at its Notice Office),
or not later than 2:00 P.M. (local time at the Payment Office) five (5) Business
Days after receipt of such notice, if such notice is received by such Lender
after 11:00 A.M..  The proceeds of such Revolving Loans shall be made
immediately available to the Swing Line Lender and applied by it to repay the
principal amount of the Swing Loans to which such Notice of Swing Loan Refunding
relates.
(c)          Swing Loan Participation.  If prior to the time a Revolving Loan
would otherwise have been made as provided above as a consequence of a Notice of
Swing Loan Refunding, any of the events specified in Section 8.01(h) shall have
occurred in respect of a Borrower or one or more of the Lenders with Revolving
Commitments shall determine that it is legally prohibited from making a
Revolving Loan under such circumstances, each Lender (other than the Swing Line
Lender), or each Lender (other than such Swing Line Lender) so prohibited, as
the case may be, shall, on the date such Revolving Loan would have been made by
it (the “Purchase Date”), subject to the provisions of Section 2.04(d), purchase
an undivided participating interest (a “Swing Loan Participation”) in the
outstanding Swing Loans to which such Notice of Swing Loan Refunding relates, in
an amount (the “Swing Loan Participation Amount”) equal to such Lender’s
Revolving Facility Percentage of such outstanding Swing Loans.  On the Purchase
Date, each such Lender or each such Lender so prohibited, as the case may be,
shall pay to the Swing Line Lender, in immediately available funds, such
Lender’s Swing Loan Participation Amount, and promptly upon receipt thereof the
Swing Line Lender shall, if requested by such other Lender, deliver to such
Lender a participation certificate, dated the date of the Swing Line Lender’s
receipt of the funds from, and evidencing such Lender’s Swing Loan Participation
in, such Swing Loans and its Swing Loan Participation Amount in respect
thereof.  If any amount required to be paid by a Lender to the Swing Line Lender
pursuant to the above provisions in respect of any Swing Loan Participation is
not paid on the date such payment is due, such Lender shall pay to the Swing
Line Lender on demand interest on the amount not so paid at the overnight
Federal Funds Effective Rate from the due date until such amount is paid in
full.  Whenever, at any time after the Swing Line Lender has received from any
other Lender such Lender’s Swing Loan Participation Amount, the Swing Line
Lender receives any payment from or on behalf of a Borrower on account of the
related Swing Loans, the Swing Line Lender will promptly distribute to such
Lender its ratable share of such amount based on its Revolving Facility
Percentage of such amount on such date on account of its Swing Loan
Participation


- 94 -

--------------------------------------------------------------------------------







(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded); provided, however, that if such payment received by the Swing Line
Lender is required to be returned, such Lender will return to the Swing Line
Lender any portion thereof previously distributed to it by the Swing Line
Lender.
(d)          Obligations Unconditional.  Each Lender’s obligation to make
Revolving Loans pursuant to Section 2.04(b) and/or to purchase Swing Loan
Participations in connection with a Notice of Swing Loan Refunding shall be
subject to the conditions that (i) such Lender shall have received a Notice of
Swing Loan Refunding complying with the provisions hereof and (ii) at the time
the Swing Loans that are the subject of such Notice of Swing Loan Refunding were
made, the Swing Line Lender making the same had no actual written notice from
another Lender or the Administrative Agent that a Default or Event of Default
had occurred and was continuing (or any other applicable funding condition under
Section 4.02 was not satisfied), but otherwise shall be absolute and
unconditional, shall be solely for the benefit of the Swing Line Lender that
gives such Notice of Swing Loan Refunding, and shall not be affected by any
circumstance, including, without limitation, (A) any set-off, counterclaim,
recoupment, defense or other right that such Lender may have against any other
Lender, any Credit Party, or any other Person, or any Credit Party may have
against any Lender or other Person, as the case may be, for any reason
whatsoever; (B) the occurrence or continuance of a Default or Event of Default;
(C) any event or circumstance involving a Material Adverse Effect; (D) any
breach of any Loan Document by any party thereto; or (E) any other circumstance,
happening or event, whether or not similar to any of the foregoing.
(e)          Provisions Related to Extended Revolving Credit Commitments.  If
the maturity date shall have occurred in respect of any tranche of Revolving
Commitments  (the “Expiring Credit Commitment”) at a time when another tranche
or tranches of Revolving Commitments is or are in effect with a longer maturity
date (each a “Non-Expiring Credit Commitment” and collectively, the
“Non-Expiring Credit Commitments”), then with respect to each outstanding Swing
Loan, if consented to by the applicable Swing Line Lender, on the earliest
occurring maturity date such Swing Loan shall be deemed reallocated to the
tranche or tranches of the Non-Expiring Credit Commitments on a pro rata basis;
provided that to the extent that the amount of such reallocation would cause the
aggregate credit exposure to exceed the aggregate amount of such Non-Expiring
Credit Commitments, immediately prior to such reallocation the amount of Swing
Loans to be reallocated equal to such excess shall be repaid or Cash
Collateralized.  Upon the maturity date of any tranche of Revolving Commitments,
the sublimit for Swing Loans may be reduced as agreed between the Swing Line
Lender and the applicable Borrowers, without the consent of any other Person.
Section 2.05          Letters of Credit.

(a)          LC Issuances.  Subject to Section 1.10, during the applicable
Revolving Facility Availability Period, any Borrower may request an LC Issuer at
any time and from time to time to up to five Business Days prior to the
Revolving Facility Termination Date applicable to each Class of Revolving
Commitments to issue, for the account of any Borrower or any Restricted
Subsidiary, and subject to and upon the terms and conditions herein set forth,
each LC Issuer agrees to issue from time to time Letters of Credit denominated
and payable in U.S. Dollars, Canadian Dollars, Euro, Swiss Francs, or Sterling
and in each case in such form as may be approved by such LC Issuer and such
Borrower; provided, however, that notwithstanding the foregoing, no LC Issuance
shall be made if, after giving effect thereto, (i) the LC Outstandings (based on
the Dollar Equivalent thereof) would exceed the LC Commitment Amount, (ii) the
Revolving Facility Exposure of any Lender plus any Lender’s Applicable
Percentage of the principal amount of Swing Loans outstanding would exceed such
Lender’s Revolving Commitment, (iii) the Aggregate Revolving Facility Exposure
plus the principal amount of Swing Loans outstanding would exceed the Total
Revolving Commitment, (iv) any Borrower would be required to prepay Loans or
Cash Collateralize Letters of Credit pursuant to Section 2.15(c) hereof, (v) the
LC



- 95 -

--------------------------------------------------------------------------------







Outstandings in respect of Letters of Credit issued (or deemed issued) by any LC
issuer would exceed such LC Issuer’s sublimit (as set forth in the definition of
“LC Issuer”) or (vi) the applicable LC Issuer has been notified in writing by
the Administrative Agent that a Default or Event of Default exists (or any other
applicable condition under Section 4.02 cannot be satisfied); provided that a
Borrower shall be a co-applicant, and be jointly and severally liable, with
respect to each Letter of Credit issued for the account of a Restricted
Subsidiary that is not a Borrower.  Subject to Section 2.05(c) below, each
Letter of Credit shall have an expiry date (including any renewal periods)
occurring not later than the earlier of (1) with respect to the UBS Existing
Letters of Credit, the applicable date of expiration of each such Letter of
Credit, or (2) with respect to each other Letter of Credit, (y) one year from
the date of issuance thereof (except as otherwise permitted under Section
2.05(c)), or (z) with respect to any LC Issuer, five (5) Business Days prior to
the applicable Revolving Facility Termination Date of such LC Issuer’s
applicable Revolving Commitment (the “Letter of Credit Expiration Date”);
provided that any Letter of Credit may extend beyond the date referred to in
clause (z) above to the extent such Letter of Credit is Cash Collateralized
back-stopped in a manner and in an amount reasonably satisfactory to the
relevant LC Issuer.  The MS Existing Letters of Credit shall be deemed to be
Letters of Credit issued hereunder for all purposes of this Agreement and the
other Loan Documents. The UBS Existing Letters of Credit shall continue to be
Letters of Credit issued hereunder for all purposes of this Agreement and the
other Loan Documents. Notwithstanding Section 2.05(h), on the Fourth Amendment
Effective Date, the participations in any outstanding Letters of Credit shall be
reallocated so that after giving effect thereto the Revolving Lenders shall
share ratably in the LC Outstandings in accordance with their respective
Applicable Percentages of the aggregate Revolving Commitments (including both
the Tranche A Revolving Commitments and the Tranche B Revolving Commitments from
time to time in effect). Thereafter, until the Revolving Facility Termination
Date of the Tranche A Revolving Commitments, the participations in any new
Letters of Credit shall be allocated ratably in accordance with the Lenders’
respective Applicable Percentages of the aggregate Revolving Commitments
(including both the Tranche A Revolving Commitments and the Tranche B Revolving
Commitments); provided that the LC Issuers shall not be obligated to issue any
Letter of Credit that would have an expiry date after the date that is (5)
Business Days prior to the Revolving Facility Termination Date with respect to
the Tranche A Revolving Commitments unless the Revolving Exposure based solely
on the Tranche B Revolving Loans and Tranche B Revolving Commitments after
giving effect to such Letter of Credit would not exceed the aggregate amount of
Tranche B Revolving Commitments. On the Revolving Facility Termination Date of
the Tranche A Revolving Commitments, the participations in the outstanding
Letters of Credit shall be reallocated to the Lenders ratably in accordance with
their Applicable Percentages of the Tranche B Revolving Commitments but in any
case, only to the extent the sum of the participations in the outstanding
Letters of Credit does not exceed the total unutilized Tranche B Revolving
Commitments at such time. If the reallocation described in the preceding
sentence cannot, or can only partially, be effected as a result of the
limitations set forth herein, the Borrowers shall, to the extent not
reallocated, Cash Collateralize such applicable LC Outstandings.

(b)          LC Requests.  Whenever a Borrower desires that a Letter of Credit
be issued for its account or the account of any eligible LC Obligor, such
Borrower shall give the Administrative Agent and the applicable LC Issuer
written notice which shall be substantially in the form of Exhibit B-3 (each
such request, an “LC Request”), or transmit by electronic communication (if
arrangements for doing so have been approved by the applicable LC Issuer), prior
to 12:00 noon (local time at the Notice Office) at least three (3) Business Days
(or such shorter period as may be acceptable to the relevant LC Issuer) prior to
the proposed date of issuance (which shall be a Business Day), which LC Request
shall include such supporting documents that such LC Issuer customarily requires
in connection therewith (including, in the case of a Letter of Credit for an
account party other than a Borrower, an application for,  such Letter of
Credit).  In the event of any inconsistency between any of the terms or
provisions of any LC Document and the terms and provisions of this Agreement
respecting Letters of Credit, the terms and provisions of this Agreement shall
control.



- 96 -

--------------------------------------------------------------------------------







(c)          Auto-Renewal Letters of Credit.  If an LC Obligor so requests in
any applicable LC Request, each LC Issuer shall agree to issue a Letter of
Credit that has automatic renewal provisions; provided, however, that any Letter
of Credit that has automatic renewal provisions must permit such LC Issuer to
prevent any such renewal at least once in each twelve-month period (commencing
with the date of issuance of such Letter of Credit) by giving prior notice to
the beneficiary thereof not later than a day in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued.  Once any such
Letter of Credit that has automatic renewal provisions has been issued, the
Lenders shall be deemed to have authorized (but may not require) such LC Issuer
to permit the renewal of such Letter of Credit at any time to an expiry date not
later than 5 Business Days prior to the Revolving Facility Termination Date
applicable to each Class of Revolving Commitments; provided, however, that such
LC Issuer shall not permit any such renewal if (i) such LC Issuer has determined
that it would have no obligation at such time to issue such Letter of Credit in
its renewed form under the terms hereof, or (ii) it has received notice (which
may be by telephone or in writing) on or before the day that is ten (10)
Business Days before the date that such LC Issuer is permitted to send a notice
of non-renewal from the Administrative Agent, any Lender or the applicable
Borrower that one or more of the applicable conditions specified in Section 4.02
is not then satisfied.
(d)          Applicability of ISP98 and UCP.  Unless otherwise expressly agreed
by the applicable LC Issuer and the applicable LC Obligor, when a Letter of
Credit is issued, (i) the rules of the “International Standby Practices 1998”
published by the Institute of International Banking Law & Practice (or such
later version thereof as may be in effect at the time of issuance) shall apply
to each Standby Letter of Credit, and (ii) the rules of the Uniform Customs and
Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce at the time of issuance (including the
International Chamber of Commerce’s decision published by the Commission on
Banking Technique and Practice on April 6, 1998 regarding the European single
currency (euro)) shall apply to each Commercial Letter of Credit.
(e)          Notice of LC Issuance.  Each LC Issuer shall, on the date of each
LC Issuance by it, give the Administrative Agent, and the applicable Borrower
written notice of such LC Issuance, accompanied by a copy to the Administrative
Agent of the Letter of Credit or Letters of Credit issued by it.  Each LC Issuer
shall provide to the Administrative Agent a quarterly (or monthly if requested
by any applicable Lender) summary describing each Letter of Credit issued by
such LC Issuer and then outstanding and an identification for the relevant
period of the daily aggregate LC Outstandings represented by Letters of Credit
issued by such LC Issuer.
(f)          Reimbursement Obligations.

(i)          The applicable Borrower hereby agrees to reimburse (or cause any LC
Obligor for whose account a Letter of Credit was issued to reimburse) each LC
Issuer, by making payment directly to such LC Issuer in immediately available
funds at the payment office of such LC Issuer, for any Unpaid Drawing with
respect to any Letter of Credit within one Business Day after such LC Issuer
notifies such Borrower (or any such other LC Obligor for whose account such
Letter of Credit was issued) of such payment or disbursement (which notice to
such Borrower (or such other LC Obligor) shall be delivered reasonably promptly
after any such payment or disbursement), such payment to be made in the same
currency in which such Letter of Credit was made, with interest on the amount so
paid or disbursed by such LC Issuer, to the extent not reimbursed prior to 1:00
P.M. (Local Time at the payment office of the applicable LC Issuer) on the date
of such payment or disbursement, from and including the date paid or disbursed
to but not including the date such LC Issuer is reimbursed therefor at a rate
per annum that shall be the rate then applicable to Revolving Loans pursuant to
Section 2.11(a) that are



- 97 -

--------------------------------------------------------------------------------







Eurodollar Loans or, if not reimbursed within one Business Day after such
notice, at the Default Rate, any such interest also to be payable on demand.  If
by 12:00 noon Local Time on the Business Day immediately following notice to it
of its obligation to make reimbursement in respect of an Unpaid Drawing, the
applicable Borrower or the relevant LC Obligor has not made such reimbursement
out of its available cash on hand or, in the case of such Borrower, a
contemporaneous Borrowing hereunder (if such Borrowing is otherwise available to
such Borrower), (x) such Borrower will in each case be deemed to have given a
Notice of Borrowing for Revolving Loans which shall be denominated in the same
currency in which the Letter of Credit was made (and, if such Letter of Credit
is denominated in U.S. Dollars or Canadian Dollars, shall be deemed to be Base
Rate Loans or Canadian Prime Rate Loans, respectively), in an aggregate
principal amount sufficient to reimburse such Unpaid Drawing (and the
Administrative Agent shall promptly give notice to the Lenders of such deemed
Notice of Borrowing, and such deemed Notice of Borrowing is not required to
comply with the requirements specified in Section 2.08), (y) the Lenders shall
make the Revolving Loans contemplated by such deemed Notice of Borrowing (which
Revolving Loans shall be considered made under Section 2.02), and (z) the
proceeds of such Revolving Loans shall be disbursed directly to the applicable
LC Issuer to the extent necessary to effect such reimbursement and repayment of
the Unpaid Drawing, with any excess proceeds to be made available to the
applicable Borrower in accordance with the applicable provisions of this
Agreement.

(ii)          Obligations Absolute.  Each LC Obligor’s obligation under this
Section 2.05 to reimburse each LC Issuer with respect to Unpaid Drawings
(including, in each case, interest thereon) shall be absolute and unconditional
under any and all circumstances and irrespective of any setoff, counterclaim or
defense to payment that such LC Obligor may have or have had against such LC
Issuer, the Administrative Agent or any Lender, including, without limitation,
any defense based upon the failure of any drawing under a Letter of Credit to
conform to the terms of the Letter of Credit or any non-application or
misapplication by the beneficiary of the proceeds of such drawing and without
regard to any adverse change in the relevant exchange rates or in the
availability of the relevant currency to such borrowers or in the relevant
currency markets generally; provided, however, that no LC Obligor shall be
obligated to reimburse an LC Issuer for any wrongful payment made by such LC
Issuer under a Letter of Credit as a result of acts or omissions constituting
willful misconduct or gross negligence as determined by a final non-appealable
judgment of a court of competent jurisdiction on the part of such LC Issuer.

(g)          LC Participations.

(i)          Immediately upon each LC Issuance, the LC Issuer of such Letter of
Credit shall be deemed to have sold and transferred to each Lender with a
Revolving Commitment, and each such Lender (each an “LC Participant”) shall be
deemed irrevocably and unconditionally to have purchased and received from such
LC Issuer, without recourse or warranty, an undivided interest and participation
(an “LC Participation”), to the extent of such Lender’s Revolving Facility
Percentage of the Stated Amount of such Letter of Credit in effect at such time
of issuance, in such Letter of Credit, each substitute Letter of Credit, each
drawing made thereunder, the obligations of any LC Obligor under this Agreement
with respect thereto (although LC Fees relating thereto shall be payable
directly to the Administrative Agent for the account of the Lenders as provided
in Section 2.13 and the LC Participants shall have no right to receive any
portion of any fees of the nature contemplated by Section 2.13(c)), the
obligations of



- 98 -

--------------------------------------------------------------------------------







any LC Obligor under any LC Documents pertaining thereto, and any security for,
or guaranty pertaining to, any of the foregoing.

(ii)          In determining whether to pay under any Letter of Credit, an LC
Issuer shall not have any obligation relative to the LC Participants other than
to determine that any documents required to be delivered under such Letter of
Credit have been delivered and that they appear to comply on their face with the
requirements of such Letter of Credit.  Any action taken or omitted to be taken
by an LC Issuer under or in connection with any Letter of Credit, if taken or
omitted in the absence of gross negligence or willful misconduct as determined
by a final non-appealable or a court of competent jurisdiction, shall not create
for such LC Issuer any resulting liability.
(iii)          If an LC Issuer makes any payment under any Letter of Credit and
the applicable LC Obligor shall not have reimbursed such amount in full to such
LC Issuer pursuant to Section 2.05(f), such LC Issuer shall promptly notify the
Administrative Agent, and the Administrative Agent shall promptly notify each LC
Participant of such failure, and each LC Participant shall promptly and
unconditionally pay to the Administrative Agent for the account of such LC
Issuer, the amount of such LC Participant’s Revolving Facility Percentage of the
Dollar Equivalent of such payment in Dollars in same-day funds; provided,
however, that no LC Participant shall be obligated to pay to the Administrative
Agent its Revolving Facility Percentage of such unreimbursed amount for any
wrongful payment made by such LC Issuer under a Letter of Credit as a result of
acts or omissions constituting willful misconduct or gross negligence is
determined by a final, non-appealable judgment of a court of competent
jurisdiction on the part of such LC Issuer.  If the Administrative Agent so
notifies any LC Participant required to fund a payment under a Letter of Credit
prior to 11:00 A.M. (Local Time) on any Business Day, such LC Participant shall
make available to the Administrative Agent for the account of the relevant LC
Issuer such LC Participant’s Revolving Facility Percentage of the amount of such
payment on such Business Day in same-day funds.  If and to the extent such LC
Participant shall not have so made its Revolving Facility Percentage of the
amount of such payment available to the Administrative Agent for the account of
the relevant LC Issuer, such LC Participant agrees to pay to the Administrative
Agent for the account of such LC Issuer, forthwith on demand, such amount,
together with interest thereon, for each day from such date until the date such
amount is paid to the Administrative Agent for the account of such LC Issuer at
the Federal Funds Effective Rate.  The failure of any LC Participant to make
available to the Administrative Agent for the account of the relevant LC Issuer
its Revolving Facility Percentage of any payment under any Letter of Credit
shall not relieve any other LC Participant of its obligation hereunder to make
available to the Administrative Agent for the account of such LC Issuer its
Revolving Facility Percentage of any payment under any Letter of Credit on the
date required, as specified above, but no LC Participant shall be responsible
for the failure of any other LC Participant to make available to the
Administrative Agent for the account of such LC Issuer such other LC
Participant’s Revolving Facility Percentage of any such payment.
(iv)          Whenever an LC Issuer receives a payment of a reimbursement
obligation as to which the Administrative Agent has received for the account of
such LC Issuer any payments from the LC Participants pursuant to subpart (iii)
above, such LC Issuer shall pay to the Administrative Agent and the
Administrative Agent shall promptly pay to each LC Participant that has paid its
Revolving Facility Percentage thereof, in same-day funds, the Dollar Equivalent
of an amount equal to such LC Participant’s



- 99 -

--------------------------------------------------------------------------------







Revolving Facility Percentage of the principal amount thereof and interest
thereon accruing after the purchase of the respective LC Participations, as and
to the extent so received.

(v)          The obligations of the LC Participants to make payments to the
Administrative Agent for the account of each LC Issuer with respect to Letters
of Credit shall be irrevocable and not subject to counterclaim, set-off or other
defense or any other qualification or exception whatsoever and shall be made in
accordance with the terms and conditions of this Agreement under all
circumstances, including, without limitation, any of the following
circumstances:

(A)          any lack of validity or enforceability of this Agreement or any of
the other Loan Documents;
(B)          the existence of any claim, set-off defense or other right that any
LC Obligor may have at any time against a beneficiary named in a Letter of
Credit, any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), the Administrative Agent, any LC Issuer, any Lender,
or other Person, whether in connection with this Agreement, any Letter of
Credit, the transactions contemplated herein or any unrelated transactions
(including any underlying transaction between the applicable LC Obligor and the
beneficiary named in any such Letter of Credit), other than any claim that the
applicable LC Obligor may have against any applicable LC Issuer for gross
negligence or willful misconduct;  as determined by a final non-appealable
judgment of a court of competent jurisdiction of such LC Issuer in making
payment under any applicable Letter of Credit;
(C)          any draft, certificate or other document presented under the Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect;
(D)          the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents; or
(E)          the occurrence of any Default or Event of Default.

(vi)          To the extent any LC Issuer is not indemnified by the applicable
Borrower or any LC Obligor, the LC Participants will reimburse and indemnify
such LC Issuer, in proportion to their respective Revolving Facility
Percentages, for and against any and all liabilities, obligations, losses,
damages, penalties, claims, actions, judgments, costs, expenses or disbursements
of whatsoever kind or nature that may be imposed on, asserted against or
incurred by such LC Issuer in performing its respective duties in any way
related to or arising out of LC Issuances by it; provided, however, that no LC
Participants shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, claims, actions, judgments, costs, expenses or
disbursements resulting from such LC Issuer’s gross negligence or willful
misconduct, as determined by a final, non-appealable judgment of a court of
competent jurisdiction.

(h)          Provisions Related to Extended Revolving Credit Commitments.  If
the Letter of Credit Expiration Date in respect of any tranche of Revolving
Commitments occurs prior to the expiry date of any Letter of Credit, then (i) if
consented to by the LC Issuer which issued such Letter of Credit, if



- 100 -

--------------------------------------------------------------------------------







one or more other tranches of Revolving Commitments in respect of which the
Letter of Credit Expiration Date shall not have so occurred are then in effect,
such Letters of Credit for which consent has been obtained shall automatically
be deemed to have been issued (including for purposes of the obligations of the
Revolving Lenders to purchase participations therein and to make Revolving Loans
and payments in respect thereof pursuant to Section 2.05(f) and Section 2.05(g))
under (and ratably participated in by Lenders pursuant to) the Revolving
Commitments in respect of such non-terminating tranches up to an aggregate
amount not to exceed the aggregate amount of the unutilized Revolving
Commitments thereunder at such time (it being understood that no partial face
amount of any Letter of Credit may be so reallocated) and (ii) to the extent not
reallocated pursuant to immediately preceding clause (i), the Borrowers shall
Cash Collateralize any such Letter of Credit in accordance with Section 2.05(a).
Upon the maturity date of any tranche of Revolving Commitments, the sublimit for
Letters of Credit may be reduced as agreed between the LC Issuers and the Parent
Borrower, without the consent of any other Person.

(i)          Letters of Credit Issued for Subsidiaries.  Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Restricted Subsidiary, the Parent
Borrower shall be obligated to reimburse the applicable LC Issuer hereunder for
any and all drawings under such Letter of Credit if not otherwise timely
reimbursed by such Restricted Subsidiary.  The Parent Borrower hereby
acknowledges that the issuance of Letters of Credit for the account of
Restricted Subsidiaries inures to the benefit of the Parent Borrower, and that
the Parent Borrower’s business derives substantial benefits from the businesses
of such Restricted Subsidiaries.

Section 2.06          [Reserved].
Section 2.07          Bankers’ Acceptances[Reserved].

(a)          Each acceptance and purchase of B/As of a single Contract Period
pursuant to the terms hereof shall be made ratably by the Revolving Lenders in
accordance with the amounts of their Revolving Commitments.  The failure of any
Revolving Lender to accept any B/A required to be accepted by it shall not
relieve any other Revolving Lender of its obligations hereunder; provided that
the Revolving Commitments are several and no Revolving Lender shall be
responsible for any other Revolving Lender’s failure to accept B/As as required.
(b)          The B/As of a single Contract Period accepted and purchased on any
date shall be in an aggregate face amount that is at least equal to
Cdn.$1,000,000 and is an integral multiple of Cdn.$500,000 and such face amount
shall be in the Lenders’ pro rata portions; provided, that the Administrative
Agent may in its sole discretion increase or reduce any Lender’s portion of such
B/A to the nearest $500,000.  B/As of more than one Contract Period, but not
more than ten (10) Contract Periods, may be outstanding at the same time.
(c)          To request an acceptance and purchase of B/As, the Parent Borrower
shall notify the Administrative Agent of such request in accordance with Section
2.08(d).  Each such request shall be irrevocable and, if telephonic, shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written request in a form approved by the Administrative Agent and signed by the
Parent Borrower.  Each such telephonic and written request shall specify the
following information:
(i)          the aggregate face amount of the B/As to be accepted and purchased;
(ii)          the date of such acceptance and purchase, which shall be a
Business Day;


- 101 -

--------------------------------------------------------------------------------







(iii)          the Contract Period to be applicable thereto, which shall be a
period contemplated by the definition of the term “Contract Period” (and which
shall in no event end after the Latest Maturity Date); and
(iv)          the location and number of the Parent Borrower’s account to which
the applicable Discount Proceeds (net of applicable Acceptance Fees) are to be
disbursed, which shall comply with the requirements of Section 2.08.  If no
Contract Period is specified with respect to any requested acceptance and
purchase of B/As, then the Parent Borrower shall be deemed to have selected a
Contract Period of 30 days’ duration.
Promptly following receipt of a request in accordance with this paragraph, the
Administrative Agent shall so advise each Revolving Lender and shall advise each
Lender of the aggregate face amount of B/As to be accepted and purchased by such
Lender and the applicable Contract Period (which shall be identical for all
Lenders).
(d)          Parent Borrower hereby appoints each Revolving Lender as its
attorney to sign and endorse on its behalf, manually or by facsimile or
mechanical signature, as and when deemed necessary by such Lender, blank forms
of B/As, in the form requested by such Lenders, each Revolving Lender hereby
agreeing that it will not sign or endorse B/As in excess of those required in
connection with B/A Drawings that have been requested by the Parent Borrower
hereunder.  The Parent Borrower recognizes and agrees that all B/As signed
and/or endorsed on its behalf by any Revolving Lender shall bind the Parent
Borrower as fully and effectually as if manually signed and duly issued by
authorized officers of the Parent Borrower.  Each Revolving Lender is hereby
authorized to issue such B/As endorsed in blank in such face amounts as may be
determined by such Revolving Lender; provided that the aggregate amount thereof
is equal to the aggregate amount of B/As required to be accepted by such
Revolving Lender.  No Revolving Lender shall be liable for any damage, loss or
claim arising by reason of any loss or improper use of any such instrument
unless such loss or improper use results from the bad faith, gross negligence or
willful misconduct as determined by a final, non-appealable judgment of a court
of competent jurisdiction of such Revolving Lender.  Each Revolving Lender shall
maintain a record with respect to B/As (i) received by it in blank hereunder,
(ii) voided by it for any reason, (iii) accepted and purchased by it hereunder
and (iv) cancelled at their respective maturities.  Each Revolving Lender
further agrees to retain such records in the manner and for the periods provided
in applicable provincial or federal statutes and regulations of Canada and to
provide such records to the Parent Borrower upon its request and at its
expense.  Upon request by the Parent Borrower, a Revolving Lender shall cancel
all forms of B/A that have been pre-signed or pre-endorsed on behalf of the
Parent Borrower and that are held by such Lender and are not required to be
issued pursuant to this Agreement.
(e)          Drafts of the Parent Borrower to be accepted as B/As hereunder
shall be signed as set forth in paragraph (d) above.  Notwithstanding that any
Person whose signature appears on any B/A may no longer be an authorized
signatory for any of the Revolving Lenders or Parent Borrower at the date of
issuance of such B/A, such signature shall nevertheless be valid and sufficient
for all purposes as if such authority had remained in force at the time of such
issuance and any such B/A so signed and properly completed shall be binding on
the Parent Borrower.
(f)          Upon acceptance of a B/A by a Revolving Lender pursuant to the
terms hereof, such Lender shall purchase such B/A from the Parent Borrower at
the Discount Rate for such Lender applicable to such B/A accepted by it and
provide to the Administrative Agent the Discount Proceeds for the account of the
Parent Borrower.  The Acceptance Fee payable by the Parent Borrower to a
Revolving Lender under Section 2.13(g) in respect of each B/A accepted by such
Revolving Lender shall be set off against the Discount Proceeds payable by such
Revolving Lender under this paragraph.


- 102 -

--------------------------------------------------------------------------------







(g)          Each Revolving Lender may at any time and from time to time hold,
sell, rediscount or otherwise dispose of any or all B/A’s accepted and purchased
by it.
(h)          Each B/A accepted and purchased hereunder shall mature at the end
of the Contract Period applicable thereto and except as provided in Section
2.07, Section 2.14 and Section 2.15 and as required under Article VIII, no B/A
may be repaid by the Parent Borrower prior to the expiry date of the Contract
Period applicable to such B/A.
(i)          The Parent Borrower waives presentment for payment and any other
defense to payment of any amounts due to a Revolving Lender in respect of a B/A
accepted and purchased by it pursuant to this Agreement which might exist solely
by reason of such B/A being held, at the maturity thereof, by such Lender in its
own right and the Parent Borrower agrees not to claim any days of grace if such
Lender as holder claims payment from or sues the Parent Borrower on the B/A for
payment of the amounts payable by the Parent Borrower thereunder.  On the last
day of the Contract Period of a B/A, or such earlier date as may be required
pursuant to the provisions of this Agreement, the Parent Borrower shall pay to
the Administrative Agent, for the account of the Revolving Lender that has
accepted and purchased such B/A or relevant B/A Equivalent Loan (irrespective of
whether such Lender then holds such BA), the full face amount of such B/A or B/A
Equivalent Loan, as the case may be, and after such payment the Parent Borrower
shall have no further liability in respect of such B/A and such Lender shall be
entitled to all benefits of, and be responsible for all payments due to third
parties under, such B/A.
(j)          Alternatively, the Parent Borrower agrees that, at the request of
the Administrative Agent, the Parent Borrower shall deliver to the
Administrative Agent a “depository note” which complies with the requirements of
the Depository Bills and Notes Act (Canada), and consents to the deposit of any
such depository note in the book-based debt clearance system maintained by the
Canadian Depository for Securities.
(k)          If a Revolving Lender is not a charter bank named in Schedule 1 to
the Bank Act (Canada) or if a Revolving Lender notifies the Administrative Agent
in writing that it is otherwise unable or unwilling to accept B/As, such Lender
will, instead of accepting and purchasing B/As, make a Loan (a “B/A Equivalent
Loan”) to the Parent Borrower in the amount and for the same term as each draft
which such Lender would otherwise have been required to accept and purchase
hereunder (it being the intention of the parties that each B/A Equivalent Loan
shall have the same economic consequences for each Lender making such B/A
Equivalent Loan and the Parent Borrower as the B/A that such B/A Equivalent Loan
replaces, including payment by the Parent Borrower to each such Lender making
such B/A Equivalent Loan of the Acceptance Fee).  Each such Lender will provide
to the Administrative Agent the Discount Proceeds of such B/A Equivalent Loan
for the account of the Parent Borrower in the same manner as such Lender would
have provided the Discount Proceeds in respect of the draft which such Lender
would otherwise have been required to accept and purchase hereunder.
(l)          Amounts to be applied pursuant to 2.14 and 2.15 and as required
under Article VIII to prepay or repay amounts to become due with respect to then
outstanding B/As shall be deposited in a Prepayment Account (as defined below). 
The Administrative Agent shall apply any cash deposited in the Prepayment
Account allocable to amounts to become due in respect of B/As on the last day of
their respective Contract Periods until all amounts due in respect of such
outstanding B/As have been repaid or until all such cash has been exhausted (and
any amount remaining in the Prepayment Account after all of the respective B/As
for which the applicable deposit was made have matured and been paid will be
released to the Parent Borrower).  For purposes of this Agreement, the term
“Prepayment Account” means an account established by the Parent Borrower with
the Administrative Agent and over which the Administrative Agent shall have
exclusive control, including the exclusive right of withdrawal for application
in accordance with this paragraph (l).  The Administrative Agent will, at the
request of the


- 103 -

--------------------------------------------------------------------------------







Parent Borrower, invest amounts on deposit in the Prepayment Account in
short-term, cash equivalent investments selected by the Administrative Agent
with the consent of the Parent Borrower that mature prior to the last day of the
applicable Contract Periods of the B/As to be prepaid; provided, however, that
the Administrative Agent shall have no obligation to invest amounts on deposit
in the Prepayment Account if an Event of Default shall have occurred and be
continuing.  The Parent Borrower shall indemnify the Administrative Agent for
any losses relating to the investments so that the amount available to prepay
amounts due in respect of B/As on the last day of the applicable Contract Period
is not less than the amount that would have been available had no investments
been made pursuant thereto.  Other than any interest earned on such investments
(which shall be for the account of the Parent Borrower, to the extent not
necessary for the prepayment of B/As in accordance with this Section), the
Prepayment Account shall not bear interest.  Interest or profits, if any, on
such investments shall be deposited in the Prepayment Account and reinvested and
disbursed as specified above.  If the maturity of the Loans and all amounts due
hereunder have been accelerated pursuant to Article VIII, the Administrative
Agent may, in its sole discretion, apply all amounts on deposit in the
Prepayment Account of the Parent Borrower to satisfy any of the Obligations of
the Parent Borrower in respect of Loans and B/As (and the Parent Borrower hereby
grants to the Administrative Agent a security interest in its Prepayment Account
to secure such Obligations).
(m)          For greater certainty, all provisions of this Agreement which are
applicable to B/As shall also be applicable, mutatis mutandis, to B/A Equivalent
Loans.
Section 2.08          Notice of Borrowing.

(a)          Time of Notice.  Each Borrowing of a Loan (other than a
Continuation or Conversion) shall be made upon notice in the form provided for
below which shall be provided by applicable Borrower to the Administrative Agent
at its Notice Office not later than (i) (A) in the case of each Borrowing of a
Eurodollar Loan denominated in Dollars or Euro or a B/A Drawing, 11:00 A.M. (New
York City time) at least three (3) Business Days’ prior to the date of such
Borrowing and (B) in the case of each Borrowing of a Eurodollar Loan denominated
in a currency other than Dollars or Euro, 11:00 A.M. (New York City time) at
least four (4) Business Days’ prior to the date of such Borrowing, (ii) in the
case of each Borrowing of a Base Rate Loan, prior to 10:00 A.M. (New York City
time) on the proposed date of such Borrowing, and (iii) in the case of a
Canadian Prime Rate Borrowing, not later than 11:00 A.M., (New York City time),
one (1) Business Day prior to the proposed Borrowing, (iv) in the case of any
Borrowing under the Swing Line Facility, (x) prior to 1:00 P.M. (New York City
time) on the proposed date of such Borrowing in the case of Swing Loans
denominated in U.S. Dollars or Canadian Dollars and (y) prior to 1:00 pm (New
York City time) one (1) Business Day prior to the proposed Borrowing in the case
of Swing Loans denominated in Euro or Sterling and (v) in the case of any
Borrowing on the Closing Date, prior to 10:00 A.M. (New York City time) on the
date of the proposed Borrowing..
(b)          Notice of Borrowing.  Each request for a Borrowing (other than a
Continuation or Conversion or a B/A Drawing, which will be subject to Section
2.12 and 2.07 respectively) shall be made by an Authorized Officer of the
applicable Borrower by delivering written notice of such request substantially
in the form of Exhibit B-1 hereto (each such notice, a “Notice of Borrowing”) or
by telephone (to be confirmed immediately in writing by delivery by an
Authorized Officer of the applicable Borrower of a Notice of Borrowing), and in
any event each such request shall be irrevocable (other than in the case of a
Notice of Borrowing pursuant to clause (v) of Section 2.08(a)) and shall specify
(i) the identity of the Borrowers requesting such Borrowing, (ii) the aggregate
principal amount and currency (if no currency is specified, the Borrowers shall
be deemed to have been requested in U.S. Dollars) of the Loans to be made
pursuant to such Borrowing, (iii) the date of the Borrowing (which shall be a
Business Day), and (iv) the Type of Loans such Borrowing will consist of, and
(v) if applicable, the initial Interest



- 104 -

--------------------------------------------------------------------------------







Period, the Swing Loan Maturity Date (which shall be less than thirty (30) days
after the date of such Borrowing but at least five (5) Business Days after the
date of such Borrowing).  Without in any way limiting the obligation of the
Borrowers to confirm in writing any telephonic notice permitted to be given
hereunder, the Administrative Agent may act prior to receipt of written
confirmation without liability upon the basis of such telephonic notice believed
by the Administrative Agent in good faith to be from an Authorized Officer of
the applicable Borrower entitled to give telephonic notices under this Agreement
on behalf of the applicable Borrower.  In each such case, the Administrative
Agent’s record of the terms of such telephonic notice shall be conclusive absent
manifest error.

(c)          Minimum Borrowing Amount.  The aggregate principal amount of each
Borrowing by the Borrowers shall not be less than the Minimum Borrowing Amount.
(d)          Maximum Borrowings.  More than one Borrowing may be incurred by the
Borrowers on any day; provided, however, that at no time shall there be more
than (i) ten (10) Borrowings of Eurodollar Loans outstanding under this
Agreement and/or (ii) ten (10) B/A Drawings outstanding under this Agreement.

Section 2.09          Funding Obligations; Disbursement of Funds.

(a)          Several Nature of Funding Obligations.  The Commitments of each
Lender hereunder and the obligation of each Lender to make Loans, acquire and
fund Swing Loan Participations, and LC Participations, as the case may be, are
several and not joint obligations.  No Lender shall be responsible for any
default by any other Lender in its obligation to make Loans or fund any
participation hereunder and each Lender shall be obligated to make the Loans
provided to be made by it and fund its participations required to be funded by
it hereunder, regardless of the failure of any other Lender to fulfill any of
its Commitments hereunder.  Nothing herein and no subsequent termination of the
Commitments pursuant to Section 2.14 shall be deemed to relieve any Lender from
its obligation to fulfill its commitments hereunder and in existence from time
to time or to prejudice any rights that the Borrowers may have against any
Lender as a result of any default by such Lender hereunder.
(b)          Borrowings Pro Rata.  Except with respect to the making of Swing
Loans by the Swing Line Lender, allAll Loans hereunder shall be made as
follows:  (i) all Revolving Loans made, and LC Participations acquired by each
Lender, shall be made or acquired, as the case may be, on a pro rata basis based
upon each Lender’s Revolving Facility Percentage of the amount of such Revolving
Borrowing or Letter of Credit in effect on the date the applicable Revolving
Borrowing is to be made or the Letter of Credit is to be issued; (ii) all
InitialTranche B Term Loans shall be made by the Lenders having InitialTranche B
Term Commitments pro rata on the basis of their respective InitialTranche B Term
Commitments, (iii) all Incremental Term Loans shall be made by the Lenders
having Incremental Term Loan Commitments pro rata on the basis of their
respective Incremental Term Loan Commitments, (iv) all Refinancing Term Loans
shall be made by the Lenders having Refinancing Term Loan Commitments pro rata
on the basis of their respective Refinancing Term Loan Commitments and (v) all
Extended Term Loans shall be made by the Lenders having Extended Term Loan
Commitments pro rata on the basis of their respective Extended Term Loan
Commitments.
(c)          Notice to Lenders.  The Administrative Agent shall promptly give
each applicable Lender written notice (or telephonic notice promptly confirmed
in writing) of each proposed Borrowing, or Conversion or Continuation thereof,
and LC Issuance, and of such Lender’s proportionate share thereof or
participation therein and of the other matters covered by the Notice of
Borrowing, Notice of Continuation or Conversion, or LC Request, as the case may
be, relating thereto.
(d)          Funding of Loans.



- 105 -

--------------------------------------------------------------------------------







(i)          Loans Generally.  No later than (i) in the case of each requested
Borrowing of a Loan denominated in Canadian Dollars 11:00 A.M. (New York City
time), (ii) in the case of each requested Borrowing in Dollars, 2:00 P.M. (New
York City time) and (iii) in the case of each requested Borrowing of a Loan
denominated in a currency other than Dollars or Canadian Dollars, 9:00 A.M. (New
York City time), in each case on the date specified in each Notice of Borrowing,
each Lender will make available its amount, if any, of each Borrowing requested
to be made on such date to the Administrative Agent at the Payment Office in the
applicable currency and in immediately available funds and the Administrative
Agent promptly will make available to the applicable Borrower by depositing to
its account at the Payment Office (or such other account as the applicable
Borrower shall specify) the aggregate of the amounts so made available in the
type of funds received; provided that any amounts made available to the Austrian
Borrower under this Agreement or any other Loan Document shall in no event be
made available to or from an account located within Austria.
(ii)          Swing Loans.  No later than (A) 3:00 P.M. (New York City time)
with respect to Swing Loans denominated in Euro or (B) 4:00 P.M.(New York City
time), on the date specified in each Notice of Borrowing, the Swing Line Lender
will make available to the applicable Borrower by depositing to its account at
the Payment Office (or such other account as the applicable Borrower shall
specify) the aggregate of Swing Loans requested in such Notice of Borrowing.

(e)          Advance Funding.  Unless the Administrative Agent shall have been
notified by any Lender prior to the applicable time in accordance with Section
2.08(a) on the date of Borrowing that such Lender does not intend to make
available to the Administrative Agent its portion of the Borrowing or Borrowings
to be made on such date, the Administrative Agent may assume that such Lender
has made such amount available to the Administrative Agent on such date of
Borrowing, and the Administrative Agent, in reliance upon such assumption, may
(in its sole discretion and without any obligation to do so) make available to
the applicable Borrower a corresponding amount.  If such corresponding amount is
not in fact made available to the Administrative Agent by such Lender and the
Administrative Agent has made the same available to the applicable Borrower, the
Administrative Agent shall be entitled to recover such corresponding amount from
such Lender.  If such Lender does not pay such corresponding amount forthwith
upon the Administrative Agent’s demand therefor, the Administrative Agent shall
promptly notify the applicable Borrower, and the applicable Borrower shall
promptly pay such corresponding amount to the Administrative Agent.  The
Administrative Agent shall also be entitled to recover from such Lender or the
applicable Borrower, as the case may be, interest on such corresponding amount
in respect of each day from the date such corresponding amount was made
available by the Administrative Agent to the applicable Borrower to the date
such corresponding amount is recovered by the Administrative Agent at a rate per
annum equal to (i) if paid by such Lender, the overnight Federal Funds Effective
Rate or (ii) if paid by the applicable Borrower, the then applicable rate of
interest, calculated in accordance with Section 2.11, for the respective Loans
(but without any requirement to pay any amounts in respect thereof pursuant to
Section 3.04).  If the applicable Borrower and such Lender shall each pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the applicable Borrower the amount
of such interest paid by the applicable Borrower for such period.  Any payment
by the applicable Borrower shall be without prejudice to any claim the
applicable Borrower may have against a Lender that shall have failed to make
such payment to the Administrative Agent.

Section 2.10          Evidence of Obligations.

(a)          Loan Accounts of Lenders.  Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the Obligations of the
Borrowers to such Lender



- 106 -

--------------------------------------------------------------------------------







resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(b)          Loan Accounts of Administrative Agent; Lender Register.  The
Administrative Agent shall maintain accounts in which it shall record: (i) the
amount of each Loan and Borrowing made hereunder, the Type thereof, the currency
in which such Loan is denominated, the Interest Period and applicable interest
rate and, in the case of a Swing Loan, the Swing Loan Maturity Date applicable
thereto; (ii) the amount and other details with respect to each Letter of Credit
issued hereunder; (iii) the amount of any principal due and payable or to become
due and payable from the applicable Borrower to each Lender hereunder; (iv) the
amount of any sum received by the Administrative Agent hereunder for the account
of the Lenders and each Lender’s share thereof; and (v) the other details
relating to the Loans, Letters of Credit and other Obligations.  In addition,
the Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrowers,  shall maintain a register (the “Lender Register”) on or
in which it will record the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each of the Lenders pursuant to the terms hereof from time to time.  The
Administrative Agent will make the Lender Register available to any Lender
(solely with respect to its own Loans or Commitments) or the Parent Borrower
upon its request.  The entries in the Lender Register shall be conclusive, and
the Parent Borrower, the Administrative Agent, and each Lender shall treat each
Person whose name is recorded in the Lender Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, absent manifest
error or actual notice to the contrary.
(c)          Effect of Loan Accounts, etc.  The entries made in the accounts
maintained pursuant to Section 2.10(b) shall be prima facie evidence of the
existence and amounts of the Obligations recorded therein; provided, that the
failure of the Administrative Agent to maintain such accounts or any error
(other than manifest error) therein shall not in any manner affect the
obligation of any Credit Party to repay or prepay the Loans or the other
Obligations in accordance with the terms of this Agreement.
(d)          Notes.  Promptly following the request of any Lender or the Swing
Line Lender, the applicable Borrower will execute and deliver to such Lender or
the Swing Line Lender, as the case may be, (i) a Revolving Facility Note with
blanks appropriately completed in conformity herewith to evidence such
Borrower’s obligation to pay the principal of, and interest on, the Revolving
Loans made to it by such Lender, and (ii) a Term Note with blanks appropriately
completed in conformity herewith to evidence its obligation to pay the principal
of, and interest on, the Term Loan made to it by such Lender, and (iii) a Swing
Line Note with blanks appropriately completed in conformity herewith to evidence
the applicable Borrower’s obligation to pay the principal of, and interest on,
the Swing Loans made to it by the Swing Line Lender; provided, however, that the
decision of any Lender or the Swing Line Lender to not request a Note shall in
no way detract from the applicable Borrower’s obligation to repay the Loans and
other amounts owing by such Borrower to such Lender or the Swing Line Lender.

Section 2.11          Interest; Default Rate.

(a)          Interest on Revolving Loans.  The outstanding principal amount of
each Revolving Loan made by each Lender shall bear interest at a fluctuating
rate per annum and shall be payable in the same currency in which the Loan is
denominated and shall at all times be equal to (i) during such periods as such
Revolving Loan is a Base Rate Loan, the Base Rate plus the Applicable Revolving
Loan Margin in effect from time to time,  (ii) during such periods as such
Revolving Loan is a Eurodollar Loan, the relevant Adjusted Eurodollar Rate for
such Eurodollar Loan for the applicable Interest Period plus the Applicable
Revolving Loan Margin in effect from time to time, and (iii) during such periods
as such Revolving Loan is a Canadian Prime Rate Loan, the Canadian Prime Rate
plus the Applicable Revolving Loan Margin in effect from time to time.



- 107 -

--------------------------------------------------------------------------------







(b)          Interest on Term Loans.  The outstanding principal amount of each
Term Loan made by each Lender shall bear interest at a fluctuating rate per
annum that shall at all times be equal to (i) during such periods as such Term
Loan is a Base Rate Loan, the Base Rate plus the Applicable Term Loan Margin,
and (ii) during such periods as such Term Loan is a Eurodollar Loan, the
relevant Adjusted Eurodollar Rate for such Eurodollar Loan for the applicable
Interest Period plus the Applicable Term Loan Margin.
(c)          Interest on Swing Loans.  The outstanding principal amount of each
Swing Loan shall bear interest from the date of the Borrowing at a rate equal to
(i) in the case of Swing Loans denominated in Dollars, the Base Rate plus the
Applicable Revolving Loan Margin for Base Rate Loans in effect from time to
time, (ii) in the case of Swing Loans denominated in Canadian Dollars, the
Canadian Prime Rate plus the Applicable Revolving Loan Margin for Canadian Prime
Rate Loans in effect from time to time, (iii) in the case of Swing Loans
denominated in Euro or Sterling, the Adjusted Eurodollar Rate plus the
Applicable Revolving Loan Margin for Eurodollar Loans in effect from time to
time.[Reserved].
(d)          Default Interest.  Notwithstanding the above provisions, if an
Event of Default has occurred and is continuing under Section 8.01(a), upon
written notice by the Administrative Agent (which notice the Administrative
Agent may give in its discretion and shall give at the direction of the Required
Lenders), the overdue principal amount of any Loans and, to the extent permitted
by applicable law, all overdue interest in respect of each Loan, and all overdue
fees or other overdue amounts owed in respect of the Obligations hereunder,
shall thereafter bear interest (including post petition interest in any
proceeding under the Bankruptcy Code or other applicable Debtor Relief Law)
payable on demand, at a rate per annum equal to the Default Rate.
(e)          Accrual and Payment of Interest.  Interest shall accrue from and
including the date of any Borrowing to but excluding the date of any prepayment
or repayment thereof and shall be payable by the applicable Borrower:  (i) in
respect of each Base Rate Loan, or Canadian Prime Rate Loan, quarterly in
arrears on the last Business Day of each March, June, September and December;
(ii) in respect of each Eurodollar Loan, on the last day of each Interest Period
applicable thereto and, in the case of an Interest Period in excess of three
months, on the dates that are successively three months after the commencement
of such Interest Period; and (iii) in respect of any Swing Loan, on the Swing
Loan Maturity Date applicable thereto; and (iv) in respect of all Loans, other
than Revolving Loans accruing interest at the Base Rate, or Canadian Prime Rate
Loans that are not made in connection with the termination or permanent
reduction of the Revolving Commitments, on any repayment, prepayment or
Conversion (on the amount repaid, prepaid or Converted), at maturity (whether by
acceleration or otherwise), and, after such maturity or, in the case of any
interest payable pursuant to Section 2.11(d), on demand.
(f)          Computations of Interest.  Except as provided in the next
succeeding sentence, all computations of interest on any Loans hereunder shall
be made on the actual number of days elapsed over a year of 360 days.  All
computations of interest on Base Rate Loans, Canadian Prime Rate Loans and
Unpaid Drawings hereunder shall be made on the actual number of days elapsed
over a year of 365 or 366 days, as applicable.  Whenever interest is calculated
on the basis of a year of 360 or 365 days, for the purposes of the Interest Act
(Canada), the yearly rate of interest which is equivalent to the rate payable
hereunder is the rate payable multiplied by the actual number of days in the
year and divided by 360 or 365, as the case may be.  All such interest will be
calculated using the nominal rate method and not the effective rate method and
the deemed reinvestment principle shall not apply to such calculations.
(g)          Information as to Interest Rates.  The Administrative Agent, upon
determining the interest rate for any Borrowing, shall promptly notify the
Parent Borrower and the Lenders thereof.



- 108 -

--------------------------------------------------------------------------------







Any such determination by the Administrative Agent shall be conclusive and
binding, absent manifest error.

Section 2.12          Conversion and Continuation of Loans.

(a)          Conversion and Continuation of Revolving Loans.  The Borrowers
shall have the right, subject to the terms and conditions of this Agreement, to
(i) Convert all or a portion of the outstanding principal amount of Borrowings
of one Type made to it into a Borrowing or Borrowings of another Type that can
be made to it pursuant to this Agreement and (ii) Continue a Borrowing of
Eurodollar Loans or B/A Drawing at the end of the applicable Interest Period or
Contract Period as a new Borrowing of Eurodollar Loans or B/A Drawing with a new
Interest Period or Contract Period, as applicable; provided, however, that (i)
if any Conversion of Eurodollar Loans into Base Rate Loans or B/A Drawing into
Canadian Prime Rate Loans shall be made on a day other than the last day of an
Interest Period for such Eurodollar Loans or Contract Period for such Canadian
Prime Rate Loans, the applicable Borrower shall compensate each Lender for any
breakage costs, if applicable, in accordance with the provisions of Section 3.04
hereof and (ii) Euro Term Loans may not be converted to Base Rate Loans.
(b)          Notice of Continuation and Conversion.  Each Continuation or
Conversion of a Loan shall be made upon notice in the form provided for below
provided by the applicable Borrower to the Administrative Agent at its Notice
Office not later than (i) in the case of each Continuation or Conversion of a
Eurodollar Loan denominated in Dollars or Euro or a B/A Drawing, 11:00 A.M. (New
York City time) at least three (3) Business Days’ prior to the date of such
Continuation or Conversion, (ii) in the case of each Continuation or Conversion
of a Eurodollar Loan denominated in a currency other than Dollars or Euro, 11:00
A.M. (New York City time) at least four (4) Business Days’ prior to the date of
such Continuation or Conversion,  (iii) in the case of each Continuation or
Conversion of a Base Rate Loan, prior to 10:00 A.M. (New York City time) on the
proposed date of such Continuation or Conversion and (iv) in the case of a
Canadian Prime Rate Continuation or Conversion, not later than 11:00 A.M., (New
York City time), one (1) Business Day prior to the proposed Continuation or
Conversion.  Each such request shall be made by an Authorized Officer of the
applicable Borrower delivering written notice of such request substantially in
the form of Exhibit B-2 hereto (each such notice, a “Notice of Continuation or
Conversion”) or by telephone (to be confirmed immediately in writing by delivery
by an Authorized Officer of the applicable Borrower of a Notice of Continuation
or Conversion), and in any event each such request shall be irrevocable and
shall specify (A) the Borrowings to be Continued or Converted, (B) the date of
the Continuation or Conversion (which shall be a Business Day), and (C) the
Interest Period or, in the case of a Continuation, the new Interest Period. 
Without in any way limiting the obligation of the applicable Borrower to confirm
in writing any telephonic notice permitted to be given hereunder, the
Administrative Agent may act prior to receipt of written confirmation without
liability upon the basis of such telephonic notice believed by the
Administrative Agent in good faith to be from an Authorized Officer of the
applicable Borrower entitled to give telephonic notices under this Agreement on
behalf of the applicable Borrower.  In each such case, the Administrative
Agent’s record of the terms of such telephonic notice shall be conclusive absent
manifest error.
(c)          No Loan may be converted into or continued as a Loan denominated in
a different currency.
(d)          No partial conversion of Eurodollar Loans shall reduce the
outstanding principal amount of Eurodollar Loans made pursuant to a single
Borrowing to less than the Minimum Borrowing Amount.



- 109 -

--------------------------------------------------------------------------------







(e)          Base Rate Loans may not be converted into Eurodollar Loans if a
Specified Event of Default is in existence on the date of the conversion and the
Required Lenders have determined in their sole discretion not to permit such
conversion.
(f)          Eurodollar Loans may not be continued as Eurodollar Loans for an
additional Interest Period if a Specified Event of Default is in existence on
the date of the proposed continuation and the Required Lenders have determined
not to permit such continuation.
(g)          Borrowings resulting from conversions pursuant to this Section 2.12
shall be limited in number as provided in Section 2.08.
(h)          If any Event of Default is in existence at the time of any proposed
continuation of any Eurodollar Loans denominated in Dollars and the
Administrative Agent has or the Required Lenders have determined in its or their
sole discretion not to permit such continuation, such Eurodollar Loans shall be
automatically converted on the last day of the current Interest Period into Base
Rate Loans.  If upon the expiration of any Interest Period in respect of
Eurodollar Loans (other than Borrowings of Eurodollar Loans denominated in a
currency other than Dollars), the applicable Borrower has failed to elect a new
Interest Period to be applicable thereto as provided in Section 2.08, the
applicable Borrower shall be deemed to have elected to convert such Borrowing of
Eurodollar Loans into a Borrowing of Base Rate Loans, effective as of the
expiration date of such current Interest Period.  Notwithstanding the foregoing,
with respect to the Borrowings of Eurodollar Loans denominated in a currency
other than Dollars, in connection with the occurrence of any of the events
described in the preceding two sentences, at the expiration of the then current
Interest Period each such Borrowing shall be automatically continued as a
Borrowing of Eurodollar Loans with an Interest Period of one (1) month.

Section 2.13          Fees.

(a)          Commitment Fees.  The Parent Borrower agrees to pay to the
Administrative Agent, for the ratable benefit of each Lender based upon each
such Lender’s Revolving Facility Percentage, as consideration for the Revolving
Commitments of the Lenders, commitment fees in Dollars (the “Commitment Fees”)
for the period from the Closing Date to, but not including, the Revolving
Facility Termination Date applicable to each Class of Revolving Commitments,
computed for each day at a rate per annum equal to (i) the Applicable Commitment
Fee Rate times (ii) the Unused Total Revolving Commitment in effect on such day;
provided, that for the purposes of this provision, the Revolving Commitment of
any Lender shall be deemed to be zero if such Lender would be a Defaulting
Lender pursuant to clause (b) of the definition thereof but for such Lender’s
determination that a condition precedent to funding cannot be satisfied, and the
Required Lenders have not confirmed such determination in writing.  Accrued
Commitment Fees shall be due and payable in arrears on the last Business Day of
each March, June, September and December, commencing with the second such date
to occur after the Closing Date, and on the Revolving Facility Termination Date
applicable to each Class of Revolving Commitments.
(b)          LC Fees.  (i)  Standby Letters of Credit.  The Parent Borrower
agrees to pay to the Administrative Agent, for the ratable benefit of each
Lender with a Revolving Commitment based upon each such Lender’s Revolving
Facility Percentage, a fee in respect of each Letter of Credit issued hereunder
that is a Standby Letter of Credit (including each bank guarantee issued
hereunder as a Letter of Credit), to be paid in U.S. Dollars, for the period
from the date of issuance of such Letter of Credit until the expiration date
thereof (including any extensions of such expiration date that may be made at
the election of the account party or the LC Issuer), computed for each day at a
rate per annum equal to (A) the Applicable Revolving Loan Margin for Revolving
Loans that are Eurodollar Loans in effect on such day times (B) the Dollar
Equivalent of the Stated Amount of such Letter of Credit on such day.  The
foregoing



- 110 -

--------------------------------------------------------------------------------







fees shall be payable quarterly in arrears on the last Business Day of each
March, June, September and December and on the Revolving Facility Termination
Date applicable to each Class of Revolving Commitments.

(ii)          Commercial Letters of Credit.  The Parent Borrower agrees to pay
to the Administrative Agent for the ratable benefit of each Lender based upon
each such Lender’s Revolving Facility Percentage, a fee in respect of each
Letter of Credit issued hereunder that is a Commercial Letter of Credit to be
paid in the same currency in which such Letter of Credit was made in an amount
equal to (A) the Applicable Revolving Loan Margin for Revolving Loans that are
Eurodollar Loans in effect on the date of issuance times (B) the Dollar
Equivalent of the Stated Amount of such Letter of Credit.  The foregoing fees
shall be payable quarterly in arrears on the last Business Day of each March,
June, September and December and on the Revolving Facility Termination Date
applicable to each Class of Revolving Commitments.

(c)          Fronting Fees.  The Parent Borrower agrees to pay quarterly in
arrears directly to each LC Issuer, for its own account, a fee in respect of
each Letter of Credit issued by such LC Issuer, to be paid in the same currency
in which such Letter of Credit was made, at a rate of 0.125% per annum, on the
Stated Amount thereof for the period from the date of issuance (or increase,
renewal or extension) to the expiration date thereof (including any extensions
of such expiration date which may be made at the election of the beneficiary
thereof).
(d)          Additional Charges of LC Issuer.  The applicable Borrower agrees to
pay in Dollars directly to each LC Issuer upon each LC Issuance, drawing under,
or amendment, extension, renewal or transfer of, a Letter of Credit issued by it
such amount as shall at the time of such LC Issuance, drawing under, amendment,
extension, renewal or transfer be the processing charge that such LC Issuer is
customarily charging for issuances of, drawings under or amendments, extensions,
renewals or transfers of, letters of credit issued by it.
(e)          Administrative Agent Fees.  The Parent Borrower shall pay to the
Administrative Agent, on the ClosingFourth Amendment Effective Date and
thereafter, for its own account, the fees payable to the Administrative Agent
set forth in the Fee Letter.
(f)          Closing Fees.  The Parent Borrower agrees to pay on the Closing
Date to each Lender party to this Agreement on the Closing Date, as fee
compensation for the funding of such Lender’s Initial Term Loan or such Lender’s
Initial Revolving Commitment, a closing fee (the “Closing Fee”) in an amount
equal to (i) 0.50% of the stated principal amount of such Lender’s Initial Term
Loan funded on the Closing Date in Euros and 0.25% of the stated principal
amount of such Lender’s Initial Term Loan funded on the Closing Date in Dollars
plus (ii) 0.25% of the amount of such Lender’s Initial Revolving Commitment on
the Closing Date.  Such Closing Fee will be in all respects fully earned, due
and payable on the Closing Date and non-refundable and non-creditable thereafter
and, in the case of the Closing Fee on the Initial Term Loan, shall be netted
against Initial Term Loans made by such Lender.
(f)          [Reserved].
(g)          Computations and Determination of Fees.  All computations of
Commitment Fees, LC Fees and other Fees hereunder shall be made on the actual
number of days elapsed over a year of 360 days.
(h)          B/A Fees.  The applicable Borrower agrees to pay to the
Administrative Agent, for the account of each Lender, on each date of issuance
of a B/A (or B/A Equivalent Loan) hereunder, in Canadian Dollars, an acceptance
fee equal to (i) the product of the Applicable Revolving Loan Margin in



- 111 -

--------------------------------------------------------------------------------







respect of Eurodollar Loans and the face amount of each B/A accepted by such
Lender (or, if applicable, the principal amount of each B/A Equivalent Loan
before discounting) multiplied by (ii) a fraction, the numerator of which is the
number of days in the Contract Period applicable to such B/A (or B/A Equivalent
Loan) and the denominator of which is 365 or 366 (as applicable) (the
“Acceptance Fee”).

(h)          [Reserved].

Section 2.14          Termination and Reduction of Revolving Commitments.

(a)          Mandatory Termination of Revolving Commitments.  All of the
Revolving Commitments shall terminate on the Revolving Facility Termination Date
applicable to each Class of Revolving Commitments.
(b)          Voluntary Termination of the Total Revolving Commitment.  Upon at
least one (1) Business Day’s (or such shorter period as the Administrative Agent
may in its discretion agree) prior written notice (or telephonic notice
confirmed in writing) to the Administrative Agent at its Notice Office (which
notice the Administrative Agent shall promptly transmit to each of the Lenders),
the Borrowers shall have the right to terminate in whole the Total Revolving
Commitment, provided that (i) all outstanding Revolving Loans and Unpaid
Drawings are contemporaneously prepaid in accordance with Section 2.15 (and any
outstanding B/As are cash collateralized in accordance with Section 2.07(l)) and
(ii) either (A) there are no outstanding Letters of Credit or (B) the Borrowers
shall contemporaneously cause all outstanding Letters of Credit to be
surrendered for cancellation (any such Letters of Credit to be replaced by
letters of credit issued by other financial institutions (which are not LC
Issuers under this Agreement) acceptable to each LC Issuer and the Revolving
Lenders) or shall Cash Collateralize all LC Outstandings.
(c)          Partial Reduction of Total Revolving Commitment.  Upon at least one
(1) Business Day’s (or such shorter period as the Administrative Agent may in
its discretion agree) prior written notice (or telephonic notice confirmed in
writing) to the Administrative Agent at its Notice Office (which notice the
Administrative Agent shall promptly transmit to each of the Lenders), the
Borrowers shall have the right to partially and permanently reduce the Unused
Total Revolving Commitment of any Class; provided, however, that (i) any such
reduction shall apply to proportionately (based on each Lender’s Revolving
Facility Percentage within each applicable Class) and permanently reduce the
Revolving Commitment of each Lender with respect to each applicable Class, (ii)
such reduction shall apply to proportionately and permanently reduce the LC
Commitment Amount, but only to the extent that the Unused Total Revolving
Commitment would be reduced below any such limits, (iii) no such reduction shall
be permitted if any Borrower would be required to make a mandatory prepayment of
Loans pursuant to Section 2.15(c)(ii) or Section 2.15(c)(iii) unless,
substantially concurrently with such reduction the Borrowers make such mandatory
prepayment, and (iv) any partial reduction pursuant to this Section 2.14 shall
be in the amount of at least $500,000 (or, if greater, in integral multiples of
$250,000).

Section 2.15          Voluntary, Scheduled and Mandatory Prepayments of Loans.

(a)          Voluntary Prepayments.  Each applicable Borrower shall have the
right to prepay any of the Loans of any Class owing by it (and/or cash
collateralize B/As in accordance with Section 2.07(l)), in whole or in part,
without premium or penalty, except as specified in subparts (f) and (g) below,
from time to time.  The applicable Borrower shall give the Administrative Agent
at the Notice Office written or telephonic notice (in the case of telephonic
notice, promptly confirmed in writing if so requested byto the Administrative
Agent) of its intent to prepay the Loans of any Class, the amount of such
prepayment and (in the case of Eurodollar Loans) the specific Borrowing(s)
pursuant to which the prepayment is to be made, which notice shall be received
by the Administrative Agent by (x) (A) noon



- 112 -

--------------------------------------------------------------------------------







(New York City time) three (3) Business Days prior to the date of such
prepayment in the case of any prepayment of Eurodollar Loans denominated in
Dollars or Euro or a B/A Drawing and (B) noon (New York City time) four (4)
Business Days prior to the date of such prepayment in the case of any prepayment
of Eurodollar Loans denominated in a currency other than Dollars or Euro, (y)
noon (New York City time) on the date of such prepayment in the case of any
prepayment of Base Rate Loans, (z) noon (New York City time) one (1) Business
Days prior to the date of such prepayment in the case of any Canadian Prime Rate
Loan, in each case, such notice shall promptly be transmitted by the
Administrative Agent to each of the affected Lenders, provided that:

(i)          each partial prepayment shall be in an aggregate principal amount
of at least (A) in the case of any prepayment of a Eurodollar Loan denominated
in Dollars, $1,000,000 (or, if less, the full amount of such Borrowing), or an
integral multiple of $500,000, (B) in the case of any prepayment of a Base Rate
Loan, $250,000 (or, if less, the full amount of such Borrowing), or an integral
multiple of $100,000, (C) in the case of any prepayment of a Eurodollar Loan
denominated in Euro or Sterling, €1,000,000 million or £500,000, respectively
(or, if less, the full amount of such Borrowing), or an integral multiple of
€250,000 or £100,000, respectively, and (D) in the case of any prepayment of a
Canadian Prime Rate Loan, Cdn.$1,000,000 (or, if less, the full amount of such
Borrowing), or an integral multiple of Cdn.$250,000 and (E) in the case of any
prepayment of a Swing Loan, in the full amount thereof;
(ii)          no partial prepayment of any Loans made pursuant to a Borrowing
shall reduce the aggregate principal amount of such Loans outstanding pursuant
to such Borrowing to an amount less than the Minimum Borrowing Amount applicable
thereto;
(iii)          the Parent Borrower may designate that any Term Loans of any
Class be repaid;
(iv)          in the case of any prepayment of Term Loans of any Class, such
prepayment shall be applied in respect of the Term Loans of any Class as
directed by the Parent Borrower (and absent such direction, in direct order of
maturity); and
(v)          Notwithstanding anything in any Loan Document to the contrary, so
long as no Default or Event of Default has occurred and is continuing, any
Company Party may prepay the outstanding Term Loans (which shall, for the
avoidance of doubt, be automatically and permanently canceled immediately upon
such prepayment) (or Parent Borrower or any of its Subsidiaries may purchase
such outstanding Loans and immediately cancel them) on the following basis:

(A)   Any Company Party shall have the right to make a voluntary prepayment of
Term Loans at a discount to par pursuant to a Borrower Offer of Specified
Discount Prepayment, Borrower Solicitation of Discount Range Prepayment Offers
or Borrower Solicitation of Discounted Prepayment Offers (any such prepayment,
the “Discounted Term Loan Prepayment”), in each case made in accordance with
this Section 2.15(a)(v); provided that no Company Party shall initiate any
action under this Section 2.15(a)(v) in order to make a Discounted Term Loan
Prepayment unless (I) at least ten (10) Business Days shall have passed since
the consummation of the most recent Discounted Term Loan Prepayment as a result
of a prepayment made by a Company Party on the applicable Discounted Prepayment
Effective Date; or (II) at least three (3) Business Days shall have passed since
the date the Company Party was notified that no Term Lender was willing to
accept any prepayment of any Term Loan at the Specified Discount, within the
Discount Range or at any discount to par value, as applicable, or in the case of
Borrower Solicitation of Discounted Prepayment Offers, the date of any Company



- 113 -

--------------------------------------------------------------------------------







Party’s election not to accept any Solicited Discounted Prepayment Offers.

(B)   (1)   Subject to the proviso to subsection (A) above, any Company Party
may from time to time offer to make a Discounted Term Loan Prepayment by
providing the Auction Agent with five (5) Business Days’ notice in the form of a
Specified Discount Prepayment Notice; provided that (I) any such offer shall be
made available, at the sole discretion of the Company Party, to (x) each Term
Lender and/or (y) each Term Lender with respect to any Class of Term Loans on an
individual tranche basis, (II) any such offer shall specify the aggregate
principal amount offered to be prepaid (the “Specified Discount Prepayment
Amount”) with respect to each applicable tranche, the tranche or tranches of
Term Loans subject to such offer and the specific percentage discount to par
(the “Specified Discount”) of such Term Loans to be prepaid (it being understood
that different Specified Discounts and/or Specified Discount Prepayment Amounts
may be offered with respect to different tranches of Term Loans and, in such
event, each such offer will be treated as a separate offer pursuant to the terms
of this Section 2.15(a)(v)(B)), (III) the Specified Discount Prepayment Amount
shall be in an aggregate amount not less than $5,000,000 and whole increments of
$1,000,000 in excess thereof and (IV) each such offer shall remain outstanding
through the Specified Discount Prepayment Response Date.  The Auction Agent will
promptly provide each Term Lender holding the applicable Class of Loans with a
copy of such Specified Discount Prepayment Notice and a form of the Specified
Discount Prepayment Response to be completed and returned by each such Term
Lender to the Auction Agent (or its delegate) by no later than 5:00 P.M., on the
third Business Day after the date of delivery of such notice to such Lenders
(the “Specified Discount Prepayment Response Date”).

(2)          Each Term Lender receiving such offer shall notify the Auction
Agent (or its delegate) by the Specified Discount Prepayment Response Date
whether or not it agrees to accept a prepayment of any of its applicable then
outstanding Term Loans at the Specified Discount and, if so (such accepting
Lender, a “Discount Prepayment Accepting Lender”), the amount and the tranches
of such Lender’s Term Loans to be prepaid at such offered discount.  Each
acceptance of a Discounted Term Loan Prepayment by a Discount Prepayment
Accepting Lender shall be irrevocable.  Any Term Lender whose Specified Discount
Prepayment Response is not received by the Auction Agent by the Specified
Discount Prepayment Response Date shall be deemed to have declined to accept the
applicable Borrower Offer of Specified Discount Prepayment.
(3)          If there is at least one Discount Prepayment Accepting Lender, the
relevant Company Party will make a prepayment of outstanding Term Loans pursuant
to this paragraph (B) to each Discount Prepayment Accepting Lender in accordance
with the respective outstanding amount and Class of Term Loans specified in such
Lender’s Specified Discount Prepayment Response given pursuant to subsection (2)
above; provided that, if the aggregate principal amount of Term Loans accepted
for prepayment by all Discount Prepayment Accepting Lenders exceeds the
Specified Discount Prepayment Amount, such prepayment shall be made pro rata
among the Discount Prepayment Accepting Lenders in accordance with the
respective principal amounts accepted to be prepaid by each such Discount
Prepayment Accepting Lender and the Auction Agent (in consultation with such
Company Party and subject to rounding requirements of the Auction Agent made in
its reasonable discretion) will calculate such proration (the “Specified
Discount Proration”).  The Auction Agent shall promptly, and in any case within
three (3) Business Days following the Specified Discount Prepayment Response
Date, notify (I) the relevant Company Party of the respective Term Lenders’



- 114 -

--------------------------------------------------------------------------------







responses to such offer, the Discounted Prepayment Effective Date and the
aggregate principal amount of the Discounted Term Loan Prepayment and the Class
to be prepaid, (II) each Term Lender of the Discounted Prepayment Effective
Date, and the aggregate principal amount and the Class of Term Loans to be
prepaid at the Specified Discount on such date and (III) each Discount
Prepayment Accepting Lender of the Specified Discount Proration, if any, and
confirmation of the principal amount, Class and Type of Term Loans of such
Lender to be prepaid at the Specified Discount on such date.  Each determination
by the Auction Agent of the amounts stated in the foregoing notices to the
Company Party and such Term Lenders shall be conclusive and binding for all
purposes absent manifest error.  The payment amount specified in such notice to
the Company Party shall be due and payable by such Company Party on the
Discounted Prepayment Effective Date in accordance with subsection (F) below
(subject to subsection (J) below).

(C)  (1)  Subject to the proviso to subsection (A) above, any Company Party may
from time to time solicit Discount Range Prepayment Offers by providing the
Auction Agent with five (5) Business Days’ notice in the form of a Discount
Range Prepayment Notice; provided that (I) any such solicitation shall be
extended, at the sole discretion of such Company Party, to (x) each Term Lender
and/or (y) each Term Lender with respect to any Class of Term Loans on an
individual tranche basis, (II) any such notice shall specify the maximum
aggregate principal amount of the relevant Term Loans (the “Discount Range
Prepayment Amount”), the Class or Classes of Term Loans subject to such offer
and the maximum and minimum percentage discounts to par (the “Discount Range”)
of the principal amount of such Term Loans with respect to each relevant Class
of Term Loans willing to be prepaid by such Company Party (it being understood
that different Discount Ranges and/or Discount Range Prepayment Amounts may be
offered with respect to different Classes of Term Loans and, in such event, each
such offer will be treated as a separate offer pursuant to the terms of this
Section 2.15(a)(v)(C)), (III) the Discount Range Prepayment Amount shall be in
an aggregate amount not less than $5,000,000 and whole increments of $1,000,000
in excess thereof and (IV) each such solicitation by a Company Party shall
remain outstanding through the Discount Range Prepayment Response Date.  The
Auction Agent will promptly provide each Term Lender holding the applicable
Class of Loans with a copy of such Discount Range Prepayment Notice and a form
of the Discount Range Prepayment Offer to be submitted by a responding Lender to
the Auction Agent (or its delegate) by no later than 5:00 P.M., on the third
Business Day after the date of delivery of such notice to such Lenders (the
“Discount Range Prepayment Response Date”).  Each Term Lender’s Discount Range
Prepayment Offer shall be irrevocable and shall specify a discount to par within
the Discount Range (the “Submitted Discount”) at which such Lender is willing to
allow prepayment of any or all of its then outstanding Term Loans of the
applicable Class or Classes and the maximum aggregate principal amount and Class
of such Lender’s Term Loans (the “Submitted Amount”) such Term Lender is willing
to have prepaid at the Submitted Discount.  Any Term Lender whose Discount Range
Prepayment Offer is not received by the Auction Agent by the Discount Range
Prepayment Response Date shall be deemed to have declined to accept a Discounted
Term Loan Prepayment of any of its Term Loans at any discount to their par value
within the Discount Range.

(2)          The Auction Agent shall review all Discount Range Prepayment Offers
received on or before the applicable Discount Range Prepayment Response Date and
shall determine (in consultation with such Company Party and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) the
Applicable Discount and Term Loans to be prepaid at such Applicable Discount in
accordance with



- 115 -

--------------------------------------------------------------------------------







this subsection (C).  The relevant Company Party agrees to accept on the
Discount Range Prepayment Response Date all Discount Range Prepayment Offers
received by Auction Agent by the Discount Range Prepayment Response Date, in the
order from the Submitted Discount that is the largest discount to par to the
Submitted Discount that is the smallest discount to par, up to and including the
Submitted Discount that is the smallest discount to par within the Discount
Range (such Submitted Discount that is the smallest discount to par within the
Discount Range being referred to as the “Applicable Discount”) which yields a
Discounted Term Loan Prepayment in an aggregate principal amount equal to the
lower of (I) the Discount Range Prepayment Amount and (II) the sum of all
Submitted Amounts.  Each Term Lender that has submitted a Discount Range
Prepayment Offer to accept prepayment at a discount to par that is larger than
or equal to the Applicable Discount shall be deemed to have irrevocably
consented to prepayment of Term Loans equal to its Submitted Amount (subject to
any required proration pursuant to the following subsection (3)) at the
Applicable Discount (each such Term Lender, a “Participating Lender”).

(3)          If there is at least one Participating Lender, the relevant Company
Party will prepay the respective outstanding Term Loans of each Participating
Lender in the aggregate principal amount and of the Class specified in such
Lender’s Discount Range Prepayment Offer at the Applicable Discount; provided
that if the Submitted Amount by all Participating Lenders offered at a discount
to par greater than the Applicable Discount exceeds the Discount Range
Prepayment Amount, prepayment of the principal amount of the relevant Term Loans
for those Participating Lenders whose Submitted Discount is a discount to par
greater than or equal to the Applicable Discount (the “Identified Participating
Lenders”) shall be made pro rata among the Identified Participating Lenders in
accordance with the Submitted Amount of each such Identified Participating
Lender and the Auction Agent (in consultation with such Company Party and
subject to rounding requirements of the Auction Agent made in its sole
reasonable discretion) will calculate such proration (the “Discount Range
Proration”).  The Auction Agent shall promptly, and in any case within five (5)
Business Days following the Discount Range Prepayment Response Date, notify (I)
the relevant Company Party of the respective Term Lenders’ responses to such
solicitation, the Discounted Prepayment Effective Date, the Applicable Discount,
and the aggregate principal amount of the Discounted Term Loan Prepayment and
the Class to be prepaid, (II) each Term Lender of the Discounted Prepayment
Effective Date, the Applicable Discount, and the aggregate principal amount and
Class of Term Loans to be prepaid at the Applicable Discount on such date, (III)
each Participating Lender of the aggregate principal amount and Class of such
Term Lender to be prepaid at the Applicable Discount on such date, and (IV) if
applicable, each Identified Participating Lender of the Discount Range
Proration.  Each determination by the Auction Agent of the amounts stated in the
foregoing notices to the relevant Company Party and Term Lenders shall be
conclusive and binding for all purposes absent manifest error.  The payment
amount specified in such notice to the Company Party shall be due and payable by
such Company Party on the Discounted Prepayment Effective Date in accordance
with subsection (F) below (subject to subsection (J) below).

(D)   (1) Subject to the proviso to subsection (A) above, any Company Party may
from time to time solicit Solicited Discounted Prepayment Offers by providing
the Auction Agent with five (5) Business Days’ notice in the form of a Solicited
Discounted Prepayment Notice; provided that (I) any such solicitation shall be
extended, at the sole discretion of such Company Party, to (x) each Term Lender
and/or (y) each Lender with respect to any Class of Loans on an individual Class
basis, (II) any such notice shall



- 116 -

--------------------------------------------------------------------------------







specify the maximum aggregate amount of the Term Loans (the “Solicited
Discounted Prepayment Amount”) and the Class or Classes of Term Loans the
applicable Borrower is willing to prepay at a discount (it being understood that
different Solicited Discounted Prepayment Amounts may be offered with respect to
different Classes of Term Loans and, in such event, each such offer will be
treated as separate offer pursuant to the terms of this Section 2.15(a)(v)(D)),
(III) the Solicited Discounted Prepayment Amount shall be in an aggregate amount
not less than $5,000,000 and whole increments of $1,000,000 in excess thereof
and (IV) each such solicitation by a Company Party shall remain outstanding
through the Solicited Discounted Prepayment Response Date.  The Auction Agent
will promptly provide each Appropriate Lender with a copy of such Solicited
Discounted Prepayment Notice and a form of the Solicited Discounted Prepayment
Offer to be submitted by a responding Lender to the Auction Agent (or its
delegate) by no later than 5:00 P.M., on the third Business Day after the date
of delivery of such notice to such Term Lenders (the “Solicited Discounted
Prepayment Response Date”).  Each Term Lender’s Solicited Discounted Prepayment
Offer shall (x) be irrevocable, (y) remain outstanding until the Acceptance
Date, and (z) specify both a discount to par (the “Offered Discount”) at which
such Term Lender is willing to allow prepayment of its then outstanding Term
Loan and the maximum aggregate principal amount and Classes of such Term Loans
(the “Offered Amount”) such Term Lender is willing to have prepaid at the
Offered Discount.  Any Term Lender whose Solicited Discounted Prepayment Offer
is not received by the Auction Agent by the Solicited Discounted Prepayment
Response Date shall be deemed to have declined prepayment of any of its Term
Loans at any discount.

(2)          The Auction Agent shall promptly provide the relevant Company Party
with a copy of all Solicited Discounted Prepayment Offers received on or before
the Solicited Discounted Prepayment Response Date.  Such Company Party shall
review all such Solicited Discounted Prepayment Offers and select the largest of
the Offered Discounts specified by the relevant responding Term Lenders in the
Solicited Discounted Prepayment Offers that is acceptable to the Company Party
(the “Acceptable Discount”), if any.  If the Company Party elects to accept any
Offered Discount as the Acceptable Discount, then as soon as practicable after
the determination of the Acceptable Discount, but in no event later than by the
third Business Day after the date of receipt by such Company Party from the
Auction Agent of a copy of all Solicited Discounted Prepayment Offers pursuant
to the first sentence of this subsection (2) (the “Acceptance Date”), the
Company Party shall submit an Acceptance and Prepayment Notice to the Auction
Agent setting forth the Acceptable Discount.  If the Auction Agent shall fail to
receive an Acceptance and Prepayment Notice from the Company Party by the
Acceptance Date, such Company Party shall be deemed to have rejected all
Solicited Discounted Prepayment Offers.
(3)          Based upon the Acceptable Discount and the Solicited Discounted
Prepayment Offers received by Auction Agent by the Solicited Discounted
Prepayment Response Date, within three (3) Business Days after receipt of an
Acceptance and Prepayment Notice (the “Discounted Prepayment Determination
Date”), the Auction Agent will determine (in consultation with such Company
Party and subject to rounding requirements of the Auction Agent made in its sole
reasonable discretion) the aggregate principal amount and the Classes of Term
Loans (the “Acceptable Prepayment Amount”) to be prepaid by the relevant Company
Party at the Acceptable Discount in accordance with this Section 2.15(a)(v)(D). 
If the Company Party elects to accept any Acceptable Discount, then the Company
Party agrees to accept all Solicited Discounted Prepayment



- 117 -

--------------------------------------------------------------------------------







Offers received by Auction Agent by the Solicited Discounted Prepayment Response
Date, in the order from largest Offered Discount to smallest Offered Discount,
up to and including the Acceptable Discount.  Each Term Lender that has
submitted a Solicited Discounted Prepayment Offer with an Offered Discount that
is greater than or equal to the Acceptable Discount shall be deemed to have
irrevocably consented to prepayment of Term Loans equal to its Offered Amount
(subject to any required pro-rata reduction pursuant to the following sentence)
at the Acceptable Discount (each such Lender, a “Qualifying Institution”).  The
Company Party will prepay outstanding Term Loans pursuant to this subsection (D)
to each Qualifying Institution in the aggregate principal amount and of the
Classes specified in such Lender’s Solicited Discounted Prepayment Offer at the
Acceptable Discount; provided that if the aggregate Offered Amount by all
Qualifying Institutions whose Offered Discount is greater than or equal to the
Acceptable Discount exceeds the Solicited Discounted Prepayment Amount,
prepayment of the principal amount of the Term Loans for those Qualifying
Institutions whose Offered Discount is greater than or equal to the Acceptable
Discount (the “Identified Qualifying Institutions”) shall be made pro rata among
the Identified Qualifying Institutions in accordance with the Offered Amount of
each such Identified Qualifying Institution and the Auction Agent (in
consultation with such Company Party and subject to rounding requirements of the
Auction Agent made in its sole reasonable discretion) will calculate such
proration (the “Solicited Discount Proration”).  On or prior to the Discounted
Prepayment Determination Date, the Auction Agent shall promptly notify (I) the
relevant Company Party of the Discounted Prepayment Effective Date and
Acceptable Prepayment Amount comprising the Discounted Term Loan Prepayment and
the Classes to be prepaid, (II) each Term Lender of the Discounted Prepayment
Effective Date, the Acceptable Discount, and the Acceptable Prepayment Amount of
all Term Loans and the Classes to be prepaid to be prepaid at the Applicable
Discount on such date, (III) each Qualifying Institution of the aggregate
principal amount and the Classes of such Term Lender to be prepaid at the
Acceptable Discount on such date, and (IV) if applicable, each Identified
Qualifying Institution of the Solicited Discount Proration.  Each determination
by the Auction Agent of the amounts stated in the foregoing notices to such
Company Party and Term Lenders shall be conclusive and binding for all purposes
absent manifest error.  The payment amount specified in such notice to such
Company Party shall be due and payable by such Company Party on the Discounted
Prepayment Effective Date in accordance with subsection (F) below (subject to
subsection (J) below).

(E)          In connection with any Discounted Term Loan Prepayment, the Company
Parties and the Term Lenders acknowledge and agree that the Auction Agent may
require as a condition to any Discounted Term Loan Prepayment, the payment of
customary fees and expenses from a Company Party in connection therewith.
(F)          If any Term Loan is prepaid in accordance with paragraphs (B)
through (D) above, a Company Party shall prepay such Term Loans on the
Discounted Prepayment Effective Date.  The relevant Company Party shall make
such prepayment to the Administrative Agent, for the account of the Discount
Prepayment Accepting Lenders, Participating Lenders, or Qualifying Institutions,
as applicable, at the Administrative Agent’s Office in immediately available
funds not later than 11:00 A.M. on the Discounted Prepayment Effective Date and
all such prepayments shall be applied to the remaining principal installments of
the relevant Class of Loans on a pro-rata basis across such installments.  The
Term Loans so prepaid shall be accompanied by all accrued and unpaid interest on
the par principal amount so prepaid up to, but not including, the Discounted
Prepayment Effective Date.  Each prepayment of the



- 118 -

--------------------------------------------------------------------------------







outstanding Term Loans pursuant to this Section 2.15(a)(v) shall be paid to the
Discount Prepayment Accepting Lenders, Participating Lenders, or Qualifying
Institutions, as applicable, and shall be applied to the relevant Loans of such
Lenders in accordance with their respective Applicable Percentage.  The
aggregate principal amount of the Classes and installments of the relevant Term
Loans outstanding shall be deemed reduced by the full par value of the aggregate
principal amount of the Classes of Term Loans prepaid on the Discounted
Prepayment Effective Date in any Discounted Term Loan Prepayment.  In connection
with each prepayment pursuant to this Section 2.15(a)(v), the relevant Company
Party shall waive any right to bring any action against the Administrative
Agent, in its capacity as such, in connection with any such Discounted Term Loan
Prepayment.

(G)          To the extent not expressly provided for herein, each Discounted
Term Loan Prepayment shall be consummated pursuant to procedures consistent with
the provisions in this Section 2.15(a)(v), established by the Auction Agent
acting in its reasonable discretion and as reasonably agreed by the applicable
Borrower.
(H)          Notwithstanding anything in any Loan Document to the contrary, for
purposes of this Section 2.15(a)(v), each notice or other communication required
to be delivered or otherwise provided to the Auction Agent (or its delegate)
shall be deemed to have been given upon Auction Agent’s (or its delegate’s)
actual receipt during normal business hours of such notice or communication;
provided that any notice or communication actually received outside of normal
business hours shall be deemed to have been given as of the opening of business
on the next Business Day.
(I)          Each of the Company Parties and the Term Lenders acknowledge and
agree that the Auction Agent may perform any and all of its duties under this
Section 2.15(a)(v) by itself or through any Affiliate of the Auction Agent and
expressly consents to any such delegation of duties by the Auction Agent to such
Affiliate and the performance of such delegated duties by such Affiliate.  The
exculpatory provisions pursuant to this Agreement shall apply to each Affiliate
of the Auction Agent and its respective activities in connection with any
Discounted Term Loan Prepayment provided for in this Section 2.15(a)(v) as well
as activities of the Auction Agent.
(J)          Each Company Party shall have the right, by written notice to the
Auction Agent, to revoke in full (but not in part) its offer to make a
Discounted Term Loan Prepayment and rescind the applicable Specified Discount
Prepayment Notice, Discount Range Prepayment Notice or Solicited Discounted
Prepayment Notice therefor at its discretion at any time on or prior to the
applicable Specified Discount Prepayment Response Date (and if such offer is
revoked pursuant to the preceding clauses, any failure by such Company Party to
make any prepayment to a Lender, as applicable, pursuant to this
Section 2.15(a)(v) shall not constitute a Default or Event of Default under
Section 8.01 or otherwise).

(b)          Scheduled Repayments of InitialTranche B Term Loans.  On the last
Business Day of each March, June, September and December, commencing with the
last Business Day of the Parent Borrower’s first full fiscal quarter following
the ClosingFourth Amendment Effective Date, the Parent Borrower shall repay the
principal amount of the InitialTranche B Term Loans equal to 0.25% multiplied by
the original principal amount of the InitialTranche B Term Loans, except that
the payment due on the InitialTranche B Term Loan Maturity Date shall in any
event be in the amount of the entire remaining principal amount of the
outstanding InitialTranche B Term Loans (each such repayment, as the



- 119 -

--------------------------------------------------------------------------------







same may be reduced by reason of the application of prepayments pursuant to
Section 2.13(a) and Section 2.13 (c), a “Scheduled Repayment”).

In addition to the foregoing, the applicable Borrower shall pay to the
Administrative Agent, for the account of the Lenders, on each Incremental Term
Loan Repayment Date, a principal amount of the Other Term Loans (as adjusted
from time to time pursuant to Section 2.13(a), Section 2.13(c) and Section
2.16(d)) equal to the amount set forth for such date in the applicable
Incremental Term Loan Assumption Agreement, together in each case with accrued
and unpaid interest on the principal amount to be paid to but excluding the date
of such payment.  To the extent not previously paid, all Incremental Term Loans
shall be due and payable on the applicable Maturity Date and all Incremental
Revolving Loans and Incremental Initial Revolving Loans shall be due and payable
on the Revolving Facility Termination Date applicable to each Class of Revolving
Commitments, together in each case with accrued and unpaid interest on the
principal amount to be paid to but excluding the date of payment.
(c)          Mandatory Payments.  The Loans shall be subject to mandatory
repayment or prepayment (in the case of any partial prepayment conforming to the
requirements as to the amounts of partial prepayments set forth in Section
2.15(a) above), and the LC Outstandings shall be subject to cash
collateralization requirements and outstanding B/As shall be subject to cash
collateralization requirements in accordance with Section 2.07(l), in accordance
with the following provisions:

(i)          Revolving Facility Termination Date.  The entire principal amount
of all outstanding Revolving Loans shall be repaid in full on the Revolving
Facility Termination Date applicable to each Class of Revolving Commitments
(including the applicable Revolving Facility Termination Date for each of the
Tranche A Revolving Commitments and the Tranche B Revolving Commitments).
(ii)          Loans Exceed the Commitments.  (x) If on any date (other than as a
result of currency fluctuations and after giving effect to any other payments on
such date) (A) the Aggregate Credit Facility Exposure exceeds the Total Credit
Facility Amount, (B) the Revolving Facility Exposure of any Lender plus any
Lender’s Applicable Percentage of the principal amount of Swing Loans
outstanding would exceed such Lender’s Revolving Commitment, or (C) the
Aggregate Revolving Facility Exposure plus the principal amount of Swing Loans
exceeds the Total Revolving Commitment, or (D) the aggregate principal amount of
Swing Loans outstanding exceeds the Swing Line Commitment, then, in the case of
each of the foregoing, the Parent Borrower shall, before noon on the Business
Day following such date, prepay the principal amount of Loans and, after Loans
have been paid in full, Unpaid Drawings, in an aggregate amount at least equal
to such excess and (y) if on any Reset Date, as a result of currency
fluctuations (after giving effect to any other payments on such date) the
Aggregate Credit Facility Exposure exceeds 102% of the Total Credit Facility
Amount, then the applicable Borrower shall, within three (3) Business Days after
receiving notice thereof from the Administrative Agent, prepay the principal
amount of Loans and, after Loans have been paid in full, Unpaid Drawings, in an
aggregate amount at least equal to such excess; provided that the Borrowers
shall not be obligated to prepay any B/A in order to comply with the terms of
this Section 2.15(c).
(iii)          LC Outstandings Exceed LC Commitment.  If on any date the LC
Outstandings exceed the LC Commitment Amount, then the applicable LC Obligor or
the applicable Borrower shall, on such day, Cash Collateralize any LC
Outstandings that have not previously been Cash Collateralized to the extent of
such excess.
(iv)          Excess Cash Flow.  Within five (5) days after the date on which
the Parent Borrower delivers or is required to deliver its audited consolidated
financial statements pursuant



- 120 -

--------------------------------------------------------------------------------







to Section 6.01(a) for each fiscal year of the Parent Borrower (such fifth day,
the “Excess Cash Flow Sweep Date”), commencing with the first full fiscal year
of the Parent Borrower ended after the Closing Date, the Parent Borrower shall
prepay the principal of the Loans in an aggregate amount (the “Excess Cash Flow
Prepayment Amount”) equal to (A) the percentage of the Excess Cash Flow for such
fiscal year computed in accordance with the table set forth below based on the
First Lien Leverage Ratio as of the end of such fiscal year, less (B) the sum of
(1) the aggregate amount of any Loans prepaid pursuant to Section 2.15(a)
(including any prepayments of Revolving Loans, to the extent any Revolving
Commitments have been permanently reduced pursuant to Section 2.14(c) and to the
extent not funded with proceeds from the incurrence of long-term indebtedness)
after the Closing Date (but only to the extent such prepayments have not been
applied pursuant to this subclause (1) in respect of any prior period),
including during the period after such fiscal year but prior to the Excess Cash
Flow Sweep Date (provided that, for the avoidance of doubt, any such voluntary
prepayments that have not been applied to reduce the payments which may be due
from time to time pursuant to this Section 2.15(c)(iv) shall be carried over to
subsequent periods and may reduce the Excess Cash Flow Prepayment Amount during
such subsequent periods until such time as such voluntary prepayments reduce
such payments which may be due from time to time), with such amount to be
applied as set forth in Section 2.15(d) below and (2) the aggregate amount of
any Permitted Incremental Indebtedness and/or Permitted First Priority
Refinancing Debt with a Lien on the Collateral ranking pari passu with the Liens
securing the Obligations prepaid pursuant to the terms described in the
immediately following paragraph (including any prepayments of revolving loans
constituting Permitted Incremental Indebtedness (to the extent such Permitted
Incremental Indebtedness is secured by a first priority lien on the Collateral)
or Permitted First Priority Refinancing Debt, to the extent any revolving
commitments with respect thereto have been permanently reduced), in the case of
clause (B) after the Closing Date (but only to the extent such prepayments have
not been applied pursuant to this subclause (2) in respect of any prior period)
or during the period after such fiscal year but prior to the Excess Cash Flow
Sweep Date (provided that such amounts prepaid during the period after such
fiscal year but prior to the Excess Cash Flow Sweep Date may not be deducted in
calculating the Excess Cash Flow Prepayment Amount for any other applicable
fiscal year), with such amount to be applied as set forth in Section 2.15(d)
below:

First Lien Leverage Ratio
Percentage of Excess Cash Flow
Greater than 4.00 to 1.00
50%
Less than or equal to 4.00 to 1.00 but greater than 3.50 to 1.00
25%
Less than or equal to 3.50 to 1.00
0%



The Parent Borrower may use a portion of the amount calculated pursuant to
clause (A) of this Section 2.15(c)(iv) to prepay or repurchase Permitted
Incremental Indebtedness and/or Permitted First Priority Refinancing Debt with a
Lien on the Collateral ranking pari passu with the Liens securing the
Obligations to the extent any applicable document governing such Permitted
Incremental Indebtedness and/or Permitted First Priority Refinancing Debt
requires the issuer of such Indebtedness to prepay or make an offer to purchase
such Indebtedness with the Excess Cash Flow Prepayment Amount, in each case in
an amount not to exceed the product of (x) the amount of such Excess Cash Flow
Prepayment Amount multiplied by (y) a fraction, the numerator of which is the
outstanding principal amount of the Permitted Incremental Indebtedness and/or
Permitted First Priority Refinancing Debt with a Lien on the Collateral ranking
pari passu with the Liens securing the Obligations and with respect to which
such a


- 121 -

--------------------------------------------------------------------------------







requirement to prepay or make an offer to purchase exists and the denominator of
which is the sum of the outstanding principal amount of such Permitted
Incremental Indebtedness and/or Permitted First Priority Refinancing Debt and
the outstanding principal amount of Loans hereunder.
(v)          Certain Proceeds of Asset Sales and Events of Loss.  If during any
fiscal year of Parent Borrower any Credit Party has received cumulative Net Cash
Proceeds during such fiscal year from one or more Asset Sales (including in
connection with any Sale and Lease-Back Transaction, only if such Sale and
Lease-Back Transaction relates to property acquired prior to the Closing Date)
or Events of Loss of at least $25.0 million (with any unused amounts in any
fiscal years being carried over to any future fiscal years; provided that such
amount shall not be greater than $50.0 million in any fiscal year (such amount,
the “Threshold Amount”)), at any time following the date on which (I) an Asset
Sale is completed or (II) an Event of Loss has occurred, in each case through
and including the Reinvestment Date, on a Pro Forma Basis, (x) the Parent
Borrower’s First Lien Leverage Ratio is greater than or equal to 3.75 to 1.00 or
(y) the Parent Borrower’s Total Leverage Ratio is greater than or equal to 5.50
to 1.00, then, not later than the fifth (5th)  Business Day following the date
of receipt of any Net Cash Proceeds in excess of such Threshold Amount, an
amount equal to 100% of the Net Cash Proceeds then received in excess of such
Threshold Amount from any such Asset Sale or Event of Loss shall be applied as a
mandatory prepayment of the Loans in accordance with Section 2.15(d) below;
provided that, so long as (A) the Parent Borrower or any of its Restricted
Subsidiaries reinvests or commits to reinvest all or a portion of such Net Cash
Proceeds in assets used in the business of the Credit Parties within 365 days
following the receipt thereof (the “Reinvestment Date”), (B) if so committed to
be reinvested, such reinvestment is actually completed within 180 days after
such Reinvestment Date, and (C) no Event of Default exists at the time of
receipt of such Net Cash Proceeds, and no Specified Event of Default exists at
the time such reinvestment is made (unless, in the case of such Specified Event
of Default, such reinvestment is made pursuant to a binding commitment entered
into at a time when no such Specified Event of Default existed), no such
prepayment shall be required in respect of the portion of such Net Cash Proceeds
so reinvested.  If at the end of the period specified above any portion of such
Net Cash Proceeds has not been so reinvested, the Parent Borrower will make a
prepayment of the Loans, to the extent required above.  In the case of Net Cash
Proceeds from Asset Sales or Events of Loss, in each case solely to the extent
with respect to any Collateral, the Borrowers may use a portion of such Net Cash
Proceeds to prepay or repurchase Permitted Incremental Indebtedness and/or
Permitted First Priority Refinancing Debt with a Lien on the Collateral ranking
pari passu with the Liens securing the Obligations to the extent any applicable
document governing such Permitted Incremental Indebtedness or Permitted First
Priority Refinancing Debt requires the issuer of such Indebtedness to prepay or
make an offer to purchase such Indebtedness with the proceeds of such Asset Sale
or Event of Loss, in each case in an amount not to exceed the product of (x) the
amount of such Net Cash Proceeds multiplied by (y) a fraction, the numerator of
which is the outstanding principal amount of the Permitted Incremental
Indebtedness and/or Permitted First Priority Refinancing Debt with a Lien on the
Collateral ranking pari passu with the Liens securing the Obligations and with
respect to which such a requirement to prepay or make an offer to purchase
exists and the denominator of which is the sum of the outstanding principal
amount of such Permitted Incremental Indebtedness and/or Permitted First
Priority Refinancing Debt and the outstanding principal amount of Term Loans
hereunder.  Notwithstanding anything to the contrary in this Section 2.15(c), to
the extent that all or any portion of Net Cash Proceeds from Asset Sales or
Events of Loss are prohibited or delayed by applicable local law from being
repatriated to the United States or would have material adverse tax consequences
if so repatriated, an amount equal to all or such portion of such Net Cash
Proceeds will not be required to repay Term Loans at the times provided in this
Section 2.15(c) but may be retained by the Parent Borrower and its Restricted
Subsidiaries so long, but only so long, as the applicable local law will



- 122 -

--------------------------------------------------------------------------------







not permit repatriation to the United States (the Borrower hereby agreeing to
cause the applicable Restricted Subsidiary to promptly take all actions required
by the applicable local law to permit such repatriation) or would result in such
material adverse tax consequences if so repatriated, and once such repatriation
of any of such affected Net Cash Proceeds is permitted under the applicable
local law or would no longer result in such material adverse tax consequences,
such repatriation will be immediately effected and an amount equal to such
repatriated Net Cash Proceeds will be promptly (and in any event not later than
two Business Days after such repatriation) applied (net of additional taxes
payable or reserved against as a result thereof) to the repayment of the Term
Loans (and, if applicable, such other Indebtedness as is contemplated by this
Section 2.15(c)) pursuant to this Section 2.15(c);

(vi)          Certain Proceeds of Indebtedness.  Not later than the Business Day
following the date of the receipt by any Credit Party of the Net Cash Proceeds
from any sale or issuance of any Indebtedness other than any Indebtedness
permitted to be incurred pursuant to Section 7.03 (other than any Credit
Agreement Refinancing Indebtedness) after the Closing Date, the Parent Borrower
will make a prepayment of the Loans in an amount equal to 100% of such Net Cash
Proceeds in accordance with Section 2.15(d) below.
(vii)          Lender Declined Prepayments.  Notwithstanding any other provision
of this Section 2.13(c), each Lender holding Term Loans shall have the right to
reject its pro rata portion of any mandatory prepayment pursuant to clauses
(iv), (v) or (vi) above, in which case, such amounts (“Declined Amounts”) may be
retained by the applicable Credit Party.

(d)          Applications of Certain Prepayment Proceeds.  Each prepayment
required to be made pursuant to Section 2.15(c)(iv), Section 2.15(c)(v) or
Section 2.15(c)(vi) above shall be applied, first, as a mandatory prepayment of
principal to the outstanding Classes of Term Loans as the Parent Borrower shall
designate, with such amounts being applied to the scheduled installments thereof
in direct order of maturity; provided that the Parent Borrower may not designate
that any Term Loans other than the InitialTranche B Term Loans be repaid unless
such prepayment is accompanied by a pro rata repayment of InitialTranche B Term
Loans (or the InitialTranche B Term Loans have otherwise been paid in full),
second, after no Term Loans are outstanding, to Revolving Loans, without
reducing the Total Revolving Commitment and last, to Cash Collateralize Letters
of Credit to the extent required by Section 2.14(b).
(e)          Particular Loans to be Prepaid.  With respect to each repayment or
prepayment of Loans made or required by this Section 2.15(a) or Section 2.15(b),
the applicable Borrower shall designate the Types of Loans that are to be repaid
or prepaid and the specific Borrowing(s) pursuant to which such repayment or
prepayment is to be made.  In the absence of a designation by the applicable
Borrower as described in the preceding sentence, the Administrative Agent shall,
subject to the above, make such designation in its sole discretion with a view,
but no obligation, to minimize breakage costs owing under Article III.  With
respect to each repayment or prepayment of Loans made or required by Section
2.15(c), such prepayments shall be applied on a pro rata basis to the then
outstanding Term Loans being prepaid irrespective of whether such outstanding
Term Loans are Base Rate Loans or Eurodollar Loans; provided that if no Lenders
exercise the right to waive a given mandatory prepayment of the Term Loans
pursuant to Section 2.15(c)(vii), then, with respect to such mandatory
prepayment, the amount of such mandatory prepayment shall be applied first to
Term Loans that are Base Rate Loans to the full extent thereof before
application to Term Loans that are Eurodollar Loans in a manner that minimizes
the amount of any payments required to be made by the Borrower pursuant to
Article III.
(f)          Term Loan Prepayment Premium.  In the case of any prepayment of the
Initial Term Loans, the 2015 Incremental Term Loans or the 2014
IncrementalTranche B Term Loans pursuant



- 123 -

--------------------------------------------------------------------------------







to Section 2.15(a), or amendment of the Loan Documents relating to the interest
rate for, or weighted average yield of, the Initial Term Loans, the 2015
Incremental Term Loans or the 2014 IncrementalTranche B Term Loans, in each
case, made prior to the six-month anniversary of the FirstFourth Amendment
Effective Date in connection with a Repricing Transaction, the Parent Borrower
shall pay at the time of such prepayment or amendment a prepayment premium (a
“Term Loan Prepayment Premium”) in the amount of 1.0% of the amount of the
Initial Term Loans, the 2015 Incremental Term Loans or the 2014
IncrementalTranche B Term Loans prepaid or repriced.

(g)          Breakage and Other Compensation.  Any prepayment made pursuant to
this Section 2.15 shall be accompanied by any amounts payable in respect thereof
under Section 3.04 hereof.

Section 2.16          Method and Place of Payment.

(a)          Generally.  All payments made by the Borrowers hereunder under any
Note or any other Loan Document shall be made without setoff, counterclaim or
other defense. In no event shall any payments made by the Borrowers hereunder
under any Note or any other Loan Document be made to or from an account located
within Austria.
(b)          Application of Payments.  Except as specifically set forth
elsewhere in this Agreement and subject to Section 8.03, (i) all payments and
prepayments of any Class of Revolving Loans and Unpaid Drawings with respect to
Letters of Credit shall be applied by the Administrative Agent on a pro rata
basis based upon each Lender’s Revolving Facility Percentage with respect to any
applicable Class of the amount of such prepayment, and (ii) all payments and
prepayments of any Class of Term Loans shall be applied by the Administrative
Agent to reduce the principal amount of the applicable Class of Term Loans made
by each Lender with a Term Commitment with respect to any applicable Class, pro
rata on the basis of their respective Term Commitments with respect to each
applicable Class and (iii) all payments or prepayments of Swing Loans shall be
applied by the Administrative Agent to pay or prepay such Swing Loans.
(c)          Payment of Obligations.  Except as specifically set forth elsewhere
in this Agreement, all payments under this Agreement with respect to any of the
Obligations shall be made to the Administrative Agent on the date when due and
shall be made at the Payment Office in immediately available funds and shall be
made in in the currency in which such Loans are denominated and all other
payments under each Loan Document, unless specified in such Loan Document, be
made in U.S. Dollars.
(d)          Timing of Payments.  Any payments under this Agreement that are
made later than 3:00 (x) with respect to payments made in Euros or Sterling,
10:00 A.M. (New York City time) (or such later time as the Administrative Agent
may agree; provided that if the applicable Borrower shall have provided evidence
to the Administrative Agent prior to such time that it has used commercially
reasonable efforts to release such payment on the prior Business Day (as
evidenced by providing an applicable federal reference number or other customary
evidence of payment), the Administrative Agent shall be deemed to have agreed to
such later time of receipt of payment on such applicable Business Day of payment
and such payments in Euros shall be deemed made on such applicable Business Day
of payment), (y) with respect to payments made in Swiss Francs, 8:00 A.M. (New
York City time) (or such later time as the Administrative Agent may agree) and
(z) with respect to all other payments, 1:00 P.M. (New York City time) (or such
later time as the Administrative Agent may agree), shall be deemed to have been
made on the next succeeding Business Day. (in the Administrative Agent’s sole
discretion).  Except as otherwise provided herein, Wwhenever any payment to be
made hereunder shall be stated to be due on a day that is not a Business Day,
the due date thereof shall be extended to the next succeeding Business Day and,
with respect to payments of principal, interest shall be payable during such
extension at the applicable rate in effect immediately prior to such extension.



- 124 -

--------------------------------------------------------------------------------







(e)          Distribution to Lenders.  Upon the Administrative Agent’s receipt
of payments hereunder, the Administrative Agent shall immediately distribute to
each Lender or the applicable LC Issuer, as the case may be, its ratable share,
if any, of the amount of principal, interest, and Fees received by it for the
account of such Lender provided, however, that (i) the Administrative Agent
shall not be required to distribute such amounts that are denominated in Euro,
Swiss Francs or Sterling unless the Administrative Agent receives such amounts
before 9:00 A.M. (New York time) and instead shall be required to distribute
such amounts on the next succeeding Business Day and (ii) the Administrative
Agent shall not be required to distribute such amounts that are denominated in
Canadian Dollars unless the Administrative Agent receives such amounts before
(provided that such delay in distribution shall not otherwise affect any
determination as to when such payment was actually made for any purpose
hereunder) 10:00 A.M. (New York time) and instead shall be required to
distribute such amounts on the next succeeding Business Day.  Payments received
by the Administrative Agent in the applicable currency shall be delivered to the
Lenders or the applicable LC Issuer, as the case may be, in such applicable
currency in immediately available funds; provided, however, that if at any time
insufficient funds are received by and available to the Administrative Agent to
pay fully all amounts of principal, Unpaid Drawings, interest and Fees then due
hereunder then, except as specifically set forth elsewhere in this Agreement and
subject to Section 8.03, such funds shall be applied, first, towards payment of
interest and Fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and Fees then due to such parties,
and second, towards payment of principal and Unpaid Drawings then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and Unpaid Drawings then due to such parties.

Section 2.17          Defaulting Lenders.

(a)          Defaulting Lender Adjustments.  Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable law:

(i)          Waivers and Amendments.  Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definition of Required Lenders.
(ii)          Defaulting Lender Waterfall.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 2.17 or 11.3 shall be applied at such time
or times as may be determined by the Administrative Agent as follows:  first, to
the payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any LC Issuer or Swing Line Lender hereunder;
third, to Cash Collateralize the LC Issuers’ Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.17(a)(iv); fourth, as the
Parent Borrower may request (so long as no Default or Event of Default exists),
to the funding of any Loan in respect of which such Defaulting Lender has failed
to fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so reasonably determined by the Administrative
Agent and the Parent Borrower, to be held in a deposit account and released pro
rata in order to (x) satisfy such Defaulting Lender’s potential future funding
obligations with respect to Loans under this Agreement and (y) Cash
Collateralize the LC Issuers’ future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with Section 2.17(a)(iv); sixth, to the payment of any
amounts owing to the Lenders, or the LC Issuers or Swing Line Lenders as a
result of any judgment of a court of competent jurisdiction obtained by



- 125 -

--------------------------------------------------------------------------------







any Lender, or the LC Issuers or Swing Line Lenders against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Event of Default exists, to the payment
of any amounts owing to the Parent Borrower or any Restricted Subsidiaries
thereof pursuant to any Hedge Agreement with such Defaulting Lender or any
Affiliate thereof as certified to the Administrative Agent (with a copy to such
Defaulting Lender) by an Authorized Officer prior to the date of such payment;
eighth, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Parent Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Parent Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and ninth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or LC Outstandings in respect of
which such Defaulting Lender has not fully funded its appropriate share, and (y)
such Loans were made or the related Letters of Credit were issued at a time when
the conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and LC Outstandings owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or LC Outstandings owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in LC Outstandings and
Swing Loans are held by the Lenders pro rata in accordance with the Commitments
under the applicable facility without giving effect to Section 2.17(a)(iii). 
Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender or
to post Cash Collateral pursuant to this Section 2.17(a)(ii) shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.

(A)          Certain Fees.  No Defaulting Lender shall be entitled to receive
any Commitment Fee for any period during which that Lender is a Defaulting
Lender (and the Borrowers shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).
(B)          Each Defaulting Lender shall be entitled to receive LC Fees for any
period during which that Lender is a Defaulting Lender only to the extent
allocable to its Applicable Percentage of the stated amount of Letters of Credit
for which it has provided Cash Collateral pursuant to Section 2.17(a)(iv).
(C)          With respect to any Fee not required to be paid to any Defaulting
Lender pursuant to clauses (A) or (B) above, the Borrowers shall (x) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in LC
Outstandings or Swing Loans that has been reallocated to such Non-Defaulting
Lender pursuant to clause (iv) below, (y) pay to each LC Issuer and Swing Line
Lender, as applicable, the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to such LC Issuer’s or Swing Line
Lender’s Fronting Exposure to such Defaulting Lender, and (z) not be required to
pay the remaining amount of any such fee.

(iii)          Reallocation of Participations to Reduce Fronting Exposure.  All
or any part of such Defaulting Lender’s participation in LC Outstandings and
Swing Loans shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Applicable Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that such reallocation
does not cause the aggregate Revolving Facility Exposure of any Non-Defaulting
Lender plus such Non-Defaulting Lender’s Applicable Percentage of the principal
amount of Swing Loans outstanding to exceed such Non-Defaulting Lender’s
Revolving



- 126 -

--------------------------------------------------------------------------------







Commitment.  No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(iv)          Cash Collateral, Repayment of Swing Loans.  If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrowers shall, without prejudice to any right or remedy available to them
hereunder or under law, (x) first, prepay Swing Loans in an amount equal to the
Swing Line Lenders’ Fronting Exposure and (y) second, Cash Collateralize the LC
Issuers’ Fronting Exposure in accordance with the procedures set forth in
Section 2.17(a)(iv).

(b)          Defaulting Lender Cure.  If the Parent Borrower, the Administrative
Agent and each Swing Line Lender and LC Issuer reasonably agree in writing that
a Lender is no longer a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
reasonable arrangements with respect to any Cash Collateral), that Lender will,
to the extent applicable, purchase at par that portion of outstanding Loans of
the other Lenders or take such other actions as the Administrative Agent may
reasonably determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swing Loans to be held pro rata by the
Lenders in accordance with the Commitments under the applicable Facility
(without giving effect to Section 2.17(a)(iii)), whereupon such Lender will
cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrowers while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.
(c)          New Swing Loans/Letters of Credit.  So long as any Lender is a
Defaulting Lender, (i) the Swing Line Lender shall not be required to fund any
Swing Loans unless it is reasonably satisfied  that it will have no Fronting
Exposure after giving effect to such Swing Loan and (ii) no LC Issuer shall be
required to issue, extend, renew or increase any Letter of Credit unless it is
reasonably satisfied that it will have no Fronting Exposure after giving effect
thereto.

Section 2.18          Incremental Facilities.

(a)          Parent Borrower shall have the right, but not the obligation, after
the Closing Date, upon notice to the Administrative Agent (an “Incremental
Borrowing Notice”), to incur one or more additional term loan facilities (each,
an “Incremental Term Loan Facility,” and together with the InitialTranche B Term
Loan Facility, the “Term Loan Facilities”; the loans under each Incremental Term
Loan Facility, “Incremental Term Loans”), additional revolving facilities (each,
an “Incremental Revolving Facility,” the loans under each Incremental Revolving
Facility, “Incremental Revolving Loans”), or increases in the aggregate
commitments under the InitialTranche B Revolving Facility (which may, with
respect to any Incremental Revolving Facility or any increase to the
InitialTranche B Revolving Facility, at the election of the Parent Borrower,
include a proportionate increase to the LC Commitment Amount and, with the
consent of the Swing Line Lender (such consent not to be unreasonably withheld
or delayed), the Swing Line Commitment) (each, an “Incremental Initial Revolving
Facility,” the loans thereunder, the “Incremental Initial Revolving Loans”; each
Incremental Initial Revolving Facility, together with each Incremental Revolving
Facility and each Incremental Term Loan Facility, collectively, the “Incremental
Facilities”), in each case sharing in the Collateral (as defined below) on a
pari passu or junior basis, in an aggregate amount of up to (w) $275.0175.0
million minus the aggregate amount of Indebtedness incurred in reliance on
clause (a)(x)(1) of the definition of “Permitted



- 127 -

--------------------------------------------------------------------------------







Incremental Indebtedness” plus (x) all voluntary prepayments (resulting in a
permanent reduction in the Loans) and commitment reductions of the Credit
Facilities prior to such time, plus (y) unlimited additional amounts so long as
after giving effect to the incurrence of the Loans in respect of such
Incremental Term Loan Commitments and/or Incremental Revolving Credit
Commitments (assuming that the full amount thereof is drawn and that any such
Indebtedness incurred pursuant to such Incremental Facility is secured on a
first-lien basis, whether or not so secured) (I) the First Lien Leverage Ratio
(calculated on a Pro Forma Basis and provided that (A) all Permitted Incremental
Indebtedness incurred under Section 7.03(w) shall also be included in such
calculation for this purpose, whether or not it would otherwise be included and
(B) the proceeds of the Incremental Facility being incurred shall not be netted
against indebtedness for purposes of the calculation relating to such
incurrence) shall not be greater than 4.50 to 1.00 or (II) if such Indebtedness
constitutes Indebtedness incurred in connection with a Permitted Acquisition or
Investment, such Indebtedness is permitted to be incurred under Section
7.03(g)(ii) and is permitted to be, and is, secured on a pari pasu basis
pursuant to Section 7.02(d)(ii); provided that (a) no commitment of any Lender
may be increased without the consent of such Lender, (b) no Event of Default
exists after immediately giving effect thereto (provided, however, that if the
proceeds of such Incremental Facilities are used to finance a Permitted
Acquisition or other similar Investment permitted by this Agreement (and costs
reasonably related thereto), it shall only be required that no Specified Event
of Default shall exist immediately after giving effect to such incurrence), (c)
any Incremental Facility that is an increase in the aggregate amount of the
InitialTranche B Revolving Commitments shall be on the same terms and pursuant
to the same documentation as the InitialTranche B Revolving Commitments, (d) the
yield applicable to any Incremental Initial Revolving Facility shall be equal to
the corresponding yield on the InitialTranche B Revolving Facility (calculated
for such Incremental Initial Revolving Facility and Initialthe Tranche B
Revolving Facility inclusive of any original issue discount and/or upfront fee
percentage paid to all Lenders, but exclusive of any arrangement, underwriting
or similar fees); provided that Parent Borrower may increase the pricing of the
InitialTranche B Revolving Facility, without the consent of the Administrative
Agent or any Lender, such that the foregoing is true, including increasing the
Applicable Margin, the Commitment Fee, adding or increasing an existing “LIBOR
Floor” (if applicable), and paying additional original issue discount and/or
upfront fees, (e) in the case of any Incremental Revolving Facility, (i) such
Incremental Revolving Facility shall have a final maturity no earlier than the
InitialTranche B Revolving Facility Termination Date and (ii) such Incremental
Revolving Facility shall provide that (A) the borrowing and repayment (except
for (1) payments of interest and fees at different rates on the Incremental
Revolving Facility (and related outstandings), (2) repayments required upon the
maturity date of the Incremental Revolving Credit Facility and (3) repayment
made in connection with a permanent repayment and termination of commitments
(subject to clause (C) below)) of Loans with respect to Incremental Revolving
Credit Commitments after the effectiveness of such Incremental Revolving
Facility shall be made on a pro rata basis with all other Revolving Commitments
on the date of effectiveness of such Incremental Revolving Facility, (B) subject
to the provisions of Section 2.04(e) and Section 2.05(h) to the extent dealing
with Swing Loans and Letters of Credit which mature or expire after a maturity
date when there exists Incremental Revolving Facilities with a longer maturity
date, all Swing Loans and Letters of Credit shall be participated on a pro rata
basis by all Lenders with Commitments in accordance with their percentage of the
Revolving Commitments on the effective date of such Incremental Revolving
Facility (and except as provided in Section 2.04(e) and Section 2.05(h), without
giving effect to changes thereto on an earlier maturity date with respect to
Swing Loans and Letters of Credit theretofore incurred or issued), (C) the
permanent repayment of Revolving Loans with respect to, and termination of,
commitments in respect of Incremental Revolving Facilities after the associated
effective date of such Incremental Revolving Facility shall be made on a pro
rata basis with all other Revolving Commitments on the effective date of such
Incremental Revolving Facility, except that the Borrowers shall be permitted to
permanently repay and terminate commitments of any such Class on a better than a
pro rata basis as compared to any other Class with a later maturity date than
such Class, (D) Incremental Revolving Facilities may include provisions relating
to swing line loans and/or letters of credit, as applicable, issued thereunder,
which



- 128 -

--------------------------------------------------------------------------------







issuances shall be on terms substantially similar (except for the overall size
of such subfacilities, the fees payable in connection therewith and the identity
of the swing line lender and letter of credit issuer, as applicable, which shall
be determined by the Parent Borrower, the lenders of such commitments and the
applicable letter of credit issuers and swing line lenders and borrowing,
repayment and termination of commitment procedures with respect thereto, in each
case which shall be specified in the applicable Incremental Revolving Credit
Assumption Agreement) to the terms relating to Swing Loans and Letters of Credit
with respect to the Revolving Commitments or otherwise reasonably acceptable to
the Administrative Agent and (E) assignments and participations of Incremental
Revolving Credit Commitments and Loans shall be governed by the same assignment
and participation provision, (f) the yield applicable to any Incremental Term
Loan Facility or Incremental Revolving Facility, in each case which is incurred
prior to the date that is the 18 month anniversary of the Closing Date, shall
not be more than 0.50% higher than the yield on the corresponding Initial
Facility (e.g., for purposes of the Euro Term B-1 Loans, the Initial Euro Term
Loans) (calculated for both such Incremental Facility and the corresponding
Initial Facility inclusive of any “LIBOR Floor” (if applicable), original issue
discount and/or upfront fees paid to all Lenders under such Initial Facility,
but exclusive of any arrangement, underwriting or similar fee paid), unless the
yield with respect to the applicable Initial Facility is increased by an amount
equal to or greater than the difference between the yield with respect to the
Incremental Facility and the corresponding yield on such Initial Facility (for
purposes of determining the difference in “yield” as to such Incremental
Facility and the corresponding Initial Facility, yield shall be calculated by
adding the difference with respect to such Incremental Facility and such
corresponding Initial Facility of each of the following: (i) Applicable
Revolving Loan Margin or Applicable Term Loan Margin, as applicable, (ii) “LIBOR
floor”, which shall be equated to yield by taking the difference of (A) the
“LIBOR floor” of such facility and (B) the 3-month Adjusted Eurodollar Rate as
of a date ten (10) Business Days prior to the closing of such Incremental
Facility and (iii) original issue discount and/or upfront fees, which shall be
equated to yield by dividing such original issue discount and/or upfront fee
percentage (as of the date such facility was funded, in each case), by four (4))
(provided, that for purposes of calculating the yield related to the original
issue discount and/or upfront fee percentage of the Incremental Facilities, if
the Weighted Average Life to Maturity of the Incremental Facility is shorter
than 4 years, the actual Weighted Average Life to Maturity), (g) the maturity of
any Incremental Term Loan Facility shall not be earlier than the Latest Maturity
Date of the InitialTranche B Term Loans, (h) the Weighted Average Life to
Maturity of any Incremental Term Loan Facility shall not be shorter than that of
the InitialTranche B Term Loan Facility, (i) the Incremental Term Loan Facility
shall provide that such facility may be prepaid with the proceeds of mandatory
prepayment events on a pro rata basis (but not greater than pro rata basis) with
other then outstanding InitialTranche B Term Loans, (j) the covenants, events of
default and guarantees of such Incremental Term Loan Facility or Incremental
Revolving Facility, if not consistent with the terms of the corresponding
Initial Facility (A) shall be as mutually agreed upon between the Parent
Borrower and lenders providing such Incremental Facility and (B) shall not be
more restrictive to the Parent Borrower, when taken as a whole, than the terms
of the corresponding Initial Facility unless (1) Lenders under the corresponding
Initial Facility also receive the benefit of such more restrictive terms
(without any consent being required) or (2) any such provisions apply after the
Latest Maturity Date of the corresponding Initial Facility and (k) (x)
Incremental Term Loan Facilities shall be requested in minimum amounts of
$15,000,000 or a higher multiple of $1,000,000 and (y) Incremental Revolving
Facilities shall be requested in minimum amounts of $5,000,000 or a higher
multiple of $1,000,000; provided that a certificate of an Authorized Officer
delivered to the Administrative Agent at least five (5) Business Days prior to
the incurrence of such Incremental Facility (or such shorter period of time as
the Administrative Agent shall reasonably agree) stating that the Parent
Borrower has determined in good faith that such terms and conditions satisfy the
foregoing requirement in clause (j) shall constitute sufficient evidence that
such terms and conditions satisfy the foregoing requirement unless the
Administrative Agent notifies the Parent Borrower within three (3) Business Days
of receipt of such certificate that it disagrees with such determination
(including a reasonable description of the basis upon which it disagrees). The
proceeds of each Incremental Facility may be used for any



- 129 -

--------------------------------------------------------------------------------







purpose not prohibited by this Agreement. The commitments in respect of any
Incremental Facilities may be denominated in Canadian Dollars, U.S. Dollars,
Euro, Sterling and/or other currencies as agreed among Parent Borrower, the
Administrative Agent and the lenders providing such Incremental Facilities. Each
Incremental Borrowing Notice shall set forth (i) the amount of the Incremental
Term Loan Commitments or Incremental Revolving Credit Commitments being
requested, (ii) the date on which such Incremental Term Loan Commitments or
Incremental Revolving Credit Commitments are requested to become effective
(which shall not be less than five (5) Business Days nor more than sixty (60)
days after the date of Incremental Borrowing Notice, unless otherwise agreed to
by the Administrative Agent) and (iii) whether such Incremental Term Loan
Commitments, if any, are to be Term Commitments or commitments to make term
loans with terms different from the Term Loans (“Other Term Loans”).

(b)          Any Borrower may seek Incremental Term Loan Commitments and
Incremental Revolving Credit Commitments from existing Lenders (each of which
shall be entitled to agree or decline to participate in its sole discretion) and
additional banks, financial institutions and other institutional lenders who
will become Incremental Term Lenders and/or Incremental Revolving Credit
Lenders, as applicable, in connection therewith.  The applicable Borrower, each
Incremental Term Lender and the Administrative Agent shall execute and deliver
an Incremental Term Loan Assumption Agreement having terms and conditions
consistent with the terms of this Section 2.18.  The Incremental Term Loan
Assumption Agreement may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents, and the Lenders
hereby expressly authorize the Administrative Agent to enter into any such
amendments, that are consistent with and as may be necessary, in the reasonable
opinion of the Administrative Agent and the Parent Borrower, to effect the
provisions of this Section 2.18.  The Borrowers, each Incremental Revolving
Credit Lender and the Administrative Agent and, the Swing Line Lender and each
LC Issuer, to the extent their consent would be required under Section 11.12(b)
for an assignment of Loans or Commitments, as applicable, to such Additional
Lender, shall execute and deliver an Incremental Revolving Credit Assumption
Agreement having terms and conditions consistent with the terms of this Section
2.18.  Each Incremental Term Loan Assumption Agreement and Incremental Revolving
Credit Assumption Agreement shall specify the terms of the Incremental Term
Loans, Incremental Revolving Loans or Incremental Initial Revolving Loans, as
applicable, to be made thereunder, consistent with the provisions set forth in
Section 2.18(a).  The Administrative Agent shall promptly notify each Lender as
to the effectiveness of each Incremental Term Loan Assumption Agreement and
Incremental Revolving Credit Assumption Agreement.  Each of the parties hereto
hereby agrees that, upon the effectiveness of any Incremental Term Loan
Assumption Agreement or Incremental Revolving Credit Assumption Agreement, this
Agreement shall be amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Incremental Term Loan Commitment or
Incremental Revolving Credit Commitment, as applicable, or otherwise to effect
the provisions of this Section 2.18, notwithstanding any requirements of Section
11.12.  Any such deemed amendment may be memorialized in writing by the
Administrative Agent and the Borrowers and furnished to the other parties hereto
and the Lenders hereby expressly authorize the Administrative Agent to enter
into any such amendments.
(c)          Upon each increase in the Revolving Commitments under the
Initialapplicable Revolving Facility pursuant to this Section 2.18, each Lender
with a Revolving Commitment of such Class immediately prior to such increase
will automatically and without further act be deemed to have assigned to each
Lender providing a portion of the Incremental Initial Revolving Facility (each,
an “Incremental Initial Revolving Facility Lender”) in respect of such increase,
and each such Incremental Initial Revolving Facility Lender will automatically
and without further act be deemed to have assumed, a portion of such Lender’s
participations hereunder in outstanding Letters of Credit and Swing Loans such
that, after giving effect to each such deemed assignment and assumption of
participations, the percentage of the aggregate outstanding (A) participations
hereunder in Letters of Credit and (B) participations hereunder in Swing Loans
held by each Lender with a Revolving Commitment of such Class (including



- 130 -

--------------------------------------------------------------------------------







each such Incremental Initial Revolving Facility Lender) will equal the
percentage of the aggregate Revolving Commitments of such Class of all Lenders
represented by such Lender’s Revolving Commitment of such Class.  If, on the
date of such increase, there are any Revolving Loans of such Class outstanding,
such Revolving Loans shall on or prior to the effectiveness of such Incremental
Initial Revolving Facility be prepaid from the proceeds of additional Revolving
Loans made hereunder (reflecting such increase in Revolving Commitments of such
Class), which prepayment shall be accompanied by accrued interest on the
Revolving Loans of such Class being prepaid and any costs incurred by any Lender
in accordance with Section 3.04.  The Administrative Agent and the Lenders
hereby agree that the minimum borrowing, pro rata borrowing and pro rata payment
requirements contained elsewhere in this Agreement shall not apply to the
transactions effected pursuant to the immediately preceding sentence.

(d)          Upon each provision of an Incremental Revolving Facility, each
Lender with a Revolving Commitment immediately prior to the providing of such
Incremental Revolving Facility will automatically and without further act be
deemed to have assigned to each Lender providing a portion of such Incremental
Revolving Facility in respect of such provision, and each such Lender will
automatically and without further act be deemed to have assumed, a portion of
such Revolving Lender’s participations hereunder in outstanding Letters of
Credit and Swing Loans such that, after giving effect to such deemed assignment
and assumption of participations, the percentage of the aggregate outstanding
(x) participations hereunder in Letters of Credit and (y) participations
hereunder in Swing Loans held by each Lender with a Revolving Commitment and
each Lender with an Incremental Revolving Facility will equal the percentage of
the aggregate Revolving Commitments and aggregate commitments under the
Incremental Revolving Facilities of all Lenders represented by such Lender’s
Revolving Commitment and such Lender’s commitment under the Incremental
Revolving Facility, as applicable.  If, on the date of the providing of such
Incremental Revolving Facility, there are any Revolving Loans outstanding, such
Revolving Loans shall, on or prior to the effectiveness of such Incremental
Revolving Facility, be prepaid from the proceeds of the Incremental Revolving
Loans made hereunder (reflecting such commitments under the Incremental
Revolving Facility), which prepayment shall be accompanied by accrued and unpaid
interest on the Revolving Loans being prepaid and any costs incurred by any
Lender in accordance with Section 3.04.  The Administrative Agent and the
Lenders hereby agree that the minimum borrowing, pro rata borrowing and pro rata
payment requirements contained elsewhere in this Agreement shall not apply to
the transactions effected pursuant to the immediately preceding sentence.
(e)          Notwithstanding the foregoing, no Incremental Term Loan Commitment
or Incremental Revolving Credit Commitment shall become effective under this
Section 2.18 unless the Administrative Agent shall have received (i) a customary
legal opinion covering the enforceability of the Incremental Term Loan
Assumption Agreement or Incremental Revolving Credit Assumption Agreement and
other customary matters, (ii) customary reaffirmations and/or such amendments to
the Security Documents as may be reasonably requested by the Administrative
Agent in order to ensure that such Incremental Term Loans, the Incremental
Initial Revolving Loans or the Incremental Revolving Loans, as applicable, are
provided with the benefit of the applicable Loan Documents and (iii) board
resolutions and other closing certificates and documentation to the extent
reasonably requested by the Administrative Agent.
(f)          Each of the parties hereto hereby agrees that the Administrative
Agent may take any and all action as may be reasonably necessary to ensure that
all Incremental Term Loans (other than Other Term Loans), when originally made,
are included in each Borrowing of outstanding Term Loans on a pro rata basis,
and the Borrowers agree that Section 3.04 shall apply to any conversion of
Eurodollar Loans to Base Rate Loans (or applicable equivalents for Loans not
denominated in Dollars) reasonably required by the Administrative Agent to
effect the foregoing.  In addition, to the extent any Incremental Term Loans are
not Other Term Loans, the scheduled amortization payments set forth in Section
2.15(b)



- 131 -

--------------------------------------------------------------------------------







required to be made after the making of such Incremental Term Loans shall be
ratably increased to account for the aggregate principal amount of such
Incremental Term Loans.

(g)          This Section 2.18 shall supersede any provisions in Section 2.16 or
Section 11.12 to the contrary.  For the avoidance of doubt, any of the
provisions of this Section 2.18 may be amended with the consent of the Required
Lenders.  No Incremental Term Loan Assumption Agreement or Incremental Revolving
Credit Assumption Agreement shall effect any amendments that would require the
consent of all Lenders pursuant to Section 11.12(a)(ii)(A) through (C), unless
each such Lender has, or all such Lenders have, as the case may, given its or
their consent to such amendment.

Section 2.19          Amend and Extend Transactions.  (a)  At any time after the
Closing Date, the Borrowers and any Lender (any such Lender, an “Extending
Lender”) may agree, by notice to the Administrative Agent for further
distribution to the Lenders (each such notice, an “Extension Notice”), to extend
(an “Extension”) the maturity date of such Lender’s Revolving Commitments of a
Class (which term, for purposes of this provision, shall also include any Class
of Revolving Commitments outstanding hereunder pursuant to a previous amend and
extend transaction pursuant to the terms of this Section 2.19, any tranche of
Incremental Revolving Loans or any commitments under any Incremental Initial
Revolving Facility (the “Existing Revolving Commitment Class” and the Revolving
Loans thereunder, the “Existing Revolving Loans”) and/or Term Loans of a Class
(which term, for purposes of this provision, shall also include any term loans
outstanding hereunder pursuant to a previous amend and extend transaction
pursuant to the terms of this Section 2.19 or any Class of Incremental Term
Loans) (the “Existing Term Loan Class”)) to the extended maturity date specified
in such Extension Notice and Extension Amendment (each tranche of Revolving
Commitments and each tranche of Term Loans so extended, in each case as well as
the original Revolving Commitments and Term Loans not so extended, being deemed
a separate Class; any Extended Term Loans shall constitute a separate Class of
Term Loans from the Class of Term Loans from which they were converted; any
Extended Revolving Credit Commitments shall constitute a separate Class of
Revolving Commitments from the Class of Revolving Commitments from which they
were converted; any Class of Term Loans denominated in Dollars the maturity of
which shall have been extended pursuant to this Section 2.19, “Extended Dollar
Term Loans”; any Class of Term Loans denominated in Euros the maturity of which
shall have been extended pursuant to this Section 2.19, “Extended Euro Term
Loans”; and any Class of Revolving Commitments the maturity of which shall have
been extended pursuant to this Section 2.19, “Extended Revolving Credit
Commitments”); provided, that (i) (a) the Parent Borrower shall have offered to
all Lenders under the applicable Credit Facility that is the subject of the
proposed Extension the opportunity to participate in such Extension, and (b)
except as to interest rates, rate floors, fees, original issue discounts,
premiums, final maturity date (subject to the following clauses (ii) and (iii)
and, in the case of Extended Term Loans, optional and mandatory prepayments
(including call protection and prepayment premiums) and scheduled amortization),
the Extended Revolving Credit Commitments or Extended Term Loans shall have
covenants, events of default and guarantees which, if not consistent with the
terms of the Class of Revolving Commitments or Term Loans that was the subject
of such Extension Notice, shall not be more restrictive to the Parent Borrower,
when taken as a whole, than the terms of the corresponding the Class of
Revolving Commitments or Term Loans that was the subject of such Extension
Notice unless (1) Lenders under such corresponding Class also receive the
benefit of such more restrictive terms (without any consent being required) or
(2) any such provisions apply after the Latest Maturity Date of the
corresponding Class; provided that a certificate of an Authorized Officer
delivered to the Administrative Agent at least five (5) Business Days prior to
the effectiveness of such Extension (or such shorter period of time as the
Administrative Agent shall reasonably agree) stating that the Parent Borrower
has determined in good faith that such terms and conditions satisfy the
foregoing requirement in this clause (i) shall constitute sufficient evidence
that such terms and conditions satisfy the foregoing requirement unless the
Administrative Agent notifies the Parent Borrower within such five (5) Business
Day period that it disagrees with such determination (including a reasonable
description of the basis upon which it



- 132 -

--------------------------------------------------------------------------------







disagrees), (ii) the final maturity date of any Extended Term Loans or Extended
Revolving Credit Commitments shall be no earlier than the then Latest Maturity
Date applicable to any other Term Loans or Revolving Commitments, respectively,
at the time of Extension, (iii) any Extended Term Loans may participate on a pro
rata basis or on a less than pro rata basis (but not on a greater than pro rata
basis) in any mandatory prepayments or commitment reductions hereunder, as
specified in the applicable Extension Notice, (iv) if the aggregate principal
amount of Term Loans (calculated on the face amount thereof) or Revolving
Commitments in respect of which Lenders shall have accepted the relevant
Extension Notice shall exceed the maximum aggregate principal amount of Term
Loans or Revolving Commitments, as applicable, offered to be extended by the
Parent Borrower pursuant to such Extension Notice, then the Term Loans or
Revolving Commitments, as applicable, of such Lenders shall be extended ratably
up to such maximum amount based on the respective principal amounts (but not to
exceed actual holdings of record) with respect to which such Lenders have
accepted such Extension Notice, (v) all documentation in respect of such
Extension Notice (any amendment to this Agreement implementing the terms of such
Extension Notice (each such amendment, an “Extension Amendment”)) shall be
consistent with the foregoing, (vi) the interest rates, rate floors, fees,
original issue discounts, premiums, final maturity date, optional and mandatory
prepayments and scheduled amortization (subject to the limitations set forth in
clauses (i) and (ii) of this Section 2.19) applicable to any Extended Term Loans
or Extended Revolving Credit Commitments shall be determined by the Parent
Borrower and the lenders providing such Extended Term Loans or Extended
Revolving Credit Commitments, as applicable and (vii) all borrowings under the
applicable Revolving Commitments (i.e., the Existing Revolving Commitment Class
and the Extended Revolving Credit Commitments of the applicable Extension
Series) and repayments thereunder shall be made on a pro rata basis (except for
(I) payments of interest and fees at different rates on Extended Revolving
Credit Commitments (and related outstandings) and (II) repayments required upon
the Maturity Date of the non-extending Revolving Commitments).  In connection
with any such Extension, the Parent Borrower and the Administrative Agent, with
the approval of the Extending Lenders of the applicable Extension Series, may
effect such amendments (including any Extension Amendment) to this Agreement and
the other  Loan Documents, and the Lenders hereby expressly authorize the
Administrative Agent to enter into any such amendments, as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Parent Borrower without the consent of any Lender except as expressly provided
for in the immediately succeeding sentence, to implement the terms of any such
Extension Notice, including any amendments necessary to establish new Classes,
tranches or sub-tranches in respect of the Revolving Commitments or Term Loans
so extended and such technical amendments as may be necessary or appropriate in
the reasonable opinion of the Administrative Agent and the Parent Borrower in
connection with the establishment of such new tranches or sub-tranches
(including to preserve the pro rata treatment of the extended and non-extended
tranches and to provide for the reallocation of LC Outstandings, Swing Loans and
Swing Loan Participations upon the expiration or termination of the commitments
under any tranche or sub-tranche), in each case on terms not inconsistent with
this Section 2.19.  Any Extension of the Revolving Commitments shall require the
consent of any LC Issuer and any Swing Line Lender to the extent that such
Extension provides for issuance of Letters of Credit by such LC Issuer or the
Borrowing of Swing Loans from such Swing Line Lender at any time during such
extended period.  Notwithstanding the conversion of any Existing Revolving
Commitment Class (other than a commitment under an Incremental Initial Revolving
Facility) into an Extended Revolving Credit Commitment, such Extended Revolving
Credit Commitment shall be treated identically to the Existing Revolving
Commitment Class of the applicable Extension Series for purposes of the
obligations of a Revolving Lender in respect of Swing Loans under Section
2.04(a) and Letters of Credit under Section 2.05, except that the applicable
Extension Amendment may provide that the Maturity Date of the Swing Line
Facility and/or the last day for issuing Letters of Credit may be extended and
the related obligations to make Swing Loans and issue Letters of Credit may be
continued (pursuant to mechanics to be specified in the applicable Extension
Amendment) so long as the applicable Swing Line Lender and/or the applicable LC
Issuer, as applicable,



- 133 -

--------------------------------------------------------------------------------







have has consented to such extensions (it being understood that no consent of
any other Lender shall be required in connection with any such extension).

(b)          Notwithstanding anything to the contrary contained in this
Agreement, (A) on any date on which any Existing Term Loan Class or Existing
Revolving Commitment Class is converted to extend the related scheduled maturity
date(s) in accordance with paragraph (a) above (an “Extension Date”), (I) in the
case of the existing Term Loans of each Extending Lender, the aggregate
principal amount of such existing Term Loans shall be deemed reduced by an
amount equal to the aggregate principal amount of Extended Term Loans so
converted by such Lender on such date, and the Extended Term Loans shall be
established as a separate Class of Term Loans (together with any other Extended
Term Loans so established on such date), and (II) in the case of the existing
Revolving Commitments of each Extending Lender under the applicable Extension
Series, the aggregate principal amount of such Existing Revolving Commitment
Class shall be deemed reduced by an amount equal to the aggregate principal
amount of Extended Revolving Credit Commitments so converted by such Lender on
such date, and the aggregate principal amount of such Extended Revolving Credit
Commitments shall be established as a separate Class of revolving credit
commitments from the Existing Revolving Commitment Class of the applicable
Extension Series and from any other Existing Revolving Commitment Classes
(together with any other Extended Revolving Credit Commitments so established on
such date) and (B) if, on any Extension Date, any Existing Revolving Loans of
any Extending Lender are outstanding under the Existing Revolving Commitment
Class of the applicable Extension Series, such Existing Revolving Loans (and any
related participations) shall be deemed to be allocated as Extended Revolving
Credit Loans (and related participations) in the same proportion as such
Extending Lender’s commitment under the Existing Revolving Commitment Class of
the applicable Extension Series to Extended Revolving Credit Commitments.
(c)          With respect to all Extensions consummated by the Parent Borrower
pursuant to this Section 2.19, (i) such Extensions shall not constitute
voluntary or mandatory payments or prepayments for purposes of Section 2.15 and
(ii) any Extension Notice is required to be in a minimum amount of $15,000,000
in the case of Term Loans or $5,000,000 in the case of Revolving Commitments. 
In the event that the aggregate amount of Term Loans, Revolving Commitments and
Incremental Revolving Credit Commitments (and any earlier extended Extended
Revolving Credit Commitments) subject to Extension Notice exceeds the amount of
Extended Term Loans and/or Extended Revolving Credit Commitments, as applicable,
requested by the Parent Borrower, Term Loans, Revolving Commitments and
Incremental Revolving Credit Commitments (and any earlier extended Extended
Revolving Credit Commitments) subject to Extension Notices shall be converted to
Extended Term Loans and/or Extended Revolving Credit Commitments, as applicable,
on a pro rata basis based on the amount of Term Loans, Revolving Commitments and
Incremental Revolving Credit Commitments (and any earlier extended Extended
Revolving Credit Commitments) included in each such Extension Notice or as may
be otherwise agreed to in the applicable Extension Amendment.  The Parent
Borrower may at its election specify as a condition (a “Minimum Extension
Condition”) to consummating any such Extension that a minimum amount (to be
determined and specified in the relevant Extension Notice in the Parent
Borrower’s sole discretion and may be waived by the Parent Borrower) of Term
Loans or Revolving Commitments of any or all applicable tranches accept the
applicable Extension Notice.
(d)          In connection with any Extension, the Parent Borrower shall provide
the Administrative Agent at least ten (10) Business Days’ (or such shorter
period as may be agreed by the Administrative Agent) prior written notice
thereof, and shall agree to such procedures, if any, as may be established by,
or acceptable to, the Administrative Agent, in each case acting reasonably, to
accomplish the purposes of this Section 2.19.



- 134 -

--------------------------------------------------------------------------------







(e)          In connection with any Extension Amendment, the Parent Borrower
shall deliver (i) an opinion of counsel reasonably acceptable to the
Administrative Agent (x) as to the enforceability of such Extension Amendment,
the Agreement as amended thereby, and such other Loan Documents  as reasonably
agreed by the Parent Borrower and the Administrative Agent  and (y) to the
effect that such Extension Amendment, including the Extended Term Loans and/or
Extended Revolving Credit Commitments, as applicable, provided for therein, does
not breach or cause a default under the terms and provisions of Section 11.12 of
this Agreement, (ii) customary reaffirmation agreements and/or such amendments
to the Security Documents as may be reasonably requested by the Administrative
Agent in order to ensure that such Extended Term Loans and/or Extended Revolving
Credit Commitments, as applicable, are provided with the benefit of the
applicable Loan Documents and (iii) board resolutions and other closing
certificates and documentation to the extent reasonably requested by the
Administrative Agent.
(f)          In the event that the Administrative Agent determines in its sole
discretion that the allocation of Extended Term Loans of a given Extension
Series or the Extended Revolving Credit Commitments of a given Extension Series,
in each case to a given Lender was incorrectly determined as a result of
manifest administrative error, then the Administrative Agent, the Parent
Borrower and such affected Lender may (and hereby are authorized to), in their
sole discretion and without the consent of any other Lender, enter into an
amendment to this Agreement and the other Loan Documents (each, a “Corrective
Extension Amendment”) within fifteen (15) days following the effective date of
the applicable Extension Amendment, as the case may be, which Corrective
Extension Amendment shall (i) provide for the conversion and extension of Term
Loans under the Existing Term Loan Class or Existing Revolving Commitment Class
(and related Revolving Facility Exposure), as the case may be, in such amount as
is required to cause such Lender to hold Extended Term Loans or Extended
Revolving Credit Commitments (and related Revolving Facility Exposure) of the
applicable Extension Series into which such other Term Loans or Revolving
Commitments were initially converted, as the case may be, in the amount such
Lender would have held had such administrative error not occurred and had such
Lender received the minimum allocation of the applicable Loans or Commitments to
which it was entitled under the terms of such Extension Amendment, in the
absence of such error, (ii) be subject to the satisfaction of such conditions as
the Administrative Agent, the Parent Borrower and such Lender may agree
(including conditions of the type required to be satisfied for the effectiveness
of an Extension Amendment described in Section 2.19(a)), and (iii) effect such
other amendments of the type (with appropriate reference and nomenclature
changes) described in the penultimate sentence of Section 2.19(a), and the
Lenders hereby expressly authorize the Administrative Agent to enter into any
such amendments.
(g)          This Section 2.19 shall supersede any provisions in Section 2.16 or
11.12 to the contrary.  For the avoidance of doubt, any of the provisions of
this Section 2.19 may be amended with the consent of the Required Lenders;
provided that no such amendment shall require any Lender to provide any Extended
Revolving Credit Loans or Extended Term Loans without such Lender’s consent.

Section 2.20          Refinancing Amendments.

(a)          The Borrowers may obtain, from any Lender or any other bank,
financial institution or other institutional lender or investor that agrees to
provide any portion of Refinancing Term Loans, Refinancing Term Loan
Commitments, Refinancing Revolving Credit Loans or Refinancing Revolving Credit
Commitments pursuant to a Refinancing Amendment in accordance with this
Section 2.20 (each, an “Additional Refinancing Lender”) (provided that (i) the
Administrative Agent, each Swing Line Lender and each LC Issuer shall have
consented (not to be unreasonably withheld or delayed) to such Additional
Refinancing Lender’s making such Refinancing Term Loans, Refinancing Revolving
Credit Loans or Refinancing Revolving Credit Commitments to the extent such
consent, if any, would be required under the definition of “Eligible Assignee”
for an assignment of Loans or



- 135 -

--------------------------------------------------------------------------------







Revolving Commitments, as applicable, to such Additional Refinancing Lender,
(ii) with respect to Refinancing Term Loans, any Additional Refinancing Lender
providing any Refinancing Term Loans shall be subject to the same restrictions
set forth in Section 11.06(g) as they would otherwise be subject to with respect
to any purchase by or assignment to such Affiliated Lender of Term Loans and
(iii) Affiliated Lenders may not provide Refinancing Revolving Credit
Commitments), Credit Agreement Refinancing Indebtedness in the form of (i)
Refinancing Term Loans or Refinancing Term Loan Commitments in respect of all or
any portion of any Class of Term Loans then outstanding under this Agreement
(which for purposes of this clause (i) will be deemed to include any then
outstanding Refinancing Term Loans) or (ii) Refinancing Revolving Credit Loans
or Refinancing Revolving Credit Commitments in respect of all or any portion of
any Class of Revolving Loans (and the Unused Revolving Commitments with respect
to such Class of Revolving Loans) then outstanding under this Agreement (which
for purposes of this clause (ii) will be deemed to include any then outstanding
Refinancing Revolving Credit Commitments or Refinancing Revolving Credit Loans),
in each case pursuant to a Refinancing Amendment; provided that such Credit
Agreement Refinancing Indebtedness (A) will rank pari passu (or, at the option
of such Additional Refinancing Lender, on a junior basis) in right of payment
and of security with the other Loans and Commitments hereunder, (B) will have
such pricing (including interest rates, rate floors, fees, original issue
discounts, premiums) and optional and mandatory prepayments (including call
protection and prepayment premiums) and scheduled amortization terms as may be
agreed by the Parent Borrower and the Lenders thereof and (C) will have terms
and conditions that are otherwise consistent with the applicable requirements
set forth in the definition of “Credit Agreement Refinancing Indebtedness.”

(b)          Notwithstanding anything to the contrary in this Section 2.20 or
otherwise, (1) the borrowing and repayment (except for (A) payments of interest
and fees at different rates on Refinancing Revolving Credit Commitments (and
related outstanding Revolving Loans), (B) repayments required upon the maturity
date of the Refinancing Revolving Credit Commitments and (C) repayment made in
connection with a permanent repayment and termination of commitments (subject to
clause (3) below)) of Loans with respect to Refinancing Revolving Credit
Commitments after the date of obtaining any Refinancing Revolving Credit
Commitments shall be made on a pro rata basis with all other Revolving
Commitments, (2) subject to the provisions of Section 2.04(e) and Section
2.05(h) to the extent dealing with Swing Loans and Letters of Credit which
mature or expire after a maturity date when there exist Refinancing Revolving
Credit Commitments with a longer maturity date, all Swing Loans and Letters of
Credit shall be participated on a pro rata basis by all Lenders with Commitments
in accordance with their percentage of the Revolving Commitments (and except as
provided in Section 2.04(e) and Section 2.05(h), without giving effect to
changes thereto on an earlier maturity date with respect to Swing Loans and
Letters of Credit theretofore incurred or issued), (3) the permanent repayment
of Revolving Loans with respect to, and termination of, Refinancing Revolving
Credit Commitments after the date of obtaining any Refinancing Revolving Credit
Commitments shall be made on a pro rata basis with all other Revolving
Commitments, except that the Borrowers shall be permitted to permanently repay
and terminate commitments of any such Class on a better than a pro rata basis as
compared to any other Class with a later maturity date than such Class and (4)
assignments and participations of Refinancing Revolving Credit Commitments and
Refinancing Revolving Credit Loans shall be governed by the same assignment and
participation provisions applicable to Revolving Commitments and Revolving
Loans.
(c)          Each Class of Credit Agreement Refinancing Indebtedness incurred
under this Section 2.20 shall be in an aggregate principal amount that is not
less than (x) $15,000,000 in the case of Refinancing Term Loans an integral
multiple of $1,000,000 in excess thereof and (y) $5,000,000 in the case of
Refinancing Revolving Credit Commitments or Refinancing Revolving Credit Loans
and an integral multiple of $1,000,000 in excess thereof.  Any Refinancing
Amendment may provide for the issuance of Letters of Credit for the account of
the Parent Borrower, or the provision to the Parent Borrower of Swing Loans,
pursuant to any Refinancing Revolving Credit Commitments established



- 136 -

--------------------------------------------------------------------------------







thereby, in each case on terms substantially equivalent to the terms applicable
to Letters of Credit and Swing Loans under the Class of Revolving Commitments to
be refinanced; provided that terms relating to pricing, fees or premiums may
vary to extent otherwise permitted by this Section 2.20 and set forth in such
Refinancing Amendment.  The effectiveness of any Refinancing Amendment shall be
subject to the satisfaction on the date thereof of the following conditions,
receipt by the Administrative Agent of (i) customary legal opinions, board
resolutions and officers’ certificates reasonably satisfactory to the
Administrative Agent and (ii) reaffirmation agreements and/or such amendments to
the Security Documents as may be reasonably requested by the Administrative
Agent in order to ensure that such Credit Agreement Refinancing Indebtedness is
provided with the benefit of the applicable Loan Documents.  The Administrative
Agent shall promptly notify each Lender as to the effectiveness of each
Refinancing Amendment.

(d)          Each of the parties hereto hereby agrees that this Agreement and
the other Loan Documents may be amended pursuant to a Refinancing Amendment to
the extent (but only to the extent) necessary to (i) reflect the existence and
terms of the Credit Agreement Refinancing Indebtedness incurred pursuant thereto
(including any amendments necessary to treat the Loans and Commitments subject
thereto as Refinancing Term Loans, Credit Loans, Refinancing Revolving Credit
Commitments and/or Refinancing Term Loan Commitments), (ii) make such other
changes to this Agreement and the other Loan Documents consistent with the
provisions and intent of Section 11.12(h), and (iii) effect such amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the reasonable opinion of the Administrative Agent and the Parent Borrower,
to effect the provisions of this Section 2.20, and the Lenders hereby expressly
authorize the Administrative Agent to enter into any such Refinancing Amendment.
(e)          This Section 2.20 shall supersede any provisions in Section 2.16 or
Section 11.12 to the contrary.  For the avoidance of doubt, any of the
provisions of this Section 2.20 may be amended with the consent of the Required
Lenders.  For the avoidance of doubt, no Refinancing Amendment shall effect any
amendments that would require the consent of all Lenders pursuant to Section
11.12(a)(ii)(A) through (C), unless each such Lender has, or all such Lenders
have, as the case may be, given its or their consent to such amendment. No
Lender shall be under any obligation to provide any Refinancing Term Commitment
or Refinancing Revolving Credit Commitment unless such Lender executes a
Refinancing Amendment.

ARTICLE III.

INCREASED COSTS, ILLEGALITY AND TAXES


Section 3.01          Increased Costs.

(a)          Increased Costs Generally.  If any Change in Law shall:

(i)          impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Adjusted Eurodollar
Rate) or any LC Issuer;
(ii)          subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Excluded Taxes, (C) UK Tax Deductions and UK Tax Payments which are
contemplated under Section 3.02A, and (D) in respect of Tax imposed on payments
made or to be made to a Lender as a consequence of such payments having the
benefit of security relating to Austrian real estate) on its loans, loan
principal, letters of credit,



- 137 -

--------------------------------------------------------------------------------







commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or

(iii)          impose on any Lender or any LC Issuer or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Eurodollar Loans made by such Lender or any Letter of Credit or
participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, such LC Issuer or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender, LC Issuer or other
Recipient hereunder (whether of principal, interest or any other amount) then,
upon request of such Lender, LC Issuer or other Recipient, the applicable
Borrower will pay to such Lender, LC Issuer or other Recipient, as the case may
be, such additional amount or amounts as will compensate such Lender, LC Issuer
or other Recipient, as the case may be, for such additional costs incurred or
reduction suffered as provided in paragraph (c) of this Section 3.01.
(b)          Capital Requirements.  If any Lender or LC Issuer determines that
any Change in Law affecting such Lender or LC Issuer or any lending office of
such Lender or such Lender’s or LC Issuer’s holding company, if any, regarding
capital or liquidity requirements, has or would have the effect of reducing the
rate of return on such Lender’s or LC Issuer’s capital or on the capital of such
Lender’s or LC Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swing Loans held by, such Lender, or the
Letters of Credit issued by any LC Issuer, to a level below that which such
Lender or LC Issuer or such Lender’s or LC Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
LC Issuer’s policies and the policies of such Lender’s or LC Issuer’s holding
company with respect to capital adequacy), then from time to time the applicable
Borrower will pay to such Lender or LC Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or LC Issuer or such
Lender’s or LC Issuer’s holding company for any such reduction suffered as
provided in paragraph (c) of this Section 3.01.
(c)          Certificates for Reimbursement.  A certificate of a Lender or LC
Issuer setting forth the amount or amounts necessary to compensate such Lender
or LC Issuer or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section 3.01 and delivered to the Parent Borrower,
shall be conclusive absent manifest error.  Any such certificate shall include
the certification of an officer of such Lender or LC Issuer that such costs are
not being imposed on the applicable Borrower disproportionately in comparison
with other similarly situated borrowers.  The applicable Borrower shall pay such
Lender or LC Issuer, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.
(d)          Delay in Requests.  Failure or delay on the part of any Lender or
LC Issuer to demand compensation pursuant to this Section 3.01 shall not
constitute a waiver of such Lender’s or LC Issuer’s right to demand such
compensation; provided that the applicable Borrower shall not be required to
compensate a Lender or LC Issuer pursuant to this Section 3.01 for any increased
costs incurred or reductions suffered if the Lender does not provide notice of
such request more than 180 days after such Lender has knowledge (or should have
had knowledge) of the occurrence or event giving rise to such increased costs or
reductions (except that, if the Change in Law constituting the occurrence or
event giving rise to such increased costs or reductions is retroactive, then the
180 day period referred to above shall be extended to include the period of
retroactive effect thereof).



- 138 -

--------------------------------------------------------------------------------







Section 3.02          Taxes (Other Than UK Withholding Taxes).

(a)          LC Issuer.  For purposes of this Section 3.02, the term “Lender”
includes any LC Issuer and any Swing Line Lender, and the term “applicable law”
includes FATCA.
(b)          Payments Free of Taxes.  Subject to Section 3.02(k) below, any and
all payments by or on account of any obligation of any Credit Party under any
Loan Document shall be made without deduction or withholding for any Taxes,
except as required by applicable law.  If any applicable law requires the
deduction or withholding of any Tax from any such payment by any applicable
withholding agent, then the applicable withholding agent shall make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Credit Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 3.02) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(c)          Payment of Other Taxes by the Borrower.  The Credit Parties shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.
(d)          Indemnification by the Borrower.  Subject to Section 3.02(k) below,
the Credit Parties shall jointly and severally indemnify each Recipient, within
ten (10) days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 3.02) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to the relevant Credit Party by a Lender (with a copy to
the Administrative Agent), or by the Administrative Agent on its own behalf or
on behalf of a Lender, shall be conclusive absent manifest error.
(e)          [Reserved].
(f)          Evidence of Payments.  As soon as practicable after any payment of
Taxes by any Credit Party to a Governmental Authority pursuant to this Section
3.02, such Credit Party shall deliver to the Administrative Agent the original
or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.
(g)          Status of Lenders.

(i)          Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the applicable Borrower and the Administrative Agent, at the time or
times reasonably requested by such Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
applicable Borrower or the Administrative Agent as will permit such payments to
be made without withholding or at a reduced rate of withholding.  In addition,
any Lender, if reasonably requested by the applicable Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by such Borrower or the



- 139 -

--------------------------------------------------------------------------------







Administrative Agent as will enable such Borrower or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements.  Each Lender agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
the applicable Borrower and the Administrative Agent in writing of its legal
inability to do so.  Notwithstanding anything to the contrary in the preceding
three sentences, the completion, execution and submission of such documentation
(other than such documentation set forth in Section 3.02(g)(ii)(A), (ii)(B) and
(ii)(D) below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.  Notwithstanding any other provision of this
Section 3.02(g), a Lender shall not be required to deliver any form that such
Lender is not legally eligible to deliver.

(ii)          Without limiting the generality of the foregoing, with respect to
any obligation for which the applicable Borrower is any US Borrower,

(A)          each Lender that is a U.S. Person shall deliver to the US Borrowers
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the US Borrowers or the Administrative Agent), two duly
executed originals of IRS Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding tax;
(B)          each Foreign Lender shall deliver to the US Borrowers and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the US Borrowers or the Administrative Agent), whichever of the
following is applicable:

(1)          in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, two duly executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the "interest" article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the "business profits" or "other income" article of such tax treaty;
(2)          two executed originals of IRS Form W-8ECI;
(3)          in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit H-1 to the effect that (A) such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of a US Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled



- 140 -

--------------------------------------------------------------------------------







foreign corporation” described in Section 881(c)(3)(C) of the Code and (B) the
interest payments in question are not effectively connected with a U.S. trade or
business conducted by such Foreign Lender (a “U.S. Tax Compliance Certificate”)
and (y) two duly executed originals of IRS Form W-8BEN; or

(4)          to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
H-2 or Exhibit H-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided, that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-4 on
behalf of each such direct and indirect partner;

(C)          any Foreign Lender shall deliver to the US Borrowers and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the US Borrowers or the Administrative Agent), executed originals of
any other form prescribed by applicable law as a basis for claiming exemption
from or a reduction in U.S. federal withholding Tax, duly completed, together
with such supplementary documentation as may be prescribed by applicable law to
permit the US Borrowers or the Administrative Agent to determine the withholding
or deduction required to be made; and
(D)          if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the US Borrowers and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the US Borrowers or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the US Borrowers or
the Administrative Agent as may be necessary for the US Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment. 
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

(iii)          Without limiting the generality of Section 3.02(g)(i), above,
with respect to any obligation for which the applicable Borrower is organized or
incorporated under the laws of Puerto Rico, or is treated for Puerto Rico tax
purposes as engaged in a Puerto Rico trade or business, a certificate to the
effect that such Lender is a PR Qualified Lender.



- 141 -

--------------------------------------------------------------------------------







(h)          Treatment of Certain Refunds.  If any party determines, in its sole
discretion, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 3.02 (including by the payment of
additional amounts pursuant to this Section 3.02), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 3.02 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts
giving rise to such refund had never been paid.  This paragraph shall not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(i)          VAT (other than United Kingdom VAT)

(i)          All amounts expressed to be payable under any Loan Document by any
Credit Party to any Recipient which (in whole or in part) constitute the
consideration for any supply for VAT purposes are deemed to be exclusive of any
VAT which is chargeable on that supply, and accordingly, subject to Section
3.02(i)(ii) below, if VAT is or becomes chargeable on any supply made by any
Recipient to any Credit Party under a Loan Document and such Recipient is
required to account to the relevant tax authority for the VAT, that Credit Party
must pay to such Recipient (in addition to and at the same time as paying any
other consideration for such supply) an amount equal to the amount of the VAT
(and such Recipient shall promptly provide an appropriate VAT invoice to that
Credit Party).
(ii)          If VAT is or becomes chargeable on any supply made by any
Recipient (the “Supplier”) to any other Recipient (the “Customer”) under a Loan
Document, and any party other than the Customer (the “Relevant Party”) is
required by the terms of any Loan Document to pay an amount equal to the
consideration for that supply to the Supplier (rather than being required to
reimburse or indemnify the Customer in respect of that consideration):

(A)           (where the Supplier is the person required to account to the
relevant tax authority for the VAT) the Relevant Party must also pay to the
Supplier (at the same time as paying that amount) an additional amount equal to
the amount of the VAT.  The Customer must (where this paragraph (A) applies)
promptly pay to the Relevant Party an amount equal to any credit or repayment
the Customer receives from the relevant tax authority which the Customer
reasonably determines relates to the VAT chargeable on that supply; and
(B)          (where the Customer is the person required to account to the
relevant tax authority for the VAT) the Relevant Party must promptly, following
demand from the Customer, pay to the Customer an amount equal to the VAT
chargeable on that supply but only to the extent that the Customer reasonably



- 142 -

--------------------------------------------------------------------------------







determines that it is not entitled to credit or repayment from the relevant tax
authority in respect of that VAT.

(iii)          Where a Loan Document requires any Credit Party to reimburse or
indemnify a Recipient for any cost or expense, that Credit Party shall reimburse
or indemnify (as the case may be) such Recipient for the full amount of such
cost or expense, including such part thereof as represents VAT, save to the
extent that such Recipient reasonably determines that it is entitled to credit
or repayment in respect of such VAT from the relevant tax authority.
(iv)          This Section 3.02(i) shall not apply to VAT arising in the United
Kingdom, which shall instead be governed by Section 3.02A(h) below.

(j)          Survival.  Each party’s obligations under this Section 3.02 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.
(k)          United Kingdom Taxes.  This Section 3.02 shall not apply to any
amount of income Tax required to be withheld or deducted from any payment by or
on behalf of any Credit Party to any Recipient hereunder or any other Loan
Document by any taxing authority or Governmental Authority of the United
Kingdom, which shall instead be governed by Section 3.02A.
(l)          Austrian Stamp Taxes.   Notwithstanding anything herein or any
other Loan Document to the contrary: (i) with respect to Austrian stamp duty
(Rechtsgeschäftsgebühren) in respect of any Loan Document, each Credit Party
shall pay such duties, unless a Recipient is obliged to pay such stamp duty
(Rechtsgeschäftsgebühren) pursuant to subclause (ii) below; (ii) a Recipient
shall pay any cost, loss or liability that a Credit Party or such Recipient
incurs in relation to Austrian stamp duty (Rechtsgeschäftsgebühren) payable in
the Republic of Austria in respect of any Loan Document, to the extent such
stamp duty (Rechtsgeschäftsgebühren) becomes payable solely as a consequence of
such Recipient’s transfer of any of its rights and/or obligations under any Loan
Document without complying with the requirements of subclauses (iii)(x) through
(iii)(z) below; (iii) each party hereto agrees that: (x) no party shall (1) send
or bring into Austria or keep, execute or produce in Austria an original or a
certified copy of a Loan Document; or (2) send or bring into Austria or keep,
execute or produce in Austria any written communication (including facsimiles)
which refers to any Loan Document; or (3) send or bring into Austria (including
by e-mail or facsimile) or keep, execute or produce in Austria a copy of any
Loan Document or other document which refers to any Loan Document signed or
endorsed by one or more parties hereto; or (4) print out any e-mail
communication which refers to any Loan Document in Austria or send any e-mail
communication carrying an electronic or digital signature which refers to any
Loan Document to an Austrian addressee (and each party hereto may rely thereon
that an e-mail address notified pursuant to this Agreement is outside of Austria
and e-mail communication may be made to that address, unless such party
positively knows or grossly negligently (grob fahrlässig) was unaware that such
addressee is based in Austria); (y) any written communication (including
facsimiles and e-mails) to be made under or in connection with the Loan
Documents to or by an Austrian Obligor shall be addressed to the Parent Borrower
using the contact details determined in accordance with the terms hereof or by
the Parent Borrower as agent on behalf of each Obligor, respectively; and (z) no
Lender shall transfer any of its rights and/or obligations under any Loan
Document to a Lender resident in Austria other than in accordance with the
relevant provisions of this Agreement, except, in each case, where
non-compliance with the foregoing provisions of this Section 3.02(l) does not
cause any liability of any party hereto to pay stamp duty
(Rechtsgeschäftsgebühren) in Austria.



- 143 -

--------------------------------------------------------------------------------







(m)          Austrian Proceedings.  In the event of any proceedings relating to
a dispute before any court, arbitral body or Governmental Authority in the
Republic of Austria (“Austrian Proceedings”), no Party shall take any of the
actions mentioned in subclause (ii) of Section 3.02(l) above, unless another
party challenges the authenticity (Echtheit) of any copy of any Loan Document in
any such Proceedings.  Regarding any Austrian Proceedings each party hereto
further agrees not to: (i) object to the introduction into evidence of any
uncertified copy of an original; (ii) raise as a defense to any action or
exercise of a remedy a failure to introduce an original into evidence; (iii)
object to the submission of any uncertified copy of a Loan Document; or (iv)
contest the authenticity, and conformity to the original (Übereinstimmung mit
dem echten Original), of an uncertified copy of an original, in each case,
unless any such uncertified copy actually introduced as evidence in Austrian
Proceedings does not accurately reflect the content of such original.
(n)          Additional Austrian Documentation Provisions. Nothing in paragraphs
(l) or (m) above shall, however, prevent the Credit Parties and/or the
Recipients from taking any actions mentioned in subclause (x) of Section 3.02(l)
above, including bringing an original or certified copy or any document
constituting substitute documentation (Ersatzbeurkundung, rechtsbezeugende
Beurkundung oder Bezugnahme auf eine Schrift) of this Agreement or any Loan
Document into the Republic of Austria if this is necessary for the enforcement
of, or the preservation of any rights, powers or remedies under any Loan
Document or any proceedings instituted by or against a Recipient in connection
therewith (including but not limited to the case that an uncertified copy
actually introduced as evidence in Austrian Proceedings does not accurately
reflect the content of such original).

Section 3.02A          United Kingdom Taxes.


(a)          LC Issuer. For purposes of this Section 3.02A, the term “Lender”
includes any LC Issuer.

(b)          Payments Free of Taxes  Any and all payments by or on account of
any obligation of any Credit Party under any Loan Document shall be made without
deduction or withholding for any Taxes in the United Kingdom, except as required
by applicable law.  Except as otherwise provided in this Section 3.02A, if under
applicable law any amount of Tax is required to be withheld or any deduction of
Tax is required to be made from any payment by or on behalf of any Credit Party
to any Recipient under this Agreement or under any other Loan Document by any
taxation authority or Governmental Authority of the United Kingdom (other than
any tax payable in respect of the overall net income or capital of the
Recipient) (such non-excluded taxes hereinafter referred to as “UK Tax
Deductions”), (1) the Credit Parties agree, subject to Section 3.02A(c) below,
to pay such additional amounts as may be necessary so that after any UK Tax
Deduction is made, each Recipient receives an amount equal to the sum it would
have received had no such UK Tax Deduction been required, (2) the applicable
Credit Party shall make all such UK Tax Deductions, (3) the applicable Credit
Party shall pay the full amount withheld or deducted to the relevant taxation
authority or Governmental Authority in accordance with applicable law and (4)
the applicable Credit Party shall forward to the relevant Recipient and to the
Administrative Agent the official tax receipts or other documentation to the
reasonable satisfaction of the Recipient in respect of the amounts withheld or
deducted or any payment to a taxing authority or other Governmental Authority
required in connection with a UK Tax Deduction.  A Credit Party shall promptly
upon becoming aware that it must make a UK Tax Deduction on a payment under a
Loan Document (or that there is any change in the rate or the basis of a UK Tax
Deduction) notify the Administrative Agent accordingly.  Similarly, a Recipient
shall notify the Administrative Agent on becoming so aware in respect of a
payment payable to that Recipient and the Administrative Agent shall notify the
relevant Credit Party.



- 144 -

--------------------------------------------------------------------------------







(c)          Exceptions.  A Credit Party is not required to make an increased
payment to a Lender under Section 3.02A(b) for or in respect of a UK Tax
Deduction, if and to the extent that on the date on which the payment falls due:

(A)          the payment could have been made to the relevant Lender without a
UK Tax Deduction if it was a Qualifying Lender but on that date that Lender is
not or has ceased to be a Qualifying Lender, other than as a result of any
change after the date on which the relevant Lender became a Lender under this
Agreement in (or in the interpretation, administration, or application of) any
law or Treaty, or any published practice or concession of any relevant taxation
authority or Governmental Authority; or
(B)          the relevant Lender is a Qualifying Lender solely under
sub-paragraph (B) of the definition of Qualifying Lender and;

(1)          an officer of HM Revenue & Customs has given (and not revoked) a
direction (a “Direction”) under section 931 ITA which relates to that payment
and that Lender has received from that Credit Party a certified copy of that
Direction; and
(2)          the payment could have been made to the Lender without any UK Tax
Deduction in the absence of that Direction; or

(C)          the relevant Lender is a Qualifying Lender which is a Treaty Lender
and the payment could have been made to the Lender without the UK Tax Deduction
had that Lender complied with its obligations under Section 3.02A(d) below.

(d)          Treaty Lenders. A Treaty Lender and each Credit Party which makes a
payment under a Loan Document to which that Treaty Lender is entitled shall
co-operate in completing any procedural formalities necessary for that Credit
Party to obtain authorization to make that payment without a UK Tax Deduction,
including, to the extent reasonably practicable, making and filing of an
appropriate application for relief under an applicable Treaty.  Notwithstanding
anything to the contrary in this Agreement, in the event that the relevant
Credit Party is the UK Borrower and a Lender is a Treaty Lender that holds a
passport under the United Kingdom HM Revenue & Customs Double Taxation Treaty
Passport scheme (the “DTTP Scheme”) and that Treaty Lender wishes that scheme to
apply to this Agreement, that Lender shall confirm its scheme reference number
and its jurisdiction of tax residence in writing to the UK Borrower and the
Administrative Agent on or before the date of this Agreement, or in the case of
a Treaty Lender joining this Agreement, on or before the date it becomes a
Treaty Lender, or where the relevant Treaty Lender becomes a Lender after the
date of this Agreement on or before the date it becomes a Lender.  Following
receipt of such notification, the UK Borrower shall, in respect of each Treaty
Lender that has provided it with a DTTP Scheme reference number, submit a duly
completed form DTTP2 (or such alternative form as may be specified by HM Revenue
& Customs from time to time) to HM Revenue & Customs within 30 working days
either of the date of this Agreement, or where the relevant Treaty Lender
becomes a Lender after the date of this Agreement within 30 working days of the
date of the relevant Assignment Agreement executed by that Lender or where a
relevant Person becomes an Additional Borrower, within 30 working days of the
date on which that Additional Borrower becomes a Borrower in accordance with
Section 1.09 of this Agreement (provided that the relevant Treaty Lender has
confirmed its scheme reference number and its jurisdiction of tax residence in
writing to the relevant Additional Borrower and the Administrative Agent within
5 working days of that date), and the UK Borrower shall promptly provide the
relevant Treaty Lender and the Administrative Agent with a copy of that filing.
Where a Treaty Lender wishes the DTTP Scheme to apply to this Agreement and has
confirmed its scheme reference number and its jurisdiction of tax residence in
writing to the relevant Credit Party and the Administrative Agent in accordance
with this Section 3.02A(d), it shall not be under



- 145 -

--------------------------------------------------------------------------------







any further obligation pursuant to this Section 3.02A(d) in respect of any
procedural formalities necessary for the relevant Credit Party to obtain
authorization to make payments without a UK Tax Deduction. Nothing in this
clause shall require any Treaty Lender to (i) register under the DTTP Scheme or
(ii) apply the DTTP Scheme to any Loan or Letter of Credit if it has registered
under the scheme if it has not given notification to the UK Borrower and the
Administrative Agent to the effect that it wishes the DTTP Scheme to apply to
this Agreement in accordance with this Section 3.02A(d).

(e)          Indemnification.  Each Credit Party shall (within three (3)
Business Days of demand by the Administrative Agent) pay to a Recipient an
amount equal to the loss, liability or cost which has been (directly or
indirectly) suffered by that Recipient as a result of any change in applicable
law (or in the official interpretation or administration thereof) for or on
account of tax imposed by any taxation authority or Governmental Authority of
the United Kingdom on that Recipient in respect of a Loan Document. 
Notwithstanding the foregoing, this Section 3.02A(e) shall not apply:

(A)          with respect to any tax assessed on a Recipient:

(1)          under the law of the jurisdiction in which that Recipient is
incorporated or, if different, the jurisdiction (or jurisdictions) in which that
Recipient is treated as resident for tax purposes; or
(2)          under the law of the jurisdiction in which that Recipient’s lending
office is located in respect of amounts received or receivable in that
jurisdiction,

if that tax is imposed on or calculated by reference to the net income received
or receivable (but not any sum deemed to be received or receivable) by that
Recipient; or

(B)          to the extent a loss, liability or cost:

(1)          is compensated for by an increased payment under Section 3.02A(b)
above; or
(2)          would have been compensated for by an increased payment under
Section 3.02A(b) but was not so compensated solely because one of the exclusions
in Section 3.02A(c) applied.

A Recipient making, or intending to make a claim under this Section 3.02A(e)
shall promptly notify the Administrative Agent of the event which will give, or
has given, rise to the claim, following which the Administrative Agent shall
notify the relevant Credit Party.

(f)          UK Tax Credit. If a Credit Party makes a UK Tax Payment and the
relevant Recipient determines (in its sole discretion) that:

(A)          a UK Tax Credit is attributable to an increased payment of which
that UK Tax Payment forms part, to that UK Tax Payment or to a UK Tax Deduction
in consequence of which that UK Tax Payment was required; and
(B)          that Recipient or an Affiliate of that Recipient has obtained and
utilized that UK Tax Credit,

the Recipient shall pay an amount to the Credit Party which that Recipient
determines (in its sole discretion) will leave it (after that payment) in the
same after-Tax position as it would have been in had



- 146 -

--------------------------------------------------------------------------------







the UK Tax Payment not been required to be made by the Credit Party, provided
that if the relevant Recipient has made a payment in respect of such a UK Tax
Credit to a Credit Party under this Section 3.02A(f) and is required to repay
all or any part of a UK Tax Credit to the relevant taxing authority or
Governmental Authority, the Credit Parties agree to repay to the relevant
Recipient an amount equal to the lower of (a) the amount the relevant Recipient
paid to that Credit Party under this Section 3.02A(f) in respect of such UK Tax
Credit and (b) the amount the relevant Recipient is required to repay to such
taxing authority or Governmental Authority.

(g)          Lender Status Confirmation. Each Lender which becomes a party to
this Agreement after the date of this Agreement shall indicate, in the
Assignment Agreement which it executes on becoming a party, which of the
following categories it falls in:

(A)          not a Qualifying Lender;
(B)          a Qualifying Lender (other than a Treaty Lender); or
(C)          a Treaty Lender.

If such a Lender fails to indicate its status in accordance with this Section
3.02A(f) then such Lender shall be treated for the purposes of this Agreement
(including by each Credit Party) as if it is not a Qualifying Lender until such
time as it notifies the Administrative Agent which category applies (and the
Administrative Agent, upon receipt of such notification, shall inform the
relevant Credit Party).

(h)          VAT in the United Kingdom

(i)          All amounts expressed to be payable under any Loan Document by any
Credit Party to any Recipient which (in whole or in part) constitute the
consideration for any supply for VAT purposes are deemed to be exclusive of any
VAT which is chargeable on that supply, and accordingly, subject to Section
3.02(A)(h)(ii) below, if VAT is or becomes chargeable on any supply made by any
Recipient to any Credit Party under a Loan Document and such Recipient is
required to account to the relevant tax authority for the VAT, that Credit Party
must pay to such Recipient (in addition to and at the same time as paying any
other consideration for such supply) an amount equal to the amount of the VAT
(and such Recipient shall promptly provide an appropriate VAT invoice to that
Credit Party).
(ii)          If VAT is or becomes chargeable on any supply made by any
Recipient (the “Supplier”) to any other Recipient (the “Customer”) under a Loan
Document, and any party other than the Customer (the “Relevant Party”) is
required by the terms of any Loan Document to pay an amount equal to the
consideration for that supply to the Supplier (rather than being required to
reimburse or indemnify the Customer in respect of that consideration):

(A)           (where the Supplier is the person required to account to the
relevant tax authority for the VAT) the Relevant Party must also pay to the
Supplier (at the same time as paying that amount) an additional amount equal to
the amount of the VAT.  The Customer must (where this paragraph (A) applies)
promptly pay to the Relevant Party an amount equal to any credit or repayment
the Customer receives from the relevant tax authority which the Customer
reasonably determines relates to the VAT chargeable on that supply; and
(B)          (where the Customer is the person required to account to the
relevant tax authority for the VAT) the Relevant Party must promptly, following
demand from the



- 147 -

--------------------------------------------------------------------------------







Customer, pay to the Customer an amount equal to the VAT chargeable on that
supply but only to the extent that the Customer reasonably determines that it is
not entitled to credit or repayment from the relevant tax authority in respect
of that VAT.

(iii)          Where a Loan Document requires any Credit Party to reimburse or
indemnify a Recipient for any cost or expense, that Credit Party shall reimburse
or indemnify (as the case may be) such Recipient for the full amount of such
cost or expense, including such part thereof as represents VAT, save to the
extent that such Recipient reasonably determines that it is entitled to credit
or repayment in respect of such VAT from the relevant tax authority.
(iv)          Any reference in this Section 3.02(A)(h) to any Credit Party
shall, at any time when such Credit Party is treated as a member of a group for
VAT purposes, include (where appropriate and unless the context otherwise
requires) a reference to the representative member of such group at such time
(the term “representative member” to have the same meaning as in the United
Kingdom’s Value Added Tax Act 1994 or applicable legislation in other
jurisdictions having a similar effect).

(i)          Stamp taxes.   The Credit Parties shall pay and, within three (3)
Business Days of demand, indemnify each Recipient against any cost, loss or
liability that the relevant Recipient incurs in relation to all stamp duty,
registration and other similar Taxes imposed by any taxation authority or
Governmental Authority of the United Kingdom payable in respect of any Loan
Document, except to the extent such Recipient has already been indemnified or
reimbursed for such cost, loss or liability under Section 3.02 or otherwise or
where such Taxes are payable on or by reference to the transfer of the whole or
any part of the rights of any Lender under a Loan Document, other than where
such transfer is made pursuant to Section 3.03.

Section 3.03          Mitigation Obligations; Replacement of Lenders.

(a)          Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.01 or requires the applicable Borrower to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.02 or Section
3.02A, then such Lender shall (at the request of the Borrower) use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 ,Section 3.02 or Section 3.02A, as the case may be, in the
future, and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.
(b)          Replacement of Lenders.  If any Lender requests compensation under
Section 3.01 or if the applicable Borrower is required to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.02 or Section 3.02A and, in each
case, such Lender has declined or is unable to designate a different lending
office in accordance with Section 3.03(a), or if any Lender is a Defaulting
Lender or a Non-Consenting Lender, then the applicable Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by, Section
11.06), all of its interests, rights (other than its existing rights to payments
pursuant to Section 3.01 or Section 3.02) and obligations under this Agreement
and the related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:



- 148 -

--------------------------------------------------------------------------------



 
(i)          the Parent Borrower shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 11.06;
(ii)          such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Outstandings,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 3.04) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the applicable Borrower (in the case of all other
amounts);
(iii)          in the case of any such assignment resulting from a claim for
compensation under Section 3.01 or payments required to be made pursuant to
Section 3.02 or Section 3.02A, such assignment will result in a reduction in
such compensation or payments thereafter;
(iv)          such assignment does not conflict with applicable law; and
(v)          in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the applicable Borrower to require such assignment and
delegation cease to apply.
Section 3.04          Breakage Compensation.  The applicable Borrower shall
compensate each Lender (including the Swing Line Lender), upon its written
request (which request shall set forth the detailed basis for requesting and the
method of calculating such compensation), for all reasonable losses, costs,
expenses and liabilities (including, without limitation, any loss, cost, expense
or liability incurred by reason of the liquidation or reemployment of deposits
or other funds required by such Lender to fund its Eurodollar Loans or Swing
Loans) which such Lender actually sustains in connection with any of the
following: (i) if for any reason (other than a default by such Lender or the
Administrative Agent) a Borrowing of Eurodollar Loans or Swing Loans does not
occur on a date specified therefor in a Notice of Borrowing or a Notice of
Continuation or Conversion (whether or not withdrawn by the applicable Borrower
or deemed withdrawn); (ii) if any repayment, prepayment, Conversion or
Continuation of any Eurodollar Loan occurs on a date that is not the last day of
an Interest Period applicable thereto or any Swing Loan is paid prior to the
Swing Loan Maturity Date applicable thereto; (iii) if any prepayment of any of
its Eurodollar Loans is not made on any date specified in a notice of prepayment
given by the Borrower; (iv) as a result of an assignment by a Lender of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto pursuant to a request by the applicable Borrower pursuant to Section
3.03(b); or (v) as a consequence of (y) any other default by the applicable
Borrower to repay or prepay any Eurodollar Loans when required by the terms of
this Agreement or (z) an election made pursuant to Section 3.03(b).  The written
request of any Lender setting forth in reasonable detail any amount or amounts
that such Lender is entitled to receive pursuant to this Section 3.04 shall be
delivered to the Parent Borrower, through the Administrative Agent, and shall be
conclusive absent manifest error. The applicable Borrower shall pay such Lender
the amount shown as due on any such request within ten (10) Business Days after
receipt by the Parent Borrower of such written request.

ARTICLE IV.

CONDITIONS PRECEDENT


- 149 -

--------------------------------------------------------------------------------







Section 4.01          Conditions Precedent at Closing Date.  The obligation of
the Lenders to make Loans, and of any LC Issuer to issue Letters of Credit, is
subject to the satisfaction of each of the following conditions on or prior to
the Closing Date:

(a)          Credit Agreement.  This Agreement shall have been executed and
delivered by the Parent Borrower, the Subsidiary Borrowers, the Administrative
Agent, each LC Issuer and each of the Lenders.
(b)          Guaranty.  The Guarantors shall have duly executed and delivered
the Guaranty.
(c)          Security Documents.  The Credit Parties shall have duly executed
and delivered to the Administrative Agent:

(i)          the U.S. Security Documents;
(ii)          the Canadian Security Documents;
(iii)          the PR Security Documents;
(iv)          the UK Security Documents;
(v)          the Austrian Security Documents;
(vi)          the Cayman Security Documents;
(vii)          the Dutch Security Documents;
(viii)          a Perfection Certificate; and
(ix)          the Intercompany Note.

(d)          Corporate Resolutions and Approvals; Other Certifications.  The
Administrative Agent shall have received (A) certified copies of the resolutions
of the board of directors (or similar governing body) of each Credit Party or,
in the case of a partnership, the board of directors of its general partner
evidencing corporate approval of the Transactions, (B) if applicable, with
respect to the Dutch Credit Parties certified copies of (i) resolutions of the
shareholders, (ii) the resolutions of the supervisory board of directors and
(iii) with respect to Banner Pharmacaps Europe B.V., a positive and
unconditional works council advice of its works council confirming the
authorization to become Subsidiary Guarantor and for the establishment of the
pledge over its shares and (C) a certificate, dated the Closing Date and signed
by an Authorized Officer, confirming satisfaction of the conditions set forth in
Section 4.01(p), Section 4.01(q), Section 4.01(r), Section 4.01(s) and Section
4.01(t);
(e)          Incumbency Certificates.  The Administrative Agent shall have
received a secretary’s certificate of each Credit Party or, in the case of a
partnership, its general partner reasonably acceptable to the Administrative
Agent which include certification of the names and true signatures of the
officers of such Credit Party authorized to sign the Loan Documents to which
such Credit Party is a party and any other documents to which such Credit Party
is a party that may be executed and delivered in connection herewith.



- 150 -

--------------------------------------------------------------------------------







(f)          Opinions of Counsel.  The Administrative Agent shall have received
the following executed legal opinions:

(i)          the legal opinion of Simpson Thacher & Bartlett LLP; and
(ii)           the legal opinion of local counsel in each of Canada, Puerto
Rico, the Netherlands, England and Wales, the Cayman Islands and Austria which
shall be addressed to the Administrative Agent and the Lenders and dated the
Closing Date and in form and substance reasonably satisfactory to the
Administrative Agent.

(g)          Senior Notes.  Prior to or substantially concurrently with the
Closing Date, the Borrower shall have received at least $450 million of gross
cash proceeds from the issuance of the Senior Notes.
(h)          Recordation of Security Documents, Delivery of Collateral, etc. 
The Security Documents, and/or proper UCC or PPSA financing statements or other
notices (or the foreign equivalent, as applicable) in respect thereof, shall
have been delivered to the Administrative Agent and shall be in proper form for
recording, publishing or filing in such manner and in such places as is required
by law to create, perfect, preserve and protect the rights, Liens and security
interests in the Collateral of the Secured Creditors and all Collateral items
required to be physically delivered to the Collateral Agent under the Security
Documents shall have been so delivered, accompanied by any appropriate
instruments of transfer, and all fees and other charges then due and payable in
connection with the execution, delivery, recording, publishing and filing of
such instruments and the issuance of the Obligations and the delivery of the
Notes shall have been paid in full.
(i)          Corporate Charter and Good Standing Certificates.  The
Administrative Agent shall have received certified copies of the bylaws,
memorandum and articles of association, partnership agreement, limited liability
company agreement or other applicable governing documents, of each Credit Party,
and, to the extent applicable, a good standing certificate from the Secretary of
State of the state of incorporation or formation, as the case may be, dated as
of a recent date, listing and attaching all charter documents affecting each
Credit Party and certifying as to the good standing of such Credit Party (only
if the concept of good standing exists in the applicable jurisdiction).
(j)          Parent Borrower Financial Statements.  The Administrative Agent
shall have received a pro forma consolidated balance sheet and related pro forma
consolidated statements of income of Parent Borrower, as of and for the
twelve-month period ending on, October 31, 2013, in the case of Patheon, and
September 30, 2013, in the case of Delta, in each case, prepared after giving
effect to the Transactions as if the Transactions had occurred as of such date
(in the case of the balance sheet) or at the beginning of such period (in the
case of such statement of income), which need not be prepared in compliance with
Regulation S-X of the Securities Act of 1933, as amended, or include adjustments
for purchase accounting and which fiscal quarters or fiscal years, as
applicable, with respect to each of Patheon and Delta, need not end on the same
date (it being understood that the Lenders have received such pro forma
financial statements).
(k)          DPP Financial Statements. The Administrative Agent shall have
received (a) audited consolidated balance sheets and related statements of
income, stockholders’ equity and cash flows of Delta for the 2011 and 2012
fiscal years, which financial statements will be audited and prepared in
accordance with IFRS and (b) unaudited consolidated balance sheets, related
statements of income and related statements of cash flows of Delta for each
fiscal quarter ended



- 151 -

--------------------------------------------------------------------------------







on or after June 30, 2013 and September 30, 2013 (it being understood that the
Administrative Agent have received such unaudited financial statements and such
financial information need only be presented for the period commencing at the
start of such fiscal year to the end of such fiscal year).

(l)          Patheon Financial Statements.  The Administrative Agent shall have
received (a) audited consolidated balance sheets and related statements of
income, stockholders’ equity and cash flows of Patheon for the 2011, 2012 and
2013 fiscal years, which financial statements will be audited and prepared in
accordance with GAAP (it being understood that the Lenders have received such
audited financial statements) and (b) unaudited consolidated balance sheets,
related statements of income and related statements of cash flows of Patheon for
each fiscal quarter ended after January 31, 2014 and sixty (60) days or more
prior to the Closing Date.
(m)          Solvency Certificate.  The Administrative Agent shall have received
a solvency certificate in the form attached hereto as Exhibit D, dated as of the
Closing Date, and executed by a Financial Officer.
(n)          Payment of Outstanding Indebtedness, etc.  The Administrative Agent
shall have received evidence that prior to or substantially concurrent with the
funding of the Loans on the Closing Date, the Closing Date Refinancing shall
have occurred.
(o)          Acquisition.  An Authorized Officer shall have certified that the
Acquisition shall have been consummated or shall be consummated substantially
concurrently with the initial funding of the Credit Facilities in all material
respects in accordance with the Acquisition Agreements, and no provision thereof
shall have been amended or waived (including consents granted thereunder) in any
respect that would be materially adverse to the Lenders without the consent of
the Arrangers, which consent shall not have been unreasonably withheld or
delayed.
(p)          Equity Contribution.  The transactions contemplated by Section 1.1
and Section 1.2 of the Contribution Agreement shall have been consummated.
(q)          No Closing Date Delta Material Adverse Effect.  Since December 31,
2012, there has not been a Closing Date Delta Material Adverse Effect.
(r)          No Closing Date Patheon Material Adverse Effect.  Since July 31,
2013, there has not been a Closing Date Patheon Material Adverse Effect.
(s)          Accuracy of Specified Representations.  The Specified
Representations shall be true and correct in all material respects (or, if
qualified by “materiality,” “Material Adverse Effect” or similar language, in
all respects (after giving effect to such qualification)) as of the Closing Date
and with the same effect as though such representations and warranties had been
made on and as of the Closing Date, except to the extent that such
representations and warranties expressly relate to an earlier specified date or
period, in which case such representations and warranties shall have been true
and correct in all material respects as of the date when made or for the
respective period, as the case may be; provided that, if the term “Material
Adverse Effect” qualifies any Specified Representation in Article V, such term
shall be deemed to refer to the term “Closing Date Material Adverse Effect” to
the extent such representation is being made in connection with a Credit Event
on the Closing Date.
(t)          Accuracy of Specified Acquisition Agreement Representations. The
Specified Acquisition Agreement Representations shall be true and correct in all
material respects (or, if



- 152 -

--------------------------------------------------------------------------------







qualified by “materiality,” “Material Adverse Effect” or similar language, in
all respects (after giving effect to such qualification)) as of the Closing
Date.

(u)          Know Your Customer Information.  The Administrative Agent shall
have received, at least three (3) Business Days prior to the Closing Date, all
documentation and other information required by regulatory authorities under
applicable “Know Your Customer” and anti-money laundering rules and regulations,
including the Patriot Act; provided that any requests for such information shall
have been received by the Parent Borrower at least ten (10) Business Days prior
to the Closing Date.
(v)          Payment of Fees and Expenses.  Substantially concurrently with the
initial funding of the Credit Facilities on the Closing Date, the Administrative
Agent shall have received the Closing Fees and all fees and expenses in the
amounts previously agreed in writing to be received on the Closing Date.
(w)          Notice. The Administrative Agent shall have received a Notice of
Borrowing meeting the requirements of Section 2.08(b) with respect to the
Closing Date Borrowings.

Notwithstanding anything to the contrary in this Section 4.01, to the extent any
security interest in any Collateral (including the creation or perfection of any
security interest) is not or cannot reasonably be created and/or perfected on
the Closing Date (other than (x) the execution and delivery of the U.S. Security
Agreement and the Canadian Collateral Agreement, (y) the pledge of certificated
capital stock (to the extent required to be pledged or otherwise secured
pursuant to the U.S. Security Agreement and the Canadian Collateral Agreement)
of (1) the Parent Borrower’s wholly-owned material U.S. and Canadian
subsidiaries, (2) Delta and the wholly-owned material U.S. subsidiaries of Delta
and (3) Patheon and the wholly-owned material U.S. and Canadian subsidiaries of
Patheon, in each case other than those stock certificates in possession of any
Lender or any of its affiliates or any existing lender to Delta or Patheon, as
applicable and (z) the grant and perfection of security interests in other
assets required to be pledged or otherwise secured pursuant to the U.S. Security
Agreement and Canadian Collateral Agreement and solely for which a Lien may be
perfected upon closing by the filing of a financing statement under the UCC or
the PPSA after Parent Borrower’s use of commercially reasonable efforts to do
so, or without undue burden or expense), then the provision of any such
Collateral shall not constitute a condition precedent to the availability of the
Credit Facilities on the Closing Date, but instead shall be created and/or
perfected within ninety (90) days after the Closing Date or such later date as
the Administrative Agent may agree in its sole discretion, pursuant to
reasonably satisfactory arrangements to be mutually agreed upon.
Without limiting the generality of the requirements of Section 6.13, for
purposes of determining compliance with the conditions specified in this Section
4.01, each Lender shall be deemed to have consented to, approved, accepted or be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to the Lenders unless
an officer of the Administrative Agent responsible for the transactions
contemplated by the Loan Documents shall have received notice from such Lender
prior to the borrowing on the Closing Date specifying its objection thereto and
such Lender shall not have made available to the Administrative Agent such
Lender’s ratable portion of such borrowing.

Section 4.02          Conditions Precedent to All Credit Events.  The
obligations of the Lenders, the Swing Line Lender and each LC Issuer to make or
participate in each Credit Event (other than any Credit Event on the Closing
Date) is subject, at the time thereof, to the satisfaction of the following
conditions:



- 153 -

--------------------------------------------------------------------------------







(a)          Notice.  The Administrative Agent (and in the case of subpart
(ii) below, the applicable LC Issuer) shall have received, as applicable, (i) a
Notice of Borrowing meeting the requirements of Section 2.08(b) with respect to
any Borrowing (other than a Continuation or Conversion) and (ii) an LC Request
meeting the requirements of Section 2.05(b) with respect to each LC Issuance.
(b)          No Default; Representations and Warranties.  At the time of each
Credit Event and also after giving effect thereto, (i) there shall exist no
Default or Event of Default; provided that with respect to any Credit Event with
respect to Incremental Facilities or a Refinancing Amendment, the proceeds of
which are used to finance a Permitted Acquisition or Investment or other
investment permitted by this Agreement, the references to Default or Event of
Default in this Section 4.02(b) shall be deemed to refer solely to a Specified
Event of Default and (ii) all representations and warranties of the Credit
Parties contained herein or in the other Loan Documents shall be true and
correct in all material respects (or, if qualified by “materiality,” “Material
Adverse Effect” or similar language, in all respects (after giving effect to
such qualification)) with the same effect as though such representations and
warranties had been made on and as of the date of such Credit Event, except to
the extent that such representations and warranties expressly relate to an
earlier specified date or period, in which case such representations and
warranties shall have been true and correct in all material respects as of the
date when made or for the respective period, as the case may be; provided
further that with respect to any Incremental Facilities or a Refinancing
Amendment, the proceeds of which are used to finance a Permitted Acquisition or
similar Investment permitted by this Agreement(in each case, and costs
reasonably related thereto or any refinancing in respect thereof), the
representations and warranties in this Section 4.02(b) shall be deemed to refer
solely to the Specified Representations and the Specified Acquisition Agreement
Representations (in each case pursuant to the terms thereof) as a result of the
breach of one or more of such representations in such acquisition agreement (it
being understood and agreed that, to the extent any of the Specified
Representations are qualified or subject to “material adverse effect” (or
equivalent term defined in the acquisition, merger or similar agreement in
connection with such Permitted Acquisition or Investment), for purposes of the
making of such Specified Representations as of the closing date of such
Permitted Acquisition or Investment, the definition of “material adverse effect”
(or equivalent term), shall be qualified by the same exceptions and
qualifications that apply to the definition of “closing date material adverse
effect” (or equivalent term defined in the acquisition, merger or similar
agreement in connection with such Permitted Acquisition or Investment)).

Each Notice of Borrowing submitted by a Borrower after the Closing Date shall be
deemed to be a representation and warranty that the conditions specified in
Section 4.02(b) (or, in the case of a Borrowing Notice for an Incremental
Facility, the conditions specified in the provisos in clauses (i) and (ii) of
Section 4.02(b)) have been satisfied on and as of the date of the applicable
Credit Event.
Section 4.03          Credit Events to Additional Borrowers.
The obligations of the Lenders and the Swing Line Lender to honor any initial
request for a Loan by an Additional Borrower or of any LC Issuer to honor any
initial request for a Letter of Credit by each Additional Borrower is subject to
the satisfaction of the following further conditions precedent:
(a)          the Administrative Agent shall have received a customary opinion of
counsel for such Additional Borrower reasonably acceptable to the Administrative
Agent and covering such matters relating to the transactions contemplated hereby
as the Administrative Agent may reasonably request;



- 154 -

--------------------------------------------------------------------------------







(b)          the Administrative Agent shall have received all documents which it
may reasonably request relating to the existence of such Additional Borrower,
its corporate authority for and the validity of its entry into its Additional
Borrower Agreement, this Agreement, any other Loan Document and any amendments
to the Loan Documents contemplated by Section 1.09, and any other matters
relevant thereto, all in form and substance reasonably satisfactory to the
Administrative Agent;
(c)          each of the Additional Borrowers, except to the extent such
Borrower is an Excluded Subsidiary pursuant to clause (g) of the definition
thereof (which, for the avoidance of doubt, shall not affect any of its rights
or obligations as a Borrower under this Agreement), shall have (i) jointly and
severally guaranteed to the Administrative Agent and each of the holders of the
Obligations the prompt payment of the Obligations in full when due (whether at
stated maturity, as a mandatory pre-payment, by acceleration, as a mandatory
Cash Collateralization or otherwise) by executing a supplement to the Guaranty
in the form of Exhibit I attached thereto and (ii) taken all actions necessary
to create and perfect a security interest in its assets (other than any Excluded
Collateral) for the benefit of the Secured Creditors in accordance with Section
6.10, unless a security interest in the assets (other than Excluded Collateral)
of such Additional Borrower has already been created and perfected; and
(d)          in the case of any Additional Borrower organized in jurisdictions
other than the United States, Canada, Puerto Rico, Austria, the Netherlands or
the United Kingdom, there shall be no cross border lending restrictions or other
legal impediments that prohibit, restrict or otherwise restrain any Lender from
making Loans or other credit extensions to such Additional Borrower.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES
 
In order to induce the Administrative Agent, the Lenders and each LC Issuer to
enter into this Agreement and to make the Loans and to issue and to participate
in the Letters of Credit provided for herein, the Parent Borrower and each other
Borrower makes the following representations and warranties to, and agreements
with, the Administrative Agent, the Lenders and each LC Issuer, all of which
shall survive the execution and delivery of this Agreement and each Credit
Event:
Section 5.01          Organization Status and Qualification.  Each Credit Party
and each Restricted Subsidiary that is a Material Subsidiary (i) is a duly
organized or formed and validly existing corporation, partnership or limited
liability company, as the case may be, in good standing or in full force and
effect under the laws of the jurisdiction of its formation, (ii) has the
corporate, partnership or limited liability company power and authority, as
applicable, to own its property and assets and to transact the business in which
it is engaged and presently proposes to engage, except where the failure to do
so would not reasonably be expected to have a Material Adverse Effect and
(iii) has duly qualified and is authorized to do business in all jurisdictions
where it is required to be so qualified or authorized except where the failure
to be so qualified would not reasonably be expected to have a Material Adverse
Effect.
Section 5.02          Authorization and Enforceability.

(a)          Each Credit Party has the corporate or other organizational power
and authority to execute, deliver and carry out the terms and provisions of the
Loan Documents to which it is party and has taken all necessary corporate or
other organizational action to authorize the execution, delivery and performance
of the Loan Documents to which it is party.  Each Credit Party has duly executed
and



- 155 -

--------------------------------------------------------------------------------







delivered each Loan Document to which it is party and each Loan Document to
which it is party constitutes the legal, valid and binding agreement and
obligation of such Credit Party enforceable in accordance with its terms, except
to the extent that the enforceability thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
generally affecting creditors’ rights and by equitable principles (regardless of
whether enforcement is sought in equity or at law).

Section 5.03          Applicable Law, Contractual Obligations and Organizational
Documents.  Neither the execution, delivery and performance by any Credit Party
of the Loan Documents to which it is party nor compliance with the terms and
provisions thereof (i) will contravene any provision of any law, statute, rule,
regulation, order, writ, injunction or decree of any Governmental Authority
applicable to such Credit Party or its properties and assets, except as would
not reasonably be expected to have a Material Adverse Effect, taken as a whole,
(ii) will conflict with or result in any breach of, any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien
(other than the Liens created pursuant to the Security Documents or Liens
otherwise permitted hereunder) upon any of the property or assets of such Credit
Party pursuant to the terms of any contract, except as would not reasonably be
expected to have a Material Adverse Effect or (iii) will violate any provision
of the Organizational Documents of such Credit Party.
Section 5.04          Governmental Approvals.  Except as would not reasonably be
expected to result in a Material Adverse Effect, no order, consent, approval,
license, authorization, or validation of, or filing, recording or registration
with, or exemption by, any Governmental Authority is required to authorize or is
required as a condition to (i) the execution, delivery and performance by any
Credit Party of any Loan Document to which it is a party or any of its
obligations thereunder or (ii) the legality, validity, binding effect or
enforceability of any Loan Document to which any Credit Party is a party, except
the filing and recording of financing statements and other documents necessary
in order to perfect the Liens created by the Security Documents.
Section 5.05          Litigation.  There are no actions, suits or proceedings
pending or, to the knowledge of any Authorized Officer, threatened in writing
with respect to any Credit Party or any of their respective Subsidiaries that
have had, or would reasonably be expected to have, a Material Adverse Effect.
Section 5.06          Use of Proceeds; Margin Regulations.


(a)          The proceeds of the InitialTranche B Euro Term Loans shall be used
to refinance the Transactions.Existing Euro Term Loans and Existing 2015 Euro
Term Loans in full on the Fourth Amendment Effective Date. The proceeds of the
Tranche B Dollar Term Loans shall be used to refinance the Existing Dollar Term
Loans in full on the Fourth Amendment Effective Date.
(b)          The proceeds of Borrowings under the Initial Revolving Facility
shall be used to finance the Parent Borrower’s and its Subsidiaries’ working
capital needs (including to replace or provide credit support for any existing
letters of credit), general corporate purposes and certain costs in connection
with the Transactions.
(c)          No part of the proceeds of any Credit Event will be used directly
or indirectly to purchase or carry Margin Stock, or to extend credit to others
for the purpose of purchasing or carrying any Margin Stock, in violation of any
of the provisions of Regulations T, U or X of the Board of Governors of the
Federal Reserve System.  No Credit Party is engaged in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock.  At no time
would more than 25% of the value of the assets of the Parent Borrower or of the
Parent Borrower and its consolidated Restricted



- 156 -

--------------------------------------------------------------------------------







Subsidiaries that are subject to any “arrangement” (as such term is used in
Section 221.2(g) of such Regulation U) hereunder be represented by Margin Stock.

Section 5.07          Accuracy of Financial Statements.

(a)          The Parent Borrower has furnished to the Administrative Agent and
the Lenders (i) the audited consolidated balance sheets of each of Delta and
Patheon and their respective consolidated Subsidiaries for the 2011, 2012 and,
with respect to Patheon only, 2013 fiscal years and the related audited
consolidated statements of income, shareholders’ equity, and cash flows of each
of Delta and Patheon and their respective consolidated Subsidiaries for such
fiscal year and (ii)  the unaudited consolidated balance sheet of Delta, and the
related statements of income and of cash flows of Delta and its respective
Subsidiaries for the fiscal quarter ended September 30, 2013.  Except as
described therein, all such financial statements have been prepared in
accordance with GAAP or IFRS, as applicable, consistently applied, and fairly
present the financial position in all material respects of each of Delta,
Patheon and their respective Subsidiaries as of the respective dates indicated
and the consolidated results of their operations and cash flows for the
respective periods indicated, subject in the case of any such financial
statements that are unaudited, to normal audit adjustments.
(b)          The pro forma financial statements delivered pursuant to Section
4.01(j)(iii) have been prepared in good faith, based on assumptions believed by
the Parent Borrower to be reasonable as of the date of delivery thereof, and
present fairly in all material respects on a pro forma basis the estimated
financial position of the Parent Borrower and its Subsidiaries as of the date
thereof.

Section 5.08          Solvency.  As of the Closing Date, after giving effect to
the consummation of the Transactions, including the making of the Loans on the
Closing Date, (a) the fair value of the assets or properties (for avoidance of
doubt, calculated to include goodwill and other intangibles) of the Parent
Borrower and its Restricted Subsidiaries, on a consolidated basis, is greater
than the total amount of liabilities, including contingent liabilities of the
Parent Borrower and its Restricted Subsidiaries, on a consolidated basis, (b)
the present fair saleable value of the assets or properties of Parent Borrower
and its subsidiaries, on a consolidated basis (on a liquidation or sum-of-parts
basis, whichever is greater), is not less than the amount that will be required
to pay the probable liability of Parent Borrower and its Restricted Subsidiaries
on their debts as they become absolute and matured, (c) Parent Borrower and its
Restricted Subsidiaries, on a consolidated basis, do not intend to, and do not
believe that they will, incur debts or liabilities beyond their ability to pay
such debts and liabilities as they mature and (d) Parent Borrower and its
Restricted Subsidiaries, on a consolidated basis, are not engaged in business or
a transaction, and are not about to engage in business or a transaction, for
which Parent Borrower and its Restricted Subsidiaries’ property, on a
consolidated basis, would constitute unreasonably small capital.  For purposes
of the representations set forth in this Section 5.08, the amount of contingent
liabilities shall be computed as the amount that, in the light of all the facts
and circumstances existing as of the date such representation is made or deemed
to be made, represents the amount that can reasonably be expected to become an
actual or matured liability (irrespective of whether such contingent liabilities
meet the, criteria for accrual pursuant to Financial Accounting Standards Board
Statement No. 5).
Section 5.09          No Material Adverse Effect.  Since the Closing Date, there
has been no Material Adverse Effect.
Section 5.10          Payment of Taxes.  Except as would not reasonably be
expected to result in a Material Adverse Effect, the Parent Borrower and its
Restricted Subsidiaries have timely filed all federal, state, provincial,
territorial, foreign and other tax returns and reports required to be filed, and
have timely paid all federal, state, provincial, territorial, foreign and other
Taxes imposed upon them or their



- 157 -

--------------------------------------------------------------------------------







properties, income or assets that are due and payable, except those which are
being contested in good faith by appropriate proceedings diligently conducted
and for which adequate reserves have been provided in accordance with GAAP (or
other applicable accounting principles).

Section 5.11          Ownership of Property.  Except as would not reasonably be
expected to have a Material Adverse Effect, each Credit Party has good,
recordable and marketable title, in the case of Real Property (other than
Leaseholds), and good title (or valid Leaseholds, in the case of any leased
property), in the case of all other property, to all of its properties and
assets necessary in the ordinary conduct of its business free and clear of Liens
other than Permitted Liens.  Schedule 5.11 sets forth a complete list of Real
Property (other than Leaseholds) with a Fair Market Value in excess of $15.0
million owned by the Credit Parties on the Closing Date, showing, as of the
Closing Date, the street address, county or other relevant jurisdiction, state,
record owner and estimated fair value thereof.
Section 5.12          Environmental Matters.

(a)          Each Credit Party and each of its Restricted Subsidiaries is in
material compliance with all applicable Environmental Laws, except to the extent
that any such failure to comply (together with any resulting penalties, fines or
forfeitures) would not reasonably be expected to have a Material Adverse
Effect.  All material licenses, permits, registrations or approvals required for
the conduct of the business as presently conducted of each Credit Party and each
of its Restricted Subsidiaries under any Environmental Law have been secured and
each Credit Party and each of its Restricted Subsidiaries is in substantial
compliance therewith, except for such licenses, permits, registrations or
approvals the failure to secure or to comply therewith would not reasonably be
expected to have a Material Adverse Effect.  No Credit Party nor any of its
Restricted Subsidiaries has received written notice, or otherwise knows, that it
is in any respect in material noncompliance with, breach of or default under any
applicable writ, order, judgment, injunction, or decree under or relating to any
Environmental Law to which such Credit Party or such Restricted Subsidiary is a
party or that would affect the ability of such Credit Party or such Restricted
Subsidiary to operate any Real Property as presently operated and no Credit
Party knows of any event that has occurred and is continuing that, with the
passage of time or the giving of notice or both, would constitute noncompliance,
breach of or default thereunder, except in each such case, such noncompliance,
breaches or defaults as would not reasonably be expected to have a Material
Adverse Effect.  There are no material Environmental Claims pending or, to the
knowledge of any Authorized Officer, threatened against any Credit Party or any
of its Restricted Subsidiaries wherein an unfavorable decision, ruling or
finding would reasonably be expected to have a Material Adverse Effect.  To the
knowledge of any Authorized Officer, there are no facts, circumstances,
conditions or occurrences on any Real Property now or at any time owned, leased
or operated by any of the Credit Parties or its Restricted Subsidiaries or on
any property adjacent to any such Real Property, to which any Credit Party or
any such Restricted Subsidiary has received written notice, that could
reasonably be expected:  (i) to form the basis of an a material Environmental
Claim against any Credit Party or any of its Restricted Subsidiaries or any
currently owned, leased or operated Real Property of a Credit Party or any of
its Restricted Subsidiaries; or (ii) to cause any currently owned, leased or
operated Real Property to be subject to any material restrictions on the
ownership, occupancy, use or transferability of such Real Property under any
Environmental Law, except in each such case, such Environmental Claims or
restrictions that would not reasonably be expected to have a Material Adverse
Effect.
(b)          Hazardous Materials have not at any time been (i) generated, used,
treated or stored on, or transported to or from, any Real Property by the Credit
Parties or any of their Restricted Subsidiaries or (ii) released on any
currently owned or operated, or to the knowledge of any Authorized Officer,
formerly owned or operated Real Property of the Credit Parties or any of their
Restricted Subsidiaries, in each case where such occurrence or event would give
rise to liability of the Credit Parties



- 158 -

--------------------------------------------------------------------------------







or their Restricted Subsidiaries under Environmental Laws and would reasonably
be expected to have a Material Adverse Effect.

Section 5.13          Compliance with ERISA.  (a)  Except as would not
reasonably be expected to have a Material Adverse Effect, compliance by the
Credit Parties with the provisions hereof and Credit Events contemplated hereby
will not involve any “prohibited transaction” within the meaning of ERISA or
Section 4975 of the Code.  Except as would not reasonably be expected to have a
Material Adverse Effect, no ERISA Event has occurred or is reasonably expected
to occur.  Except as would not reasonably be expected to have a Material Adverse
Effect, the Credit Parties, their Restricted Subsidiaries and each ERISA
Affiliate (i) has fulfilled all obligations under the minimum funding standards
of ERISA and the Code with respect to each Plan that is not a Multi-Employer
Plan or a Multiple Employer Plan, (ii) has satisfied all contribution
obligations in respect of each Multi-Employer Plan and each Multiple Employer
Plan, (iii) is in compliance with all other applicable provisions of ERISA and
the Code with respect to each Plan and each Multiple Employer Plan, and (iv) has
not incurred any liability under Title IV of ERISA to the PBGC with respect to
any Plan, any Multi-Employer Plan, any Multiple Employer Plan, or any trust
established thereunder.  Except as would not reasonably be expected to have a
Material Adverse Effect, no Plan or trust created thereunder has been
terminated, and there have been no Reportable Events, with respect to any Plan
or trust created thereunder or with respect to any Multi-Employer Plan or
Multiple Employer Plan.  Except as would not reasonably be expected to have a
Material Adverse Effect, no Credit Party nor any Restricted Subsidiary of a
Credit Party nor any ERISA Affiliate is at the Closing Date, or has been at any
time within the five years preceding the Closing Date, an employer required to
contribute to any Multi-Employer Plan or Multiple Employer Plan, or a
“contributing sponsor” (as such term is defined in Section 4001 of ERISA) in any
Multi-Employer Plan or Multiple Employer Plan.  Except where noncompliance or
the incurrence of an obligation would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, each Foreign Plan
has been maintained in compliance with its terms and with the requirements of
any and all applicable laws, statutes, rules, regulations and orders, and
neither any Credit Party nor any of their Restricted Subsidiaries has incurred
any obligation in connection with the termination of or withdrawal from any
Foreign Plan.
(b)          Canadian Pension Plans. The Canadian Pension Plans are duly
registered under the Canadian Tax Act and any other applicable laws which
requires registration, have been administered in accordance with the Canadian
Tax Act and such other laws and no event has occurred which would reasonably be
expected to cause the loss of such registered status, except to the extent that
any failure to do so would not reasonably be expected to have a Material Adverse
Effect. All material obligations of the Canadian Credit Parties required to be
performed by the Canadian Credit Parties in connection with the Canadian Pension
Plans have been performed on a timely basis, except to the extent that any
failure to do so would not reasonably be expected to have a Material Adverse
Effect. There are no outstanding disputes concerning the assets of the Canadian
Pension Plans which would reasonably be expected to have a Material Adverse
Effect. No promises of benefit improvements under the Canadian Pension Plans
have been made except where such improvement would not reasonably be expected to
have a Material Adverse Effect. All contributions or premiums required to be
made or paid by the Canadian Credit Parties to the Canadian Pension Plans have
been made on a timely basis in accordance with the terms of such plans and all
applicable laws, except to the extent that any failure to do so would not
reasonably be expected to have a Material Adverse Effect. There have been no
improper withdrawals or applications of the assets of the Canadian Pension Plans
and each of the Canadian Pension Plans is being fully funded in accordance with
all minimum funding standards on a solvency basis and going concern basis (using
actuarial methods and assumptions which are consistent with the valuations last
filed with the applicable Governmental Authorities) except to the extent that
the failure to do so would not reasonably be expected to have a Material Adverse
Effect.  Any assessments owed to the Pension Benefits Guarantee Fund established
under the Pension Benefits Act (Ontario), or other assessments or payments
required under similar



- 159 -

--------------------------------------------------------------------------------







legislation in any other jurisdiction, have been paid when due, except to the
extent that any failure to do so would not reasonably be expected to have a
Material Adverse Effect. As of the Closing Date, no Canadian Credit Party
sponsors, maintains or contributes to, or at any time in the six-year period
preceding the Closing Date has sponsored, maintained, or contributed to any
“multi-employer pension plan” as such term is defined in the Pension Benefits
Act (Ontario).

(c)          Foreign Pension Plans. All Foreign Pension Plans have been
established, operated, administered and maintained in compliance with all laws,
regulations and orders applicable thereto except for such failures to comply, in
the aggregate for all such failures, that could not reasonably be expected to
have a Material Adverse Effect.  All premiums, contributions, and any other
amounts which have become due pursuant to any applicable Foreign Pension Plan
documents or applicable laws have been paid or accrued as required, except for
premiums, contributions and amounts that, in the aggregate for all such
obligations, could not reasonably be expected to have a Material Adverse Effect.

Section 5.14          Intellectual Property.  Except as would not reasonably be
expected to have a Material Adverse Effect, each Credit Party and each of its
Restricted Subsidiaries owns or has the right to use all Intellectual Property
and other rights related thereto necessary for the present conduct of its
business, and operates their respective businesses without any known
infringement, violation or conflict with the Intellectual Property rights of
others.
Section 5.15          Investment Company Act.  No Credit Party nor any of its
Restricted Subsidiaries is subject to regulation with respect to the creation or
incurrence of Indebtedness under the Investment Company Act of 1940.
Section 5.16          Security Interests.  Once executed and delivered, each of
the Security Documents creates, as security for the Obligations, a valid and
enforceable, and upon making the filings and recordings referenced in the next
sentence and taking the other perfection steps required by the applicable
Security Documents, perfected security interest in and Lien on all of the
Collateral, in favor of the Collateral Agent for the benefit of the Secured
Creditors, superior to and prior to the rights of all third persons, subject to
Permitted Liens (provided that such filings and recordings may be required to
create a valid and enforceable security interest under the laws of certain
non-U.S. jurisdictions), except as to enforcement, as may be limited by
applicable domestic or foreign bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, general equitable principles (whether considered in
a proceeding in equity or at law) and an implied covenant of good faith and fair
dealing.  As of the Closing Date, no filings or recordings are required in order
to perfect the security interests created under any Security Document except for
filing of the UCC and PPSA financing statements specified on Schedule 6 of the
Perfection Certificate in the offices specified on such Schedule and any other
filings or recordings required in connection with any such Security Document
that shall have been made, or for which satisfactory arrangements have been
made, upon or prior to the execution and delivery thereof.  All recording,
stamp, intangible or other similar taxes required to be paid by any Person under
applicable legal requirements or other laws applicable to the property
encumbered by the Security Documents in connection with the execution, delivery,
recordation, filing, registration, perfection or enforcement thereof have been
paid or arrangements for prompt payment of such taxes have been made, except as
would not reasonably be expected to have a Material Adverse Effect. 
Notwithstanding anything herein (including this Section 5.16) or in any other
Loan Document to the contrary, neither the Borrowers nor any other Credit Party
makes any representation or warranty as to the pledge or creation of any
security interest, or the effects of perfection or non-perfection, the priority
or the enforceability of any pledge of or security interest to the extent such
pledge, security interest, perfection or priority is not required pursuant to
this Credit Agreement or the other Loan Documents.



- 160 -

--------------------------------------------------------------------------------







Section 5.17          Accuracy of Disclosure.

(a)          The written information (other than the financial projections,
forward looking statements and information of a general economic or industry
specific nature) that has been made available on or prior to the Closing Date to
the Administrative Agent or any Lender by or on behalf of any Credit Party in
connection with the Transactions, when taken as a whole, does not, or with
regard to such written information with respect to Delta and its subsidiaries,
to the knowledge of an Authorized Officer does not, when furnished, contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements contained therein not materially misleading in
light of the circumstances under which such statements are made (giving effect
to all supplements and updates thereto).
(b)          The financial projections that have been made available on or prior
to the Closing Date to the Administrative Agent or any Lender by or on behalf of
any Credit Party in connection with the Transactions have been prepared in good
faith based upon assumptions, when taken as a whole, that are believed by the
Parent Borrower at the time furnished to the Administrative Agent to be
reasonable (giving effect to all supplements and updates thereto), it being
understood and acknowledged that the financial projections are as to future
events and are not to be viewed as facts, and the financial projections are
subject to significant uncertainties and contingencies, many of which are beyond
each Credit Party’s control, that no assurances can be given that any particular
financial projections will be realized and that actual results during the period
or periods covered by any such financial projections may differ significantly
from the actual results and such differences may be material.

Section 5.18          Subsidiaries.  As of the Closing Date, Schedule 5.18 sets
forth a true, complete and accurate description of the equity capital structure
of Parent Borrower and each of its Subsidiaries showing, for each such Person,
accurate ownership percentages of the equity holders of record and accompanied
by a statement of authorized and issued Capital Stock for each such Person.
Section 5.19          OFAC and PATRIOT Act. To the knowledge of any Authorized
Officer, no Credit Party nor any of its Restricted Subsidiaries, officers,
directors or employees appears on the Specially Designated Nationals and Blocked
Persons List published by the Office of Foreign Assets Control (“OFAC”), or is
otherwise a person with which any U.S. person is prohibited from dealing under
the laws of the United States, unless authorized by OFAC, no Credit Party nor
any of its Restricted Subsidiaries does business or conducts any transactions
with the governments of, or persons within, any country under economic sanctions
administered and enforced by OFAC.  No Credit Parties nor any of its Restricted
Subsidiaries will directly or indirectly use the proceeds from the Agreement, or
lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other person to fund any activities of or business with
any person that, at the time of such funding, is the subject of economic
sanctions administered or enforced by OFAC, or is in any country or territory
that, at the time of such funding or facilitation, is the subject of economic
sanctions administered or enforced by OFAC.  Except as would not reasonably be
expected to have a Material Adverse Effect, no Credit Party nor any of its
Restricted Subsidiaries is in violation of Executive Order No. 13224 or the
Patriot Act.


Section 5.20          Foreign Corrupt Practices Act.  To the knowledge of any
Authorized Officer, none of the Parent Borrower or any of the Restricted
Subsidiaries, nor any of their directors, officers, agents or employees has used
any of the proceeds of the InitialTranche B Term Loans (i) for any unlawful
contribution, gift, entertainment or other unlawful expense relating to
political activity, (ii) to make any direct or indirect unlawful payment to any
government official or employee from corporate funds, (iii) to violate any
provision of the U.S. Foreign Corrupt Practices Act of 1977, the United
Kingdom’s Bribery Act 2010 or similar law of a jurisdiction in which the Parent
Borrower or any of the


- 161 -

--------------------------------------------------------------------------------







Restricted Subsidiaries conduct their business and to which they are lawfully
subject or (iv) to make any unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payment.
ARTICLE VI.

AFFIRMATIVE COVENANTS
 
Each Borrower hereby covenants and agrees that on the Closing Date and
thereafter until such time as the Commitments have been terminated and the
Loans, together with interest, Fees and all other Obligations (other than those
relating to any Designated Hedge Agreement, cash management obligations
constituting Obligations and indemnification and other contingent obligations
for which no demand has been made and obligations in respect of Letters of
Credit that have been Cash Collateralized) incurred hereunder and under the
other Loan Documents, have been paid in full, as follows:

Section 6.01          Reporting Requirements.  The Parent Borrower will furnish
to the Administrative Agent for delivery to each Lender:
(a)          Annual Financial Statements.  Within 120 days after the close of
the year ended October 31, 2014, and, thereafter, within ninety (90) days after
the close of each fiscal year of the Parent Borrower, the audited consolidated
balance sheets of the Parent Borrower and its consolidated Subsidiaries as at
the end of such fiscal year and the related consolidated statements of income,
of stockholders’ equity and of cash flows for such fiscal year, in each case,
setting forth comparative figures for the preceding fiscal year, prepared in
accordance with GAAP and accompanied by the opinion with respect to such
consolidated financial statements of an independent registered public accounting
firm of nationally recognized standing selected by the Parent Borrower, which
opinion shall be unqualified as to “going concern” or scope of audit; provided
that in respect of the financial statements and other information required to be
delivered above with respect to the first fiscal year in which the Parent
Borrower prepares financial statements in accordance with IFRS, the time periods
set forth above with respect to any delivery required above shall be extended by
an additional thirty (30) days from the date required pursuant to the foregoing;
provided, further, that the obligations in this Section 6.01(a) may be satisfied
by furnishing the applicable annual financial statements (and related audit
opinion in respect of such financial statements) of a Reporting Parent and its
consolidated subsidiaries; provided, further, that to the extent that the Parent
Borrower is not the reporting entity and material differences exist between the
management, business, assets, shareholding or results of operations or financial
condition of the Parent Borrower and the Reporting Parent, the annual financial
statements shall give a reasonably detailedsummary description of such
differences and include an unaudited reconciliation of the Parent Borrower’s
consolidated financial statements to the Reporting Parent’s consolidated
financial statements.
(b)          Quarterly Financial Statements.  Within ninety (90) days for the
quarterly accounting period ended April 30, 2014, and within forty-five (45)
days after the close of each of the subsequently occurring first three quarterly
accounting periods in each fiscal year of the Parent Borrower, the unaudited
consolidated and consolidating balance sheets of the Parent Borrower and its
consolidated Subsidiaries as at the end of such quarterly period and the related
unaudited consolidated and consolidating statements of income and of cash flows
for such quarterly period and/or for the fiscal year to date, and setting forth,
in the case of such unaudited consolidated statements of income and of cash
flows, comparative figures for the related periods in the prior fiscal year all
prepared in accordance with GAAP, and which shall be certified on behalf of the
Parent Borrower by an Authorized Officer, subject to changes resulting from
normal year-end audit adjustments and the absence of footnotes; provided that in
respect of the financial



- 162 -

--------------------------------------------------------------------------------







statements and other information required to be delivered above with respect to
quarterly periods occurring during the first fiscal year in which the Parent
Borrower prepares financial statements in accordance with IFRS, the time periods
set forth above with respect to any delivery required above shall be extended by
an additional thirty (30) days from the date required pursuant to the foregoing;
provided, further, that the obligations in this Section 6.01(b) may be satisfied
by furnishing the applicable quarterly financial statements of a Reporting
Parent and its consolidated subsidiaries; provided, further, that to the extent
that the Parent Borrower is not the reporting entity and material differences
exist between the management, business, assets, shareholding or results of
operations or financial condition of the Parent Borrower and the Reporting
Parent, the quarterly financial statements shall give a reasonably
detailedsummary description of such differences and include an unaudited
reconciliation of the Parent Borrower’s consolidated financial statements to the
Reporting Parent’s consolidated financial statements.

(c)          Officer’s Compliance Certificates.  Within five (5) Business Days
after the required date of the delivery of the financial statements provided for
pursuant to Section 6.01(a) and Section 6.01(b) above, (x) a certificate (a
“Compliance Certificate”), substantially in the form of Exhibit E, signed by a
Financial Officer to the effect that no Default or Event of Default then exists
or, if any Default or Event of Default does then exist, specifying the nature
and extent thereof and the actions the Parent Borrower has taken or proposes to
take with respect thereto and including: (A) the calculations required to
establish whether the Parent Borrower and its Restricted Subsidiaries were in
compliance with the provisions of Section 7.06 as at the end of such fiscal year
or period to the extent a Maintenance Covenant Condition existed at the end of
the applicable period, (B) in connection with the financial statements provided
for pursuant to Section 6.01(a) and Section 6.01(b) above, a reasonably detailed
calculation of Excess Cash Flow and the Available Amount as at the end of the
fiscal year to which such financial statements relate, (C) in connection with
the financial statements provided for pursuant to Section 6.01(a) above, a
report setting forth the information required by sections describing the legal
name and the jurisdiction of formation of each Credit Party and the location of
the chief executive office of each Credit Party of the Perfection Certificate or
confirming that there has been no change in such information since the later of
the Closing Date or the date of the last such report and (D) a list of each
Subsidiary of the Parent Borrower that identifies each Subsidiary as a
Restricted Subsidiary or an Unrestricted Subsidiary as of the date of delivery
of such Compliance Certificate or confirmation that there has been no change in
such information since the later of the Closing Date or the date of the last
such list and (y) to the extent for such fiscal period the Parent Borrower is
not a public reporting company, or such management discussion and analysis is
not publicly available, a management discussion and analysis with respect to the
financial information, including a comparison to and variances from the
immediately preceding period and budget.
(d)          Budgets.  Upon delivery of audit pursuant to Section 6.01(a) above,
a consolidated budget for the fiscal year immediately succeeding the fiscal year
covered by such financial statements for each of the four fiscal quarters of
such fiscal year, setting forth a forecasted balance sheet, income statement,
operating cash flows and capital expenditures of the Parent Borrower and its
Restricted Subsidiaries for the period covered thereby, and the principal
assumptions upon which such budget is based (including a description of any
material change in accounting policies from the previous fiscal year);
provided that, for the avoidance of doubt, the first such budget required to be
delivered pursuant to this Section 6.01(d) shall be in respect of the fiscal
year of the Parent Borrower ending October 31, 2015.
(d)          [Reserved].
(e)          Notices.



- 163 -

--------------------------------------------------------------------------------







(i)          promptly, and in any event within five (5) Business Days, after any
Authorized Officer obtains knowledge thereof, notice of the occurrence of any
event that constitutes a Default or Event of Default, which notice shall specify
the nature thereof, the period of existence thereof and what action the Parent
Borrower proposes to take with respect thereto;
(ii)          promptly, and in any event within ten (10) Business Days, after
any Authorized Officer obtains knowledge thereof, notice of the commencement of,
or any other material development concerning any litigation, governmental or
regulatory proceeding, environmental matter or labor matter pending against any
Credit Party or any Subsidiary, in each case if the same would reasonably be
expected to have a Material Adverse Effect; and
(iii)          promptly, and in any event within ten (10) Business Days, after
any Authorized Officer of the Parent Borrower knows of the occurrence of any
ERISA Event, Canadian Pension Plan Event or with respect to a Foreign Plan, a
termination, withdrawal or noncompliance with applicable law or plan terms, the
Parent Borrower will deliver to the Administrative Agent and each of the Lenders
a certificate of an Authorized Officer of the Parent Borrower setting forth the
full details as to such occurrence and the action, if any, that the Parent
Borrower or such ERISA Affiliate is required or proposes to take, together with
any notices required or proposed to be given by the Parent Borrower or the ERISA
Affiliate to or filed with the PBGC or any other similar Governmental Authority,
a Plan participant or the Plan administrator with respect thereto, in each case,
if any of the foregoing would reasonably be expected to have a Material Adverse
Effect.

(f)          Patriot Act Information.  Promptly upon the request of the
Administrative Agent or any Lender (through the Administrative Agent), any
information the Administrative Agent or such Lender believes is reasonably
necessary to be delivered to comply with the Patriot Act.
(g)          Other Information.  Promptly upon the reasonable request therefor,
such other information (including related to insurance) or documents (financial
or otherwise) relating to any Credit Party or any Subsidiary as the
Administrative Agent or any Lender (through the Administrative Agent) may
reasonably request from time to time in good faith (excluding (i) information
subject to attorney-client privilege, (ii) information the subject of binding
confidentiality agreements entered into in good faith, and (iii) any information
relating to any investigation by any Governmental Authority to the extent (A)
such information is  identifiable to a particular individual and  the Parent
Borrower in good faith determines such information should remain confidential or
(B) the information requested is not factual in nature).

Documents required to be delivered pursuant to Section 6.01(a) and Section
6.01(b) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Parent Borrower posts such
documents, or provides a link thereto on the Parent Borrower’s website on the
Internet; or (ii) on which such documents are made available by the Parent
Borrower to the Administrative Agent for posting on the Parent Borrower’s behalf
on IntraLinks/IntraAgency or another relevant website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that the Parent Borrower’s having filed with the SEC (a) an annual report on
Form 10-K for such year will satisfy the Parent Borrower’s obligation under
Section 6.01(a) with respect to such year and (b) a quarterly report on Form
10-Q for such quarter will satisfy the Parent Borrower’s obligation under
Section 6.01(b) with respect to such quarter; provided further that upon written
request by the Administrative Agent, the Parent Borrower shall deliver paper
copies of such documents to the Administrative Agent for further



- 164 -

--------------------------------------------------------------------------------







distribution to each Lender until a written request to cease delivering paper
copies is given by the Administrative Agent.  Each Lender shall be solely
responsible for timely accessing posted documents or requesting delivery of
paper copies of such documents from the Administrative Agent and maintaining its
copies of such documents.

The Parent Borrower hereby acknowledges that (a) the Administrative Agent and/or
the Arrangers will make available to the Lenders and the LC Issuers materials
and/or information provided by or on behalf of the Parent Borrower hereunder
(collectively, “Parent Borrower Materials”) by posting the Parent Borrower
Materials on IntraLinks, SyndTrack Online or another similar electronic system
(the “Platform”) and (b) certain of the Lenders may be “public-side” Lenders
(i.e., Lenders that do not wish to receive material non-public information with
respect to the Parent Borrower or its securities if the Parent Borrower had
publicly traded securities) (each, a “Public Lender”). The Parent Borrower
hereby agrees to make all Parent Borrower Materials that the Parent Borrower
intends to be made available to Public Lenders clearly and conspicuously
designated as “PUBLIC.”  By designating Parent Borrower Materials as “PUBLIC”,
the Parent Borrower authorizes such Parent Borrower Materials to be made
available to a portion of the Platform designated “Public Investor,” which is
intended to contain only information that would either be publicly available or
not material information (though it may be sensitive and proprietary) with
respect to the Parent Borrower or its securities for purposes of United States
federal and state securities laws if the Parent Borrower had publicly traded
securities.  Notwithstanding the foregoing, the Parent Borrower shall not be
under any obligation to mark any Parent Borrower Materials “PUBLIC.”  The Parent
Borrower agrees that (i) any Loan Documents and (ii) any financial statements
delivered pursuant to Section 6.01(a) and Section 6.01(b) will be deemed to be
“public-side” Parent Borrower Materials and may be made available to Public
Lenders.
Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including United
States federal and state securities laws, to make reference to communications
that are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Parent Borrower or its securities for purposes of United States federal or
state securities laws.

Section 6.02          Books, Records and Inspections.  The Parent Borrower will,
and will cause each of its Restricted Subsidiaries to, (a) keep proper books of
record and account, in which full and correct entries shall be made of all
financial transactions and the assets and business of such Credit Party or such
Subsidiary, as the case may be, in accordance with GAAP; and (b) permit, upon at
least two (2) Business Days’ notice to the Parent Borrower, officers and
designated representatives of the Administrative Agent to visit and inspect any
of the properties or assets of the Parent Borrower and/or its Restricted
Subsidiaries in whomsoever’s possession (but only to the extent such Credit
Party or such Subsidiary, as applicable, has the right to do so to the extent in
the possession of another Person), to examine the books of account of Parent
Borrower or such Restricted Subsidiary, as applicable, and make copies thereof
and take extracts therefrom, and to discuss the affairs, finances and accounts
of the Parent Borrower and/or such Restricted Subsidiary, as applicable, with,
and be advised as to the same by, its and their officers and independent
accountants and independent actuaries, if any, but no more than two such visits
in any fiscal year unless an Event of Default has occurred and is continuing. 
All such visits and inspections shall be at the Parent Borrower’s expense;
provided that so long as no Event of Default has occurred and is continuing,
then Parent Borrower shall not be required to pay for more than one such visit
in any consecutive four fiscal quarter period.  Notwithstanding anything to the
contrary in this Section 6.02, none of the Parent Borrower or any of its
Restricted Subsidiaries will be required to disclose, permit the inspection,
examination or making copies or abstracts of, or discussion of, any document,
information


- 165 -

--------------------------------------------------------------------------------







or other matter that (i) constitutes non-financial trade secrets or
non-financial proprietary information, (ii) in respect of which disclosure to
the Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by law or any binding confidentiality agreement,
(iii) is subject to attorney-client or similar privilege or constitutes attorney
work product or (iv) relates to any incomplete governmental investigation.
Section 6.03          Insurance.  The Parent Borrower will, and will cause each
of its Restricted Subsidiaries to, maintain insurance coverage (A) by such
insurers and in such forms and amounts and against such risks as are generally
consistent with the insurance coverage maintained by the Parent Borrower and its
Restricted Subsidiaries as of the Closing Date (after giving effect to any
self-insurance) or (B) as is customary, reasonable and prudent in light of the
size and nature of the business as of any date after the Closing Date, (after
giving effect to any self-insurance).
Section 6.04          Payment of Taxes and Government Obligations.  Except as
would not reasonably be expected to have a Material Adverse Effect, the Parent
Borrower will pay and discharge, and will cause each of its Restricted
Subsidiaries to pay and discharge, all Taxes imposed upon it or its properties,
income or assets, prior to the date on which penalties attach thereto, and all
lawful claims that, if unpaid, might become a Lien (other than a Permitted Lien)
or charge upon any properties of the Parent Borrower or any of its Restricted
Subsidiaries; provided, however, that neither the Parent Borrower nor any of its
respective Restricted Subsidiaries shall be required to pay any such Tax or
claim that is being contested in good faith and by proper proceedings if (i) it
has maintained adequate reserves with respect thereto  in accordance with GAAP
(or other applicable accounting principles) and (ii) in the case of a tax or
claim that has or may become a Lien that is not a Permitted Lien against any of
the Collateral, such proceedings conclusively operate to stay the sale of any
portion of the Collateral to satisfy such tax or claim.
Section 6.05          Preservation of Existence.  Except as would not reasonably
be expected to have a Material Adverse Effect, the Parent Borrower will, and
will cause each of its Restricted Subsidiaries to, do or cause to be done all
things necessary to preserve and keep in full force and effect (a)  its
corporate existence and (b) its rights and authority, qualification, franchises,
licenses and permits; provided, however, that nothing in this Section 6.05 shall
be deemed to prohibit any transaction permitted by Section 7.01.
Section 6.06          Maintenance of Property.  Except as would not reasonably
be expected to have a Material Adverse Effect, the Parent Borrower will, and
will cause each of its Restricted Subsidiaries to, ensure that its material
properties and equipment used or useful in its business in whomsoever’s
possession they may be, are kept in reasonably good repair, working order and
condition, normal wear and tear excepted, and that from time to time there are
made in such properties and equipment all needful and proper repairs, renewals,
replacements, extensions, additions, betterments and improvements thereto, in
each case, to the extent and in the manner customary for companies in similar
businesses.
Section 6.07          Compliance with Laws, etc.  Except as would not reasonably
be expected to have a Material Adverse Effect, the Parent Borrower will, and
will cause each of its Restricted Subsidiaries to, comply with all applicable
laws, statutes (including ERISA), regulations and orders of, and all applicable
restrictions imposed by, all Governmental Authorities in respect of the conduct
of its business and the ownership of its property; provided that this Section
6.07 shall not apply with respect to Taxes or Environmental Laws, which are
governed by Section 6.04 and Section 6.08, respectively.
Section 6.08          Compliance with Environmental Laws.


- 166 -

--------------------------------------------------------------------------------







(a)          Except as would not reasonably be expected to have a Material
Adverse Effect, the Parent Borrower will comply, and will cause each of its
Restricted Subsidiaries to comply, with all Environmental Laws applicable to the
ownership, lease or use of all Real Property now or hereafter owned, leased or
operated by such Credit Party or any of its Restricted Subsidiaries.
(b)          The Parent Borrower will keep or cause to be kept, and will cause
each of its Restricted Subsidiaries to keep or cause to be kept, all such Real
Property free and clear of any Liens imposed pursuant to such Environmental Laws
other than Permitted Liens.
(c)          Except as would not reasonably be expected to have a Material
Adverse Effect, neither the Parent Borrower nor any of its Restricted
Subsidiaries will generate, use, treat, store, release or dispose of, or permit
the generation, use, treatment, storage, release or disposal of, Hazardous
Materials on any Real Property now or hereafter owned, leased or operated by the
Credit Parties or any of their Subsidiaries or transport or permit the
transportation of Hazardous Materials to or from any such Real Property other
than in compliance with applicable Environmental Laws.
(d)          Except as would not reasonably be expected to have a Material
Adverse Effect, the Parent Borrower will, and will cause each of its Restricted
Subsidiaries to, undertake any clean up, removal, remedial or other action
necessary to remove and clean up any Hazardous Materials from any Real Property
owned, leased or operated by the Parent Borrower or any of its Restricted
Subsidiaries, in each case, in accordance with the requirements of material
Environmental Laws applicable to Parent Borrower and its applicable Restricted
Subsidiaries and in accordance with lawful orders of Governmental Authorities,
except to the extent that the Parent Borrower or such Restricted Subsidiary is
contesting such order in good faith (as reasonably determined by management of
the Parent Borrower) and by appropriate proceedings.

Section 6.09          Certain Subsidiaries to Join in Guaranty.  In the event
that at any time after the Closing Date, any Credit Party acquires, creates or
has any Subsidiary that is not an Excluded Subsidiary and is not already a party
to the Guaranty, such Credit Party will promptly, but in any event within
forty-five (45) days (or sixty (60) days for any Subsidiary that is not a U.S.
Subsidiary) or such longer period as the Administrative Agent may agree, (a)
cause such Subsidiary to deliver to the Administrative Agent, in sufficient
quantities for the Lenders, (i) a guaranty supplement, substantially in the form
attached as Exhibit I to the Guaranty, duly executed by such Subsidiary,
pursuant to which such Subsidiary joins in the Guaranty as a guarantor
thereunder, (ii) resolutions of the board of directors or equivalent governing
body of such Subsidiary or, in the case of a partnership, its general partner,
certified by an Authorized Officer of such Subsidiary or, in the case of a
partnership, its general partner, as duly adopted and in full force and effect,
authorizing the execution and delivery of such joinder supplement and the other
Loan Documents to which such Subsidiary is or will be a party, together with
such other corporate documentation as the Administrative Agent shall reasonably
request, in each case, in form and substance reasonably satisfactory to the
Administrative Agent and (iii) all such documents, instruments, agreements, and
certificates as are similar to those described in Section 6.10 and (b) deliver
to the Collateral Agent all certificates, if any, representing the Capital Stock
of such Subsidiary, and other instruments, in each case required to be delivered
by such Credit Party pursuant to the terms of the applicable Security Document,
together with appropriate instruments of transfer duly executed in blank. For
the avoidance of doubt, no Credit Party shall be required to cause a Subsidiary
that is (i) an Excluded CFC, (ii) any direct or indirect Subsidiary of a
Subsidiary that is an Excluded CFC, (iii) a FSHCO or (iv) any Subsidiary to the
extent that the provision of any guarantee by such Subsidiary would result in
adverse tax consequences (as reasonably determined by the Parent Borrower in
consultation with the Administrative Agent) to join in the Guaranty in respect
of any obligation of a US Borrower in its capacity as a Borrower, (or any
guarantee of such obligation).


- 167 -

--------------------------------------------------------------------------------







Section 6.10          Additional Security; Real Estate Matters; Further
Assurances.
(a)          Additional Security.  Subject to subpart (b) below, if any Credit
Party acquires, owns or holds an interest in any fee-owned Real Property not
constituting Excluded Real Property or Excluded Collateral with a purchase price
(in the case of after acquired real property) or Fair Market Value (with fair
market value as reasonably determined by the Parent Borrower as of the later of
the Closing Date or the date upon which such Real Property was acquired by such
Credit Party and reasonably agreed to by the Administrative Agent) in excess of
$15.0 million for any Real Property not covered by a Mortgage, or any personal
property that is not at the time included in the Collateral and that is not then
Excluded Collateral, the Parent Borrower will promptly (and in any event within
thirty (30) days of the acquisition thereof (or such longer period as the
Administrative Agent may agree)) notify the Administrative Agent in writing of
such event, identifying the property or interests in question and referring
specifically to the rights of the Collateral Agent and the Secured Creditors
under this Section 6.10, and, upon the request of the Administrative Agent
and/or the Collateral Agent, the Credit Party will, or will cause such
Subsidiary to, within ninety (90) days or such longer period as the
Administrative Agent may agree, following request by the Administrative Agent
and/or the Collateral Agent, (i) grant to the Collateral Agent for the benefit
of the Secured Creditors a Lien on such Real Property or such personal property
pursuant to the terms of such security agreements, assignments, Mortgages or
other documents as the Administrative Agent and/or Collateral Agent reasonably
deems appropriate (collectively, the “Additional Security Documents”) or execute
and deliver a joinder to each applicable existing Security Document and (ii)
take whatever action the agent reasonable requests (including the recording of
mortgages, the filing of UCC or PPSA financing statements or equivalents thereof
in any jurisdiction (including UCC fixture financing statements), the giving of
notices and the endorsement of notices on title documents) that may be necessary
or advisable in the opinion of the Administrative Agent and/or Collateral Agent
to vest in the Collateral Agent (or in any representative of the Collateral
Agent designated by it) valid, perfected and enforceable Liens on such
property.  For the avoidance of doubt, the Collateral Agent is authorized to
file UCC or PPSA financing statements at any time following the acquisition of
such property to the extent constituting Collateral.  Furthermore, the Parent
Borrower or such other Credit Party shall cause to be delivered to the
Administrative Agent and the Collateral Agent such opinions of local counsel,
corporate resolutions, a counterpart to the Intercompany Note and other related
documents as may be reasonably requested by the Administrative Agent and/or
Collateral Agent in connection with the execution, delivery and recording of any
such Additional Security Document or joinder, all of which documents shall be in
form and substance reasonably satisfactory to the Administrative Agent and/or
Collateral Agent.
(b)          Foreign Subsidiaries.  Notwithstanding anything in subpart
(a) above or elsewhere in this Agreement to the contrary, no Credit Party shall
be required to (i) pledge (or cause to be pledged) more than 65% of the Capital
Stock designated as having Voting Power and 100% of the Capital Stock designated
as having non-Voting Power in any Excluded Subsidiary that is an Excluded CFC or
FSHCO, or any other equity securities of any other Subsidiary to the extent that
the Parent Borrower reasonably determines (in consultation with the
Administrative Agent) that such pledge would result in adverse tax consequences,
(ii) pledge (or cause to be pledged) any Capital Stock in any Subsidiary that is
not a first tier Subsidiary of such Credit Party or (iii) cause a Subsidiary
that is an Excluded CFC or a FSHCO (or a Subsidiary that is otherwise prohibited
from being a Guarantor pursuant to Section 6.09)  to join in the Guaranty or to
become a party to any Security Document; provided, however, that clauses (i) and
(iii) above shall apply solely in the case of the US Collateral with respect to
obligations of a US Borrower in its capacity as a Borrower.  Notwithstanding
anything herein to the contrary, the parties hereby agree that (a) no Credit
Party shall be required to enter into or obtain any landlord, bailee or
warehouseman waivers, consents or other letters, (b) no security documents
governed by the laws of any jurisdiction other than a jurisdiction in which a
Borrower is organized shall be required and (c) control



- 168 -

--------------------------------------------------------------------------------







agreements shall not be required with respect to any deposit accounts,
securities accounts or commodities accounts or other Collateral requiring
perfection through “control.”

(c)          Real Estate Matters.  The Parent Borrower shall have delivered to
the Administrative Agent (x) with respect to each parcel of Real Property
subject to a Mortgage as of the Closing Date, and (y) with respect to each
parcel of Real Property acquired by a Credit Party after the Closing Date, to
the extent that such parcel of Real Property becomes subject to a Mortgage
pursuant to Section 6.10(a) above, within ninety (90) days or such longer period
as the Administrative Agent may in its discretion agree after such parcel of
Real Property becomes subject to a Mortgage, the documents and other
deliverables set forth on Schedule 6.10(c).  For the avoidance of doubt, the
requirements of this Section 6.10 shall not apply to any Excluded Real Property.
(d)          Further Assurances.  The Credit Parties will, at the expense of the
Parent Borrower, make, execute, endorse, acknowledge, file and/or deliver to the
Administrative Agent and/or Collateral Agent  from time to time such
conveyances, financing statements, transfer endorsements, powers of attorney,
certificates, and other assurances or instruments and take such further steps
relating to the Collateral covered by any of the Security Documents as the
Administrative Agent and/or Collateral Agent  may reasonably require; provided
that such further steps shall not be inconsistent with the foregoing limitations
of this Section 6.10.

Section 6.11          Use of Proceeds.  The Parent Borrower will use the
proceeds of the InitialTranche B Term Loans on the Closing Date to consummate
the Transactions including the payments of fees and expenses in connection with
the Transactions and for working capital needs and for other general corporate
purposes and for any other purpose not prohibited under the Loan DocumentsFourth
Amendment Effective Date as provided in Section 5.06(a). Following the Closing
Date, the Borrowers will use the proceeds of the Initial Revolving Facility and
LC Issuances (i) to provide working capital to the Parent Borrower and its
Subsidiaries (including to replace or provide credit support for any existing
letters of credit), (ii) to provide funds for other general corporate purposes
of the Parent Borrower and its Subsidiaries (including Permitted Acquisitions
and Investments), (iii) to fund certain fees and expenses relating thereto, and
(iv) to finance any transaction not prohibited hereby.
Section 6.12          Ratings.  The Parent Borrower will use commercially
reasonable efforts to obtain a public corporate family and/or public corporate
credit rating, as applicable, and public ratings in respect of each of the
initial Credit Facilities provided pursuant to this Agreement, in each case,
from each of S&P and Moody’s.
Section 6.13          Change in Business.  The Parent Borrower and its
Restricted Subsidiaries, taken as a whole, will not fundamentally and
substantively alter the character of their business, taken as a whole, from the
business conducted by them on the Closing Date and other business activities
which are extensions thereof or otherwise incidental, reasonably related or
ancillary to any of the foregoing; provided that for the avoidance of doubt,
nothing in this paragraph shall prohibit the Parent Borrower and its Restricted
Subsidiaries from completing any Permitted Acquisition or other Investment
permitted by the Agreement to the extent an Authorized Officer determines (which
determination shall be conclusive) in good faith that such Permitted Acquisition
or other Investment is incidental, reasonably related or ancillary to the
business, taken as a whole, on the Closing Date.
Section 6.14          Designation of Subsidiaries.
(a)          The Parent Borrower may at any time (i) designate any Restricted
Subsidiary, other than any Borrower, as an Unrestricted Subsidiary unless such
Restricted Subsidiary or any of its Subsidiaries owns any Capital Stock or
Indebtedness of, or owns or holds any lien on any property of, the



- 169 -

--------------------------------------------------------------------------------







Parent Borrower or any other Restricted Subsidiary of the Parent Borrower that
is not a Subsidiary of the Restricted Subsidiary to be so designated; provided,
that immediately after giving effect to such designation, no Default or Event of
Default shall exist and either (A) such designation was made at or prior to the
Closing Date, (B) the Restricted Subsidiary to be so designated has Consolidated
Total Assets of $1.0 million or less, or (C) if such Restricted Subsidiary has
Consolidated Total Assets greater than $1.0 million, then the ownership of the
Capital Stock of such Restricted Subsidiary would constitute an Investment
permitted under Section 7.04 or (ii) designate any Unrestricted Subsidiary as a
Restricted Subsidiary; provided, that immediately after giving effect to such
designation, no Default or Event of Default shall exist and either (A) the Cash
Interest Coverage Ratio of the Parent Borrower and its Restricted Subsidiaries
calculated on a Pro Forma Basis shall either (x) exceed 2.00 to 1.00 or (y)
exceed the Cash Interest Coverage Ratio immediately prior to such designation
and any other transactions in connection therewith or (B) such Unrestricted
Subsidiary shall be a special purpose Subsidiary with no Indebtedness
outstanding other than Indebtedness that can be incurred (and upon such
designation shall be deemed to be incurred and outstanding) pursuant to Section
7.03.

(b)          Any designation by the Parent Borrower pursuant to Section 6.14(a)
shall be evidenced to the Administrative Agent by promptly filing with the
Administrative Agent a copy of the resolution of the Parent Borrower’s board of
directors (or other applicable governing entity) giving effect to such
designation and a certificate of an Authorized Officer certifying that such
designation complies with the provisions of this Section 6.14.
(c)          The designation of any Subsidiary as an Unrestricted Subsidiary
shall constitute an Investment by the Parent Borrower therein at the date of
designation in an amount equal to the Fair Market Value of the Parent Borrower’s
Investment therein. The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute the incurrence at the time of designation
of any Indebtedness or Liens of such Subsidiary existing at such time.

Section 6.15          Lender Conference Calls.  To the extent the Parent
Borrower is not a publicly reporting company and if the Parent Borrower is not
conducting quarterly earnings calls, the Parent Borrower shall host quarterly
conference calls with Lenders to discuss the financial condition and results of
operations of the Parent Borrower and its consolidated Subsidiaries for the most
recently ended period for which financial statements have been delivered
pursuant to Section 6.01(a) and 6.01(b), at a date and time to be determined by
the Parent Borrower in consultation with the Administrative Agent.
Section 6.16          Post-Closing Obligations. The Credit Parties will cause
each obligation specified on Schedule 6.16 hereto to be completed no later than
the date set forth with respect to such obligation on such schedule, or such
later date as the Administrative Agent shall reasonably agree.
Section 6.17          Transactions with Affiliates.  The Parent Borrower will
not, nor will the Parent Borrower permit any of its Restricted Subsidiaries to,
consummate any transaction or series of transactions with any Affiliate
(including any payment in respect of Management Fees, consulting fees or similar
fees) other than upon fair and reasonable terms no less favorable to the Parent
Borrower or such Restricted Subsidiary than would be obtained in a comparable
arm’s-length transaction with a Person other than an Affiliate, except:
(a)          Contractual Obligations and transactions among the Parent Borrower
and the Restricted Subsidiaries to the extent not otherwise prohibited
hereunder;
(b)          [Reserved]any transactions with a Receivables Subsidiary effected
as part of a Receivables Facility;



- 170 -

--------------------------------------------------------------------------------







(c)          agreements and transactions with and payments to officers,
directors, employees and shareholders (to the extent constituting Affiliates)
that are either entered into in the ordinary course of business and not
prohibited by any of the other provisions of this Agreement;
(d)          the consummation of the Transactions and the payment of fees and
expenses relating thereto;
(e)          (i) transactions permitted under Section 7.01; Investments
permitted under Section 7.04; and Restricted Payments permitted under Section
7.05; and (ii) Liens permitted under Section 7.02 and Indebtedness permitted
under Section 7.03; provided that such Liens and Indebtedness are on terms which
are fair and reasonable to the Parent Borrower and its Subsidiaries as
determined by a majority of the members of the board of directors of the Parent
Borrower in good faith;
(f)          employment and severance arrangements and health, disability and
similar insurance or benefit plans between the Parent Borrower and the
Restricted Subsidiaries and their respective directors, officers, employees
(including management and employee benefit plans or agreements, subscription
agreements or similar agreements pertaining to the repurchase of Capital Stock
pursuant to put/call rights or similar rights with current or former employees,
officers or directors and stock option or incentive plans and other compensation
arrangements) in the ordinary course of business;
(g)          the payment of fees and reasonable out of pocket costs to, and
indemnities (including pursuant to the Indemnification Agreement) provided on
behalf of, Sponsors, directors, managers, consultants, officers and employees of
any Parent Entity, the Parent Borrower and the Restricted Subsidiaries to the
extent attributable to the ownership or operation of the Parent Borrower and the
Restricted Subsidiaries;
(h)          transactions pursuant to permitted agreements in existence on the
Closing Date and set forth on Schedule 6.17 or any amendment thereto to the
extent such an amendment is not materially adverse to the Lenders in any
respect;
(i)          the Parent Borrower may pay (i) reimbursements to the Permitted
Holders for out of pocket expenses consistent with past practice of the Parent
Borrower or in accordance with the Management Agreement and (ii) so long as no
Specified Event of Default shall have occurred and be continuing or would result
therefrom, Management Fees in accordance with the Management Agreement in an
amount up to 3.00% of Consolidated EBITDA calculated on a Pro Forma Basis for
the applicable period; provided that such payments may be greater than 3.00% of
Consolidated EBITDA calculated on a Pro Forma Basis for the applicable period to
the extent such additional payments represent amounts deferred or accrued but
not paid in prior periods;
(j)          payments by the Parent Borrower and any Restricted Subsidiaries to
the Sponsor made for any financial advisory, financing, underwriting or
placement services or in respect of other investment banking activities
(including in connection with acquisitions or divestitures), which payments are
approved by the majority of the members of the board of directors or a majority
of the disinterested members of the board of directors of the Parent Borrower in
good faith;
(k)          investments by the Permitted Holders in Capital Stock of the Parent
Borrower or any of the Restricted Subsidiaries (and payment of reasonable
out-of-pocket expenses incurred by such Permitted Holders in connection
therewith) so long as (i) the investment is being offered



- 171 -

--------------------------------------------------------------------------------







generally to other Permitted Holders on the same or more favorable terms and
(ii) the investment constitutes less than 5% of the proposed issue amount of
such class of Capital Stock;

(l)          transactions with a Person (other than an Unrestricted Subsidiary)
that is an Affiliate of the Parent Borrower solely because the Parent Borrower
owns and Capital Stock in, or controls, such Person; provided that no Affiliate
of the Parent Borrower, other than the Parent Borrower or a Restricted
Subsidiary, shall have a beneficial interest or otherwise participate in such
Person other than through such Affiliate’s ownership of the Parent Borrower.

ARTICLE VII.

NEGATIVE COVENANTS
 
Each Borrower hereby covenants and agrees that on the Closing Date and
thereafter until such time as the Commitments have been terminated and the
Loans, together with interest, Fees and all other Obligations (other than those
relating to any Designated Hedge Agreement, cash management obligations
constituting Obligations, indemnification and other contingent obligations for
which no demand has been made and obligations in respect of Letters of Credit
that have been Cash Collateralized) incurred hereunder and under the other Loan
Documents, have been paid in full, as follows:
Section 7.01          Consolidation, Merger, Acquisitions, Asset Sales, etc. 
The Parent Borrower will not, nor will the Parent Borrower permit its Restricted
Subsidiaries to, (i) wind up, liquidate or dissolve its affairs, (ii) consummate
a merger, consolidation or amalgamation, (iii) make any Acquisition or (iv) 
make any Asset Sale, except that, each of the following shall be permitted:

(a)          the merger, consolidation or amalgamation of (i) any Subsidiary of
the Parent Borrower with or into any Borrower, provided (A) such Borrower is the
surviving, continuing or resulting Person or (B) if the Person formed by,
surviving or resulting from any such merger, consolidation or amalgamation (any
such Person, the “Successor Borrower”) is not such Borrower (the “Previous
Borrower”), (1) the Successor Borrower shall be organized in an Approved
Jurisdiction, (2) the Successor Borrower shall expressly assume all the
obligations of the Previous Borrower under this Agreement and the other Loan
Documents to which the Previous Borrower was a party pursuant to a supplement
hereto or thereto in form reasonably satisfactory to the Administrative Agent,
(23) each Guarantor, unless it is the other party to such merger, consolidation
or amalgamation, shall have by a supplement to the Guaranty confirmed that its
Guaranty shall apply to the Successor Borrower’s obligations under this
Agreement at least to the same extent as it applied the those of the Previous
Borrower and (34) each Credit Party, unless it is the other party to such
merger, consolidation or amalgamation, shall have by a supplement to the
Security Document confirmed that its obligations thereunder shall apply to the
Successor Borrower’s obligations under this Agreement at least to the same
extent as it applied the those of the Previous Borrower; provided further that
if the foregoing requirements set forth in clauses (1) through (34) above are
satisfied, the Successor Borrower will succeed to, and be substituted for, the
Previous Borrower under this Agreement, (ii) any Subsidiary of the Parent
Borrower with or into any Subsidiary Guarantor, provided that the surviving,
continuing or resulting Person is, or immediately after giving effect thereto,
becomes, a Subsidiary Guarantor, (iii) any Subsidiary of the Parent Borrower
that is not a Credit Party into any other Subsidiary of the Parent Borrower that
is not a Credit Party, (iv) any Subsidiary Guarantor into any other Borrower and
(v) any Subsidiary of the Parent Borrower into any other Subsidiary of the
Parent Borrower to the extent permitted under Section 7.04;



- 172 -

--------------------------------------------------------------------------------







(b)          any Asset Sale or other disposition of property or assets (i) to
the Parent Borrower or other Credit Party, (ii) from any Subsidiary of the
Parent Borrower that is not a Credit Party to any other Subsidiary of the Parent
Borrower that is not a Credit Party and (iii) from the Parent Borrower or any
Subsidiary of the Parent Borrower to any other Subsidiary of the Parent Borrower
to the extent permitted under Section 7.04;
(c)          any transaction permitted pursuant to Section 7.03, Section 7.04 or
Section 7.05;
(d)          any Restricted Subsidiary of the Parent Borrower may liquidate,
amalgamate or dissolve if (x) the Parent Borrower determines in good faith that
such liquidation, amalgamation or dissolution is in the best interests of the
Parent Borrower and is not materially disadvantageous to the Lenders and (y) to
the extent such Restricted Subsidiary is a Subsidiary Guarantor, any assets or
business not otherwise disposed of or transferred in accordance with this
Section 7.01, Section 7.04 or Section 7.05, or, in the case of any such
business, discontinued shall be transferred to, or otherwise owned or conducted
by, the Parent Borrower or another Subsidiary Guarantor after giving effect to
such liquidation or dissolution except to the extent otherwise permitted by
Section 7.03, Section 7.04 or Section 7.05;
(e)          the Transactions may be consummated;
(f)          any Restricted Subsidiary of the Parent Borrower may consummate a
merger, dissolution, liquidation, amalgamation, consolidation or disposition,
the purpose of which is to effect a disposition or Asset Sale otherwise
permitted pursuant to this Section 7.01 or an Investment otherwise permitted
under Section 7.04 or a Restricted Payment otherwise permitted under Section
7.05;
(g)          any disposition of Capital Stock in, or Indebtedness or other
securities of, (i) a Restricted Subsidiary that is not a Material Subsidiary or
(ii) an Unrestricted Subsidiary;
(h)          the Parent Borrower or any Restricted Subsidiary may consummate any
Sale and Lease-Back Transaction;
(i)          in addition to any Asset Sale permitted by this Section 7.01, the
Parent Borrower or any of its Restricted Subsidiaries may consummate any Asset
Sale for Fair Market Value, provided that (A) at the time of the execution of
the definitive agreement relating to such Asset Sale, no Event of Default shall
exist, (B) at the time of the consummation of such Asset Sale, no Specified
Event of Default shall exist, and (C) if after giving effect to such Asset Sale
the Parent Borrower’s First Lien Leverage Ratio, calculated on a Pro Forma
Basis, is greater than 4.00 to 1.00 or the Total Leverage Ratio, calculated on a
Pro Forma Basis, is greater than 5.50 to 1.00, at least 75% of the aggregate
consideration received by the Parent Borrower or any Restricted Subsidiary from
Asset Sales consummated pursuant to this clause (j) in the current fiscal year
of the Parent Borrower shall be in the form of cash or Cash Equivalents;
provided, that for purposes of this clause (C), Designated Non-Cash
Consideration received in respect of such Asset Sale, taken together with all
other Designed Non-Cash Consideration received in respect of Assets Sales
pursuant to this clause (i) that do not exceed in the aggregate at any time
outstanding an amount equal to the greater of (x) $105 million and (y) 5.0% of
Consolidated Total Assets of the Parent Borrower shall be deemed to be cash
(with the fair market value of each item of Designated Non-Cash Consideration
being determined in good faith by the Parent Borrower at the time received and
without giving effect to subsequent changes in value);



- 173 -

--------------------------------------------------------------------------------







(j)          any Asset Sale of non-core assets or property, including assets or
property (i) no longer used or useful in the conduct of the business of the
Parent Borrower and the Restricted Subsidiaries or (ii) acquired pursuant to or
in order to effectuate a Permitted Acquisition or Investment which assets are
not used or useful to the core or principal business of the Parent Borrower and
the Restricted Subsidiaries; and
(k)          the Parent Borrower or any Restricted Subsidiary may make any
Acquisition that is a Permitted Acquisition.

Section 7.02          Liens.  The Parent Borrower will not, nor will the Parent
Borrower permit its Restricted Subsidiaries to, create, incur, assume or suffer
to exist any Lien upon or with respect to any property or assets of any kind of
the Parent Borrower or such Restricted Subsidiary whether now owned or hereafter
acquired, except that the foregoing shall not apply to:

(a)          any Standard Permitted Lien;
(b)          Liens in existence on the Closing Date that are listed in
Schedule 7.02 hereto or, to the extent not listed in such Schedule, the
principal amount of obligations secured by such property or assets does not
exceed $2.0 million in the aggregate, and in each case, any modifications,
replacements, renewals or extensions thereof; provided that (i) the Lien does
not extend to any additional property other than (A) after-acquired property
that is affixed or incorporated into the property covered by such Lien or
financed by Indebtedness permitted under Section 7.03, and (B) proceeds and
products thereof, and (ii) the replacement, renewal, extension or refinancing of
the obligations secured or benefited by such Liens, to the extent constituting
Indebtedness, is permitted by Section 7.03.
(c)          Liens that are placed upon fixed or capital assets acquired,
constructed or improved by the Parent Borrower or any of its Restricted
Subsidiaries, provided that (A) such Liens only secure Indebtedness permitted by
Section 7.03(c), (B) such Liens and the Indebtedness secured thereby are
incurred prior to or within 270 days after such acquisition or the completion of
such construction or improvement (C)  such Liens do not encumber to any other
property or assets of the Parent Borrower or any of its Restricted Subsidiaries
other than the property financed by such Indebtedness, replacements thereof,
additions and accessions to such property and the proceeds and the products
thereof and customary security deposits and (D) with respect to Capitalized
Lease Obligations, such Liens do not at any time extend to or cover any assets
(except for replacements, additions and accessions to such assets) other than
the assets subject to such Capitalized Leases and the proceeds and products
thereof and customary security deposits; provided that individual financings of
equipment provided by one lender may be cross collateralized to other financings
of equipment provided by such lender;
(d)          Liens securing Indebtedness permitted by Section 7.03(g) and
related obligations; provided, that (i) in the case of Liens securing
Indebtedness assumed pursuant to Section 7.03(g)(i), (A) such Liens are not
created or incurred in connection with, or in contemplation of, such Permitted
Acquisition or such Investment and (B) such Liens encumber only the assets
subject to such Liens immediately prior to such assumption and such Liens
encumber only the assets subject to such Permitted Acquisition or such
Investment (other than the proceeds or products thereof and other than
after-acquired property subjected to a Lien securing Indebtedness and other
obligations incurred prior to such time and which Indebtedness and other
obligations are permitted hereunder that require, pursuant to their terms at
such time, a pledge of after-acquired property, it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such Permitted



- 174 -

--------------------------------------------------------------------------------







Acquisition or Investment) and (ii) in the case of Liens securing Indebtedness
incurred pursuant to Section 7.03(g)(ii), (A) the holders of such Indebtedness
(or their duly authorized representative) shall have entered into a Customary
Intercreditor Agreement with the Administrative Agent and/or Collateral Agent
(or, if such Customary Intercreditor Agreement shall then exist, shall have
become a party to and otherwise bound by the terms thereof) to the extent that
any such Liens extend to any Collateral and (B) (x) such Liens on the Collateral
may rank pari passu with the Liens securing the Obligations and, if so, then the
First Lien Leverage Ratio for the Testing Period most recently ended on or prior
to such date of determination, calculated on a Pro Forma Basis and taking into
account any related incurrence of Indebtedness pursuant to subclause (y)(II) of
Section 2.18(a), shall be either (1) no greater than 4.50 to 1.00 or (2) equal
to or less than the First Lien Leverage Ratio in effect immediately prior to the
incurrence of such Indebtedness or (y) such Liens on the Collateral may rank
junior to the Liens securing the Obligations and, if so, then the Secured
Leverage Ratio for the Testing Period most recently ended on or prior to such
date of determination, calculated on a Pro Forma Basis, shall be either (1)
equal to or less than 5.50 to 1.00 or (2) equal to or less than the Secured
Leverage Ratio in effect immediately prior to the incurrence of such
Indebtedness.

(e)          Liens on assets of any Restricted Subsidiaries that are not Credit
Parties securing Indebtedness of such Restricted Subsidiaries and any Permitted
Refinancing Indebtedness in respect thereof;
(f)          any Lien granted to the Administrative Agent and/or the Collateral
Agent securing any of the Obligations or any other Indebtedness of the Credit
Parties under the Loan Documents or any Indebtedness under any Designated Hedge
Agreement or in respect of any Cash Management Agreements which otherwise
constitute Obligations;
(g)          additional Liens, provided that, at the time of the incurrence
thereof and after giving Pro Forma Effect thereto, the aggregate outstanding
amount of Indebtedness and other obligations secured thereby does not exceed the
greater of (x) 3.00% of Consolidated Total Assets of the Parent Borrower and (y)
$65.0 million, determined as of the date such Lien is incurred based on the most
recent financial statements previously required to be delivered pursuant to
Section 6.01; provided that for purposes of this Section 7.02(g) the amount of
any Lien shall be deemed to be the lesser of (i) the aggregate unpaid amount of
any obligation to which such Lien relates and (ii) the Fair Market Value of the
property of the Parent Borrower or any Restricted Subsidiary that is encumbered
thereby, in each case, as determined by the Parent Borrower in good faith;
(h)          Liens on Cash Collateral granted in favor of any Lender and/or LC
Issuer created as a result of any requirement or option to Cash Collateralize
pursuant to this Agreement or any other Loan Document;
(i)          Liens on cash and Cash Equivalents used to satisfy or discharge
Indebtedness; provided such satisfaction or discharge is permitted hereunder;
(j)          Liens in respect of Sale and Lease-Back Transactions;
(k)          Licenses, sub-licenses or cross-licenses of Intellectual Property
in the ordinary course of business;
(l)          Liens securing Indebtedness permitted by Section 7.03(s);



- 175 -

--------------------------------------------------------------------------------







(m)          Liens securing Credit Agreement Refinancing Indebtedness;
(n)          Liens securing Permitted Incremental Indebtedness and any Permitted
Refinancing Indebtedness in respect thereof permitted to be incurred pursuant to
Section 7.03(w);
(o)          other Liens securing Indebtedness and other obligations (i)
otherwise permitted hereunder; provided that (x) to the extent such Indebtedness
or obligation is secured by Liens on the Collateral ranking pari passu with the
Liens securing the Obligations, the First Lien Leverage Ratio for the Testing
Period most recently ended on or prior to such date of determination, calculated
on a Pro Forma Basis after giving effect to the incurrence of such Lien, the
related Indebtedness and the application of net proceeds therefrom shall be no
greater than 4.50 to 1.00 and (y) to the extent such Indebtedness or obligation
in secured by Liens on the Collateral ranking junior to the Liens securing the
Obligations, the Secured Leverage Ratio for the Testing Period most recently
ended on or prior to such date of determination, calculated on a Pro Forma Basis
after giving effect to the incurrence of such Lien, the related Indebtedness and
the application of net proceeds therefrom shall be no greater than 5.50 to 1.00;
provided further that for purposes of this Section 7.02(0) the amount of any
Lien shall be deemed to be the lesser of (A) the aggregate unpaid amount of any
obligation to which such Lien relates and (B) the Fair Market Value of the
property of the Parent Borrower or any Restricted Subsidiary that is encumbered
thereby, in each case, as determined by the Parent Borrower in good faith and
(ii) the applicable parties to such Indebtedness (or an authorized
representative thereof on behalf of such holders) shall have entered into with
the Administrative Agent and/or the Collateral Agent a Customary Intercreditor
Agreement which agreement shall provide that the Liens on Collateral securing
such Indebtedness shall rank equal in priority to the Liens on Collateral
securing the Obligations (but without regard to control of remedies);;
(p)          Liens in favor of any escrow agent with respect to any gross
proceeds of the offering of the Senior Notes or any other amounts deposited with
such escrow agent (including any additional aggregate amount sufficient to
redeem the Senior Notes in cash at a redemption price equal to 100% of the
principal amount of the Senior Notes plus accrued and unpaid interest on the
Senior Notes through but not including April 30, 2014); and
(q)          Liens with respect to which the aggregate outstanding amount of
Indebtedness and other obligations secured thereby does not exceed the sum of
(A) the Available Amount; provided that for purposes of this Section 7.02(q) the
amount of any Lien shall be deemed to be the lesser of (i) the aggregate unpaid
amount of any obligation to which such Lien relates and (ii) the Fair Market
Value of the property of the Parent Borrower or any Restricted Subsidiary that
is encumbered thereby, in each case, as determined by the Parent Borrower in
good faith plus (B) an additional amount of Liens in lieu of Restricted Payments
permitted under Section 7.05 (it being understood that such Liens shall be
deemed Restricted Payments for the purposes of compliance with Section 7.05).

Section 7.03          Indebtedness.  The Parent Borrower will not, nor will the
Parent Borrower permit any of its Restricted Subsidiaries to, create, incur or
assume any Indebtedness of the Parent Borrower or any of its Restricted
Subsidiaries, except:

(a)          Indebtedness incurred under this Agreement and the other Loan
Documents;
(b)          (i) the Indebtedness set forth on Schedule 7.03 hereto, and any
Permitted Refinancing Indebtedness in respect of any such Indebtedness and (ii)
intercompany Indebtedness outstanding on the Closing Date and any Permitted
Refinancing Indebtedness in respect of any



- 176 -

--------------------------------------------------------------------------------







such Indebtedness; provided that all such intercompany Indebtedness of any
Credit Party owed to any Restricted Subsidiary that is not a Credit Party shall
be subordinated to the Obligations pursuant to an Intercompany Note;

(c)          (i) Indebtedness (including Capitalized Lease Obligations)
financing the acquisition, construction, repair, replacement or improvement of
fixed or capital assets; provided that such Indebtedness is incurred
concurrently with or within two hundred and seventy (270) days after the
applicable acquisition, construction, repair, replacement or improvement;
provided that the aggregate amount of such Indebtedness incurred pursuant to
this clause (c) and outstanding at any one time shall not exceed the greater of
(x) 3.00% of Consolidated Total Assets and (y) $65.0 million, determined as of
the date such Indebtedness is incurred based on the most recent financial
statements previously required to be delivered pursuant to Section 6.01 and (ii)
any Permitted Refinancing Indebtedness in respect of such Indebtedness (it being
understood that such Permitted Refinancing Indebtedness shall be taken into
account in future determinations of Indebtedness incurred under this Section
7.03(c) for purposes of the cap set forth herein);
(d)          any Indebtedness issued or loaned by the Parent Borrower or any
Restricted Subsidiary of the Parent Borrower (i) to any Credit Party, provided
that such Indebtedness is Subordinated Indebtedness, (ii) to any Restricted
Subsidiary that is not a Credit Party to the extent otherwise permitted by
Section 7.04 or (iii) to the extent the amount of any such loan or guarantee
would have been permitted to be made as a Restricted Payment under Section 7.05;
provided further that all such Indebtedness in an aggregate principal amount
exceeding $10 million shall be evidenced by an Intercompany Note;
(e)          Indebtedness of the Parent Borrower and its Restricted Subsidiaries
under Hedge Agreements;
(f)          Indebtedness constituting Guaranty Obligations permitted by Section
7.04; provided that if the Guaranty Obligations are in respect of Subordinated
Indebtedness, such Guaranty Obligations shall be subordinated to the guarantee
of the Obligations on terms at least as favorable to the Lenders as those
contained in the subordination of such underlying Indebtedness;
(g)          Indebtedness (i) assumed in connection with a Permitted Acquisition
or Investment permitted by Section 7.04 and any Permitted Refinancing
Indebtedness incurred, issued or otherwise obtained to Refinance (in whole or in
part) such Indebtedness and (ii) incurred in connection with a Permitted
Acquisition or Investment permitted under Section 7.04 and any Permitted
Refinancing Indebtedness incurred, issued or otherwise obtained to Refinance (in
whole or in part) such Indebtedness; provided that:

(A)          immediately after giving effect to Indebtedness assumed or incurred
under clause (g)(i) or clause (g)(ii) above, no Specified Event of Default
exists or is continuing;
(B)          in the case of any Indebtedness incurred under clause (g)(ii)
above,

(i)          at the time such Indebtedness is incurred, either (I) the aggregate
amount of all such Indebtedness incurred in connection with a Permitted
Acquisition or Investment since the Closing Date shall not exceed the greater of
(x) 4.00% of Consolidated Total Assets and (y) $85.0 million or (II) the Cash
Interest Coverage Ratio of the Parent Borrower and its Restricted Subsidiaries,



- 177 -

--------------------------------------------------------------------------------







calculated on a Pro Forma Basis, shall be greater than either (x) 2.00 to 1.00
or (y) the actual Cash Interest Coverage Ratio immediately prior to such
Permitted Acquisition or Investment;

(ii)          any such Indebtedness that is secured by a Lien on the Collateral
has a maturity date and a Weighted Average Life to Maturity equal to or greater
than that of the InitialTranche B Term Loan Facility; and
(iii)          any such Indebtedness that is not secured by a Lien on any of the
Collateral has a maturity date that is at least ninety-one (91) days after that
of the InitialTranche B Term Loan Facility and does not provide for any
mandatory redemption prior to the date that is at least ninety-one (91) days
after that of the InitialTranche B Term Loan Facility (other than customary
asset sale or event of loss, change of control mandatory offers to purchase and
customary acceleration rights after an event of default);

(C)          with respect to Indebtedness incurred pursuant clause (g)(i) above,
such Indebtedness is and remains the obligation of the Person and/or such
Person’s subsidiaries that are acquired and such Indebtedness was not incurred
in anticipation of such Permitted Acquisition or Investment; and
(D)          with respect to Indebtedness incurred under clause (g)(ii) above,
the aggregate principal amount of Indebtedness assumed or incurred by Restricted
Subsidiaries that are not Credit Parties at any time outstanding, shall not
exceed the greater of (x) $65.0 million and (y) 3.0% of Consolidated Total
Assets of the Parent Borrower;

(h)          (i) Indebtedness of Restricted Subsidiaries which are not Credit
Parties in an aggregate principal amount at any time outstanding not to exceed
the greater of (x) 3.00% of Consolidated Total Assets and (y) $65.0 million,
determined as of the date such Indebtedness is incurred based on the most recent
financial statements previously required to be delivered pursuant to Section
6.01 and (ii) any Permitted Refinancing Indebtedness in respect of such
Indebtedness (it being understood that such Permitted Refinancing Indebtedness
shall be taken into account in future determinations of Indebtedness incurred
under this Section 7.03(h) for purposes of the cap set forth herein);
(i)          (i) Indebtedness in respect of any bankers’ acceptance, bank
guarantees, letters of credit, warehouse receipt or similar facilities entered
into in the ordinary course of business (including in respect of workers’
compensation claims, health, disability or other employee benefits or property,
casualty or liability insurance or self-insurance or other Indebtedness with
respect to reimbursement-type obligations regarding workers’ compensation
claims); and (ii) Indebtedness represented by Letters of Credit, to the extent
such Letters of Credit support Indebtedness otherwise permitted under this
Section 7.03, in an amount not to exceed 105% of the Stated Amount of such
Letters of Credit;
(j)          (x) Indebtedness in respect of obligations of the Parent Borrower
or any Restricted Subsidiary to pay the deferred purchase price of goods or
services or progress payments in connection with such goods and services;
provided that such obligations are incurred in connection with open accounts
extended by suppliers on customary trade terms in the ordinary course of
business and not in connection with the borrowing of money and (y) Indebtedness
in respect of intercompany obligations of the Parent Borrower or any Restricted
Subsidiary in



- 178 -

--------------------------------------------------------------------------------







respect of accounts payable incurred in connection with goods sold or services
rendered in the ordinary course of business and not in connection with the
borrowing of money;

(k)          Indebtedness arising from agreements providing for indemnification,
adjustment of purchase price or similar obligations, in each case entered into
in connection with the disposition of any business, assets or Capital Stock
permitted hereunder;
(l)          Indebtedness arising from agreements providing for deferred
compensation, indemnification, adjustments of purchase price (including
“earnouts”) or similar obligations, in each case entered into in connection with
Permitted Acquisitions or other Investments permitted by this Agreement;
(m)          Indebtedness in respect of performance bonds, bid bonds, appeal
bonds, surety bonds, performance and completion guarantees and similar
obligations incurred in the ordinary course of business and not in connection
with the borrowing of money;
(n)          Indebtedness consisting of obligations to pay insurance premiums
arising in the ordinary course of business and not in connection with the
borrowing of money;
(o)          (i) Indebtedness representing deferred compensation to employees,
consultants or independent contractors of, the Parent Borrower and its
Restricted Subsidiaries incurred in the ordinary course of business; and
(ii) Indebtedness consisting of obligations of Parent Borrower (or any Parent
Entity thereof) or its Restricted Subsidiaries under deferred compensation to
employees, consultants or independent contractors of Parent Borrower (or any
Parent Entity thereof) or its Restricted Subsidiaries or other similar
arrangements incurred by such Persons in connection with the Transactions and
Permitted Acquisitions or any other Investment permitted by this Agreement;
(p)          (i) Indebtedness and consisting of promissory notes issued by the
Parent Borrower or any of its Restricted Subsidiaries to current or former
officers, managers, consultants, directors and employees (or their respective
spouses, former spouses, successors, executors, administrators, heirs, legatees
or distributees) to finance the purchase or redemption of Capital Stock of the
Parent Borrower (or any Parent Entity thereof to the extent such Parent Entity
uses the proceeds to finance the purchase or redemption (directly or indirectly)
of their Capital Stock, in each case to the extent permitted by Section 7.05
(including all applicable limitations)) and (ii) Indebtedness representing
deferred compensation to employees of the Parent Borrower and the Restricted
Subsidiaries incurred in the ordinary course of business;
(q)          obligations, under Cash Management Agreements, Cash Management
Services and other Indebtedness in respect of netting services, automatic
clearing house arrangements, employees’ credit or purchase cards, overdraft
protections and similar arrangements in each case incurred in the ordinary
course of business;
(r)          (i) additional Indebtedness of the Parent Borrower or any of its
Restricted Subsidiaries; provided that the aggregate outstanding principal
amount of all such Indebtedness does not exceed the sum of (A) the greater of
(x) 3.00% of Consolidated Total Assets, (y) $65.0 million, determined as of the
date such Indebtedness is incurred based on the most recent financial statements
previously required to be delivered pursuant to Section 6.01, which Indebtedness
may be secured to the extent permitted under Section 7.02 plus (B) an additional
amount of Indebtedness in lieu of Restricted Payments permitted under Section
7.05 (it being understood that such Indebtedness shall be deemed a Restricted
Payment for the purposes of



- 179 -

--------------------------------------------------------------------------------







compliance with Section 7.05) and (ii) and any Permitted Refinancing
Indebtedness in respect of any such Indebtedness (it being understood that such
Permitted Refinancing Indebtedness shall be taken into account in future
determinations of Indebtedness incurred under this Section 7.03(r) for purposes
of the cap set forth herein);

(s)          Indebtedness to a customer to finance the acquisition of any
equipment  necessary to perform services for such customer; provided that the
terms of such Indebtedness are consistent with those entered into with respect
to similar Indebtedness prior to the Closing Date, including that (1) the
repayment of such Indebtedness is conditional upon such customer ordering a
specific volume of goods and (2) such Indebtedness does not bear interest or
provide for scheduled amortization or maturity;
(t)          Credit Agreement Refinancing Indebtedness;
(u)          Indebtedness comprising obligations in respect of take or pay
contracts entered into the ordinary course of business;
(v)          Indebtedness incurred in connection with a Sale and Lease-Back
Transaction;
(w)          (i) Permitted Incremental Indebtedness and (ii) any Permitted
Refinancing Indebtedness in respect of any such Indebtedness;
(x)          (i) Indebtedness consisting of or in respect of working capital and
similar facilities of any Restricted Subsidiaries organized in a jurisdiction
other than a jurisdiction in which any of the Subsidiary Borrowers are organized
in an aggregate principal amount not to exceed at any time outstanding the
greater of (x) 2.0% of Consolidated Total Assets and (y) $45.0 million,
determined as of the date such Indebtedness is incurred based on the most recent
financial statements previously required to be delivered pursuant to Section
6.01; and (ii) and any Permitted Refinancing Indebtedness in respect of any such
Indebtedness (it being understood that such Refinancing Indebtedness shall be
taken into account in future determinations of Indebtedness incurred under this
Section 7.03(x) for purposes of the cap set forth herein);
(y)          (i) Permitted Ratio Debt and (ii) any Permitted Refinancing
Indebtedness in respect of any such Indebtedness;
(z)          Indebtedness of the Parent Borrower or any Restricted Subsidiary
consisting of loans made, issued or guaranteed by a Governmental Authority of
the United States, Canada, Puerto Rico, the United Kingdom, Germany, Italy,
France, Switzerland, Austria, Singapore or any other country reasonably approved
by the Administrative Agent that does not exceed in the aggregate at any time
outstanding the greater of (x) $45.0 million and (y) 2.0% of Consolidated Total
Assets of the Parent Borrower and (ii) and any Permitted Refinancing
Indebtedness in respect of any such Indebtedness (it being understood that such
Permitted Refinancing Indebtedness shall be taken into account in future
determinations of Indebtedness incurred under this Section 7.03(z) for purposes
of the cap set forth herein);
(aa)          Indebtedness in connection with any Receivables Facility;
(bb)          (i) the Senior Notes and (ii) any Permitted Refinancing
Indebtedness in respect of any such Indebtedness;



- 180 -

--------------------------------------------------------------------------------







(cc)          Indebtedness in an aggregate principal amount not to exceed the
Available Amount determined as of the date such Indebtedness is incurred (and
after giving Pro Forma Effect thereto) based on the most recent financial
statements most recently delivered pursuant to Section 6.01;
(dd)          all customary premiums (if any), interest (including post-petition
and capitalized interest), fees, expenses, charges and additional or contingent
interest on obligations described in each of Section 7.03(a) through Section
7.03(cc) above; and

Section 7.04          Investments and Guaranty Obligations.  The Parent Borrower
will not, nor will the Parent Borrower permit any of its Restricted Subsidiaries
to (i) make any Investment or (ii) be or become obligated under any Guaranty
Obligations (to the extent constituting Investments),  except:

(a)          Investments by the Parent Borrower or any of its Restricted
Subsidiaries in cash and Cash Equivalents or investments that were Cash
Equivalents at the time made;
(b)          (i) any endorsement of a check or other medium of payment for
deposit or collection, or any similar transaction in the normal course of
business and (ii) asset purchases (including purchases of inventory,
Intellectual Property, supplies and materials), the lease of any asset and the
licensing of any Intellectual Property, in each case, in the ordinary course of
business;
(c)          the Parent Borrower and its Restricted Subsidiaries may (x) acquire
and hold receivables and similar items owing to them in the ordinary course of
business and payable or dischargeable in accordance with customary trade
terms; and (y) make Investments relating to any Receivables Subsidiary that, in
the good faith determination of the board of directors of the Parent Borrower,
are necessary or advisable to effect a Receivables Facility or any repurchases
in connection therewith;
(d)          any Permitted Creditor Investment;
(e)          loans, advances and other extensions of credit to officers,
directors and employees of the Parent Borrower or the Restricted Subsidiaries
(i) for reasonable and customary business-related travel expenses, moving
expenses, costs of replacement homes, business machines or supplies, automobiles
and other similar expenses, in each case incurred in the ordinary course of
business, (ii) in connection with such Person’s purchase of Capital Stock of the
Parent Borrower; provided that the amount of such loans and advances used to
acquire such Capital Stock shall be contributed to the Parent Borrower in cash
as common equity and (iii) for purposes not described in the foregoing clauses
(i) and (ii), in an aggregate principal amount outstanding at any time under
clause (iii) not to exceed $10.0 million;
(f)          Investments existing as of the Closing Date and described on
Schedule 7.04 hereto and any modification, replacement, renewal, reinvestment or
extension thereof; provided that the amount of any Investment permitted pursuant
to this Section 7.04(f) is not increased from the amount of such Investment on
the Closing Date except pursuant to the terms of such Investment as of the
Closing Date or as otherwise permitted by this Section 7.04;
(g)          any Guaranty Obligations of the Credit Parties or any of their
respective Restricted Subsidiaries in favor of the Administrative Agent, each LC
Issuer and the Lenders and any other Secured Creditors under any Cash Management
Agreement, Designated Hedge Agreements or in respect of any other Obligations,
in each case, pursuant to the Loan Documents;



- 181 -

--------------------------------------------------------------------------------







(h)          Investments of the Parent Borrower and its Restricted Subsidiaries
in Hedge Agreements permitted to be entered into pursuant to this Agreement;
(i)          Investments (i) by the Parent Borrower or any of its Restricted
Subsidiaries in any Subsidiary existing as of the Closing Date and any
modification, renewal or extension thereof; provided that the amount of any
Investment permitted pursuant to this Section 7.04(i)(i) is not increased from
the amount of such Investment on the Closing Date except pursuant to the terms
of such Investment as of the Closing Date or as otherwise permitted by this
Section 7.04, (ii) by any Restricted Subsidiary that is not a Credit Party made
in any Credit Party or in any Restricted Subsidiary that is not a Credit Party,
(iii) by any Credit Party in any other Credit Party, or (iv) by any Credit Party
into any Restricted Subsidiary that is not a Credit Party (valued at the Fair
Market Value of such Investments at the time such Investment is made); provided
that the aggregate amount of Investments made pursuant to this clause (iv) (A)
may be in any amount if a perfected security interest has been granted to the
Administrative Agent whether or not required by Section 6.10 of this Agreement
in (I) the applicable percentage of the Capital Stock of the Subsidiary in which
such Investment was made required by Section 6.10 of this Agreement and (II) any
intercompany note evidencing any intercompany Indebtedness owed by such
Subsidiary to any Credit Party, or (B) otherwise in an amount not to exceed at
any time outstanding the greater of (x) 3.00% of Consolidated Total Assets and
(y) $65 million, determined as of the date such Investment is made based on the
most recent financial statements previously required to be delivered pursuant to
Section 6.01, plus an amount equal to any returns of capital or sale proceeds
actually received in cash in respect of Investments in any Restricted Subsidiary
that is not a Credit Party and (v) by the Parent Borrower or any of its
Restricted Subsidiaries in lieu of Restricted Payments permitted under Section
7.05 (it being understood that such Investments shall be deemed Restricted
Payments for the purposes of compliance with Section 7.05);
(j)          Investments consisting of Indebtedness permitted by Section 7.03;
(k)          transactions permitted by Section 6.17, Section 7.01 (other than
clause (c) thereof), Section 7.02, and Section 7.05 (other than clause (b)(ii)
thereof);
(l)          (i) Guaranty Obligations incurred by the Parent Borrower or any
other Restricted Subsidiary in respect of Indebtedness or other obligations of
the Parent Borrower or any other Restricted Subsidiary that is permitted to be
incurred under this Agreement, (ii) Guaranty Obligations incurred in the
ordinary course of business in respect of obligations to suppliers, customers,
franchisees, lessors, licensees, sublicensees or distribution partners and (iii)
Investments in the ordinary course of business consisting of Article III
endorsements for collection or deposit and Article IV customary trade
arrangements with customers consistent with past practices;
(m)          (i) Investments by the Parent Borrower or any Restricted
Subsidiary, provided that the aggregate amount of all such Investments that are
so made pursuant to this clause (m) (valued at the time of the making thereof,
and without giving effect to any write downs or write offs thereof) and
outstanding at any time (taking into account the repayment of any loans or
advances comprising, or any other returns in respect of, such Investments) shall
not exceed an amount equal to (i) the greater of (x) $65.0 million and (y) 3.0%
of Consolidated Total Assets of the Parent Borrower (measured as of the date
such Investment is made (and after giving Pro Forma Effect thereto)) and (ii) so
long as no Specified Event of Default exists at the time of such Investment,
Investments by the Parent Borrower or any Restricted Subsidiary in an amount not
to exceed the Available Amount at the time of the making of such Investment;



- 182 -

--------------------------------------------------------------------------------







(n)          Investments or Guaranty Obligations with respect to any Parent
Entity that could otherwise be made as a Restricted Payment under Section 7.05,
so long as the amount of such loan is deducted from the amount available to be
made as a Restricted Payment under the applicable clause of Section 7.05;
(o)          Guaranty Obligations by the Parent Borrower or any Restricted
Subsidiary of leases (other than Capitalized Lease Obligations) or of other
obligations incurred in the ordinary course of business that do not constitute
Indebtedness, in each case entered into in the ordinary course of business;
(p)          to the extent constituting Investments, the Transactions;
(q)          Investments held by any Person acquired by the Parent Borrower or a
Restricted Subsidiary after the Closing Date or of any Person merged into the
Parent Borrower or merged, amalgamated or consolidated with a Restricted
Subsidiary, in each case, in accordance with Section 7.01 after the Closing Date
to the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger, amalgamation or consolidation and were
in existence on the date of such acquisition, merger, amalgamation or
consolidation;
(r)          the forgiveness or conversion to equity of any Indebtedness owed by
the Parent Borrower or any Restricted Subsidiary and permitted by Section 7.03;
(s)          Subsidiaries of the Parent Borrower may be established or created
(but any Investment in such Subsidiary must be made in accordance with the other
provisions of Section 7.01 or Section 7.04, as applicable) if the Parent
Borrower and such Subsidiary comply with the applicable requirements of Section
6.09 and Section 6.10, if applicable; provided that, in each case, to the extent
such new Subsidiary is created solely for the purpose of consummating a
transaction pursuant to an Acquisition permitted by Section 7.01 or Investment
otherwise permitted under this Section 7.04, and such new Subsidiary at no time
holds any assets or liabilities other than any Consideration contributed to it
contemporaneously with the closing of such transactions, such new Subsidiary
shall not be required to take the actions set forth in Section 6.09 and Section
6.10, as applicable, until the respective acquisition or Investment is
consummated (at which time the surviving entity of the respective transaction
shall be required to so comply in accordance with the provisions thereof);
(t)          Investments constituting Permitted Acquisitions to the extent
permitted by Section 7.01(k);
(u)          intercompany Investments in connection with reorganizations and
related activities related to tax planning and reorganizations; provided that,
after giving effect to any such reorganization and related activities and
Investments, the security interest of the Lenders on the Collateral, taken as a
whole, is not materially impaired;
(v)          Investments in any Term Loans in accordance with Section 11.06(g)
or Section 2.15(a)(v); and
(w)         Investments arising as a result of Sale and Lease-Back Transactions;
(x)          any Investment so long as (i) the Cash Interest Coverage Ratio of
the Parent Borrower and its Restricted Subsidiaries calculated on a Pro Forma
Basis after giving effect to such Investment and any other transactions
occurring in connection therewith shall either (i) be



- 183 -

--------------------------------------------------------------------------------







greater than 2.00 to 1.00 or (ii) exceed the Cash Interest Coverage Ratio
calculated immediately prior to such Investment and any other transactions
occurring in connection therewith;

(y)          Investments received substantially contemporaneously in exchange
for Capital Stock of Parent Borrower (or any Parent Entity); provided that no
Change in Control would result therefrom; and
(z)          Investments in joint ventures and Unrestricted Subsidiaries the
greater of (x) $65.0 million and (y) 3.0% of Consolidated Total Assets of the
Parent Borrower.

Section 7.05          Restricted Payments.  The Parent Borrower will not, nor
will the Parent Borrower permit any of its Restricted Subsidiaries to make any
Restricted Payment, except:

(a)          the Parent Borrower or any of its Restricted Subsidiaries may
declare and pay or make Capital Distributions that are (i) payable solely in
additional shares of its common stock or Qualified Equity (or warrants, options
or other rights to acquire additional shares of its common stock or Qualified
Equity) or, to the extent permitted under Section 7.03 as an incurrence of
Indebtedness, Disqualified Equity and (ii) deemed to occur upon the exercise of
stock options or warrants if such Capital Distribution represents a portion of
the exercise price of such options or warrants;
(b)          any Restricted Subsidiary of the Parent Borrower may (or may make
Restricted Payments to allow any Parent Entity to)  (i) declare and pay or make
Capital Distributions to the Parent Borrower or any other Restricted Subsidiary,
as applicable (provided,  in the case of a Capital Distribution by a non-wholly
owned Restricted Subsidiary of the Parent Borrower, Capital Distributions may be
made to each owner of Capital Stock of such Restricted Subsidiary based on their
relative ownership interests) and (ii) make Restricted Payments in respect of
prepayments, repurchases, redemptions or defeasances of any Indebtedness
permitted pursuant to clause (ii) of Section 7.03(b);
(c)          the Parent Borrower may make Capital Distributions in the amount
required for any Parent Entity (including, without limitation, any of its
members or other owners), (i) to facilitate any payment under the
Indemnification Agreement or to pay customary fees and operating expenses
(including those respect to accounting, legal, director, corporate reporting and
similar administrative functions, but excluding the payment of interest and fees
in respect of Indebtedness of Parent Entity) and to pay other customary fees,
and expenses necessary to maintain its corporate existence and franchises plus
any actual, reasonable and customary indemnification claims made by directors or
officers of any Parent Entity, (ii) to pay franchise taxes necessary to maintain
the corporate existence of such Parent Entity, as applicable, (iii) to pay fees
and expenses (other than to Affiliates) related to any unsuccessful equity
issuance or offering or debt issuance, incurrence or offering, disposition or
acquisition, Investment or other transaction permitted by this Agreement,
(iv) to pay customary salary, bonus and other benefits payable to officers,
employees and consultants of any Parent Entity to the extent such salaries,
bonuses and other benefits are attributable solely to the ownership or operation
of the Parent Borrower and its Restricted Subsidiaries; and (v) that are
necessary to consummate the Transactions or the proceeds of which shall be
distributed in connection with the Transactions;
(d)          the Parent Borrower may make Capital Distributions in the amount
required for any Parent Entity, to (A) pay federal, state, provincial,
territorial, local and foreign income Taxes of a consolidated, combined or
similar income tax group (a “Tax Group”) of which the Parent Borrower or the
applicable Parent Entity is the common parent, with respect to any taxable year



- 184 -

--------------------------------------------------------------------------------







(or portion thereof) ending after the date of this Agreement or any taxable year
(or portion thereof) that is the subject of any audit adjustment after the date
of this Agreement (to the extent of any Taxes attributable to such audit
adjustments) with respect to which any Restricted Subsidiary is a member of such
Tax Group, that are attributable to the taxable income of the Parent Borrower
and/or its Subsidiaries; provided, that for each taxable period, the amount of
such payments made in respect of such taxable period in the aggregate shall not
exceed the amount that the Parent Borrower and its Subsidiaries would have been
required to pay as a stand-alone Tax Group; provided, further, that the
permitted payment pursuant to this clause (A) with respect to any Taxes of an
Unrestricted Subsidiary for any taxable period shall be limited to the amount
actually paid with respect to such period by such Unrestricted Subsidiary to the
Parent Borrower or its Restricted Subsidiaries and not otherwise distributed
pursuant to another exception to this Section 7.05, (B) effect the repurchase,
redemption, acquisition, cancellation or other retirement for value of the
Capital Stock on any Parent Entity or its Restricted Subsidiaries or to effect
the termination of options to purchase Capital Stock of Parent Borrower (or any
Parent Entity), in each instance, held by any employee, a former or current
directors, officers, consultants, managers and employees (or their estates,
spouses or former spouses successors, executors, administrators, heirs, legatees
or distributees) of Parent Borrower (or any Parent Entity) or its Restricted
Subsidiaries, including, for the avoidance of doubt, in connection with any
exercise of options or warrants or vesting of options or warrants with respect
to such Capital Stock, (C) the Parent Borrower may make Capital Distributions in
the ordinary course pursuant to and in accordance with stock option plans or
other benefit plans for management or employees of the Parent Borrower and its
Restricted Subsidiaries and (D) pay Taxes of such directors, officers,
consultants, managers and employees (or their estates, spouses or former spouses
successors, executors, administrators, heirs, legatees or distributees) in
connection with any such repurchase, redemption, acquisition, cancellation or
other retirement for value referred to in clauses (B), (C) and (D) above;
provided that, the aggregate amount of all cash paid pursuant to clauses (B) and
(D) above in any fiscal year does not exceed the sum of (i) $20.0 million, plus
(ii) all Net Cash Proceeds obtained by the Parent Borrower during such fiscal
year from the sale of such Capital Stock to other present or former officers,
consultants, employees and directors in connection with any permitted
compensation and incentive arrangements plus (iii) all net cash proceeds
obtained from any key-man life insurance policies received during such fiscal
year; notwithstanding the foregoing, 100% of the unused amount of payments in
respect of this Section 7.05(d) (before giving effect to any carry forward) may
be carried forward to the immediately succeeding fiscal year (but not any other)
and utilized to make payments pursuant to this Section 7.05(d) (any amount so
carried forward shall be deemed to be used last in the subsequent fiscal year);

(e)          so long as no Event of Default has occurred and is continuing or
would result therefrom, the Parent Borrower may make Restricted Payments, or may
make Restricted Payments to any Parent Entity to allow such entity to make
payments, that the Parent Borrower would be permitted to make under Section
6.17;
(f)          so long as no Event of Default has occurred and is continuing or
would result therefrom, the Parent Borrower or any Restricted Subsidiary may
make Restricted Payments (i) in aggregate amount not to exceed the greater of
(x) 3.00% of Consolidated Total Assets and (y) $65.0 million and (ii) in
aggregate amount not to exceed the Available Amount at such time; provided that
Restricted Payments made pursuant to this clause (f)(ii) with the portion of the
Available Amount not constituting the Available Amount Equity Component shall
only be permitted if the Parent Borrower shall be in compliance with Section
7.06 after giving Pro Forma Effect to such Restricted Payment but only to the
extent a Maintenance Covenant Condition then exists;



- 185 -

--------------------------------------------------------------------------------







(g)          the Parent Borrower may (or may make Restricted Payments to allow
any Parent Entity to) (i) pay cash in lieu of fractional shares in connection
with any Restricted Payment, split or combination thereof or any Permitted
Acquisition (or other Investment permitted by this Agreement) and (ii) honor any
conversion request by a holder of convertible Indebtedness and make cash
payments in lieu of fractional shares in connection with any such conversion and
may make payments on convertible Indebtedness in accordance with its terms;
(h)          so long as no Event of Default has occurred and is continuing or
would result therefrom, the Parent Borrower may make Restricted Payments (or
make Restricted Payments to allow any Parent Entity to make such payments) to
its equity holders or the equity holders of such parent in an aggregate amount
not exceeding 6.00% per annum of the cash contributed to the common Capital
Stock of the Parent Borrower (or, if applicable, Parent Entity) from the net
cash proceeds of such public offering;
(i)          (i) so long as no Event of Default exists or would result
therefrom, the Parent Borrower or any Restricted Subsidiary may make Restricted
Payments in respect of prepayments, repurchases, redemptions or defeasances of
any Subordinated Indebtedness, in each case, prior to the stated maturity
thereof, (x) in aggregate amount, when taken together with the aggregate amount
of all Restricted Payments made pursuant to Section 7.05(f)(i), not to exceed
the greater of (I) 3.00% of Consolidated Total Assets and (II) $65.0 million,
and (y) so long as the Total Leverage Ratio of the Parent Borrower calculated on
a Pro Forma Basis immediately after giving effect to such Restricted Payment
does not exceed 5.004.50 to 1.00; (ii) the Parent Borrower or any Restricted
Subsidiary may make Restricted Payments to prepay, repurchase, redeem or defease
Subordinated Indebtedness with the proceeds of any Permitted Refinancing
Indebtedness in respect of such Subordinated Indebtedness; (iii) the Parent
Borrower or any Restricted Subsidiary may make Restricted Payments to prepay,
repurchase, redeem or defease Subordinated Indebtedness in anticipation of
satisfying a sinking fund obligation, principal installment or final maturity,
in each case due within one year of the date of purchase, repurchase, redemption
or defeasance and (iv) the Parent Borrower or any Restricted Subsidiary may make
Restricted Payments by converting or exchanging any such Indebtedness to Capital
Stock of the Parent Borrower or any of its Parent Entities or other Indebtedness
permitted under Section 7.03;
(j)          to the extent constituting Restricted Payments, the Parent Borrower
and its Restricted Subsidiaries may enter into and consummate transactions
expressly permitted by any provision of Section 7.01, Section 7.03 and Section
7.04, and the Parent Borrower or any Restricted Subsidiary may make any
Restricted Payment to the to a Parent Entity, the Parent Borrower or any
Restricted Subsidiary, as the case may be, as and when necessary to enable the
Parent Entity, the Parent Borrower or any Restricted Subsidiary to effect such
Restricted Payments;
(k)          the payment of dividends and distributions within sixty (60) days
after the date of declaration thereof, if at the date of declaration of such
payment, such payment would have complied with the other provisions of this
Section 7.05;
(l)          distributions in respect of or the payment of Receivables Fees; and
(m)       so long as no Event of Default exists or would result therefrom, the
Parent Borrower may make Restricted Payments to its equity holders or the equity
holders of such parent so long as the Total Leverage Ratio of the Parent
Borrower calculated on a Pro Forma Basis immediately after giving effect to such
Restricted Payment or Capital Distribution does not exceed 5.004.50 to 1.00.



- 186 -

--------------------------------------------------------------------------------







Notwithstanding the foregoing and for the avoidance of doubt, nothing in this
Section 7.05 shall prohibit (i) the repayment or prepayment of intercompany
subordinated Indebtedness owed among the Parent Borrower and/or the
Subsidiaries, in each case, to the extent not otherwise prohibited under Section
7.04 or (ii) substantially concurrent transfers of credit positions in
connection with intercompany debt restructurings so long as such Indebtedness is
not prohibited by Section 7.03 after giving effect to such transfer.
Section 7.06          Financial Covenant.

First Lien Leverage Ratio.  Solely with respect to the Initial Revolving
Facility, the Parent Borrower will not permit the First Lien Leverage Ratio as
of the last day of a Testing Period (commencing with the Testing Period ending
April 30, 2014) to be greater than the ratio set forth below opposite such
Testing Period:

 
Testing Period Ending
Maximum Ratio
   
April 30, 2014 through October 31, 2014
6.75 to 1.00
   
November 1, 2014 through October 31, 2015
6.50 to 1.00
   
November 1, 2015 through October 31, 2016
6.25 to 1.00
   
November 1, 2016 through October 31, 2017
6.00 to 1.00
   
November 1, 2017 and thereafter through the Maturity Date with respect to the
Revolving Commitments
5.75 to 1.00
 



; provided that no such test shall be required under this Section 7.06 if a
Maintenance Covenant Condition does not exist on the last day of any such
Testing Period.
Any provision of this Agreement that contains a requirement for the Parent
Borrower to be in compliance with the covenant contained in this Section 7.06
prior to the time that this covenant is otherwise applicable shall be deemed to
require that the First Lien Leverage Ratio for the applicable Testing Period be
no greater than 6.75 to 1.00.
For the purpose of determining compliance with the covenant set forth in this
Section 7.06, (i) all calculations shall be on a Pro Forma Basis and (ii) any
cash equity contribution (which equity shall be common equity, Qualified Equity
or other equity (other than Disqualified Equity Interests) (such other equity to
be on terms reasonably acceptable to the Administrative Agent)) made to the
Parent Borrower, directly or indirectly, by one or more of its stockholders (X)
after the beginning of the relevant fiscal quarter and on or prior to the day
that is eleven (11) Business Days after the day on which financial statements
are required to be delivered for such fiscal quarter pursuant to Section 6.01(a)
or Section 6.01(b), as applicable, or (Y) at such other time, to the extent that
such contribution, at such other time, had the effect of increasing the
Available Amount pursuant to clause (c) of the definition thereof and that such
contribution has not been utilized in accordance with the terms of the Loan
Documents prior to such time will, at the written direction of the Parent
Borrower, be included in the calculation of Consolidated EBITDA solely for the
purposes of determining compliance with the covenant set forth in this Section
7.06 at the end of such fiscal quarter and shall not be included in the
calculation of Consolidated EBITDA for any other purpose, and applicable
subsequent periods which includes such fiscal quarter (any such


- 187 -

--------------------------------------------------------------------------------







equity contribution so included in the calculation of Consolidated EBITDA, a
“Specified Equity Contribution”); provided, that (A) in each trailing four
fiscal quarter period, there shall be at least two fiscal quarters in respect of
which no Specified Equity Contribution is made, (B) the amount of any Specified
Equity Contribution shall be no greater than the amount required to cause the
Parent Borrower to be in compliance with the covenant set forth in this Section
7.06, (C) there shall be no Pro Forma Effect, including as to Total Funded Debt,
with the proceeds of such Specified Equity Contribution for determining
compliance with the First Lien Leverage Ratio, the Secured Leverage Ratio and
the Total Leverage Ratio; provided, however, that for purposes of this subclause
(C), to the extent such proceeds are applied to prepay Total Funded Debt, such
reduction may be given effect in determining compliance with the First Lien
Leverage Ratio, the Secured Leverage Ratio and the Total Leverage Ratio on
subsequent Compliance Dates and (D) no more than five (5) Specified Equity
Contributions shall be made during the term of the Credit Facility and provided,
further, that any Specified Equity Contributions made using cash equity proceeds
pursuant to clause (y) above shall reduce the Available Amount in the amount so
deemed applied in accordance with the terms of this Section 7.06.
Section 7.07          Restrictions on Negative Pledges.  The Parent Borrower
will not, nor will the Parent Borrower permit any of its Restricted Subsidiaries
to become and remain a party to any Contractual Obligations (other than this
Agreement or any other Loan Document) that expressly prohibits any Credit Party
from creating, incurring, assuming or suffering to exist Liens on the Collateral
of such Credit Party for the benefit of the Lenders with respect to the
Obligations outstanding under the Loan Documents; except:

(a)          (i) Contractual Obligations that exist on the Closing Date and (to
the extent not otherwise permitted by this Section 7.07) are listed on Schedule
7.07 hereto and (ii) any agreement evidencing any permitted renewal, extension
or refinancing of such Contractual Obligations so long as such renewal,
extension or refinancing does not expand the scope of such agreement or
obligation;
(b)          Contractual Obligations that are binding on a Restricted Subsidiary
at the time such Restricted Subsidiary first becomes a Restricted Subsidiary, so
long as such agreement or obligation was not entered into in contemplation of
such Person becoming a Restricted Subsidiary;
(c)          Contractual Obligations that are binding on a Person that becomes a
Restricted Subsidiary pursuant to Section 6.14;
(d)          Contractual Obligations in respect of Indebtedness of a Restricted
Subsidiary which is not a Credit Party which are not prohibited by Section 7.03;
(e)          Contractual Obligations relating to any Permitted Lien or any Asset
Sale or other disposition not prohibited by Section 7.01 and relate solely to
assets or Persons subject to such Permitted Lien, Asset Sale or disposition;
(f)          Contractual Obligations in respect of customary provisions in joint
venture agreements and other similar agreements applicable to joint ventures not
prohibited under Section 7.04 and applicable solely to such joint venture
entered into in the ordinary course of business;
(g)          Contractual Obligations that include negative pledges and
restrictions on Liens in favor of any holder of Indebtedness permitted under
Section 7.03 but solely to the extent any negative pledge relates to the
property financed by or the subject of such Indebtedness (and




- 188 -

--------------------------------------------------------------------------------







excluding in any event any Indebtedness constituting any Subordinated
Indebtedness) and the proceeds thereof;

(h)          Contractual Obligations that include customary restrictions on
leases, subleases, licenses or asset sale agreements otherwise permitted hereby
so long as such restrictions relate to the assets subject thereto;
(i)          Contractual Obligations relating to secured Indebtedness permitted
pursuant to Section 7.03 to the extent that such restrictions apply only to the
property or assets securing such Indebtedness or in the case of Indebtedness
incurred in connection with a Permitted Acquisition or other Investment
permitted by this Agreement, only to the Person incurring or guaranteeing such
Indebtedness;
(j)          Contractual Obligations that include customary provisions
restricting subletting or assignment of any lease governing a leasehold interest
of the Parent Borrower or any Restricted Subsidiary;
(k)          Contractual Obligations that include customary provisions
restricting assignment of any agreement entered into in the ordinary course of
business;
(l)          Contractual Obligations that include restrictions on cash or other
deposits imposed by customers under contracts entered into in the ordinary
course of business; and
(m)          Contractual Obligations that include customary restrictions that
arise in connection with cash or other deposits permitted under Section 7.02 and
limited to such cash deposit.; and
(n)          Contractual Obligations created in connection with any Receivables
Facility that, in the good faith determination of the board of directors of the
Parent Borrower, are necessary or advisable to effect such Receivables Facility.

Section 7.08          Amendment of Subordinated Debt Document.  The Parent
Borrower will not, and will not permit any of the Restricted Subsidiaries to,
amend any Subordinated Debt Document to the extent the terms of  such  amendment
would not have been permitted hereunder at the time the applicable Subordinated
Indebtedness was incurred.
Section 7.09          Fiscal Year.  The Parent Borrower shall not change its
fiscal year end from October 31; provided, however, that the Parent Borrower
may, upon written notice to the Administrative Agent, change its fiscal year to
any other fiscal year reasonably acceptable to the Administrative Agent, in
which case, the Parent Borrower and the Administrative Agent will, and are
hereby authorized by the Lenders to, make any adjustments to this Agreement that
are necessary to reflect such change in fiscal year.

ARTICLE VIII.

EVENTS OF DEFAULT
 
Section 8.01          Events of Default.  The occurrence and continuation of any
of the following specified events shall constitute an Event of Default (each an
“Event of Default”):



- 189 -

--------------------------------------------------------------------------------







(a)          Payments:  any Borrower shall (i) default in the payment when due
(whether at maturity, on a date fixed for a scheduled repayment, on a date on
which a required prepayment is to be made, upon acceleration or otherwise) of
any principal of the Loans or any reimbursement obligation in respect of any
Unpaid Drawing; or (ii) default, and such default shall continue for five (5) or
more Business Days, in the payment when due of any interest on the Loans, any
Fees or any other Obligations; or (iii) fail to Cash Collateralize any Letter of
Credit within five (5) Business Days of being required to do so hereunder; or
(b)          Representations, etc.:  (i) on the Closing Date, any Specified
Acquisition Agreement Representation or any Specified Representation or (ii)
after the Closing Date, any representation or warranty, in the case of clauses
(i) and (ii), made by the Parent Borrower or any other Credit Party herein or in
any other Loan Document or in any written statement of factual information or
certificate delivered or required to be delivered pursuant hereto or thereto
shall prove to have been untrue in any material respect when made (except where
such representations and warranties are qualified by materiality, in which case
such representations and warranties shall be correct in all respects on the date
as of which made, deemed made, or confirmed or deemed confirmed), and such
incorrect representation or warranty shall remain incorrect for a period of
thirty (30) days after notice thereof from the Administrative Agent to the
Parent Borrower; provided that such thirty (30) day period after notice shall
not apply in the case of any breach of Section 5.19 to the extent that such
breach thereunder is of OFAC.
(c)          Certain Covenants:  the Parent Borrower shall default in the
performance or observance by it of any covenant contained in Sections
6.01(e)(i), Section 6.05(a) (as it relates to the Parent Borrower only) or
Article VII of this Agreement; provided that, notwithstanding anything to the
contrary contained herein, with respect to Section 7.06, (i) a Default or an
Event of Default in respect of Section 7.06 (a “Financial Covenant Default”)
shall not occur until the expiration of the start of the eleventh (11th)
Business Day subsequent to the date the certificate calculating compliance with
Section 7.06 as of the last day of any fiscal quarter is required to be
delivered pursuant Section 6.01(c) with respect to such fiscal quarter or fiscal
year, as applicable and (ii) any Default under Section 7.06 shall not constitute
a Default or an Event of Default with respect to any Loans or Commitments
hereunder, other than the Initial Revolving Loans and the Initial Revolving
Commitments, until the date on which the Initial Revolving Loans (if any) have
been accelerated, and the Initial Revolving Commitments have been terminated, in
each case, by the Required Revolving Lenders; or
(d)          Other Covenants:  any Credit Party shall Default in the due
performance or observance by it of any term, covenant or agreement contained in
this Agreement or any other Loan Document (other than those referred to in
Section 8.01(a) or (b) or (c) above) and such default is not remedied within
thirty (30) days of the Parent Borrower receiving written notice of such Default
from the Administrative Agent or the Required Lenders (any such notice to be
identified as a “notice of default” and to refer specifically to this
paragraph); or
(e)          Cross Default Under Other Agreements:  the Parent Borrower or any
of its Restricted Subsidiaries, shall (i) default in any payment with respect to
any Material Indebtedness (other than the Obligations), and such default shall
continue after the applicable grace period, if any, specified in the agreement
or instrument relating to such Material Indebtedness; or (ii) default in the
observance or performance of any agreement or covenant relating to such Material
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto (and all grace periods applicable to such observance,
performance or condition shall have expired), or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or holders of such Material



- 190 -

--------------------------------------------------------------------------------







Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause any such Material Indebtedness to become due prior to its stated maturity
(other than by (A) a regularly scheduled required prepayment or redemption,
prior to the stated maturity thereof or (B) secured Material Indebtedness that
becomes due solely as a result of the sale, transfer or other disposition
(including as a result of an Event of Loss) of the property or assets securing
such Material Indebtedness); provided that, in the case of clauses (i) and (ii)
such default or failure remains unremedied or has not been waived by the holders
of such Indebtedness; provided further that, it shall not be an Event of Default
under clause (ii) above if such condition is caused solely by a Financial
Covenant Default; or

(f)          Invalidity of Security Documents: Any Security Document after
delivery thereof pursuant to Section 4.01 or Section 6.10 shall for any reason
(other than pursuant to the terms hereof or thereof including as a result of a
transaction permitted under Section 7.04 or Section 7.05) cease to create a
valid and perfected lien, with the priority required by the Security Documents
(or other security purported to be created on the applicable Collateral) on and
security interest in any material portion of the Collateral purported to be
covered thereby, subject to Liens permitted under Section 7.02, except to the
extent that any such loss of perfection or priority results from the failure of
the Administrative Agent or the Collateral Agent to file continuation statements
or to maintain possession of certificates actually delivered to it representing
securities pledged under the Security Documents and except as to Collateral
consisting of real property to the extent that such losses are covered by a
lender’s title insurance policy and such insurer has not denied or failed to
acknowledge coverage; or
(g)          Judgments:  one or more judgments, orders or decrees  shall be
entered against Parent Borrower and/or any of its Restricted Subsidiaries,
involving a liability (to the extent not covered by independent third-party
insurance as to which the insurer has been notified of such judgment or order
and has not denied or failed to acknowledge coverage thereof) of $50.0 million
or more in the aggregate for all such judgments, orders, decrees and settlements
for the Credit Parties and their Subsidiaries, and any such judgments or orders
or decrees or settlements shall not have been vacated, discharged or stayed or
bonded pending appeal within ninety (90) days from the entry thereof; or
(h)          Insolvency Event:  any Insolvency Event shall occur with respect to
the Parent Borrower, any Subsidiary Borrower, any Additional Borrower or any
Guarantor that is a Restricted Subsidiary and a Material Subsidiary; or
(i)          ERISA, Foreign Pension Plans, Etc.:  any (i) ERISA Event or
Canadian Pension Plan Event shall have occurred and such event or events would
reasonably be expected to have a Material Adverse Effect,  (ii) with respect to
a Foreign Plan, a termination, withdrawal or noncompliance with applicable law
or plan terms that would reasonably be expected to have a Material Adverse
Effect or (iii) the Pensions Regulator issues (i) a warning relating to a
Financial Support Direction or a Contribution Notice or (ii) a Financial Support
Direction or a Contribution Notice to any Credit Party or any Credit Party has
been notified that any of them has incurred a debt or other liability under
Sections 75 or 75A of the United Kingdom’s Pension Act 1995 and such incurrence
of debt or other liability would reasonably be expected to have a Material
Adverse Effect; or
(j)          Change in Control:  if there occurs a Change in Control.

For the avoidance of doubt, (i) any “going concern” or similar qualification in
connection with the maturity of the Loans, termination of the Revolving
Commitments or maturity of any other Indebtedness


- 191 -

--------------------------------------------------------------------------------







or any projected Default or Event of Default pursuant to the requirements of
Section 7.06 in connection with financial statements delivered pursuant to
Section 6.01(a) shall not be a Default or Event of Default, (ii) any Default or
Event of Default which may occur as a result of the failure to timely meet any
delivery requirements under the Loan Documents shall cease to exist upon any
delivery otherwise in compliance with such requirement and (iii) the failure of
any representation or warranty (other than the Specified Representations and the
Specified Acquisition Agreement Representations) to be true and correct on the
Closing Date will not constitute a Default or Event of Default under the Initial
Credit Facilities.
Section 8.02          Remedies.  If any Event of Default shall then be
continuing, the Administrative Agent (i) may, in its discretion, or (ii) shall,
upon the written request of the Required Lenders, by written notice to the
Parent Borrower and the other Lenders, take any or all of the following actions,
without prejudice to the rights of the Administrative Agent, the Collateral
Agent or any Lender to enforce its claims against the Parent Borrower or any
other Credit Party in any manner permitted under applicable law:

(a)          declare the Commitments terminated, whereupon the Commitment of
each Lender shall forthwith terminate immediately without any other notice of
any kind;
(b)          declare the principal of and any accrued interest in respect of all
Loans, all Unpaid Drawings and all other Obligations (other than any Obligations
under any Designated Hedge Agreement) owing hereunder and thereunder to be,
whereupon the same shall become, forthwith due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers;
(c)          (i) terminate any Letter of Credit that may be terminated in
accordance with its terms and/or (ii) require the Parent Borrower to Cash
Collateralize all or any portion of the LC Outstandings; or
(d)          exercise any other right or remedy available under any of the Loan
Documents or applicable law;

provided that, if an Event of Default specified in Section 8.01(h) shall occur,
the result that would occur upon the giving of written notice by the
Administrative Agent as specified in clauses (a), (b) and/or (c)(ii) above shall
occur automatically without the giving of any such notice.
Section 8.03          Application of Certain Payments and Proceeds.  All
payments and other amounts received by the Administrative Agent, the Collateral
Agent or any Lender after the Obligations have been accelerated (or have
matured) or through the exercise of remedies hereunder or under the other Loan
Documents shall, unless otherwise required by applicable law, be applied as
follows (in each case, subject to the terms of any Customary Intercreditor
Agreement which is then in effect):

(a)          first, to the payment of that portion of the Obligations
constituting fees, indemnities and expenses and other amounts (including
attorneys’ fees and amounts due under Article III) payable to the Administrative
Agent or to the Collateral Agent in each case in its capacity as such;
(b)          second, to the payment of that portion of the Obligations
constituting fees, indemnities and expenses (including attorneys’ fees and
amounts due under Article III) payable to each Lender or each LC Issuer, ratably
among them in proportion to the aggregate of all such amounts;



- 192 -

--------------------------------------------------------------------------------







(c)          third, to the payment of that portion of the Obligations
constituting accrued and unpaid interest on the Loans and Unpaid Drawings with
respect to Letters of Credit, ratably among the Lenders in proportion to the
aggregate of all such amounts;
(d)          fourth, pro rata to the payment of that portion of the Obligations
constituting unpaid principal of the Loans,  Unpaid Drawings, the amounts due to
Designated Hedge Creditors under Designated Hedge Agreements and the amounts due
to Cash Management Banks under Cash Management Agreements subject to
confirmation by the Administrative Agent that any calculations of termination or
other payment obligations are being made in accordance with normal industry
practice ratably among the Lenders, each LC Issuer, the Designated Hedge
Creditors and the Cash Management Banks in proportion to the aggregate of all
such amounts;
(e)          fifth, to the Administrative Agent for the benefit of each LC
Issuer to Cash Collateralize the Stated Amount of outstanding Letters of Credit;
(f)          sixth, to the payment of all other Obligations of the Credit
Parties owing under or in respect of the Loan Documents that are then due and
payable to the Administrative Agent, the Collateral Agent, each LC Issuer, the
Swing Line Lender, the Lenders, the Designated Hedge Creditors and the Cash
Management Banks, ratably based upon the respective aggregate amounts of all
such Obligations owing to them on such date; and
(g)          finally, any remaining surplus after all of the Obligations have
been paid in full, to the Parent Borrower or to whomsoever shall be lawfully
entitled thereto.

Section 8.04          Collection Allocation Mechanism.
(a)          On the CAM Exchange Date (i) the Revolving Commitments shall
automatically and without further act be terminated as provided in Section 8.02,
(ii) the Revolving Lenders shall automatically and without further act (and
without regard to the provisions of Section 10.06) be deemed to have exchanged
interests in the Revolving Facilities such that in lieu of the interest of each
Revolving Lender in each Revolving Facility in which it shall participate as of
such date (including such Lender’s interest in the Specified Obligations of each
Credit Party in respect of each such Revolving Facilities), such Revolving
Lender shall hold an interest in each of the Revolving Facilities (including the
Specified Obligations of each Credit Party in respect of each Revolving Facility
and each LC Reserve Account established pursuant to clause (c) below), whether
or not such Revolving Lender shall previously have participated therein, equal
to such Revolving Lender’s CAM Percentage thereof and (iii) simultaneously with
the deemed exchange of interests pursuant to clause (ii) above, Specified
Obligations to be received by the Lenders in such deemed exchange shall,
automatically and with no further action required, be converted into the Dollar
Equivalent, determined using the Exchange Rate calculated as of such date, of
such amount and on and after such date all amounts accruing and owed to the
Revolving Lenders in respect of such Specified Obligations shall accrue and be
payable in Dollars at the rate otherwise applicable hereunder; provided, that
such CAM Exchange will not affect the aggregate amount of the Obligations of the
Borrowers to the Revolving Lenders under the Loan Documents.  Each Revolving
Lender and each Credit Party hereby consents and agrees to the CAM Exchange, and
each Revolving Lender agrees that the CAM Exchange shall be binding upon its
successors and assigns and any Person that acquires a participation in its
interests in any Revolving Facility.  Each Credit Party and each Revolving
Lender agrees from time to time to execute and deliver to the Administrative
Agent all promissory notes and other instruments and documents as the
Administrative Agent shall reasonably request to evidence and confirm the
respective interests of the Revolving Lenders after giving effect to the CAM
Exchange, and each Revolving Lender agrees to surrender any promissory notes
originally received by it in connection with its Revolving Loans hereunder to
the Administrative Agent against delivery of



- 193 -

--------------------------------------------------------------------------------







new promissory notes evidencing its interests in the Revolving Facilities;
provided, however, that the failure of any Credit Party to execute or deliver or
of any Lender to accept any such promissory note, instrument or document shall
not affect the validity or effectiveness of the CAM Exchange.

(b)          As a result of the CAM Exchange, upon and after the CAM Exchange
Date, each payment received by the Administrative Agent pursuant to any Loan
Document in respect of the Specified Obligations, and each distribution made by
the Administrative Agent pursuant to any Loan Document in respect of the
Specified Obligations, shall be distributed to the Revolving Lenders pro rata in
accordance with their respective CAM Percentages.  Any direct payment received
by a Revolving Lender upon or after the CAM Exchange Date, including by way of
setoff, in respect of a Specified Obligation shall be paid over to the
Administrative Agent for distribution to the Revolving Lenders in accordance
herewith.
(c)          In the event that on the CAM Exchange Date, any Letter of Credit
shall be outstanding and undrawn in whole or in part, or there shall be any
Unpaid Drawings, each Revolving Lender in respect of Unpaid Drawings with
respect to Letters of Credit shall, before giving effect to the CAM Exchange,
promptly pay over to the Administrative Agent, in immediately available funds
and in the currency that such Letters of Credit are denominated, an amount equal
to such Revolving Lender’s Applicable Percentage (as notified to such Revolving
Lender by the Administrative Agent), of such Letter of Credit’s undrawn face
amount or (to the extent it has not already done so) such Letter of Credit’s
Unpaid Drawing, as the case may be, together with interest thereon from the CAM
Exchange Date to the date on which such amount shall be paid to the
Administrative Agent at the rate that would be applicable at the time to a
Revolving Loan that is a Base Rate Loan in a principal amount equal to such
amount.  The Administrative Agent shall establish a separate account or accounts
for each Revolving Lender (each, an “LC Reserve Account”) for the amounts
received with respect to each such Letter of Credit pursuant to the preceding
sentence.  The Administrative Agent shall deposit in each Revolving Lender’s LC
Reserve Account such Revolving Lender’s CAM Percentage of the amounts received
from the Revolving Lenders as provided above.  The Administrative Agent shall
have sole dominion and control over each LC Reserve Account, and the amounts
deposited in each LC Reserve Account shall be held in such LC Reserve Account
until withdrawn as provided in paragraphs (d), (e), (f) or (g) below.  The
Administrative Agent shall maintain records enabling it to determine the amounts
paid over to it and deposited in the LC Reserve Accounts in respect of each
Letter of Credit and the amounts on deposit in respect of each Letter of Credit
attributable to each Revolving Lender’s CAM Percentage.  The amounts held in
each Revolving Lender’s LC Reserve Account shall be held as a reserve against
the LC Outstandings owing to such Lender, shall be the property of such
Revolving Lender, shall not constitute Loans to or give rise to any claim of or
against any Credit Party and shall not give rise to any obligation on the part
of any Borrower to pay interest to such Lender, it being agreed that the
reimbursement obligations in respect of Letters of Credit shall arise only at
such times as drawings are made thereunder, as provided in Section 2.05.
(d)          In the event that after the CAM Exchange Date any drawing shall be
made in respect of a Letter of Credit, the Administrative Agent shall, at the
request of the applicable LC Issuer, withdraw from the LC Reserve Account of
each Revolving Lender any amounts, up to the amount of such Multicurrency
Revolving Lender’s CAM Percentage of such drawing, deposited in respect of such
Letter of Credit and remaining on deposit and deliver such amounts to the
applicable LC Issuer in satisfaction of the reimbursement obligations of the
Lenders under Section 2.05 (but not of the Borrowers under Section 2.05).  In
the event any Revolving Lender shall default on its obligation to pay over any
amount to the Administrative Agent in respect of any Letter of Credit as
provided in this Section 8.04(c), (d), (e) or (f), the applicable LC Issuer
shall, in the event of a drawing thereunder, have a claim against such Revolving
Lender to the same extent as if such Revolving Lender had defaulted on its
obligations under Section 2.02), but shall have no claim against any other
Revolving Lender in respect of such defaulted amount, notwithstanding the
exchange of interests in the reimbursement obligations pursuant to Section
8.04(a) or



- 194 -

--------------------------------------------------------------------------------







(b).  Each other Revolving Lender shall have a claim against such defaulting
Revolving Lender for any damages sustained by it as a result of such default,
including, in the event such Letter of Credit shall expire undrawn, its CAM
Percentage of the defaulted amount.
(e)          In the event that after the CAM Exchange Date any Letter of Credit
shall expire undrawn, the Administrative Agent shall withdraw from the LC
Reserve Account of each Revolving Lender the amount remaining on deposit therein
in respect of such Letter of Credit and distribute such amount to such Lender.
(f)          With the prior written approval of the Administrative Agent and
applicable LC Issuer, any Revolving Lender may withdraw the amount held in its
LC Reserve Account in respect of the undrawn amount of any Letter of Credit. 
Any Revolving Lender making such a withdrawal shall be unconditionally
obligated, in the event there shall subsequently be a drawing under such Letter
of Credit, to pay over to the Administrative Agent, for the account of the
applicable LC Issuer on demand, its CAM Percentage of such drawing.
(g)          Pending the withdrawal by any Revolving Lender of any amounts from
its LC Reserve Account as contemplated by the above paragraphs, the
Administrative Agent will, at the direction of such Revolving Lender and subject
to such rules as the Administrative Agent may prescribe for the avoidance of
inconvenience, invest such amounts in Cash Equivalents.  Each Revolving Lender
that has not withdrawn the amounts in its LC Reserve Account as provided in
paragraph (f) above shall have the right, at intervals reasonably specified by
the Administrative Agent, to withdraw the earnings on investments so made by the
Administrative Agent with amounts in its LC Reserve Account and to retain such
earnings for its own account.

The Borrowers agree that following the implementation of the CAM Exchange, the
Revolving Lenders, to the extent that they are Participants in any of the Loans
or Letters of Credit, shall not be subject to the limitations of Section
11.06(b).
ARTICLE IX.

THE ADMINISTRATIVE AGENT AND COLLATERAL AGENT
 
Section 9.01          Appointment.

(a)          Each Lender hereby irrevocably designates and appoints UBSCredit
Suisse to act as specified herein and in the other Loan Documents, and each such
Lender hereby irrevocably authorizes and appoints UBSCredit Suisse as the
Administrative Agent and Collateral Agent for such Lender, to take such action
on its behalf under the provisions of this Agreement and the other Loan
Documents and to exercise such powers and perform such duties as are expressly
delegated to the Administrative Agent and the Collateral Agent by the terms of
this Agreement and the other Loan Documents, together with such other powers as
are reasonably incidental thereto.  Each Lender hereby expressly authorizes the
Administrative Agent and/or the Collateral Agent to, without the consent of any
Lender, enter into any Intercreditor Agreement contemplated by this Agreement to
give effect to the provisions of this Agreement, which Intercreditor Agreement
shall be binding on the Lender.   The Administrative Agent and/or the Collateral
Agent agrees to act as such upon the express conditions contained in this
Article IX.  Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Administrative Agent and/or the Collateral Agent shall not have
any duties or responsibilities, except those expressly set forth herein or in
the other Loan Documents, nor any fiduciary relationship with any Lender or LC
Issuer, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or otherwise exist
against the Administrative Agent or Collateral Agent.  In performing its



- 195 -

--------------------------------------------------------------------------------







functions and duties under this Agreement, the Administrative Agent and
Collateral Agent shall each act solely as agent of the Lenders and do not assume
and shall not be deemed to have assumed any obligation or relationship of agency
or trust with or for the Credit Parties or any of their respective Subsidiaries.

(b)          Each Lender and the LC Issuer hereby further irrevocably authorizes
the Administrative Agent and/or the Collateral Agent on behalf of and for the
benefit of the Lenders and the LC Issuer, to be the agent for and representative
of the Lenders and the LC Issuer with respect to the Guaranty, the Security
Documents, the Collateral and any other Loan Document.  Subject to Section
11.12, without further written consent or authorization from Lenders or the LC
Issuer, the Administrative Agent and/or the Collateral Agent may execute any
documents or instruments necessary to (i) release any Lien or Guaranty
encumbering or relating to any item of Collateral or Guarantor that is the
subject of a sale, disposition or other transfer (or, in the case of any
Guarantor, to the extent such Guarantor is no longer required to be a Guarantor
pursuant to the terms hereof) to a Person that is not a Credit Party permitted
hereby or to which the Required Lenders (or such other Lenders as may be
required to give such consent under Section 11.12) have otherwise consented,
(ii) release any Guarantor from the Guaranty with respect to which the Required
Lenders (or such other Lenders as may be required to give such consent under
Section 11.12) have otherwise consented, (iii) release any Lien on any
Collateral granted to or held by the Administrative Agent and/or the Collateral
Agent under any Security Document (x) upon the payment in full of all
Obligations (other than obligations in respect of Cash Management Agreements,
Designated Hedge Agreements, contingent indemnity obligations for which no
demand has been made), termination or expiration of the Commitments of the
Lenders to make any Loan or to issue any Letter of Credit and termination or
Cash Collateralization in accordance with the provisions of this Agreement of
all Letters of Credit, or (y) that constitutes Excluded Collateral, (iv)
subordinate any Lien on any Collateral granted to or held by the Administrative
Agent and/or the Collateral Agent under any Security Document to the holder of
any Lien on such property that is permitted by Section 7.02(c), Section 7.02(d)
(solely as it relates to Indebtedness permitted under Section 7.03(g)(ii)),
Section 7.02(h), Section 7.02(i), Section 7.02(j), Section 7.02(l) and Section
7.02(o) and clauses (ii), (v) through (x), (xii), (xv), (xvi), (xviii), (xxii),
(xxiv), (xxx) and (xxxiii) of the definition of “Standard Permitted Lien,”
(v) enter into any amendment to any Loan Document to correct any errors or
omissions pursuant to Section 11.12(g), or (vi) enter into any Customary
Intercreditor Agreement, Incremental Revolving Credit Assumption Agreements,
Incremental Term Loan Assumption Agreements, Extension Amendments and
Refinancing Amendments, in each case, in accordance with the applicable terms
hereof.  Upon request by the Administrative Agent and/or the Collateral Agent at
any time, the Required Lenders will confirm in writing the Administrative
Agent’s and/or the Collateral Agent’s authority to release or subordinate its
interest in particular types or items of property, or to release any Guarantor
from its obligations under this Agreement and other Loan Documents pursuant to
this Section 9.01(b).  In each case as specified in this Section 9.01(b), the
Administrative Agent will, at the Parent Borrower’s expense, execute and deliver
to the applicable Credit Party such documents as such Credit Party may
reasonably request to evidence the release of such item of Collateral from the
assignment and security interest granted under the Security Documents or to
subordinate its interest in such item, or to release such Guarantor from its
obligations under the Loan Documents, in each case in accordance with the terms
of the Loan Documents, this Section 9.01(b) and Section 11.26.  The Parent
Borrower agrees to deliver to the Administrative Agent and/or the Collateral
Agent, upon its request and prior to any release or subordination of the Liens
of the Administrative Agent provided for in this Section 9.01(b), a certificate
of an Authorized Officer confirming that any such release and/or subordination
of the Liens in the Collateral is permitted pursuant to the terms of the Loan
Documents, upon which certificate the Administrative Agent and the Collateral
Agent may conclusively rely without further inquiry.
(c)          Anything contained in any of the Loan Documents to the contrary
notwithstanding, the Parent Borrower, the Administrative Agent, the Collateral
Agent and each Lender hereby agree that (i) no Lender shall have any right
individually to realize upon any of the Collateral or to



- 196 -

--------------------------------------------------------------------------------







enforce the Guaranty, it being understood and agreed that, except as otherwise
set forth in the Loan Documents with respect to rights of set off, all powers,
rights and remedies hereunder may be exercised solely by the Administrative
Agent and/or the Collateral Agent, on behalf of the Lenders in accordance with
the terms hereof and all powers, rights and remedies under the Loan Documents
may be exercised solely by the Administrative Agent and/or the Collateral Agent,
and (ii) in the event of a foreclosure by the Administrative Agent and/or the
Collateral Agent on any of the Collateral pursuant to a public or private sale,
in accordance with the terms hereof, the Administrative Agent, the Collateral
Agent or any Lender may be the purchaser of any or all of such Collateral at any
such sale and the Administrative Agent and/or the Collateral Agent, as agent for
and representative of the Secured Creditors (but not any Lender or Lenders in
its or their respective individual capacities unless the Required Lenders shall
otherwise agree in writing) shall be entitled, for the purpose of bidding and
making settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any collateral payable by the
Administrative Agent and/or the Collateral Agent at such sale.

(d)          Notwithstanding the provisions of Section 9.11, if the
Administrative Agent shall become a Defaulting Lender, the Parent Borrower may
appoint, subject to the consent of the Required Lenders, a successor
Administrative Agent and/or the Collateral Agent.  Such successor Administrative
Agent and/or the Collateral Agent shall have all of the rights, duties and
powers of the Administrative Agent.
(e)          Each Secured Creditor appoints the Collateral Agent to act as its
security trustee in respect of the Lien created, evidenced or conferred by or
under and in connection with the UK Security Documents. Each Secured Creditor
irrevocably authorises the Collateral Agent to (i) perform the duties and to
exercise the rights, powers and discretions that are specifically given to it
under the UK Security Documents, together with any other incidental rights,
powers and discretions, and (ii) enter into and deliver each UK Security
Document expressed to be entered into by the Collateral Agent. The Collateral
Agent has only those duties which are expressly specified in the UK Security
Documents. Those duties are solely of a mechanical and administrative nature.
(f)          Unless expressly provided to the contrary in any Loan Document, the
Collateral Agent holds any security created by a UK Security Document on trust
for the Secured Creditors on the terms set out in the UK Security Documents and
this Article 9.
(g)          Except as specifically provided in a Loan Document (i) nothing in
the Loan Documents makes the Collateral Agent a trustee or fiduciary for any
other party or any other person, and (ii) the Collateral Agent need not hold in
trust any moneys paid to it for any other party or be liable to account for
interest on those moneys.
(h)          The Collateral Agent may at any time appoint (and subsequently
remove) any Person to act as a separate security trustee or as a co-trustee
jointly with it (i) if it is necessary in performing its duties and if the
Collateral Agent considers that appointment to be in the interest of the Secured
Creditors, or (ii) for the purposes of complying with or confirming to any legal
requirements, restrictions or conditions which the Collateral Agent deems to be
relevant, or (iii) for the purposes of obtaining or enforcing any judgment or
decree in any jurisdiction, and the Collateral Agent will give notice to the
other parties of any such appointment.

Section 9.02          Delegation of Duties.  Each of the Administrative Agent
and/or the Collateral Agent may execute any of its duties under this Agreement
or any other Loan Document by or through agents, sub-agents or
attorneys-in-fact, and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  Neither the Administrative Agent nor the
Collateral Agent shall be



- 197 -

--------------------------------------------------------------------------------







responsible for the negligence or misconduct of any agents, sub-agents or
attorneys-in-fact selected by it with reasonable care except to the extent
otherwise required by Section 9.03.  All of the rights, benefits and privileges
(including the exculpatory and indemnification provisions) of Section 9.03 shall
apply to any such sub-agent and to the Affiliates of any such sub-agent, and
shall apply to their respective activities as sub-agent as if such sub-agent and
Affiliates were named herein.  Notwithstanding anything herein to the contrary,
with respect to each sub-agent appointed by the Administrative Agent and/or the
Collateral Agent, (i) such sub-agent shall be a third party beneficiary under
this Agreement with respect to all such rights, benefits and privileges
(including exculpatory and rights to indemnification) and shall have all of the
rights, benefits and privileges of a third party beneficiary, including an
independent right of action to enforce such rights, benefits and privileges
(including exculpatory rights and rights to indemnification) directly, without
the consent or joinder of any other Person, against any or all of the Credit
Parties and the Lenders, (ii) such rights, benefits and privileges (including
exculpatory rights and rights to indemnification) shall not be modified or
amended without the consent of such sub-agent, and (iii) such sub-agent shall
only have obligations to the Administrative Agent and/or the Collateral Agent
and not to any Credit Party, any Lender or any other Person and no Credit Party,
Lender or any other Person shall have the rights, directly or indirectly, as a
third party beneficiary or otherwise, against such sub-agent.

Section 9.03          Exculpatory Provisions.  Neither the Administrative Agent,
the Collateral Agent nor any of their respective Related Parties shall be (a)
liable for any action lawfully taken or omitted to be taken by it or such Person
under or in connection with this Agreement or any other Loan Document (except
for its or such Related Parties’ own gross negligence or willful misconduct as
determined by a final non-appealable judgment of a court of competent
jurisdiction) or (b) responsible in any manner to any of the Lenders for any
recitals, statements, representations or warranties made by the Credit Parties
or any of their respective Subsidiaries or any of their respective officers
contained in this Agreement, any other Loan Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent and/or the Collateral Agent under or in connection
with, this Agreement or any other Loan Document or for any failure of any Credit
Party or any of its officers to perform its obligations hereunder or
thereunder.  Neither the Administrative Agent nor the Collateral Agent shall be
under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of the Credit Parties or any of their respective Subsidiaries. 
Neither the Administrative Agent nor the Collateral Agent shall be responsible
to any Lender for the effectiveness, genuineness, validity, enforceability,
collectibility or sufficiency of this Agreement or any Loan Document or for any
representations, warranties, recitals or statements made herein or therein or
made in any written or oral statement or in any financial or other statements,
instruments, reports, certificates or any other documents in connection herewith
or therewith furnished or made by the Administrative Agent and/or the Collateral
Agent to the Lenders or by or on behalf of the Credit Parties or any of their
respective Subsidiaries to the Administrative Agent, the Collateral Agent or any
Lender or be required to ascertain or inquire as to the performance or
observance of any of the terms, conditions, provisions, covenants or agreements
contained herein or therein or as to the use of the proceeds of the Loans or of
the existence or possible existence of any Default or Event of Default.
Section 9.04          Reliance by Administrative Agent and Collateral Agent. 
Each of the Administrative Agent and Collateral Agent shall be entitled to rely,
and shall be fully protected in relying, upon any note, writing, resolution,
notice, consent, certificate, affidavit, letter, cablegram, telegram, e-mail or
other electronic transmission, facsimile transmission, telex or teletype
message, statement, order or other document or conversation believed by it, in
good faith, to be genuine and correct and to have been signed, sent or made by
the proper Person or Persons and upon advice and statements of legal counsel
(including, without limitation, counsel to the Parent Borrower or any of its
Subsidiaries), independent accountants and other experts selected by the
Administrative Agent and/or the Collateral



- 198 -

--------------------------------------------------------------------------------







Agent.  The Administrative Agent and Collateral Agent shall be fully justified
in failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders as it deems appropriate or it shall first be indemnified to its
reasonable satisfaction by the Lenders against any and all liability and expense
that may be incurred by it by reason of taking or continuing to take any such
action.  Each of the Administrative Agent and the Collateral Agent shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement and the other Loan Documents in accordance with a request of the
Required Lenders or all of the Lenders, as applicable, as to any matter that,
pursuant to Section 11.12, can only be effectuated with the consent of all
Required Lenders, or all applicable Lenders, as the case may be, and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders.

Section 9.05          Notice of Default.  Neither the Administrative Agent nor
the Collateral Agent shall be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default hereunder unless the
Administrative Agent and/or the Collateral Agent has received written notice
from the Required Lenders or the Parent Borrower referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“notice of default.”  If the Administrative Agent and/or the Collateral Agent
receives such a notice, the Administrative Agent shall give prompt notice
thereof to the Lenders and the Parent Borrower, if applicable.  The
Administrative Agent and/or the Collateral Agent shall take such action with
respect to such Default or Event of Default as shall be reasonably directed by
the Required Lenders; provided, however, that unless and until the
Administrative Agent and/or the Collateral Agent shall have received such
directions, the Administrative Agent and/or the Collateral Agent may (but shall
not be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall reasonably deem
advisable in the best interests of the Lenders.
Section 9.06          Non-Reliance.  Each Lender expressly acknowledges that
neither the Administrative Agent, the Collateral Agent  nor any of their
respective Related Parties has made any representations or warranties to it and
that no act by the Administrative Agent and/or the Collateral Agent hereinafter
taken, including, without limitation, any review of the affairs of the Credit
Parties or their respective Subsidiaries, shall be deemed to constitute any
representation or warranty by the Administrative Agent or Collateral Agent to
any Lender.  Each Lender represents to the Administrative Agent and the
Collateral Agent that it has, independently and without reliance upon the
Administrative Agent or Collateral Agent, or any other Lender, and based on such
documents and information as it has deemed appropriate, made its own appraisal
of, and investigation into the business, assets, operations, property, financial
and other conditions, prospects and creditworthiness of the Credit Parties and
their Subsidiaries and made its own decision to make its Loans hereunder and
enter into this Agreement.  Each Lender also represents that it will,
independently and without reliance upon the Administrative Agent, or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit analysis, appraisals and decisions
in taking or not taking action under this Agreement, and to make such
investigation as it deems necessary to inform itself as to the business, assets,
operations, property, financial and other conditions, prospects and
creditworthiness of the Credit Parties and their Subsidiaries.  Neither the
Administrative Agent nor the Collateral Agent shall have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, assets, property, financial and other
conditions, prospects or creditworthiness of the Credit Parties and their
Subsidiaries that may come into the possession of the Administrative Agent, the
Collateral Agent or any of their respective Related Parties.
Section 9.07          No Reliance on Administrative Agent’s Customer
Identification Program.  Each Lender acknowledges and agrees that neither such
Lender, nor any of its Affiliates, participants or assignees, may rely on the
Administrative Agent to carry out such Lender’s, Affiliate’s, participant’s or
assignee’s customer identification program, or other obligations required or
imposed



- 199 -

--------------------------------------------------------------------------------







under or pursuant to any  Anti-Terrorism Law, including any programs involving
any of the following items relating to or in connection with the Credit Parties
or their respective Subsidiaries, any of their respective Affiliates or agents,
the Loan Documents or the transactions hereunder:  (a) any identity verification
procedures, (b) any record keeping, (c) any comparisons with government lists,
(d) any customer notices or (e) any other procedures required under any
Anti-Terrorism Law.

Section 9.08          Patriot Act.  Each Lender or assignee or participant of a
Lender that is not organized under the laws of the United States or a state
thereof (and is not excepted from the certification requirement contained in
Section 313 of the Patriot Act and the applicable regulations because it is both
(a) an affiliate of a depository institution or foreign bank that maintains a
physical presence in the United States or foreign country, and (b) subject to
supervision by a banking authority regulating such affiliated depository
institution or foreign bank) shall deliver to the Administrative Agent the
certification, or, if applicable, recertification, certifying that such Lender
is not a “shell” and certifying to other matters as required by Section 313 of
the Patriot Act and the applicable regulations:  (i) within ten (10) days after
the Closing Date, and (ii) at such other times as are required under the Patriot
Act.
Section 9.09          Indemnification.  The Lenders agree to indemnify the
Administrative Agent, the Collateral Agent and their respective Related Parties,
ratably according to their pro rata share of the Aggregate Credit Facility
Exposure (excluding Swing Loans), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
reasonable expenses or disbursements of any kind whatsoever that may at any time
(including, without limitation, at any time following the payment of the
Obligations) be imposed on, incurred by or asserted against the Administrative
Agent, the Collateral Agent or such Related Parties in any way relating to or
arising out of this Agreement or any other Loan Document, or any documents
contemplated by or referred to herein or the transactions contemplated hereby or
any action taken or omitted to be taken by the Administrative Agent, the
Collateral Agent or such Related Parties under or in connection with any of the
foregoing, but only to the extent that any of the foregoing is not paid by the
Parent Borrower; provided, however, that no Lender shall be liable to the
Administrative Agent, the Collateral Agent or any of their respective Related
Parties for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
to the extent resulting solely from the Administrative Agent’s, the Collateral
Agent’s or such Related Parties’ gross negligence or willful misconduct as
determined by a final non-appealable judgment of a court of competent
jurisdiction.  If any indemnity furnished to the Administrative Agent, the
Collateral Agent or any such Related Parties for any purpose shall, in the
reasonable opinion of the Administrative Agent or the Collateral Agent,
respectively, be insufficient or become impaired, the Administrative Agent or
Collateral Agent, as applicable, may call for additional indemnity and cease, or
not commence, to do the acts indemnified against until such additional indemnity
is furnished.  The agreements in this Section 9.09 shall survive the payment of
all Obligations.
Section 9.10          The Administrative Agent and Collateral Agent in Each
Individual Capacity.  Each of the Administrative Agent and the Collateral Agent
and their respective Affiliates may make loans to, accept deposits from and
generally engage in any kind of business with the Credit Parties, their
respective Subsidiaries and their Affiliates as though not acting as
Administrative Agent and/or the Collateral Agent hereunder.  With respect to the
Loans made by it and all Obligations owing to it, the Administrative Agent
and/or the Collateral Agent shall have the same rights and powers under this
Agreement as any Lender and may exercise the same as though it were not the
Administrative Agent and/or the Collateral Agent, and the terms “Lender” and
“Lenders” shall include the Administrative Agent and/or the Collateral Agent in
its individual capacity.
Section 9.11          Successor Administrative Agent.  The Administrative Agent
may resign at any time upon not less than thirty (30) days’ written notice to
the Lenders, each LC Issuer and the Parent Borrower.  Any resignation by
UBSCredit Suisse AG, StamfordCayman Islands Branch as



- 200 -

--------------------------------------------------------------------------------







Administrative Agent upon at least sixty (60) days notice to the Parent Borrower
and the Lenders pursuant to this Section 9.17 shall also constitute its
resignation as LC Issuer and its Affiliates’ resignation as Swing Line Lender. 
Any such resignation by UBSCredit Suisse AG, StamfordCayman Islands Branch as LC
Issuer or Swing Line Lender shall be subject to Section 9.17. Upon receipt of
any such notice of resignation, the Required Lenders shall have the right,
subject to the reasonable consent of the Parent Borrower (which consent shall
not be unreasonably withheld or delayed, provided that the Parent Borrower’s
consent shall not be required if a Specified Event of Default then exists), to
appoint a successor, with written notice to all other Lenders of such
appointment.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may on behalf of the Lenders and each LC Issuer,
appoint a successor Administrative Agent; provided, however, that if the
Administrative Agent shall notify the Parent Borrower and the Lenders that no
such successor which has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (i) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
any LC Issuer under any of the Loan Documents, the retiring Administrative Agent
shall continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (ii) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and LC Issuer directly, until such
time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this paragraph.  Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this paragraph).  The fees payable by the Parent Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Parent Borrower and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article IX and Section
11.02 shall continue in effect for the benefit of such retiring Administrative
Agent, its sub-agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while the retiring
Administrative Agent was acting as Administrative Agent.

Any resignation by the Collateral Agent is not effective with respect to its
rights under the Parallel Debt until such rights are assigned to the successor
agent.
The Collateral Agent will reasonably cooperate in assigning its rights under the
Parallel Debt to any such successor agent and will reasonably cooperate in
transferring all rights under any Dutch Security Document (as the case may be)
to such successor agent.
Section 9.12          Other Agents.  Any Lender identified herein as an Agent,
Syndication Agent, Documentation Agent, Managing Agent, Manager, Lead Arranger,
Arranger or any other corresponding title, other than “Administrative Agent,” or
“Collateral Agent” shall have no right, power, obligation, liability,
responsibility or duty under this Agreement or any other Loan Document except
those applicable to all Lenders as such.  Each Lender acknowledges that it has
not relied, and will not rely, on any Lender so identified in deciding to enter
into this Agreement or in taking or not taking any action hereunder.
Section 9.13          Agency for Perfection.  The Administrative Agent and each
Lender hereby appoints the Administrative Agent, the Collateral Agent and each
other Lender as agent and bailee for the purpose of perfecting the security
interests in and liens upon the Collateral in assets that can be



- 201 -

--------------------------------------------------------------------------------







perfected only by possession or control (or where the security interest of a
secured party with possession or control has priority over the security interest
of another secured party) and the Administrative Agent, the Collateral Agent and
each Lender hereby acknowledges that it holds possession of or otherwise
controls any such Collateral for the benefit of the Secured Creditors as secured
party.  Should any Lender obtain possession or control of any such Collateral,
such Lender shall notify the Administrative Agent and/or the Collateral Agent
thereof, and, promptly upon the Administrative Agent’s or the Collateral Agent’s
request therefor shall deliver such Collateral to the Administrative Agent or in
accordance with the Administrative Agent’s and/or Collateral Agent’s
instructions.  Each Credit Party by its execution and delivery of this Agreement
hereby consents to the foregoing.

Section 9.14          Proof of Claim.  The Lenders and the Parent Borrower
hereby agree that after the occurrence and continuation of an Event of Default
pursuant to Section 8.01(h), in case of the pendency of any receivership,
insolvency, liquidation, bankruptcy, reorganization, arrangement, adjustment,
composition or other judicial proceeding relative to the Parent Borrower or any
of the Guarantors, the Administrative Agent (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Parent Borrower or any of the Guarantors)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(a)          to file and prove a claim for the whole amount of principal and
interest owing and unpaid in respect of the Loans and any other Obligations that
are owing and unpaid and to file such other papers or documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their agents and counsel and all other amounts due the Lenders and the
Administrative Agent hereunder) allowed in such judicial proceeding; and
(b)          to collect and receive any moneys or other property payable or
deliverable on any such claims and to distribute the same;
(c)          and any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender to make such payments to the Administrative Agent and,
in the event that the Administrative Agent shall consent to the making of such
payments directly to the Lenders, to pay to the Administrative Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent and other agents hereunder.  Nothing herein contained shall
be deemed to authorize the Administrative Agent to authorize or consent to or
accept or adopt on behalf of any Lender any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lenders
or to authorize the Administrative Agent to vote in respect of the claim of any
Lender in any such proceeding.  Further, nothing contained in this Section 9.14
shall affect or preclude the ability of any Lender to (i) file and prove such a
claim in the event that the Administrative Agent has not acted within ten (10)
days prior to any applicable bar date and (ii) require an amendment of the proof
of claim to accurately reflect such Lender’s outstanding Obligations.

Section 9.15          Posting of Approved Electronic Communications.

(a)          Delivery of Communications.  Each Credit Party hereby agrees,
unless directed otherwise by the Administrative Agent or unless the electronic
mail address referred to below has not been provided by the Administrative Agent
to such Credit Party that it will, or will cause its Subsidiaries



- 202 -

--------------------------------------------------------------------------------







to, provide to the Administrative Agent all information, documents and other
materials that it is obligated to furnish to the Administrative Agent or to the
Lenders pursuant to the Loan Documents, including all notices, requests,
financial statements, financial and other reports, certificates and other
information materials, but excluding any such communication that (i) is or
relates to a Notice of Borrowing or a Notice of Continuation or Conversion,
(ii) relates to the payment of any principal or other amount due under this
Agreement prior to the scheduled date therefor, (iii) provides notice of any
Default under this Agreement or any other Loan Document or (iv) is required to
be delivered to satisfy any condition precedent to the effectiveness of this
Agreement and/or any Loan or other extension of credit hereunder (all such
non-excluded communications being referred to herein collectively as
“Communications”), by transmitting the Communications in an electronic/soft
medium that is properly identified in a format acceptable to the Administrative
Agent to an electronic mail address as directed by the Administrative Agent.  In
addition, each Credit Party agrees, and agrees to cause its Subsidiaries, to
continue to provide the Communications to the Administrative Agent or the
Lenders, as the case may be, in the manner specified in the Loan Documents but
only to the extent requested by the Administrative Agent.

(b)          No Warranties as to Platform.  THE PLATFORM IS PROVIDED “AS IS” AND
“AS AVAILABLE.”  THE INDEMNITEES DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS.  NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE INDEMNITEES IN
CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM.  IN NO EVENT SHALL THE
INDEMNITEES HAVE ANY LIABILITY TO ANY LENDER OR ANY OTHER PERSON FOR DAMAGES OF
ANY KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND INCLUDING DIRECT OR
INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES
(WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE ADMINISTRATIVE
AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE
EXTENT THE LIABILITY OF ANY INDEMNITEES IS FOUND IN A FINAL, NON-APPEALABLE
ORDER BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FROM SUCH
INDEMNITEE’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
(c)          Delivery Via Platform.  The Administrative Agent agrees that the
receipt of the Communications by the Administrative Agent at its electronic mail
address set forth above shall constitute effective delivery of the
Communications to the Administrative Agent for purposes of the Loan Documents. 
Each Lender agrees that receipt of notice to it (as provided in the next
sentence) specifying that the Communications have been posted to the Platform
shall constitute effective delivery of the Communications to such Lender for
purposes of the Loan Documents.  Each Lender agrees to notify the Administrative
Agent in writing (including by electronic communication) from time to time of
such Lender’s electronic mail address to which the foregoing notice may be sent
by electronic transmission and that the foregoing notice may be sent to such
electronic mail address.
(d)          No Prejudice to Notice Rights.  Nothing herein shall prejudice the
right of the Administrative Agent or any Lender to give any notice or other
communication pursuant to any Loan Document in any other manner specified in
such Loan Document.

Section 9.16          Withholding Taxes.  To the extent required by any
applicable law, the Administrative Agent may withhold from any payment to any
Lender an amount equivalent to any applicable withholding Tax.  If the IRS or
any other authority of the United States or other jurisdiction asserts a claim
that the Administrative Agent did not properly withhold Tax from amounts paid to
or for



- 203 -

--------------------------------------------------------------------------------







the account of any Lender for any reason (including, without limitation, because
the appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of withholding Tax ineffective),
such Lender shall, within ten (10) days after written demand therefor, indemnify
and hold harmless the Administrative Agent (to the extent that the
Administrative Agent has not already been reimbursed by the Borrowers pursuant
to Section 3.02 and without limiting or expanding the obligation of the
Borrowers to do so) for all amounts paid, directly or indirectly, by the
Administrative Agent as Taxes or otherwise, together with all expenses incurred,
including legal expenses and any other expenses, whether or not such Tax was
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under this
Agreement or any other Loan Document against any amount due the Administrative
Agent under this Section 9.16.  The agreements in this Section 9.16 shall
survive the resignation and/or replacement of the Administrative Agent, any
assignment of rights by, or the replacement of, a Lender and the repayment,
satisfaction or discharge of all other Obligations.  For purposes of this
Section 9.16, the term “Lender” includes any LC Issuer.

Section 9.17          Resignation/Replacement of LC Issuer and Swing Line
Lender.
Notwithstanding anything to the contrary contained herein, any LC Issuer or
Swing Line Lender may, upon sixty (60) days’ notice to the Parent Borrower and
the Lenders, resign as an LC Issuer or Swing Line Lender, respectively. For the
avoidance of doubt, in the event of any such resignation of an LC Issuer or
Swing Line Lender, the Parent Borrower shall be entitled to appoint from among
the Lenders willing to accept such appointment a successor LC Issuer or Swing
Line Lender hereunder; provided that no failure by the Parent Borrower to
appoint any such successor shall affect the resignation of the relevant LC
Issuer or the Swing Line Lender, as the case may be.  If an LC Issuer resigns as
an LC Issuer, it shall retain all the rights and obligations of an LC Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as an LC Issuer and all Obligations with respect thereto
(including the right to require the Lenders to make Loans or fund risk
participations in LC Outstandings).  If the Swing Line Lender resigns as Swing
Line Lender, it shall retain all the rights of the Swing Line Lender provided
for hereunder with respect to Swing Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Loans or fund risk participations in outstanding Swing Loans.

Section 9.18          Right to Realize on Collateral and Enforce Guaranty.
Anything contained in any of the Loan Documents to the contrary notwithstanding,
the Borrowers, the Administrative Agent and each Lender hereby agree that (i) no
Lender shall have any right individually to realize upon any of the Collateral
or to enforce the Security Documents, it being understood and agreed that all
powers, rights and remedies hereunder and under the Security Documents may be
exercised solely by the Administrative Agent, and (ii) in the event of a
foreclosure by the Administrative Agent on any of the Collateral pursuant to a
public or private sale or other disposition, the Administrative Agent or any
Lender may be the purchaser or licensor of any or all of such Collateral at any
such sale or other disposition and the Administrative Agent, as agent for and
representative of the Lenders (but not any Lender or Lenders in its or their
respective individual capacities unless the Required Lenders shall otherwise
agree in writing), shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any collateral payable by the
Administrative Agent at such sale or other disposition.


- 204 -

--------------------------------------------------------------------------------







Section 9.19          Cash Management Banks and Designated Hedge Creditors. No
Cash Management Bank or Designated Hedge Creditor that obtains the benefits of
Section 8.02, the Security Documents or any Collateral by virtue of the
provisions hereof or of any other Loan Document shall have any right to notice
of any action or to consent to, direct or object to any action hereunder or
under any other Loan Document or otherwise in respect of the Collateral
(including the release or impairment of any Collateral) other than in its
capacity as a Lender and, in such case, only to the extent expressly provided in
the Loan Documents. Notwithstanding any other provision of this Article to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Obligations in favor of Cash Management Banks and Designated Hedge Creditor
unless the Administrative Agent has received written notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Cash Management Bank or Designated Hedge Creditor,
as the case may be.
ARTICLE X.

[RESERVED]
 
ARTICLE XI.

MISCELLANEOUS
 
Section 11.01          Payment of Expenses etc.  The Parent Borrower agrees to
pay upon presentation of a summary statement, all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent and the Collateral
Agent in connection with:  (i) the negotiation, preparation, syndication,
administration and execution and delivery of the Loan Documents and the
documents and instruments referred to therein and the syndication of the
Commitments (including reasonable due diligence expenses, reasonable syndication
expenses, reasonable travel expenses and reasonable legal fees and expenses of
one transaction counsel for the Administrative Agent, any other Agents and the
Lenders, taken as a whole, and, if reasonably necessary, of one local counsel in
any material relevant jurisdiction); (ii) any amendment, modification or waiver
relating to any of the Loan Documents requested by the Parent Borrower;
(iii) creating and perfecting Liens in favor of the Collateral Agent, for the
benefit of Secured Creditors; (iv) the exercise of remedies under Section 8.02,
(including the reasonable and documented fees, disbursements and other charges
of one counsel to the Administrative Agent, the Collateral Agent and the
Lenders, taken as a whole, and, if reasonably necessary, of one local counsel in
any material relevant jurisdiction and separate litigation or bankruptcy
counsel); and (v) upon the exercise of remedies under Section 8.02, all the
actual costs and expenses (including the fees, expenses and disbursements of
counsel (including allocated costs of internal counsel) and of any appraisers,
consultants, advisors and agents employed or retained by the Administrative
Agent and its counsel) in connection with such exercise of remedies.
Section 11.02          Indemnification.  Each Credit Party agrees to indemnify
the Administrative Agent, the Collateral Agent, the Arrangers, the Syndication
Agent, the Documentation Agents, each Lender, and their respective Related
Parties (collectively, the “Indemnitees”) from and hold each of them harmless
against any and all losses, liabilities, claims or damages to which such
Indemnitee may become subject arising out of, resulting from or in connection
with any claim, litigation, investigation or proceeding (each, a “Proceeding”
(including any Proceedings under Environmental Laws)) relating to the Loan
Documents or any other agreement, document, instrument or transaction related
thereto, the use of proceeds thereof and the Transactions, regardless of whether
any Indemnitee is a party thereto and whether or not such Proceedings are
brought by the Parent Borrower, its equity holders, affiliates, creditors or any
other third party, and to reimburse each Indemnitee within thirty (30) days of
written demand therefore (together with reasonable back-up documentation
supporting such



- 205 -

--------------------------------------------------------------------------------







reimbursement request) for any out-of-pocket legal or other out-of-pocket
expenses incurred in connection with investigating or defending any of the
foregoing of one counsel to such Indemnitee, taken as a whole, and, in the case
of a conflict of interest, of one additional counsel to the affected Indemnitee
taken as a whole (and, if reasonably necessary, of one local counsel and/or one
regulatory counsel in any jurisdiction in which a Borrower is located and in any
material relevant jurisdiction); provided, that, except in the case of any
indemnity or reimbursement obligation to the Administrative Agent as a result of
the application of the provisions of clause (i) of Section 11.12(g) of this
Agreement, the foregoing indemnity and reimbursement obligation will not, as to
any Indemnitee, apply to (i) losses, claims, damages, liabilities or related
expenses (A) to the extent they arise from the willful misconduct, bad faith or
gross negligence as determined by a final non-appealable judgment of a court of
competent jurisdiction  of, or material breach of the Loan Documents by, such
Indemnitee or any of its affiliates or controlling persons or any of the
officers, directors, employees, advisors, agents or successors of any of the
foregoing as determined in a final non-appealable judgment by a court of
competent jurisdiction or (B) arising out of any claim, litigation,
investigation or proceeding that does not involve an act or omission of Parent
Borrower or any of Parent Borrower’s affiliates and that is brought by such
Indemnitee against another Indemnitee (other than an Indemnitee acting in its
capacity as agent, arranger or any other similar role in connection with the
Loan Documents) or (ii) any settlement entered into by such Indemnitee without
Parent Borrower’s written consent (such consent not to be unreasonably withheld
or delayed). This Section 11.02 shall not apply with respect to Taxes other than
any Taxes that represent losses, liabilities, claims or damages arising from any
non-Tax Proceeding. No Credit Party shall have any obligation to reimburse any
Indemnitee for any amounts described in Section 11.01 or Section 11.02 unless
such Indemnitee agrees to refund and return any and all amounts paid by such
Credit Party to such Indemnified Person to the extent any of the foregoing items
in clauses (i) or (ii) in this Section 11.02 occurs or otherwise applies.

Section 11.03          Right of Setoff.  In addition to any rights now or
hereafter granted under applicable law or otherwise, and not by way of
limitation of any such rights, upon the occurrence and during the continuance of
an Event of Default, each Lender and each LC Issuer is hereby authorized at any
time or from time to time, without presentment, demand, protest or other notice
of any kind to any Credit Party or to any other Person, any such notice being
hereby expressly waived, to set off and to appropriate and apply any and all
deposits (general or special) and any other Indebtedness at any time held or
owing by such Lender or such LC Issuer (including, without limitation, by
branches, agencies and Affiliates of such Lender or LC Issuer wherever located)
to or for the credit or the account of any Credit Party against and on account
of the Obligations and liabilities of any Credit Party to such Lender or LC
Issuer under this Agreement or under any of the other Loan Documents, including,
without limitation, all claims of any nature or description arising out of or
connected with this Agreement or any other Loan Document, irrespective of
whether or not such Lender or LC Issuer shall have made any demand hereunder and
although said Obligations, liabilities or claims, or any of them, shall be
contingent or unmatured.  Each Lender and LC Issuer agrees to promptly notify
the Parent Borrower after any such set off and application, provided, however,
that the failure to give such notice shall not affect the validity of such set
off and application.
Section 11.04          Equalization.

(a)          Equalization.  Except as otherwise permitted hereunder, if at any
time any Lender receives any amount hereunder (whether by voluntary payment, by
realization upon security, by the exercise of the right of setoff or banker’s
lien, by counterclaim or cross action, by the enforcement of any right under the
Loan Documents, or otherwise, but excluding any amount received in respect of an
assignment pursuant to Section 11.06) that is applicable to the payment of the
principal of, or interest on, the Loans (other than Swing Loans), LC
Participations, Swing Loan, LC Participations or Fees (other than Fees that are
intended to be paid solely to the Administrative Agent or an LC Issuer and
amounts



- 206 -

--------------------------------------------------------------------------------







payable to a Lender under Article III), of a sum that with respect to the
related sum or sums received by other Lenders is in a greater proportion than
the total of such Obligation then owed and due to such Lender bears to the total
of such Obligation then owed and due to all of the Lenders immediately prior to
such receipt, then such Lender receiving such excess payment shall purchase for
cash without recourse or warranty from the other Lenders an interest in the
Obligations to such Lenders in such amount as shall result in a proportional
participation by all of the Lenders in such amount.

(b)          Recovery of Amounts.  If any amount paid to any Lender pursuant to
subpart (a) above is recovered in whole or in part from such Lender, such
original purchase shall be rescinded, and the purchase price restored ratably to
the extent of the recovery.
(c)          Consent of Parent Borrower.  The Parent Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Parent Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Parent Borrower in the amount of such participation.

Section 11.05          Notices.

(a)          Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in subpart
(c) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows:

(i)          if to the Parent Borrower or any other Credit Party, to it at:

JLL/Delta Patheon Holdings, L.P.
Patheon Holdings I B.V. (f/k/a DPx Holdings B.V. and JLL/Delta Dutch Newco B.V.)
1017 CG, Amsterdam,
The Netherlands
c/o JLL Partners, Inc.Corporate Treasury
111 Speen Street, Suite 550
Framingham, MA 01701
450 Lexington Avenue, 31st Floor
New York, NY 10017
Attention: Garrett Hall
Telephone: 212508-210620-93082515
Telecopier: 646508-695620-41088570;


With a copy to:


Christopher J. Brown, Esq.
Simpson Thacher & Bartlett LLP
1155 F900 G Street NW
Washington, D.C. 2000420001
Telephone: 202-636-5513
Telecopier: 202-636-5502;
(ii)          if to the Administrative Agent, Collateral Agent, the Swing Line
Lender and LC Issuer, to it at the Notice Office; and



- 207 -

--------------------------------------------------------------------------------







(iii)          if to a Lender, to it at its address (or telecopier number) set
forth next to its name on the signature pages hereto or, in the case of any
Lender that becomes a party to this Agreement by way of assignment under Section
11.06 of this Agreement, to it at the address set forth in the Assignment
Agreement to which it is a party;

(b)          Receipt of Notices.  Notices and communications sent by hand or
overnight courier service, or mailed by certified or registered mail, shall be
deemed to have been given when received; notices sent by telecopier shall be
deemed to have been given when sent and receipt has been confirmed by
telephone.  Notices delivered through electronic communications to the extent
provided in subpart (c) below shall be effective as provided in said
subpart (c).
(c)          Electronic Communications.  Notices and other communications to the
Administrative Agent, an LC Issuer or any Lender hereunder and required to be
delivered pursuant to Section 6.01 may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet web sites) pursuant to
procedures approved by the Administrative Agent.  The Administrative Agent and
the Parent Borrower may, in their discretion, agree in a separate writing to
accept notices and other communications to them hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.  Unless
the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet web site shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the web site address therefor.
(d)          Change of Address, etc.  Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
each of the other parties hereto in accordance with Section 11.05(a).
(e)          Limitation of Communication to and from Austria. Each of the
parties hereto undertakes that it will not send notices and written references
to any Loan Document or other document which relates to any Loan Document,
including, without limitation, details of the parties thereto, the obligations
of any party under any Loan Document or other document which relates to any Loan
Document and the amount of any payment due under any Loan Document or other
document which relates to any Loan Document (“Restricted Information”), to or
from Austria by e-mail letter, notice, paper or other form of written
communication.

Section 11.06          Successors and Assigns.

(a)          Successors and Assigns Generally.  This Agreement shall be binding
upon and inure to the benefit of and be enforceable by the parties hereto and
their respective successors and assigns; provided, however, that the Parent
Borrower may not assign or transfer any of its rights or obligations hereunder
without the prior written consent of all the Lenders except to the extent
expressly permitted hereunder (including in connection with a transaction
permitted by Section 7.01), provided, further, that any assignment or
participation by a Lender of any of its rights and obligations hereunder shall
be effected in accordance with this Section 11.06.



- 208 -

--------------------------------------------------------------------------------







(b)          Participations.  Each Lender may at any time grant participations
in any of its rights hereunder or under any of the Notes to an Eligible Assignee
or any other Person (other than a Disqualified Institution; except to the extent
that such Disqualified Institution is of the type referred to in clause (a) of
the definition thereof and the identity of such Disqualified Institution has
been made available to the Lenders) (such Eligible Assignee or other Person, a
“Participant”), provided that in the case of any such participation,

(i)          the Participant shall not have any rights under this Agreement or
any of the other Loan Documents (the Participant’s rights against such Lender in
respect of such participation to be those set forth in the agreement executed by
such Lender in favor of the Participant relating thereto),
(ii)          such Lender’s obligations under this Agreement (including, without
limitation, its Commitments hereunder) shall remain unchanged,
(iii)          such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations,
(iv)          such Lender shall remain the holder of the Obligations owing to it
and of any Note issued to it for all purposes of this Agreement, and
(v)          the Parent Borrower, the Administrative Agent, and the other
Lenders shall continue to deal solely and directly with the selling Lender in
connection with such Lender’s rights and obligations under this Agreement, and
all amounts payable by the Parent Borrower hereunder shall be determined as if
such Lender had not sold such participation, except that the Participant shall
be entitled to the benefits of Article III to the extent that such Lender would
be entitled to such benefits if the participation had not been entered into or
sold,

and, provided further, that no Lender shall transfer, grant or sell any
participation under which the Participant shall have rights to approve any
amendment to or waiver of this Agreement or any other Loan Document except to
the extent such amendment or waiver would (A) extend the final scheduled
maturity of the date of any Scheduled Repayment of any of the Loans in which
such Participant is participating, or reduce the rate or extend the time of
payment of interest or Fees thereon (except in connection with a waiver of the
applicability of any post-default increase in interest rates), or reduce the
principal amount thereof, or increase such Participant’s participating interest
in any Commitment over the amount thereof then in effect (it being understood
that a waiver of any Default or Event of Default shall not constitute a change
in the terms of any such Commitment) or (B) release all or substantially all of
the Collateral, except in accordance with the terms of the Loan Documents,
provided still further that each Participant shall be entitled to the benefits
(and subject to the requirements and limitations therein) of Section 3.01,
Section 3.02 and Section 3.02A with respect to its participation as if it was a
Lender, except that a Participant shall (i) only deliver the forms described in
Section 3.02(g) to the Lender granting it such participation and (ii) not be
entitled to receive any greater payment under Section 3.01, Section 3.02 and
Section 3.02A than the applicable Lender would have been entitled to receive
absent the participation, except to the extent such entitlement to a greater
payment arose from a change in law, treaty or governmental rule, regulation or
order, or any change in interpretation, administration or application thereof by
the relevant Governmental Authority, after the Participant became a Participant
hereunder.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrowers, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation


- 209 -

--------------------------------------------------------------------------------







to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans, Letters of Credit or its other
obligations under any Loan Document) except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary. 
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(c)          Assignments by Lenders.

(i)          Any Lender may assign all, or if less than all, a fixed portion, of
its Loans, LC Participations, Swing Loan Participations and/or Commitments and
its rights and obligations hereunder to one or more Eligible Assignees, each of
which shall become a party to this Agreement as a Lender by execution of an
Assignment Agreement; provided, however, that:

(A)          except in the case of (x) an assignment of the entire remaining
amount of the assigning Lender’s Loans and/or Commitments or (y) an assignment
to another Lender, an Affiliate of sucha Lender or an Approved Fund with respect
to such Lender, the aggregate amount of the Commitment so assigned (which for
this purpose includes the Loans outstanding thereunder) shall not be less than
$1.0 million, in the case of Term Loans or $5.0 million, in the case of
Revolving Loans and Revolving Commitments (unless otherwise mutually agreed upon
by the Parent Borrower and the Administrative Agent); provided that simultaneous
assignments by or to two or more Approved Funds shall be combined for purposes
of determining whether the minimum assignment requirement is met;
(B)          in the case of any assignment to an Eligible Assignee at the time
of any such assignment the Lender Register shall be deemed modified to reflect
the Commitments of such new Lender and of the existing Lenders;
(C)          upon surrender of the old Notes, if any, upon request of the new
Lender, new Notes will be issued, at the Parent Borrower’s expense, to such new
Lender and to the assigning Lender, to the extent needed to reflect the revised
Commitments;
(D)          unless waived or reduced by the Administrative Agent in its sole
discretion, except in the case of an assignment to another Lender, an Affiliate
of such Lender or an Approved Fund with respect to such Lender, or any Lenders
in connection with the initial syndication of the Credit Facilities on or after
the Closing Date, the Administrative Agent shall receive at the time of each
such assignment, from the assigning or assignee Lender, the payment of a
non-refundable assignment fee of $3,500;
(E)          Parent Borrower will be deemed to have given the consent required
in the definition of “Eligible Assignee” to such Assignment if Parent Borrower
has not responded in writing within ten (10) Business Days of a request for
consent.



- 210 -

--------------------------------------------------------------------------------







(ii)          To the extent of any assignment pursuant to this subpart (c), the
assigning Lender shall be relieved of its obligations hereunder with respect to
its assigned Commitments.
(iii)          At the time of each assignment pursuant to this subpart (c) to a
Person that is not already a Lender hereunder, the respective assignee Lender
shall provide to the Parent Borrower and the Administrative Agent the applicable
Internal Revenue Service Forms (and any necessary additional documentation)
described in Section 3.02(g).
(iv)          With respect to any Lender, the transfer of any Commitment of such
Lender and the rights to the principal of, and interest on, any Loan made
pursuant to such Commitment shall not be effective until such transfer is
recorded on the Lender Register maintained by the Administrative Agent (on
behalf of and acting solely for this purpose as a non-fiduciary agent of the
applicable Borrower) with respect to ownership of such Commitment and Loans,
including the name and address of the Lenders and the principal amount of the
Loans (and stated interest thereon).  Prior to such recordation, all amounts
owing to the transferor with respect to such Commitment and Loans shall remain
owing to the transferor.  The registration of assignment or transfer of all or
part of any Commitments and Loans shall be recorded by the Administrative Agent
on the Lender Register only upon the acceptance by the Administrative Agent of a
properly executed and delivered Assignment Agreement pursuant to this subpart
(c).  The entries in the Lender Register shall be conclusive absent manifest
error, and each Borrower, the Administrative Agent and each Lender shall treat
each Person whose name is recorded in the Lender Register as a Lender hereunder
for all purposes of this Agreement notwithstanding any notice to the contrary. 
The Lender Register shall be available for the inspection by the Parent Borrower
and any Lender (solely with respect to its own interest in any Loan or
Commitment) at any reasonable time and from time to time upon reasonable prior
notice.
(v)          Notwithstanding the foregoing, in no event shall the Administrative
Agent be obligated to ascertain, monitor or inquire as to whether any Lender is
an Affiliated Lender nor shall the Administrative Agent be obligated to monitor
the aggregate amount of Term Loans held by Affiliated Lenders.  Upon request by
the Administrative Agent, the Parent Borrower shall (i) promptly (and in any
case, not less than five (5) Business Days (or shorter period as agreed to by
the Administrative Agent) prior to the proposed effective date of any amendment,
consent or waiver pursuant to Section 11.12) provide to the Administrative
Agent, a complete list of all Affiliated Lenders holding Term Loans at such time
and (ii) not less than five (5) Business Days (or shorter period as agreed to by
the Administrative Agent) prior to the proposed effective date of any amendment,
consent or waiver pursuant to Section 11.12, provide to the Administrative
Agent, a complete list of all Affiliated Debt Funds holding Term Loans at such
time.
(vi)          Nothing in this Section 11.06(c) shall prevent or prohibit (A) any
Lender that is a bank, trust company or other financial institution from
pledging its Notes or Loans to a Federal Reserve Bank or to any Person that
extends credit to such Lender in support of borrowings made by such Lender from
such Federal Reserve Bank or such other Person, or (B) any Lender that is a
trust, limited liability company, partnership or other investment company from
pledging its Notes or Loans to a trustee or agent for the benefit of holders of
certificates or debt securities issued by it.  No such pledge, or any



- 211 -

--------------------------------------------------------------------------------







assignment pursuant to or in lieu of an enforcement of such a pledge, shall
relieve the transferor Lender from its obligations hereunder.

(vii)          By its execution of this Agreement, an Assignment Agreement, an
Affiliated Lender Assignment Agreement, an Incremental Revolving Credit
Assumption Agreement or an Incremental Term Loan Assumption Agreement, as
applicable, each Secured Creditor that is or becomes a party hereto hereby
appoints the Collateral Agent as its attorney-in-fact to execute the UK Security
Trust Deed on its behalf and/or to act under the UK Security Trust Deed as if
such Secured Creditor had executed the UK Security Trust Deed as a Finance Party
(as defined therein) and agrees that it shall have the rights and obligations of
a Finance Party under the UK Security Trust Deed and to be bound by the terms
thereof as a Finance Party.

In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Parent Borrower and the Administrative Agent, the applicable pro
rata share of Loans previously requested but not funded by the Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit and Swing Loans
in accordance with its Applicable Percentage.  Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
(d)          No SEC Registration or Blue Sky Compliance.  Notwithstanding any
other provisions of this Section 11.06, no transfer or assignment of the
interests or obligations of any Lender hereunder or any grant of participation
therein shall be permitted if such transfer, assignment or grant would require
the Parent Borrower to file a registration statement with the SEC or to qualify
the Loans under the “Blue Sky” laws of any State.
(e)          Representations of Lenders.  Each Lender initially party to this
Agreement hereby represents, and each Person that becomes a Lender pursuant to
an assignment permitted by this Section 11.06 will, upon its becoming party to
this Agreement, represents that it is a commercial lender, other financial
institution or other “accredited” investor (as defined in SEC Regulation D) that
makes or acquires loans in the ordinary course of its business and that it will
make or acquire Loans for its own account in the ordinary course of such
business; provided, however, that subject to the preceding Section 11.06(b) and
Section 11.06(c), the disposition of any promissory notes or other evidences of
or interests in Indebtedness held by such Lender shall at all times be within
its exclusive control.
(f)          Special Purpose Funding Vehicles.  Notwithstanding anything to the
contrary contained herein, any Lender (“Granting Lender”) may grant to a special
purpose funding vehicle (a “SPC”), identified as such in writing from time to
time by the Granting Lender to the Administrative Agent and the Parent Borrower,
the option to provide to the Parent Borrower all or any part of any Loan that
such Granting Lender would otherwise be obligated to make to the Parent Borrower
pursuant to this Agreement; provided that (x) nothing herein shall constitute a
commitment by any SPC to make any Loans and (y) if an SPC elects not to exercise
such option or otherwise fails to provide all or any part of



- 212 -

--------------------------------------------------------------------------------







such Loan, the Granting Lender shall be obligated to make such Loan pursuant to
the terms hereof.  The making of a Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by such Granting Lender.  Each party hereto hereby agrees that no SPC shall
be liable for any indemnity or similar payment obligation under this Agreement
(all liability for which shall remain with the Granting Lender).  In furtherance
of the foregoing, each party hereto hereby agrees (which agreement shall survive
the termination of this Agreement) that, prior to the date that is one year and
one day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPC, it will not institute against, or join any other
Person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United
States or any State thereof.  In addition, notwithstanding anything to the
contrary contained in this clause, any SPC may (i) with notice to, but without
the prior written consent of, the Parent Borrower or the Administrative Agent
and without paying any processing fee therefor, assign all or a portion of its
interests in any Loans to the Granting Lender or to any financial institutions
(consented to by the Parent Borrower and the Administrative Agent) providing
liquidity and/or credit support to or for the account of such SPC to support the
funding or maintenance of Loans and (ii) disclose on a confidential basis any
non-public information relating to its Loans to any rating agency, commercial
paper dealer or provider of any surety, guarantee or credit or liquidity
enhancement to such SPC.  This Section 11.06 may not be amended without the
written consent of the SPC.  The Borrowers acknowledge and agree, subject to the
next sentence, that, to the fullest extent permitted under applicable law, each
SPC, for purposes of Sections 2.10, 2.14, 3.01, 3.02, 3.02A, 11.01, 11.02 and
11.03, shall be considered a Lender.  No Borrower shall be required to pay any
amount under Sections 2.10, 2.14, 3.01, 3.02, 3.02A, 11.01, 11.02 and 11.03 that
is greater than the amount that it would have been required to pay had no grant
been made by a Granting Lender to a SPC.

(g)          Certain Assignments or Purchases of Term Loans.

(i)          Notwithstanding anything to the contrary contained in this Section
11.06 or any other provision of this Agreement, any Lender may at any time
assign all of any portion of its Terms Loans to the Sponsor or any of its
Affiliates (other than the Parent Borrower and its Subsidiaries) (the
“Affiliated Lender”) through (x) Dutch auctions open to all Lenders on a pro
rata basis in accordance with the procedures of the type described in Section
2.15(a)(v) or (y) open market purchases on a non-pro rata basis, in each case,
subject to the following limitations:

(A)          Affiliated Lenders will not receive information provided solely to
Lenders by the Administrative Agent or any Lender, and will not be permitted to
attend and/or participate in any conference calls or meetings not attended by
the Parent Borrower;
(B)          for purposes of any amendment, waiver or modification of any Loan
Document or any plan of reorganization that in either case does not require the
consent of each Lender or each affected Lender or does not adversely affect such
Affiliated Lender in any material respect as compared to other Lenders,
Affiliated Lenders will be deemed to have voted in the same proportion as
non-Affiliated Lenders voting on such matter; provided, that an Affiliated
Lender that is primarily engaged in, or advises funds or other investment
vehicles that are engaged in, making, purchasing, holding or otherwise investing
in commercial loans, bonds and similar extensions of credit or securities in the
ordinary course and with respect to which the Sponsor does not, directly or
indirectly, possess the power to direct of cause the direction of the investment
policies of such entity (each an, “Affiliated Debt Fund”), will not be subject
to such voting limitations



- 213 -

--------------------------------------------------------------------------------







and will be entitled to vote as if it was a Lender, except that for any
“Required Lender,” vote Affiliated Debt Funds may not, in the aggregate, account
for more than 49.9% of the amounts included in determining whether the “Required
Lenders” have consented to any amendment or waiver;

(C)          the aggregate amount of Term Loans purchased by Affiliated Lenders
(excluding Term Loans (x) cancelled below and (y) purchased by Affiliated Debt
Funds), may not be equal to or greater than 25% of the aggregate amount of the
Term Loans outstanding at the time of any such purchase (such percentage, the
“Affiliated Lender Cap”); provided that to the extent any assignment to an
Affiliated Lender would result in the aggregate principal amount of all Loans
held by Affiliated Lenders exceeding the Affiliated Lender Cap, the assignment
of such excess amount will be void ab initio; and
(D)          the assigning Lender and the Affiliated Lender purchasing such
Lender’s Term Loans shall execute and deliver to the Administrative Agent an
assignment agreement substantially in the form of Exhibit K-1 hereto (an
“Affiliated Lender Assignment Agreement”).

Each Affiliated Lender agrees to notify the Administrative Agent promptly (and
in any event within ten (10) Business Days or such later date as the
Administrative Agent may reasonably agree) if it acquires any Person who is also
a Lender, and each Lender agrees to notify the Administrative Agent promptly
(and in any event within ten (10) Business Days or such later date as the
Administrative Agent may reasonably agree ) if it becomes an Affiliated Lender.
(ii)          Notwithstanding anything to the contrary contained in this Section
11.06 or any other provision of this Agreement, any Lender may assign all or any
portion of its Term Loans to a Company Party through (x) Dutch auctions open to
all lenders on a pro rata basis in accordance with the provisions described in
Section 2.15(a)(v) or (y) notwithstanding Section 2.15, Section 2.16 and Section
11.04, open market purchases on a non-pro rata basis, provided that in
connection with assignments pursuant to clause (y):

(A)          no Specified Event of Default has occurred and is continuing at the
time of such assignment;
(B)          any Term Loans repurchased by a Company Party shall, without
further action by any Person, be deemed cancelled for all purposes and no longer
outstanding (and may not be resold), for all purposes of this Agreement and all
other Loan Documents, including, but not limited to (1) the making of, or the
application of, any payments to the Lenders under this Agreement or any other
Loan Document, (2) the making of any request, demand, authorization, direction,
notice, consent or waiver under this Agreement or any other Loan Document or
(3) the determination of Required Lenders, or for any similar or related
purpose, under this Agreement or any other Loan Document; and
(C)          no proceeds of Revolving Loans may be used to fund such
assignments.

(iii)          In connection with any Term Loans repurchased and cancelled
pursuant to Section 11.06(g)(ii) the Administrative Agent is authorized to make
appropriate entries in the Register to reflect any such cancellation.



- 214 -

--------------------------------------------------------------------------------







(iv)          Assignments to a Company Party shall be deemed to be voluntary
prepayments, to the extent such voluntary prepayment results in a permanent
reduction in the Loans, pursuant to Section 2.15(a) except that the amount of
the Loans deemed cancelled pursuant to clause (ii) above shall be applied on a
pro rata basis to reduce the scheduled remaining installments of principal on
such Term Loan.

(h)          Failure by any Affiliated Lender or any Company Party to make any
payment to a Lender in respect of a transaction contemplated by Section 11.06(g)
or Section 2.15(a)(v) shall not constitute an Event of Default hereunder.
(i)          Notwithstanding anything in this Agreement or the other Loan
Documents to the contrary, each Affiliated Lender hereby agrees that and each
Affiliated Lender Assignment Agreement shall provide a confirmation that, if a
proceeding under any Debtor Relief Law shall be commenced by or against the
Parent Borrower or any other Credit Party at a time when such Lender is an
Affiliated Lender, such Affiliated Lender irrevocably authorizes and empowers
the Administrative Agent to vote on behalf of such Affiliated Lender with
respect to the Term Loans held by such Affiliated Lender in any manner in the
Administrative Agent’s sole discretion in a manner consistent with the terms of
this Section 11.06(g), unless the Administrative Agent instructs such Affiliated
Lender to vote, in which case such Affiliated Lender shall vote with respect to
the Term Loans held by it as the Administrative Agent directs in a manner
consistent with the terms of this Section 11.06(g).

Section 11.07          No Waiver; Remedies Cumulative.  No failure or delay on
the part of the Administrative Agent or any Lender in exercising any right,
power or privilege hereunder or under any other Loan Document and no course of
dealing between the Parent Borrower and the Administrative Agent or any Lender
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, power or privilege hereunder or under any other Loan Document
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege hereunder or thereunder.  No notice to or demand on
the Parent Borrower in any case shall entitle the Parent Borrower to any other
or further notice or demand in similar or other circumstances or constitute a
waiver of the rights of the Administrative Agent or the Lenders to any other or
further action in any circumstances without notice or demand.  Without limiting
the generality of the foregoing, the making of a Loan or any LC Issuance shall
not be construed as a waiver of any Default or Event of Default, regardless of
whether the Administrative Agent, any Lender or any LC Issuer may have had
notice or knowledge of such Default or Event of Default at the time.  The rights
and remedies herein expressly provided are cumulative and not exclusive of any
rights or remedies that the Administrative Agent or any Lender would otherwise
have.
Section 11.08          Governing Law; Submission to Jurisdiction; Venue; Waiver
of Jury Trial.

(a)          THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT (OTHER THAN THE LETTERS
OF CREDIT, TO THE EXTENT SPECIFIED BELOW, AND EXCEPT AS OTHERWISE EXPRESSLY SET
FORTH IN A LOAN DOCUMENT) AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK; PROVIDED, HOWEVER, THAT
NOTWITHSTANDING THE FOREGOING, SECTION 11.06(c)(vii) OF THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF
ENGLAND.  EACH LETTER OF CREDIT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED IN SUCH LETTER OF CREDIT OR, IF NO
LAWS OR RULES ARE SO DESIGNATED, THE INTERNATIONAL STANDBY PRACTICES (ISP98 —
INTERNATIONAL CHAMBER OF



- 215 -

--------------------------------------------------------------------------------







COMMERCE PUBLICATION NUMBER 590 (THE “ISP98 RULES”)) AND, AS TO MATTERS NOT
GOVERNED BY THE ISP98 RULES, THE LAW OF THE STATE OF NEW YORK.

(b)          EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY CONSENTS TO THE
EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT
SITTING IN NEW YORK COUNTY IN ANY LITIGATION OR OTHER PROCEEDING BASED HEREON,
OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, ANY LOAN DOCUMENT, OR ANY
COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR
ACTIONS OF THE ADMINISTRATIVE AGENT, THE LENDERS, THE LC ISSUER OR THE CREDIT
PARTIES IN CONNECTION HEREWITH OR THEREWITH; PROVIDED, HOWEVER, THAT ANY SUIT
SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT
THE ADMINISTRATIVE AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH
COLLATERAL OR OTHER PROPERTY MAY BE FOUND; PROVIDED, FURTHER, THAT NOTHING
HEREIN SHALL LIMIT THE RIGHT OF ANY PARTY HERETO TO BRING PROCEEDINGS AGAINST
ANY OTHER PARTY HERETO IN THE COURTS OF ANY OTHER JURISDICTION.
(c)          EACH PARTY HERETO IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY
REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE
STATE OF NEW YORK AT THE ADDRESS FOR NOTICES SPECIFIED IN SECTION 11.05.  EACH
PARTY HERETO HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION THAT IT MAY HAVE OR HEREAFTER MAY HAVE TO THE
LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO IN
CLAUSE (a) ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.  TO THE EXTENT THAT ANY PARTY HERETO HAS OR HEREAFTER MAY
ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS
(WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN
AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, SUCH
CREDIT PARTY HEREBY IRREVOCABLY WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW
SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS.  EACH
PARTY HERETO HEREBY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY
RIGHT THAT IT MAY HAVE TO CLAIM OR RECOVER IN ANY LEGAL ACTION OR PROCEEDING
REFERRED TO IN THIS SECTION 11.08 ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES.
(d)          Each Credit Party that is organized under the laws of a
jurisdiction outside the United States hereby appoints Patheon Pharmaceuticals
Services Inc., as its agent for service of process in any matter related to this
Agreement or the other Loan Documents and shall provide written evidence of
acceptance of such appointment by such agent on or before the Closing Date.
(e)          THE ADMINISTRATIVE AGENT, EACH LENDER, THE LC ISSUER AND EACH
CREDIT PARTY HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE TO THE
FULLEST EXTENT PERMITTED BY LAW ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, ANY LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER ORAL



- 216 -

--------------------------------------------------------------------------------







OR WRITTEN) OR ACTIONS OF THE ADMINISTRATIVE AGENT, SUCH LENDER, THE LC ISSUER
OR SUCH CREDIT PARTY IN CONNECTION THEREWITH.  EACH PARTY HERETO ACKNOWLEDGES
AND AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION FOR THIS
PROVISION (AND EACH OTHER PROVISION OF EACH OTHER LOAN DOCUMENT TO WHICH IT IS A
PARTY) AND THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR EACH PARTY HERETO
ENTERING INTO THE LOAN DOCUMENTS.

Section 11.09          Counterparts.  This Agreement may be executed in any
number of counterparts and by the different parties hereto on separate
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same agreement.  A set of
counterparts executed by all the parties hereto shall be lodged with the Parent
Borrower and the Administrative Agent.
Section 11.10          Integration.  This Agreement, the other Loan Documents
and any separate letter agreements with respect to fees payable to the
Administrative Agent, for its own account and benefit and/or for the account,
benefit of, and distribution to, the Lenders, constitute the entire contract
among the parties relating to the subject matter hereof and thereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof or thereof.  To the extent that there is
any conflict between the terms and provisions of this Agreement and the terms
and provisions of any other Loan Document, the terms and provisions of this
Agreement will prevail.

Section 11.11          Headings Descriptive.  The headings of the several
Sections and other portions of this Agreement are inserted for convenience only
and shall not in any way affect the meaning or construction of any provision of
this Agreement.
Section 11.12          Amendment or Waiver; Acceleration by Required Lenders.

(a)          Except as otherwise expressly set forth herein, including in
Section 1.03, Section 2.18, Section 2.19, Section 2.20 and Section 11.06(g),
neither this Agreement nor any other Loan Document, nor any terms hereof or
thereof, may be amended, changed, waived or otherwise modified unless such
amendment, change, waiver or other modification is in writing and signed by the
Parent Borrower and the Required Lenders or by the Administrative Agent acting
at the written direction of the Required Lenders; provided, however, that:

(i)          no change, waiver or other modification shall without the written
consent of each Lender directly and adversely affected thereby:

(A)          increase the amount of any Commitment of any Lender hereunder,
without the written consent of such Lender in addition to the Required Lenders
(it being understood that a waiver of any condition precedent set forth in
Section 4.02 or the waiver of any Default or Event Default, mandatory prepayment
or related mandatory reduction of the Commitments shall not constitute an
increase of any Commitment of any Lender);
(B)          extend or postpone the Revolving Facility Termination Date, the
Initial Term Loan Maturity Date or the maturity date provided for herein that is
applicable to any Loan of any Lender, extend or postpone the expiration date of
any Letter of Credit as to which such Lender is an LC Participant beyond the
latest expiration date for a Letter of Credit provided for herein, or extend or
postpone any scheduled expiration or termination date provided for herein that
is applicable to a Commitment of any Lender, without the



- 217 -

--------------------------------------------------------------------------------







written consent of such Lender in addition to the Required Lenders (it being
understood that the waiver of (or amendment to the terms of) any mandatory
prepayment of the Term Loans shall not constitute a postponement of any date
scheduled for the payment of principal or interest);

(C)          reduce the principal amount of any Loan made by any Lender (other
than, for the avoidance of doubt, mandatory prepayments pursuant to Section
2.15), or reduce the rate or extend, defer or delay the time of payment of, or
excuse the payment of, principal or interest or premium (or extend the time
period during which such premium is payable) thereon or extend any scheduled
amortization payments  (other than as a result of (1) the waiver of any
mandatory prepayments owing pursuant to Section 2.15, (2) waiving the
applicability of any post-default increase in interest rates, (3) any financial
covenant, (4) waiver of any Default or Event of Default or (5) the waiver of any
“most favored nation” pricing requirement contained in Section 2.18), without
the written consent of such Lender in addition to the Required Lenders;
(D)          reduce the amount of any Unpaid Drawing as to which any Lender is
an LC Participant, or reduce the rate or extend the time of payment of, or
excuse the payment of, interest thereon (other than as a result of  the waiver
of any post-default increase in interest rates,  (y) any financial covenant, or
(z) waiver of any Default or Event of Default), without the written consent of
such Lender in addition to the Required Lenders;
(E)          reduce the rate or extend the time of payment of, or excuse the
payment of, any Fees (other than default interest) to which any Lender is
entitled hereunder, without the written consent of such Lender in addition to
the Required Lenders;
(F)          amend, waive or otherwise modify the portion of the definition of
“Interest Period” that provides for one, two, three or six month intervals to
automatically allow intervals in excess of six months, without the written
consent of each Lender affected thereby in addition to the Required Lenders;
(G)          change the currency in which any Loan or Commitment of any Lender
is denominated; or

(ii)          no change, waiver or other modification or termination shall,
without the written consent of each Lender,

(A)          release the Parent Borrower from all or substantially all of its
obligations hereunder except in connection with transactions permitted under
this Agreement;
(B)          release the Parent Borrower’s guaranty obligations under the
Guaranty or all or substantially all (or substantially all of the value of the)
guaranty obligations of the other Credit Parties under the Guaranty, except, in
each case, in connection with transactions permitted under this Agreement;
(C)          release all or substantially all of the Collateral, except in
connection with a transaction permitted under this Agreement;
(D)          amend, modify or waive any provision of this Section 11.12 or any
other provision of any of the Loan Documents pursuant to which the consent or
approval of all



- 218 -

--------------------------------------------------------------------------------







Lenders, or a number or specified percentage or other required grouping of
Lenders or Lenders having Commitments, is by the terms of such provision
explicitly required; and

(E)          reduce the percentage specified in, or otherwise modify, the
definition of “Required Lenders” or any other provision specifying the number of
Lenders or portion of the Loans or Commitments required to take any action under
the Loan Documents, without the written consent of each Lender directly affected
thereby.

(iii)          this Agreement may be amended with only the written consent of
the Administrative Agent, the Parent Borrower, the LC Issuer (if applicable),
the Swing Line Lender (if applicable) and the Lenders providing the relevant
Replacement Term Loans (as defined below) or Replacement Revolving Credit
Commitments (as defined below) to permit the refinancing of all outstanding Term
Loans of any Class (“Replaced Term Loans”) with a replacement term loan tranche
hereunder (“Replacement Term Loans”) or all outstanding Revolving Commitments of
any Class (“Replaced Revolving Credit Commitments”) with a replacement revolving
credit commitment tranche hereunder (“Replacement Revolving Credit
Commitments”), but only if (A) the aggregate principal amount of the Replacement
Term Loans or Replacement Revolving Credit Commitments (as applicable) does not
exceed the aggregate principal amount of the Replaced Term Loans or Replaced
Revolving Credit Commitments (as applicable) except by an amount equal to the
unpaid accrued interest and premium thereon plus other reasonable and customary
amounts paid and fees and expenses reasonably incurred in connection with such
replacement plus an amount equal to any existing commitment unutilized and
letters of credit undrawn thereunder, (B) the Weighted Average Life to Maturity
of such Replacement Term Loans is no shorter than the Weighted Average Life to
Maturity of such Replaced Term Loans at the time of the refinancing and (C) all
other terms applicable to such Replacement Term Loans or Replacement Revolving
Credit Commitments are substantially identical to, or less favorable to the
Lenders providing such Replacement Term Loans or Replacement Revolving Credit
Commitments than, those applicable to such Replaced Term Loans or Replaced
Revolving Credit Commitments, except to the extent necessary to provide for
covenants and other terms applicable to any period after the Latest Maturity
Date of the Term Loans or Revolving Commitments in effect immediately prior to
such refinancing.  No existing Lender will have any obligation to commit to any
such Replacement Term Loans or Replacement Revolving Credit Commitments;
(iv)          this Agreement may be amended with only the written consent of the
Parent Borrower and the Administrative Agent to effect the provisions of Section
2.18, Section 2.19 or Section 2.20 upon the effectiveness of any Incremental
Term Loan Assumption Agreement, Incremental Revolving Credit Assumption
Agreement, Extension Amendment or Refinancing Amendment, as applicable; and
(v)          the consent of Lenders holding more than 50% of any Class of
Commitments or Loans shall be required with respect to any amendment that by its
terms adversely affects the rights of such Class in respect of payments or
Collateral hereunder in a manner different than such amendment affects other
Classes. 

Any waiver or consent with respect to this Agreement given or made in accordance
with this Section 11.12 shall be effective only in the specific instance and for
the specific purpose for which it was given or made.
(b)          No provision of Section 2.05 or any other provision in this
Agreement specifically relating to Letters of Credit may be amended without the
consent of any LC Issuer adversely



- 219 -

--------------------------------------------------------------------------------







affected thereby (in addition to the Required Lenders).  No provision of Article
IX may be amended without the consent of the Administrative Agent and no
provision of Section 2.04 may be amended without the consent of the Swing Line
Lender (in addition to the Required Lenders).

(c)          No amendment, waiver or consent shall, unless in writing and signed
by the Administrative Agent or the Collateral Agent, as applicable, in addition
to the Lenders required above, affect the rights or duties of, or any fees or
other amounts payable to, the Administrative Agent or the Collateral Agent, as
applicable, under this Agreement or any other Loan Document.
(d)          To the extent the Required Lenders (or all of the Lenders, as
applicable, as shall be required by this Section 11.12) waive the provisions of
Section 7.01 with respect to the sale, transfer or other disposition of any
Collateral, or any Collateral is sold, transferred or disposed of as permitted
by Section 7.01, (i) such Collateral (but not any proceeds thereof) shall be
sold, transferred or disposed of free and clear of the Liens created by the
respective Security Documents; (ii) if such Collateral includes all of the
capital stock of a Subsidiary that is a party to the Guaranty or whose stock is
pledged pursuant to the Security Agreement, such capital stock (but not any
proceeds thereof) shall be released from the Security Agreement and such
Subsidiary shall be released from the Guaranty and (iii) the Administrative
Agent shall be authorized to take actions deemed appropriate by it in order to
effectuate the foregoing.
(e)          In no event shall the Required Lenders, without the prior written
consent of each Lender, direct the Administrative Agent to accelerate and demand
payment of the Loans held by one Lender without accelerating and demanding
payment of all other Loans or to terminate the Commitments of one or more
Lenders without terminating the Commitments of all Lenders.  Each Lender agrees
that, except as otherwise provided in any of the Loan Documents and without the
prior written consent of the Required Lenders, it will not take any legal action
or institute any action or proceeding against any Credit Party with respect to
any of the Obligations or Collateral, or accelerate or otherwise enforce its
portion of the Obligations.  Without limiting the generality of the foregoing,
none of Lenders may exercise any right that it might otherwise have under
applicable law to credit bid at foreclosure sales, uniform commercial code sales
or other similar sales or dispositions of any of the Collateral except as
authorized by the Required Lenders.  Notwithstanding anything to the contrary
set forth in this Section 11.12(e) or elsewhere herein, each Lender shall be
authorized to take such action to preserve or enforce its rights against any
Credit Party where a deadline or limitation period is otherwise applicable and
would, absent the taking of specified action, bar the enforcement of Obligations
held by such Lender against such Credit Party, including the filing of proofs of
claim in any insolvency proceeding.
(f)          If in connection with any proposed amendment, modification,
termination, waiver or consent with respect to any provisions hereof as
contemplated by this Section 11.12 that requires the consent of a greater
percentage of the Lenders than the Required Lenders, the consent of the Required
Lenders shall have been obtained but the consent of a Lender whose consent is
required shall not have been obtained (each a “Non-Consenting Lender”) then the
Parent Borrower may, at its sole expense and effort, upon notice to such Lender
and the Administrative Agent, (i) if no Specified Event of Default exists,
permanently prepay all of the Loans of any Class owing by it to, and terminating
any Commitments of, such Non-Consenting Lender or (ii) require such
Non-Consenting Lender to assign and delegate, without recourse, all of its
interests, rights and obligations under this Agreement and any other Loan
Document to an Eligible Assignee (including any Affiliated Lender, the Parent
Borrower or any Restricted Subsidiary in accordance with the terms of Section
11.06(g) and Section 2.15(a)(v)) that shall assume such obligations; provided
that such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Parent Borrower
(in the case of all other amounts, including any breakage compensation under
Section 3.04 and any amounts accrued and owing to such Lender under Section 3.01
or 3.02).  Each



- 220 -

--------------------------------------------------------------------------------







Lender agrees that, if it becomes a Non-Consenting Lender and is being replaced
in accordance with this Section 11.12(f), it shall execute and deliver to the
Administrative Agent an Assignment Agreement to evidence such assignment and
shall deliver to the Administrative Agent any Notes previously delivered to such
Non-Consenting Lender.  If such Non-Consenting Lender fails to execute such
Assignment Agreement within two (2) Business Days following its receipt thereof
from the Administrative Agent, it shall be deemed to have executed such
Assignment Agreement.

(g)          Notwithstanding the foregoing, no Lender consent is required to
effect any amendment or supplement to any Equal Priority Intercreditor
Agreement, any Second Lien Intercreditor Agreement or other intercreditor
agreement or arrangement permitted under this Agreement that is for the purpose
of adding the holders of any Indebtedness as expressly contemplated by the terms
of such Equal Priority Intercreditor Agreement, such First/Second  Lien
Intercreditor Agreement or such other intercreditor agreement or arrangement
permitted under this Agreement, as applicable (it being understood that any such
amendment or supplement may make such other changes to the applicable
intercreditor agreement as, in the good faith determination of the
Administrative Agent, are required to effectuate the foregoing and provided that
such other changes are not adverse, in any material respect, to the interests of
the Lenders); provided, further, that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent hereunder or
under any other Loan Document without the prior written consent of the
Administrative Agent.
(h)          Any provision of this Agreement or any other Loan Document may be
amended by an agreement in writing entered into by the Parent Borrower and the
Administrative Agent to cure any ambiguity, omission, mistake, defect or
inconsistency so long as, in each case, (i) the Administrative Agent reasonably
believes such amendment is required to give effect to the purpose, terms, and
conditions of this Agreement or (ii) the Lenders shall have received at least
five (5) Business Days’ prior written notice thereof and the Administrative
Agent shall not have received, within five Business Days of the date of such
notice to the Lenders, a written notice from the Required Lenders stating that
the Required Lenders object to such amendment; provided that the consent of the
Lenders or the Required Lenders, as the case may be, shall not be required to
make any such changes necessary to be made in connection with any Incremental
Term Loan Assumption Agreement, any Incremental Revolving Credit Commitment
Assumption Agreement, any Extension Amendment or any Refinancing Amendment.
(i)          Notwithstanding anything to the contrary contained in Section
11.12, guarantees, collateral documents and related documents executed by
Restricted Subsidiaries in connection with this Agreement may be in a form
reasonably determined by the Administrative Agent and may be, together with any
other Loan Document, entered into, amended, supplemented or waived, without the
consent of any other person, by the applicable Credit Party or Credit Parties
and the Administrative Agent in its or their respective sole discretion, to (i)
effect the granting, perfection, protection, expansion or enhancement of any
security interest in any Collateral or additional property to become Collateral
for the benefit of the Secured Creditors, (ii) as required by local law to give
effect to, or protect any security interest for the benefit of the Secured
Creditors, in any property or so that the security interests therein comply with
applicable requirements of law, or (iii) to cure ambiguities, omissions,
mistakes or defects or to cause such guarantee, collateral security document or
other document to be consistent with this Agreement and the other Loan
Documents.
(j)          Notwithstanding the foregoing, this Agreement may be amended (or
amended and restated) with the written consent of the Required Lenders, the
Administrative Agent and the Parent Borrower (a) to add one or more additional
credit facilities to this Agreement and to permit the extensions of credit from
time to time outstanding thereunder and the accrued interest and fees in respect
thereof to share ratably in the benefits of, with the Term Loans, the and the
Revolving Loans and the accrued



- 221 -

--------------------------------------------------------------------------------







interest and fees in respect thereof and (b) to include appropriately the
Lenders holding such credit facilities in any determination of the Required
Lenders.

(k)          Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder (and any amendment, waiver or consent which by its terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the applicable Lenders other than Defaulting Lenders), except
that (x) the Commitment of any Defaulting Lender may not be increased or
extended without the consent of such Lender, (y) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms materially and adversely affects any Defaulting Lender (if such
Lender were not a Defaulting Lender) to a greater extent than other affected
Lenders shall require the consent of such Defaulting Lender and (z) any
reduction or postponement of payments due to Defaulting Lenders (other than as
provided in Section 2.17).
(l)          Notwithstanding the foregoing, the Required Revolving Lenders shall
have the ability to waive, amend, supplement or modify the financial covenant
set forth in Section 7.06 (including any defined terms as they relate thereto)
without the consent or approval of any other Lender.

Section 11.13          Survival of Indemnities.  All indemnities set forth
herein including, without limitation, Article III, Section 9.09 or Section 11.02
shall survive the execution and delivery of this Agreement and the making and
repayment of the Obligations.
Section 11.14          Domicile of Loans.  Each Lender may transfer and carry
its Loans at, to or for the account of any branch office, subsidiary or
affiliate of such Lender; provided, however, that the Parent Borrower shall not
be responsible for costs arising under Section 3.01 resulting from any such
transfer (other than a transfer pursuant to Section 3.03) to the extent not
otherwise applicable to such Lender prior to such transfer.
Section 11.15          Confidentiality.

(a)          Each of the Administrative Agent, each LC Issuer and the Lenders
agrees to maintain the confidentiality of the Confidential Information, except
that Confidential Information may be disclosed (1) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors or any numbering, administration or settlement service
providers on a confidential and need-to-know basis (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Confidential Information and instructed to keep such Confidential
Information confidential), (2) to any direct or indirect contractual
counterparty in any Hedge Agreement (or to any such contractual counterparty’s
professional advisor on a confidential and need-to-know basis), so long as such
contractual counterparty (or such professional advisor) agrees to be bound by
the provisions of this Section 11.15, (3) to the extent requested by any
regulatory authority having jurisdiction over the applicable disclosing party,
(4) pursuant to the order of any court or administrative agency or in any
pending legal, judicial or administrative proceeding or other compulsory process
or otherwise as required by applicable laws or regulations (in which case, each
disclosing party agrees (except with respect to any audit or examination
conducted by bank accountants or any governmental bank regulatory authority
exercising examination or regulatory authority), to inform you to the extent not
prohibited by law), (5) to any other party to this Agreement, (6) to any other
creditor of any Credit Party that is a direct or intended beneficiary of any of
the Loan Documents, (7) in connection with the exercise of any remedies
hereunder or under any of the other Loan Documents, or any suit, action or
proceeding relating to this Agreement or any of the other Loan Documents or the
enforcement of rights hereunder or thereunder, (8) subject to an agreement
containing provisions substantially the same as those of this Section 11.15, to
any current or prospective funding source of a Lender and to any assignee of or



- 222 -

--------------------------------------------------------------------------------







participant in any of its rights or obligations under this Agreement, or in
connection with transactions permitted pursuant to Section 11.06(c)(v) or
Section 11.06(f), (9) with the consent of the Parent Borrower, or (10) to the
extent such Confidential Information (i) becomes publicly available other than
as a result of a breach of this Section 11.15, or (ii) becomes available to the
Administrative Agent, any LC Issuer or any Lender on a non-confidential basis
from a source other than a Credit Party and not otherwise in violation of this
Section 11.15.

(b)          As used in this Section 11.15, “Confidential Information” means all
information received from the Parent Borrower relating to the Parent Borrower or
its business, other than any such information that is available to the
Administrative Agent, any LC Issuer or any Lender on a non-confidential basis
prior to disclosure by the Parent Borrower.
(c)          The Parent Borrower hereby agrees that the failure of the
Administrative Agent, any LC Issuer or any Lender to comply with the provisions
of this Section 11.15 shall not relieve the Parent Borrower, or any other Credit
Party, of any of its obligations under this Agreement or any of the other Loan
Documents.

Section 11.16          Limitations on Liability of the LC Issuers.  The Parent
Borrower assumes all risks of the acts or omissions of any beneficiary or
transferee of any Letter of Credit with respect to its use of such Letters of
Credit.  Neither any LC Issuer nor any of its officers or directors shall be
liable or responsible for:  (a) the use that may be made of any Letter of Credit
or any acts or omissions of any beneficiary or transferee in connection
therewith; (b) the validity, sufficiency or genuineness of documents, or of any
endorsement thereon, even if such documents should prove to be in any or all
respects invalid, insufficient, fraudulent or forged; (c) payment by an LC
Issuer against presentation of documents that do not comply with the terms of a
Letter of Credit, including failure of any documents to bear any reference or
adequate reference to such Letter of Credit; or (d) any other circumstances
whatsoever in making or failing to make payment under any Letter of Credit,
except that the LC Obligor shall have a claim against an LC Issuer, and an LC
Issuer shall be liable to such LC Obligor, to the extent of any direct, but not
consequential, damages suffered by such LC Obligor that such LC Obligor proves
were caused by such LC Issuer’s willful misconduct or gross negligence as
determined by a final non-appealable judgment of a court of competent
jurisdiction in determining whether documents presented under a Letter of Credit
comply with the terms of such Letter of Credit.  In furtherance and not in
limitation of the foregoing, an LC Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation.
Section 11.17          General Limitation of Liability.  No claim may be made by
any Credit Party, any Lender, the Administrative Agent, any LC Issuer or any
other Person against the Administrative Agent, any LC Issuer, or any other
Lender or the Affiliates, directors, officers, employees, attorneys or agents of
any of them for any damages other than actual compensatory damages in respect of
any claim for breach of contract or any other theory of liability arising out of
or related to the transactions contemplated by this Agreement or any of the
other Loan Documents, or any act, omission or event occurring in connection
therewith; and the Parent Borrower, each of the other Borrowers and Credit
Parties, each Lender, the Administrative Agent and each LC Issuer hereby, to the
fullest extent permitted under applicable law, waive, release and agree not to
sue or counterclaim upon any such claim for any special, consequential or
punitive damages, whether or not accrued and whether or not known or suspected
to exist in their favor.
Section 11.18          No Duty.  All attorneys, accountants, appraisers,
consultants and other professional persons (including the firms or other
entities on behalf of which any such Person may act) retained by the
Administrative Agent or any Lender with respect to the transactions contemplated
by the Loan Documents shall have the right to act exclusively in the interest of
the Administrative Agent or such



- 223 -

--------------------------------------------------------------------------------







Lender, as the case may be, and shall have no duty of disclosure, duty of
loyalty, duty of care, or other duty or obligation of any type or nature
whatsoever to the Parent Borrower, to any of its Subsidiaries, or to any other
Person, with respect to any matters within the scope of such representation or
related to their activities in connection with such representation.  The Parent
Borrower agrees, on behalf of itself and its Subsidiaries, not to assert any
claim or counterclaim against any such Persons with regard to such matters, all
such claims and counterclaims, now existing or hereafter arising, whether known
or unknown, foreseen or unforeseeable, being hereby waived, released and forever
discharged.

Section 11.19          Lenders and Agent Not Fiduciary to Parent Borrower, etc. 
The relationship among the Parent Borrower and its Subsidiaries, on the one
hand, and the Administrative Agent, the Collateral Agent, each LC Issuer and the
Lenders, on the other hand, is solely that of debtor and creditor, and the
Administrative Agent, the Collateral Agent, each LC Issuer and the Lenders have
no fiduciary or other special relationship with the Parent Borrower and its
Subsidiaries, and no term or provision of any Loan Document, no course of
dealing, no written or oral communication, or other action, shall be construed
so as to deem such relationship to be other than that of debtor and creditor.

Section 11.20          Survival of Representations and Warranties.  All
representations and warranties herein shall survive the making of Loans and all
LC Issuances hereunder, the execution and delivery of this Agreement, the Notes
and the other documents the forms of which are attached as Exhibits hereto, the
issue and delivery of the Notes, any disposition thereof by any holder thereof,
and any investigation made by the Administrative Agent or any Lender or any
other holder of any of the Notes or on its behalf.
Section 11.21          Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
Section 11.22          Interest Rate Limitation.  Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts that are treated as interest
on such Loan under applicable law (collectively, the “Charges”), shall exceed
the maximum lawful rate (the “Maximum Rate”) that may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan in
accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section 11.21 shall be cumulated and the
interest and Charges payable to such Lender in respect of other Loans or periods
shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Base Rate to the date of
repayment, shall have been received by such Lender.
Section 11.23          Patriot Act.  Each Lender subject to the Patriot Act
hereby notifies the Borrowers that pursuant to the requirements of the Patriot
Act, it is required to obtain, verify and record information that identifies the
Borrowers, which information includes the name and address of each Borrower
Borrower and other information that will allow such Lender to identify the
Borrowers in accordance with the Patriot Act.

Section 11.24          Customary Intercreditor Agreement.  Notwithstanding
anything to the contrary set forth herein, to the extent the Parent Borrower and
the Administrative Agent enter into a Customary Intercreditor Agreement in
accordance with the terms hereof, this Agreement will be subject



- 224 -

--------------------------------------------------------------------------------







to the terms and provisions of such Customary Intercreditor Agreement.  In the
event of any inconsistency between the provisions of this Agreement and any such
Customary Intercreditor Agreement, the provisions of the Customary Intercreditor
Agreement govern and control, provided that the limitations set forth in Section
11.29 in this Agreement and Section 5.15 of the Guaranty shall in any case
prevail over any contradicting provisions in any such Customary Intercreditor
Agreement.  The Lenders acknowledge and agree that the Administrative Agent is
authorized to, and the Administrative Agent agrees that with respect to any
applicable secured Indebtedness permitted to be incurred under this Agreement,
upon request by the Parent Borrower, it shall, enter into a Customary
Intercreditor Agreement in accordance with the terms hereof. The Lenders hereby
authorize the Administrative Agent to (a) enter into any such Customary
Intercreditor Agreement, (b) bind the Lenders on the terms set forth in such
Customary Intercreditor Agreement and (c) perform and observe its obligations
under such Customary Intercreditor Agreement.

Section 11.25          Release of Guarantees and Liens.  Notwithstanding
anything to the contrary contained herein or in any other Loan Document, the
Administrative Agent and/or Collateral Agent shall take any action reasonably
requested by the Parent Borrower having the effect of releasing or evidencing
the release of any Collateral or guarantee obligations under the circumstances
provided for in Section 9.01(b).  When this Agreement has been terminated and
all of the Obligations have been fully and finally discharged (other than
obligations in respect of Cash Management Agreements, Designated Hedge
Agreements, contingent indemnity obligations for which no demand has been made
and obligations in respect of Letters of Credit that have been Cash
Collateralized) and the obligations of the Administrative Agent and the Lenders
to provide additional credit under the Loan Documents have been terminated
irrevocably, and the Credit Parties have delivered to the Administrative Agent
and the Collateral Agent a written release of all claims against the
Administrative Agent, the Collateral Agent and the Lenders, in form and
substance reasonably satisfactory to the Administrative Agent and the Collateral
Agent, the Administrative Agent and/or the Collateral Agent will, at the Parent
Borrower’s sole expense, execute and deliver any termination statements, lien
releases, mortgage releases, re-assignments or releases of Intellectual
Property, discharges of security interests, and other similar discharge or
release documents (and, if applicable, in recordable form) as are necessary or
advisable and in form and substance reasonably satisfactory to the
Administrative Agent and the Collateral Agent to release, as of record, the
Administrative Agent’s and/or the Collateral Agent’s Liens and all notices of
security interests and liens previously filed by the Administrative Agent and/or
the Collateral Agent with respect to the Obligations.
Section 11.26          Conversion of Currencies.  (a)  If, for the purpose of
obtaining judgment in any court, it is necessary to convert a sum owing
hereunder in one currency into another currency, each party hereto agrees, to
the fullest extent that it may effectively do so, that the rate of exchange used
shall be that at which in accordance with normal banking procedures in the
relevant jurisdiction the first currency could be purchased with such other
currency on the Business Day immediately preceding the day on which final
judgment is given.

(b)          The obligations of each Borrower in respect of any sum due to any
party hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, such Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss, and if the amount of the Agreement
Currency so purchased exceeds the sum originally due to the Applicable Creditor
in the Agreement Currency, the Applicable Creditor



- 225 -

--------------------------------------------------------------------------------







shall refund the amount of such excess to the applicable Borrower. The
obligations of the parties contained in this Section 11.26(b) shall survive the
termination of this Agreement and the payment of all other amounts owing
hereunder.

Section 11.27          Austrian Insolvency Provisions. Notwithstanding anything
to the contrary herein, if a Credit Party which is established or incorporated
under the jurisdiction of Austria causes an Event of Default pursuant to Section
8.01(h) and such Event of Default is in violation of section 25b para 2 of the
Austrian Insolvency Act (Insolvenzordnung) and/or section 19 of the Austria
Business Reorganisation Act (Unternehmensreorganisationsgetz), any declaration
in accordance with the Event of Default shall not be applicable against any such
Credit Party that is established or incorporated under the jurisdiction of
Austria.

Section 11.28          Limitations Regarding the Austrian Borrower and Austrian
Guarantor. Nothing in this Agreement shall be construed to create any obligation
of the Austrian Borrower or the Austrian Guarantors (each, an “Austrian
Obligor”) to act in violation of mandatory Austrian capital maintenance rules
(Kapitalerhaltungsvorschriften) including, without limitation, § 82 et seq. of
the Austrian Act on Limited Liability Companies (Gesetz über Gesellschaften mit
beschränkter Haftung - “GmbHG”) and § 52 et seq. of the Austrian Act on Joint
Stock Companies (Aktiengesetz - “AktG”) (the “Austrian Capital Maintenance
Rules”), and any and all obligations of an Austrian Obligor under this Agreement
shall be limited in accordance with Austrian Capital Maintenance Rules. If and
to the extent that payment obligations of an Austrian Obligor under this
Agreement would violate any Austrian Capital Maintenance Rules, such payment
obligation shall be limited to the maximum amount permitted to be paid in
accordance with such rules and shall not exceed (i) the Austrian Obligor's
balance sheet profit (including retained earnings) ((Bilanzgewinn) as defined in
§ 224 (3) lit A no. IV of the Austrian Enterprise Code (Unternehmensgesetzbuch -
UGB) as calculated by reference to the most recent audited and approved
(festgestellt within the Austrian law meaning of that term) financial statements
of the Austrian Obligor) then available for distribution at the time or times
payment under or pursuant to this Agreement is requested, plus (ii) any other
amounts which are freely available or can be converted into amounts freely
available for distribution to the shareholder(s) under the GmbHG or the AktG (as
the case may be) and the UGB (such as, for instance, unrestricted reserves
(freie Rücklagen within the Austrian law meaning of that term)) at the time or
times payment under or pursuant to this Agreement is requested from the Austrian
Obligor to the extent these have been made available by passing the necessary
corporate resolutions and taking other steps required by law for distribution at
the relevant point in time in accordance with Austrian law, plus (iii) to the
extent applicable, the aggregate Borrowing (plus any accrued interest,
commission and fee thereon) by the Austrian Obligor and/ or its subsidiaries, in
each case in its or their capacity as Borrower, to the extent owed by the
Austrian Obligor and/ or its subsidiaries to a Secured Creditor at the relevant
point in time, provided that the Austrian Obligor and/ or its subsidiaries has
or have used such funds for (x) its own benefit, (y) the benefit of its
subsidiaries, or (z) to the extent permitted under the Austrian Capital
Maintenance Rules, for the benefit of its direct or indirect shareholders, plus
(iv) to the extent applicable, amounts payable by the Austrian Obligor and/ or
its subsidiaries from Borrowings which were on-lent to the Austrian Obligor and/
or its subsidiaries by any other Borrower, to the extent owed by the Austrian
Obligor and/ or its subsidiaries to that other Borrower at the relevant point in
time, provided that the Austrian Obligor and/ or its subsidiaries has or have
used such funds for (x) its own benefit, (y) the benefit of its subsidiaries, or
(z) to the extent permitted under the Austrian Capital Maintenance Rules, for
the benefit of its direct or indirect shareholders, plus (v) to the extent
applicable, the amount of any indebtedness capable of being discharged by way of
setting-off that Austrian Obligor's recourse claim following an enforcement of
this Agreement against any indebtedness owed by that Austrian Obligor to a
Secured Creditor, to the extent such set-off is enforceable and permitted under
this Agreement at the time of payment under or pursuant to this Agreement. 
Notwithstanding anything to the contrary contained herein, it is hereby
understood and agreed that any payments made by an Austrian Obligor with respect
to: (a) the amounts referred to in



- 226 -

--------------------------------------------------------------------------------







clause (iii) of this Section 11.28 shall reduce the obligations of the
respective Austrian Obligor and/or its subsidiaries arising from Borrowings made
by it accordingly; and (b) the amount referred to in clause (iv) of this Section
11.28 shall reduce the obligations of the respective Austrian Obligor and/or its
subsidiaries arising from Borrowings which were on-lent to it accordingly.

Section 11.29          Parallel Debt.
(a)          Each Borrower hereby irrevocably and unconditionally undertakes to
pay to the Collateral Agent an amount equal to the aggregate amount payable
(verschuldigd) by such Borrower in respect of its Corresponding Obligations as
they may exist from time to time.  The payment undertaking of each Borrower to
the Collateral Agent under this paragraph (a) is hereinafter to be referred to
as “Parallel Debt”.  Each Parallel Debt will be payable in the currency or
currencies of the relevant Corresponding Obligations.
(b)          Each Parallel Debt will become due and payable (opeisbaar) as and
when one or more Corresponding Obligations become due and payable.
(c)          Each of the parties to this Agreement hereby acknowledges that:

(i)          Each Parallel Debt constitutes an undertaking, obligation and
liability of the relevant Borrower to the Collateral Agent which is separate and
independent from, and without prejudice to, the Corresponding Obligations; and
(ii)          Each Parallel Debt represents the Collateral Agent’s own separate
and independent claim (eignen en zelfstandige vordering) to receive payment of
such Parallel Debt from relevant Borrower.

(d)          The Collateral Agent shall distribute such amount received from the
payment of Parallel Debt among the Secured Creditors who are creditors of the
Corresponding Obligations of such Borrower in accordance with Section 9.02 of
the U.S. Security Agreement relating to the distribution of proceeds.   Upon
irrevocable (onaantastbaar) receipt by a Secured Creditor or any amount so
distributed to it (“Received Amount”), the Corresponding Obligations of such
Borrower to the relevant Secured Creditor shall be reduced by amounts totaling
an amount (“Deductible Amount”) equal to the Received Amount in the manner as if
the Deductible Amount were received as a payment of the Corresponding
Obligations on the date of receipt by such Secured Creditor of the Received
Amount.
(e)          The Collateral Agent is hereby authorized by the Secured Creditors
that are a party to this Agreement to execute and deliver any documents
necessary or appropriate to create the rights of pledge governed by the laws of
the Netherlands for the benefit of the Secured Creditors.
(f)          Without prejudice to the provisions of this Agreement and the other
Loan Documents, the parties hereto acknowledge and agree with the creation of
the parallel debt obligations described in any Parallel Debt, including that any
payment received by the Collateral Agent in respect of any Parallel Debt will be
deemed a satisfaction of a pro rata portion of the corresponding amounts of the
Obligations.

Section 11.30          Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties hereto,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such



- 227 -

--------------------------------------------------------------------------------







liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and
(b)          the effects of any Bail-In Action on any such liability, including,
if applicable:
(i)         a reduction in full or in part or cancellation of any such
liability;
(ii)        a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or
(iii)       the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
Section 11.31          Independence of Covenants. All covenants hereunder shall
be given independent effect so that if a particular action, event, condition or
circumstance is not permitted by any of such covenants, the fact that it would
be permitted by an exception to, or would otherwise be within the limitations or
restrictions of, another covenant, shall not avoid the occurrence of a Default
or an Event of Default if such action is taken or event, condition or
circumstance exists.


[Remainder of page intentionally left blank.]

- 228 -

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.



 
JLL/DELTA DUTCH NEWCO B.V., as the Parent Borrower
By:          ________________________
Name:          
Title:          ________________________
 
   




--------------------------------------------------------------------------------








 
PATHEON PHARMACEUTICALS INC., as a US Borrower
By:          ________________________
Name:          
Title:          ________________________
 
 
BANNER PHARMACAPS INC., as a US Borrower
By:          ________________________
Name:          
Title:          ________________________
 
 
DPI NEWCO LLC, as a US Borrower
By:          ________________________
Name:          
Title:          ________________________
 
 
PATHEON INC., as the Canadian Borrower
By:          ________________________
Name:          
Title:          ________________________
 
 
PATHEON PUERTO RICO, INC., as the PR Borrower
By:          ________________________
Name:          
Title:          ________________________
 
 
 






--------------------------------------------------------------------------------








 
PATHEON UK LIMITED, as the UK Borrower
By:          ________________________
Name:          
Title:          ________________________
 
 
DSM FINE CHEMICALS AUSTRIA Nfg GmbH & CoKG, as the Austrian Borrower
By:          ________________________
Name:          
Title:          ________________________
 
 
 
       








--------------------------------------------------------------------------------










 
UBS AG, STAMFORD BRANCH,
as Administrative Agent, Collateral Agent, LC Issuer, Swing Line Lender, and a
Lender
By:          ________________________
Name:
Title:          
 
JPMORGAN CHASE BANK, N.A., as Syndication Agent, LC Issuer and a Lender
By:          ________________________
Name:
Title:          
 
 
JEFFERIES FINANCE LLC, as a Lender
By:          ________________________
Name:
Title:          
 
 
KEYBANK NATIONAL ASSOCIATION, as a Lender
By:          ________________________
Name:
Title:          
 
 
MORGAN STANLEY SENIOR FUNDING, INC., as a Lender
By:          ________________________
Name:
Title:          
 

 

--------------------------------------------------------------------------------

 

 
SUMITOMO MITSUI BANKING CORP., as a Lender
By:          ________________________
Name:
Title:          
 
 
BARCLAYS BANK PLC, as a Lender
By:          ________________________
Name:
Title:          
 
 
MORGAN STANLEY BANK, N.A., as a LC Issuer
By:          ________________________
Name:
Title:

 



--------------------------------------------------------------------------------







 
SCHEDULE I





 
Tranche B Dollar Term Commitment
Tranche B Euro Term Commitment
Credit Suisse AG, Cayman Islands Branch
$1,133,109,476.00
€463,076,574.31
Total
$1,133,109,476.00
€463,076,574.31






--------------------------------------------------------------------------------










   
Tranche B Revolving Commitments
 
Tranche A Revolving Commitment
(non-extended commitments)
Extending Revolving Commitment
Additional Revolving  Commitment
Total Tranche B Revolving Commitment
Barclays Bank PLC
$0
$10,000,000
$0
$10,000,000
Bayside Partners LLC
$341,000
$0
$0
$0
Credit Suisse AG, Cayman Islands Branch
$0
$0
$25,000,000
$25,000,000
Dnsmore LLC
$967,000
$0
$0
$0
GenDos LLC
$696,000
$0
$0
$0
GenTrace LLC
$610,000
$0
$0
$0
GenUno LLC
$967,000
$0
$0
$0
Jefferies Finance LLC
$20,800,000
$0
$0
$0
JFIN Revolver CLO 2015-II Ltd.
$5,000,000
$0
$0
$0
JPMorgan Chase Bank, N.A.
$0
$51,300,000
$0
$51,300,000
KeyBank National Association
$0
$25,800,000
$0
$25,800,000
Morgan Stanley Bank, N.A.
$0
$25,800,000
$0
$25,800,000
NP1 LLC
$702,000
$0
$0
$0






--------------------------------------------------------------------------------









Silver Rock Opportunistic Credit Fund LP
$1,440,000
$0
$0
$0
Sumitomo Mitsui Banking Corp.
$10,000,000
$0
$0
$0
Royal Bank of Canada
$0
$0
$25,000,000
$25,000,000
UBS AG, Stamford Branch
$45,000,000
$0
$0
$0
Wellwater LLC – Silver Rock
$577,000
$0
$0
$0
Total
$87,100,000.00
   
$162,900,000.00








--------------------------------------------------------------------------------





Schedule II


UBS EXISTING LETTERS OF CREDIT









 
Name
Currency
Amount
Interest Due
All In Rate
Maturity
1.
EV - A06799
USD
$100,000.00
$821.53
3.25%  
11/19/2017
2.
EV - A06943
USD
$250,000.00
$2,053.82
3.25%  
4/21/2017
3.
EV - A07069
USD
$750,000.00
$6,161.46
3.25%  
8/31/2017








--------------------------------------------------------------------------------





Schedule III


ADMINISTRATIVE AGENT’S OFFICE, CERTAIN ADDRESSES FOR NOTICES





1.
Notice Office of Administrative Agent:



Credit Suisse AG, Cayman Islands Branch
Eleven Madison Avenue
New York, NY 10010
Attention: Agency Manager
Telephone No.: (919) 994-6369
Facsimile No.: (212) 322-2291
Email: agency.loanops@credit-suisse.com





2.
Notice Office of Credit Suisse, in its capacity as LC Issuer:



Credit Suisse AG, Cayman Islands Branch
Eleven Madison Avenue
New York, NY 10010
Attention: Trade Finance/Services
Telephone: 212-325-5397
Facsimile: 212-325-8315
Email: list.ib-lettersofcredit-ny@credit-suisse.com







--------------------------------------------------------------------------------





Schedule 7.3

Post-Closing Obligations







1.
Within 60 days following the Fourth Amendment Effective Date (or such later time
as the Successor Administrative Agent agrees in its sole discretion), the
Successor Administrative Agent shall have received:

(a)
With respect to each Real Property currently subject to a Mortgage as of the
Fourth Amendment Effective Date (the “Existing Mortgaged Property”):



(i)          an amendment to each Mortgage (each, a “Mortgage Amendment”) duly
executed and acknowledged by the applicable Credit Party, and in form for
recording in the recording office where the respective Mortgage was recorded,
together with such certificates, affidavits, questionnaires or returns as shall
be required in connection with the recording or filing thereof under applicable
law, in each case in form and substance reasonably satisfactory to the Successor
Collateral Agent;
(ii)         favorable written opinions, addressed to the Successor Collateral
Agent and the Secured Creditors, of local counsel to the Credit Parties in each
jurisdiction (i) where an Existing Mortgaged Property is located and (ii) where
the applicable Credit Party granting the Mortgage Amendment on said Existing
Mortgaged Property is organized, regarding the due execution, delivery and
enforceability of each such Mortgage Amendment, the corporate formation,
existence and good standing of the applicable Credit Party, and such other
matters as may be reasonably requested by the Successor Collateral Agent, each
in form and substance reasonably acceptable to the Successor Collateral Agent;
and
(iii)        a date down endorsement to the existing Title Policy insuring the
Lien of each Mortgage, as amended by the applicable Mortgage Amendment, in form
and substance reasonably satisfactory to the Successor Collateral Agent and
having the effect of a valid, issued and binding endorsement to the respective
title insurance policy.

(b)
With respect to the Real Property located at 6173 East Old Marion Highway,
Florence, South Carolina, the documents and deliverables listed on Schedule
6.10(c) of the Credit Agreement.

(c)
Notwithstanding anything herein to the contrary, Successor Administrative Agent
may waive any of the requirements of this schedule if Successor Administrative
Agent determines (in its sole discretion) that the burden, cost, time or
consequences of obtaining such deliverable is excessive in relation to the
benefits obtained therefrom by the Secured Creditors.




2.
Within 30 days following the Fourth Amendment Effective Date (or such later time
as the Successor Administrative Agent agrees in its sole discretion), the
Successor Administrative Agent shall have received a Notice of Succession of
Agency duly executed by the Existing Collateral Agent and the Successor
Collateral Agent, in form and substance satisfactory to the Successor Collateral
Agent, with respect to any Patent Security Agreements, Trademark Security
Agreements or Copyright Security Agreements filed in favor of the Existing
Collateral Agent with the US Patent and Trademark Office or the US Copyright
Office, as applicable.




--------------------------------------------------------------------------------








3.
Within 5 Business Days following the Fourth Amendment Effective Date (or such
later time as the Successor Administrative Agent agrees in its sole discretion),
the Successor Administrative Agent shall have received the legal opinion of
local counsel to the Canadian Borrower, which shall be addressed to the Tranche
B Revolving Lenders, the Term Lenders and the Successor Administrative Agent,
which opinion shall be in form and substance reasonably satisfactory to the
Successor Administrative Agent.


